Registration No. 33-44565 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 26 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. (Check appropriate box or boxes) Principal Life Insurance Company Separate Account B (Exact Name of Registrant) Principal Life Insurance Company (Name of Depositor) The Principal Financial Group, Des Moines, Iowa 50392 (Address of Depositor's Principal Executive Offices) (Zip Code) (515) 248-3842 Depositor's Telephone Number, including Area Code M. D. Roughton The Principal Financial Group Des Moines, Iowa 50392 (Name and Address of Agent for Service) Title of Securities Being Registered: Personal Variable Annuity Contract It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 _X_ on May 1, 2010 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B PERSONAL VARIABLE This prospectus is dated May 1, 2010 This prospectus describes Personal Variable Annuity, a group variable annuity contract for employer-sponsored qualified and non-qualified retirement plans (the Contract), issued by Principal Life Insurance Company (the Company) and is designed to aid in retirement planning. The Company no longer offers or issues the Contract. This prospectus is only for the use of current Contractholders. It is funded with the Principal Life Insurance Company Separate Account B (Separate Account). The assets of the Separate Account Division (Divisions) are invested in the following underlying mutual funds: Principal Variable Contracts Funds, Inc. Class 1  Balanced Account  LargeCap Growth Account  Bond & Mortgage Securities Account  LargeCap Value Account  Diversified International Account  MidCap Blend Account  Government & High Quality Bond Account  Money Market Account (1) Effective July 16, 2010, the Government & High Quality Bond Account will merge into Mortgage Securities Account, and the Mortgage Securities Account will change its name to be known as Government & High Quality Bond Account. This prospectus provides information about the Contract and the Separate Account that an investor ought to know before investing. It should be read and retained for future reference. Additional information about the Contract, including a Statement of Additional Information (SAI), dated May 1, 2010, has been filed with the Securities and Exchange Commission (SEC). The SAI is part of this prospectus. The table of contents of the SAI appears at the end of this prospectus. A copy of the SAI can be obtained, free of charge, upon request by writing or calling: Princor Financial Services Corporation Des Moines, IA 50392-2080 Telephone: 1-800-633-1373 THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This prospectus is valid only when accompanied by the current prospectus for underlying mutual funds which should be kept for future reference. The Contract offered by this prospectus may not be available in all states. This prospectus does not constitute an offer to sell, or solicitation of any offer to buy, any interest in or participation in the Contract in any jurisdiction in which such an offer or solicitation may not lawfully be made. No person is authorized to give any information or to make any representations in connection with the Contract other than those contained in this prospectus. TABLE OF CONTENTS Glossary of Special Terms 3 Expense Table and Example 6 Summary 8 The Company 9 The Separate Account 9 The Underlying Mutual Funds 10 Deductions under the Contract 11 Other Expenses 12 Surplus Distribution at Sole Discretion of the Company 12 The Contract 12 Statement of Values 22 Services Available by Telephone 22 Distribution of the Contract 23 Federal Tax Status 23 State Regulation 27 General Information 28 Table of Separate Account Divisions 30 Table of Contents of the SAI 32 Condensed Financial Information 33 Appendix A 36 GLOSSARY OF SPECIAL TERMS Aggregate Investment Account Value  The sum of the Investment Account Values for Investment Accounts which correlate to a Plan Participant. Annual Average Balance  The total value at the beginning of the Deposit Year of all Investment Accounts which correlate to a Plan Participant under the Contract and other Plan assets that correlate to a Plan Participant that are not allocated to the Contract or an Associated or Companion Contract but for which the Company provides record keeping services (Outside Assets), adjusted by the time weighted average of Contributions to, and withdrawals from, Investment Accounts and Outside Assets (if any) which correlate to the Plan Participant during the period. Annuity Change Factor  The factor used to determine the change in value of a Variable Annuity in the course of payment. Annuity Commencement Date  The beginning date for Annuity Payments. Annuity Premium  The amount applied under the Contract to purchase an annuity. Annuity Purchase Date  The date an Annuity Premium is applied to purchase an annuity. Associated Contract  An annuity contract issued by the Company to the same Contractholder to fund the same or a comparable Plan as determined by the Company. Commuted Value  The dollar value, as of a given date, of remaining Variable Annuity Payments. It is determined by the Company using the interest rate assumed in determining the initial amount of monthly income and assuming no variation in the amount of monthly payments after the date of determination. Companion Contract  An unregistered group annuity contract offering guaranteed interest crediting rates and which is issued by the Company to the Contractholder for the purpose of funding benefits under the Plan. The Company must agree in writing that a contract is a Companion Contract. Contract Administration/Recordkeeping Charge  A charge deducted or paid separately by the Contractholder on a quarterly basis each Deposit Year prior to the Annuity Commencement Date or on a complete redemption of Investment Accounts which correlate to a Plan Participant from the Aggregate Investment Accounts that correlate to each Plan Participant. Contract Date  The date this Contract is effective, as shown on the face page of the Contract. Contract Year  A period beginning on a Yearly Date and ending on the day before the next Yearly Date. Contractholder  The entity to which the Contract will be issued, which will normally be an Employer, an association, or a trust established for the benefit of Plan Participants and their beneficiaries. Contributions  Amounts contributed under the Contract which are accepted by the Company. Deposit Year  The twelve-month period ending on a day selected by the Contractholder. Division  The part of the Separate Account B which is invested in shares of an underlying Mutual Fund. Employer  The corporation, sole proprietor, firm, organization, agency or political subdivision named as employer in the Plan and any successor. Flexible Income Option  A periodic distribution from the Contract in an amount equal to the minimum annual amount determined in accordance with the minimum distribution rules of the Internal Revenue Code, or a greater amount as requested by the Owner of Benefits. Funding Agent  An insurance company, custodian or trustee designated by the Contractholder and authorized to receive any amount or amounts transferred from the Contract described in this prospectus. Funding Agent will also mean the Company where the Contractholder directs the Company to transfer such amounts from the Contract described in this prospectus to another group annuity contract issued by the Company to the Contractholder. Internal Revenue Code (Code)  The Internal Revenue Code of 1986, as amended, and the regulations thereunder. Reference to the Internal Revenue Code means such Code or the corresponding provisions of any subsequent revenue code and any regulations thereunder. Investment Account  An account that correlates to a Plan Participant established under the Contract for each type of Contribution and for each Division in which the Contribution is invested. Investment Account Value  The value of an Investment Account for a Division which on any date will be equal to the number of units then credited to such Investment Account account multiplied by the Unit Value of this series of Contracts for that Division for the Valuation Period in which such date occurs. Mutual Fund  A registered open-end investment company in which a Division of the Separate Account B invests. Net Investment Factor  The factor used to determine the change in Unit Value of a Division during a Valuation Period. Notification  Any form of notice received by the Company at the Companys home office and approved in advance by the Company including written forms, electronic transmissions, telephone transmissions, facsimiles or photocopies. Owner of Benefits  The entity or individual that has the exclusive right to be paid benefits and exercise rights and privileges pursuant to such benefits. The Owner of Benefits is the Plan Participant under all Contracts except Contracts used for General Creditor Non-Qualified Plans (see Summary) wherein the Contractholder is the Owner of Benefits. Plan  The plan established by the Employer in effect on the date the Contract is executed and as amended from time to time, which the Employer has designated to the Company in writing as the Plan funded by the Contract. Plan Participant  A person who (i) is a participant under the Plan, (ii) a beneficiary of a deceased participant, or (iii) an alternate payee under a Qualified Domestic Relations Order in whose name an Investment Account has been established under this Contract. Qualified Domestic Relations Order  A Qualified Domestic Relations Order as defined in Code Section 414(p)(1)(A). Quarterly Date  The last Valuation Date of the third, sixth, ninth and twelfth month of each Deposit Year. Separate Account B  A separate account established by the Company under Iowa law to receive Contributions under the Contract offered by this Prospectus and other contracts issued by the Company. It is divided into Divisions, each of which invest in a corresponding Account of the Principal Variable Contracts Fund, Inc. Termination of Employment  A Plan Participants termination of employment with the Employer, determined under the Plan and as reported to the Company. Unit Value  The value of a unit of a Division of the Separate Account. Valuation Date  The date as of which the net asset value of an underlying mutual fund is determined. Valuation Period  The period of time between when the net asset value of an underlying mutual fund is determined on one Valuation Date and when such value is determined on the next following Valuation Date. Variable Annuity Payments  A series of periodic payments, the amounts of which are not guaranteed but which will increase or decrease to reflect the investment experience of the LargeCap Value Division of the Separate Account. Periodic payments made pursuant to the Flexible Income Option are not Variable Annuity Payments. Variable Annuity Reserves  The reserves held for annuities in the course of payment for the Contract. Yearly Date  The Contract Date and the same day of each year thereafter. SYNOPSIS The following tables describe the fees and expenses that a Contractholder will pay when they own and/or surrender the Contract. The first table describes the fees and expenses that a Contractholder will pay at the time that the Contract is surrendered or cash value transferred between investment options. Contractholder transaction expenses Sales charge imposed on contributions (as a percentage of none contributions) Contingent Deferred Sales Charge N/A Transaction Fees (as a percentage of amount surrendered)  guaranteed maximum  the lesser of $25 or 2% of each unscheduled partial surrender after the 12th in a Contract Year  current  none Transfer Fee  guaranteed maximum  the lesser of $30 or 2% of each unscheduled transfer after the 12th in a Contract Year plus a $15 charge if transfers are made via paper instruction  current  a $15 charge is imposed if transfers are made via paper instruction Documentation Expense  Principal Standard Plan $350  Principal Custom-written plan initial plan document $1,000 plan amendments $500 summary plan booklet $500  Plan not provided by Principal - summary plan booklet minimum $100 The next table describes the fees and expenses that a Contractholder will pay periodically during the time that they own the Contract, not including underlying mutual fund fees and expenses. Contractholder Periodic Expenses Annual Contract Fee (Contract Administration $37/Plan Participant + (0.35% of the Expense/Recordkeeping Charge) Balance of the Plans Investment Accounts and Outside Assets).The minimum annual charge is $3,000. Separate Account Annual Expenses (as a percentage of average account value)  guaranteed maximum 1.25%  Current 0.64% Annual Recordkeeping Expense for Outside Assets  maximum charge $4.50 per member + $11,392 (5,000 plan participants or more)  minimum charge $1,000 (1 through 25 plan participants) Flexible Income Option (if elected by the Owner of $25 per year Benefits) State Street Fees $412 If benefit plan reports are mailed to the Plans home address, the $37 charge will be decreased to $34. If more than one 401(k) or 401(m) non- discrimination tests are provided by the Company in any Deposit Year, the Contract Administration Expense may be increased by 3% for each additional test. If benefit plan reports are mailed monthly instead of quarterly, the charge will be increased by 24%; if reports are provided annually, the recordkeeping expense is reduced by 9%; if reports are provided semi-annually, the recordkeeping expense is reduced by 6%. (See Deductions Under the Contract.) The charge calculated will be increased by 15% for the second and each additional Outside Asset for which the Company provides recordkeeping services. (3) State Street Bank & Trust provided certain services for Separate Account B during 2009. The next item shows the minimum and maximum total operating expenses charged by the underlying mutual funds that a Contractholder may pay periodically during the time that they own the Contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Annual Underlying Mutual Fund Operating Expenses as of December 31, 2009: Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from underlying mutual fund assets, including management fees 0.45% 0.91% and other expenses) EXAMPLE This Example is intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. These costs include Contractholder transaction expenses, contract fees, Separate Account annual expenses, and underlying mutual fund fees and expenses. This Example assumes  the Plan Participant invests $10,000 in the Contract for the time periods indicated;  the investment has a 5% return each year; and  the maximum annual fees and operating expenses for any underlying mutual fund as of December 31, 2009 (without voluntary waivers of fees by the underlying fund, if any). Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown below: If the Owner of Benefits If the Owner of Benefits Surrenders Does Not Surrender the Contract at the End of the the Contract at the End of the Applicable Time Period Applicable Time Period Separate Account Divisions 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Maximum Total Underlying Mutual Fund Operating Expenses (0.91%) 159 501 878 1,998 159 501 878 1,998 Minimum Total Underlying Mutual Fund Operating Expenses (0.45%) 112 352 617 1,405 112 352 617 1,405 SUMMARY The group variable annuity contract described by this prospectus was issued by the Company and designed to aid in retirement planning. The Contract provides for the accumulation of Contributions and the payment of Variable Annuity Payments on a completely variable basis. As of January 1, 1998, the Contract was no longer offered. This is a brief summary of the Contracts features. More detailed information follows later in this prospectus. Contributions The Contract prescribes no limits on the minimum Contribution which may be made to an Investment Account. Plan Participant maximum Contributions are discussed under Federal Tax Status. Contributions may also be limited by the Plan. The Company may also limit Contributions on 60-days notice. All Contributions made pursuant to the Contract are allocated to one or more Investment Accounts. Each Investment Account correlates to a Division of the Separate Account B. Each Division invests in shares of an underlying mutual fund. More detailed information about the underlying mutual funds may be found in the current prospectus for the underlying mutual fund. Distributions, Transfers and Withdrawals Variable Annuity Payments will be made on and after a Plan Participants Annuity Commencement Date. All Variable Annuity Payments will reflect the performance of the Mutual Fund underlying the LargeCap Value Division and therefore the annuitant is subject to the risk that the amount of variable annuity payments may decline. (See Income Benefits.) Generally, at any time prior to the Annuity Purchase Date, the Owner of Benefits may transfer all or any portion of an Investment Account which correlates to a Plan Participant to another available Investment Account correlating to such Plan Participant. If a Companion Contract has been issued to the Contractholder to fund the Plan, and if permitted by the Plan and Companion Contract, amounts transferred from such Companion Contract may be invested in this Contract to establish Investment Accounts which correlate to a Plan Participant at any time at least one month before the Annuity Commencement Date. Similarly, if the Company has issued a Companion Contract to the Contractholder, and if permitted by the Plan and the Companion Contract, the Owner of Benefits, subject to certain limitations, may file a Notification with the Company to transfer all or a portion of the Investment Account values which correlate to a Plan Participant to the Companion Contract. (See Withdrawals and Transfers.) In addition, subject to any Plan limitations or any reduction for vesting provided for in the Plan as to amounts available, the Owner of Benefits may withdraw cash from the Investment Accounts that correlate to the Plan Participant at any time prior to the Plan Participants Termination of Employment, disability, retirement or the Annuity Purchase Date subject to any charges that may be applied. (See Withdrawals and Transfers.) Note that withdrawals before age 59½ may involve an income tax penalty. (See Federal Tax Status.) No withdrawals are permitted after the Annuity Purchase Date. Performance Calculation From time to time, the Separate Account will advertise the average annual total return of its various Divisions for the Contract. The average annual total return for any of the Divisions is computed by calculating the average annual compounded rate of return over the stated period that would equate an initial $1,000 investment to the ending redeemable Investment Account Value. The yield and total return figures vary depending upon market conditions, the composition of the underlying mutual funds portfolios and operating expenses. These factors and possible differences in the methods used in calculating yield and total return should be considered when comparing the Separate Account performance figures to performance figures published for other investment vehicles. The Separate Account may also quote rankings, yields or returns as published by independent statistical services or publishers and information regarding performance of certain market indices. Any performance data quoted for the Separate Account represents only historical performance and is not intended to indicate future performance. From time to time the Separate Account advertises its Money Market Divisions yield and effective yield for the Contract. Both yield figures are based on historical earnings and are not intended to indicate future performance. The yield of the Division refers to the income generated by an investment under the Contract in the Division over a seven- day period (which period will be stated in the advertisement). This income is then annualized. The effective yield is calculated similarly but, when annualized, the income earned by an investment in the division is assumed to be reinvested. The effective yield will be slightly higher than the yield because of the compounding effect of this assumed reinvestment. Financial Statements The financial statements for Separate Account B and the Company are included in the SAI. THE COMPANY The Company is a stock life insurance company with authority to transact life and annuity business in all states of the United States and the District of Columbia. The Companys home office is located at: Principal Financial Group, Des Moines, Iowa 50392. The Company is a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24, 1879, the Company was incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. The Company became a legal reserve life insurance company and changed its name to Bankers Life Company in 1911. In 1986, the Company changed its name to Principal Mutual Life Insurance Company. In 1998, the Company became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in the Companys current organizational structure. THE SEPARATE ACCOUNT Separate Account B was established under Iowa law on January 12, 1970 and was registered as a unit investment trust with the SEC on July 17, 1970. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. The Company does not guarantee the investment results of the Separate Account. There is no assurance that the value of the Contract will equal the total of the contributions made under the Contract. The Separate Account is not affected by the rate of return of the companys general account or by the investment performance of any of the Companys other assets. Any income, gain, or loss (whether or not realized) from the assets of the Separate Account are credited to or charged against the Separate Account without regard to the companys other income, gains, or losses. Obligations arising from the Contract, including the promise to make annuity benefit payments, are general corporate obligations of the Company. Assets of the Separate Account attributed to the reserves and other liabilities under the Contract may not be charged with liabilities arising from any of the Companys other businesses. The Separate Account is divided into divisions. The assets of each division invest in a corresponding underlying mutual fund. New divisions may be added and made available. Divisions may also be eliminated from the Separate Account following SEC approval. The Company does not guarantee the investment results of the Separate Account. There is no assurance that the value of your Contract will equal the total of your purchase payments. In a low interest rate environment, yields for the Money Market division, after deduction of all applicable Contract and rider charges, may be negative even though the underlying money market funds yield, before deducting for such charges, is positive. If you allocate a portion of your Contract value to a Money Market division or participate in a scheduled automatic transfers program or Automatic Portfolio Rebalancing program where the Contract value is allo- cated to a Money Market division, that portion of your Contract value allocated to the Money Market division may decrease in value. THE UNDERLYING MUTUAL FUNDS The underlying mutual funds are registered under the Investment Company Act of 1940 as open-end investment management companies. The underlying mutual funds provide the investment vehicles for the Separate Account. A full description of the underlying mutual funds, the investment objectives, policies and restrictions, charges and expenses and other operational information are contained in the accompanying prospectuses (which should be read carefully before investing) and the Statement of Additional Information (SAI). You may request additional copies of these documents without charge from your registered representative or by calling us at 1-800-852-4450. The Company purchases and sells shares of the underlying mutual funds for the Separate Account at their net asset value. Shares represent interests in the underlying mutual fund available for investment by the Separate Account. Each underlying mutual fund corresponds to one of the divisions. The assets of each division are separate from the others. A divisions performance has no effect on the investment performance of any other division. The underlying mutual funds are NOT available to the general public directly. The underlying mutual funds are available only as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies and qualified plans. Some of the underlying mutual funds have been established by investment advisers that manage publicly traded mutual funds having similar names and investment objectives. While some of the underlying mutual funds may be similar to, and may in fact be modeled after publicly traded mutual funds, you should understand that the underlying mutual funds are not otherwise directly related to any publicly traded mutual fund. Consequently, the investment performance of any underlying mutual fund may differ substantially from the investment performance of a publicly traded mutual fund. The Table of Separate Account Divisions later in this prospectus contains a brief summary of the investment objectives of, the advisor and, if applicable, sub-advisor for, each division. Deletion or Substitution of Divisions The Company reserves the right to make certain changes if, in the Companys judgement, they best serve your interests or are appropriate in carrying out the purpose of the Contract. Any changes are made only to the extent and in the manner permitted by applicable laws. Also, when required by law, the Company will obtain your approval of the changes and approval from any appropriate regulatory authority. Approvals may not be required in all cases. Voting Rights The Company votes shares of the underlying mutual funds owned by the Separate Account according to the instructions of the person that holds the voting interest in the units of the division. The Company will notify the person that holds the voting interest in the units of shareholder meetings of the mutual funds underlying the divisions. During the accumulation period, the owner of benefits is the person having the voting interest in the units of the Division attributable to the Investment Accounts which correlate to the Plan Participant. The number of units held in the Separate Account which are attributable to each Investment Account is determined by dividing the Investment Account value attributable to a Division of the Separate Account by the net asset value of one share of the underlying mutual fund. During the annuity period, the person then entitled to variable annuity payments has the voting interest in the units of the Division attributable to the variable annuity. The number of units held in the Separate Account which are attributable to each variable annuity is determined by dividing the reserve for the variable annuity by the net asset value of one share of the underlying mutual fund. The voting interest in the shares of the underlying mutual fund attributable to the variable annuity will ordinarily decrease during the annuity period since the reserve for the variable annuity decreases due to the reduction in the expected payment period. The Company determines the number of underlying fund shares the owner of benefits or payees of variable annuities may instruct us to vote as of the record date established by the underlying mutual fund for its shareholder meeting. The Company will send the owner of benefits or payees of variable annuities proxy materials and instructions for the owner of benefits or payees of variable annuities to provide voting instructions to the Company. The Company will arrange for the handling and tallying of proxies received. If no voting instructions are received, the Company will vote those shares in the same proportion as shares for which the Company received instructions. In the event that applicable law changes or the Company is required by regulators to disregard voting instructions, the Company may decide to vote the shares of the underlying mutual funds in its own right. NOTE: Because there is no required minimum number of votes, a small number of votes can have a disproportionate effect. DEDUCTIONS UNDER THE CONTRACT Mortality and Expense Risks Charge A mortality and expense risks charge is deducted under the Contract. There are also deductions from and expenses paid out of the assets of the Accounts, as described in the prospectus for each Fund. Variable Annuity Payments will not be affected by adverse mortality experience or by any excess in the actual sales and administrative expenses over the charges provided for in the Contract. The Company assumes the risks that (i) Variable Annuity Payments will continue for a longer period than anticipated and (ii) the allowance for administration expenses in the annuity conversion rates will be insufficient to cover the actual costs of administration relating to Variable Annuity Payments. For assuming these risks, the Company, in determining Unit Values and Variable Annuity Payments, makes a charge as of the end of each Valuation Period against the assets of the Separate Account held with respect to the Contract. The charge is equivalent to a simple annual rate of 0.64%. The Company does not believe that it is possible to specifically identify that portion of the 0.64% deduction applicable to the separate risks involved, but estimates that a reasonable approximate allocation would be 0.43% for the mortality risks and 0.21% for the expense risks. The mortality and expense risks charge may be changed by the Company at any time by giving not less than 60-days prior written notice to the Contractholder. However, the charge may not exceed 1.25% on an annual basis, and only one change may be made in any one-year period. If the charge is insufficient to cover the actual costs of the mortality and expense risks assumed, the financial loss will fall on the Company; conversely, if the charge proves more than sufficient, the excess will be a gain to the Company. Transaction Fee The Company reserves the right to charge a transaction fee of the lesser of $25 or 2% of each cash withdrawal after the twelfth cash withdrawal in a Contract Year. The fee will be taken by redeeming a sufficient number of units from the Investment Account(s) from which the withdrawal is made by an amount equal to the fee. If the Investment Account(s) from which the withdrawal is made is insufficient to permit the full amount of the fee to be taken, a sufficient number of units from the Plan Participants other Investment Accounts will be redeemed on a pro rata basis in an amount equal to the fee. If the amounts in the Plan Participants Investment Accounts are insufficient to permit the full amount of the fee to be taken, the amount of the withdrawal will be reduced by an amount equal to the fee. Transfer Fee The Company also reserves the right to charge a transfer fee of the lesser of $30 or 2% of each unscheduled transfer after the twelfth unscheduled transfer in a Contract Year. The fee will be taken by redeeming a sufficient number of units from the Investment Account(s) from which the withdrawal is made by an amount equal to the charge. If the Investment Account(s) from which the withdrawal is made is insufficient to permit the full amount of the fee to be taken, a sufficient number of units from the Plan Participants other Investment Accounts will be redeemed on a pro rata basis in an amount equal to the fee. Contingent Deferred Sales Charge Although the contract provides for a contingent deferred sales charge, the Company has elected not to take this charge since January 1, 2006. OTHER EXPENSES The Contract provides for Contract Administration Expense/Recordkeeping Charge and Other Expenses, as described in Appendix A. The Contract also provides that Contractholders shall direct the Company either to bill the Contractholder or to charge the Contract for these expenses. Subsequent to introduction of the Contract in 1992, the Company made available to Contractholders an alternative service and expense arrangement that expands the administration and recordkeeping services (Plan-level services) to include (a) a broader variety of funding vehicles (e.g., mutual funds) and (b) enhanced technology-based services for Plans and their Participants that are not available under the Contract. Contractholders, in their sole discretion, may elect this alternative arrangement and enter into a separate service and expense agreement with the Company. Any such service and expense agreement is customized by the Contractholder and the Company to meet the Plans needs. SURPLUS DISTRIBUTION AT SOLE DISCRETION OF THE COMPANY It is not anticipated that any divisible surplus will ever be distributable to the Contract in the future because the Contract is not expected to result in a contribution to the divisible surplus of the Company. However, if any distribution of divisible surplus is made, it will be made to Investment Accounts in the form of additional units. THE CONTRACT The Contract is significantly different from a fixed annuity. The owner of a variable annuity assumes the risk of investment gain or loss (as to amounts in the divisions) rather than the Company. The amount available for annuity payments under the Contract is not guaranteed and varies with the investment performance of the underlying mutual funds. There can be no assurance that the owners investment objectives will be achieved. The Contract was normally issued to an Employer or association or a trust established for the benefit of Plan Participants and their beneficiaries. The Company issued a pre-retirement certificate describing the benefits under the Contract to Plan Participants who reside in a state that requires the issuance of such certificates. The Contribution which correlates to a Plan Participant will be invested in the Division or Divisions that are chosen as of the end of the Valuation Period in which such Contribution is received by the Company at its home office in Des Moines, Iowa. If the allocation instructions by the participant are late, or not completed, the Company will invest such unallocated Contributions in the Money Market Division, as instructed by the Employer, on the date such Contributions are received. After complete allocation instructions have been received by the Company, all future Contributions will be allocated to the chosen Divisions as of the end of the Valuation Period in which such Contributions are received. The Contractholder may limit the number of Divisions available to the Owner of Benefits, but the Money Market Division may not be so restricted to the extent the Division is necessary to permit the Company to allocate initial Contributions and the LargeCap Value Division may not be so restricted to the extent the Division is necessary to permit the Company to pay Variable Annuity Payments. A. Contract Values and Accounting Before Annuity Commencement Date 1. Investment Accounts An Investment Account or Accounts correlating to a Plan Participant will be established for each type of Contribution and for each Division of the Separate Account in which such Contribution is invested. Investment Accounts will be maintained until the Investment Account Values are either (a) applied to effect Variable Annuity Payments (b) paid to the Owner of Benefits or the beneficiary or (c) transferred in accordance with the provisions of the Contract. Each Contribution will be allocated to the Division or Divisions designated by the Notification on file with the Company and will result in a credit of units to the appropriate Investment Account. The number of units so credited will be determined by dividing the portion of the Contributions allocated to a Division by the Unit Value for such Division for the Valuation Period within which the Contribution was received by the Company at its home office in Des Moines, Iowa. 2. Unit Value The Unit Value for a Contract which participates in a Division of the Separate Account determines the value of an Investment Account consisting of Contributions allocated to that Division. The Unit Value for each Division for the Contract is determined on each day on which the net asset value of its underlying mutual fund is determined. The Unit Value for a Valuation Period is determined as of the end of that period. The investment performance of the underlying mutual fund and deducted expenses affect the Unit Value. For this series of Contracts, the Unit Value for each Division will be fixed at $1.00 for the Valuation Period in which the first amount of money is credited to the Division. A Divisions Unit Value for any later Valuation Period is equal to its Unit Value for the immediately preceding Valuation Period multiplied by the Net Investment Factor (see below) for that Division for this series of Contracts for the later Valuation Period. 3. Net Investment Factor Each Net Investment Factor is the quantitative measure of the investment performance of each Division of the Separate Account B. For any specified Valuation Period the Net Investment Factor for a Division for this series of Contracts is equal to a) the quotient obtained by dividing (i) the net asset value of a share of the underlying mutual fund as of the end of the Valuation Period, plus the per share amount of any dividend or other distribution made by the mutual fund during the Valuation Period (less an adjustment for taxes, if any) by (ii) the net asset value of a share of the mutual fund as of the end of the immediately preceding Valuation Period, reduced by b) a mortality and expense risks charge, equal to a simple interest rate for the number of days within the Valuation Period at an annual rate of 0.64%. The amounts derived from applying the rate specified in subparagraph b) above and the amount of any taxes referred to in subparagraph a) above will be accrued daily and will be transferred from the Separate Account at the discretion of the Company. 4. Hypothetical Example of Calculation of Unit Value for All Divisions Except the Money Market Division The computation of the Unit Value may be illustrated by the following hypothetical example. Assume that the current net asset value of an underlying mutual fund share is $14.8000; that there were no dividends or other distributions made by the mutual fund and no adjustment for taxes since the last determination; that the net asset value of an mutual fund share last determined was $14.7800; that the last Unit Value was $1.0185363; and that the Valuation Period was one day. To determine the current Net Investment Factor, divide $14.8000 by $14.7800 which produces 1.0013532 and deduct from this amount the mortality and expense risks charge of 0.0000175, which is the rate for one day that is equivalent to a simple annual rate of 0.64%. The result, 1.0013381, is the current Net Investment Factor. The last Unit Value ($1.0185363) is then multiplied by the current Net Investment Factor (1.0013381) which produces a current Unit Value of $1.0198992. 5. Hypothetical Example of Calculation of Unit Value for the Money Market Division The computation of the Unit Value may be illustrated by the following hypothetical example. Assume that the current net asset value of an underlying mutual fund share is $1.0000; that a dividend of 0.0328767 cents per share was declared by the mutual fund prior to calculation of the net asset value of the share and that no other distributions and no adjustment for taxes were made since the last determination; that the net asset value of a mutual fund share last determined was $1.0000; that the last Unit Value was $1.0162734; and that the Valuation Period was one day. To determine the current Net Investment Factor, add the current net asset value ($1.0000) to the amount of the dividend ($.000328767) and divide by the last net asset value ($1.0000), which when rounded to seven places equals 1.0003288. Deduct from this amount the mortality and expense risks charge of 0.0000175 (the proportionate rate for one day based on a simple annual rate of 0.64%). The result (1.0003137) is the current Net Investment Factor. The last Unit Value ($1.0162734) is then multiplied by the current Net Investment Factor (1.0003137), resulting in a current Unit Value of $1.0165922. B. Income Benefits Income Benefits consist of either monthly Variable Annuity Payments or periodic payments made on a monthly, quarterly, semi-annual or annual basis pursuant to the Flexible Income Option. 1. Variable Annuity Payments The amount applied to provide Variable Annuity Payments must be at least $1,750. Variable Annuity Payments will be provided by the Investment Accounts which correlate to the Plan Participant held under the LargeCap Value Division. Thus, if the Owner of Benefits elects Variable Annuity Payments, any amounts that are to be used to provide Variable Annuity Payments will be transferred to Investment Accounts held under the LargeCap Value Division as of the last Valuation Date in the month which begins two months before the Annuity Commencement Date. After any such transfer, the value of the LargeCap Value Division Investment Accounts will be applied on the Annuity Purchase Date to provide Variable Annuity Payments. The Annuity Commencement Date, which will be one month following the Annuity Purchase Date, will be the first day of a month. Thus, if the Annuity Commencement Date is August 1, the Annuity Purchase Date will be July 1, and the date of any transfers to a LargeCap Value Division Investment Account will be the Valuation Date immediately preceding July 1. The annuity commencement date must be no later than the date the Plan Participant must take a required distribution under the Internal Revenue Code. See Federal Tax Status. a. Selecting a Variable Annuity Variable Annuity Payments will be made to an Owner of Benefits beginning on the Annuity Commencement Date and continuing thereafter on the first day of each month. An Owner of Benefits may select an Annuity Commencement Date by Notification to the Company. The date selected may be the first day of any month the Plan allows which is at least one month after the Notification. Generally, the Annuity Commencement Date cannot begin before the Plan Participant is age 59½, separated from service, or is totally disabled. See Federal Tax Status for a discussion of required distributions and the federal income tax consequences of distributions. At any time not less than one month preceding the desired Annuity Commencement Date, an Owner of Benefits may, by Notification, select one of the annuity options described below (see Forms of Variable Annuities). If no annuity option has been selected at least one month before the Annuity Commencement Date, and if the Plan does not provide one, payments which correlate to an unmarried Plan Participant will be made under the annuity option providing Variable Life Annuity with Monthly Payments Certain for Ten Years. Payments which correlate to a married Plan Participant will be made under the annuity option providing a Variable Life Annuity with One-Half Survivorship. b. Forms of Variable Annuities Because of certain restrictions contained in the Code and regulations thereunder, an annuity option is not available under a Contract used to fund a TDA Plan, or 401(a) Plan unless (i) the joint or contingent annuitant is the Plan Participants spouse or (ii) on the Plan Participants Annuity Commencement Date, the present value of the amount to be paid while the Plan Participant is living is greater than 50% of the present value of the total benefit to the Plan Participant and the Plan Participants beneficiary (or contingent annuitant, if applicable). An Owner of Benefits may elect to have all or a portion of Investment Account Values applied under one of the following annuity options. However, if the monthly Variable Annuity Payment at any time would be less than $20, the Company may, at its sole option, pay the Variable Annuity Reserves in full settlement of all benefits otherwise available. Variable Life Annuity with Monthly Payments Certain for Zero, Five, Ten, Fifteen or Twenty Years or Installment Refund Period  a variable annuity which provides monthly payments during the Plan Participants lifetime, and further provides that if, at the death of the Plan Participant, monthly payments have been made for less than a minimum period, e.g. five years, any remaining payments for the balance of such period shall be paid to the Owner of Benefits, if the Owner of Benefits is not the Plan Participant, or to a designated beneficiary unless the Owner of Benefits or the beneficiary requests in writing that the Commuted Value of the remaining payments be paid in a single sum. (Persons entitled to take the remaining payments or the Commuted Value thereof rather than continuing monthly payments should consult with their tax advisor to be made aware of the differences in tax treatment.) The minimum period may be either zero, five, ten, fifteen or twenty years or the period (called installment refund period) consisting of the number of months determined by dividing the amount applied under the option by the initial payment. If, for example, $14,400 is applied under a life option with an installment refund period, and if the first monthly payment provided by that amount, as determined from the applicable annuity conversion rates, would be $100, the minimum period would be 144 months ($14,400 divided by $100 per month) or 12 years. A variable life annuity with an installment refund period guarantees a minimum number of payments, but not the amount of any monthly payment or the amount of aggregate monthly payments. The longer the minimum period selected, the smaller will be the amount of the first annuity payment. Under the Variable Life Annuity with Zero Years Certain, which provides monthly payments to the Owner of Benefits during the Plan Participants lifetime, it would be possible for the Owner of Benefits to receive no Annuity Payments if the Plan Participant died prior to the due date of the first payment since payment is made only during the lifetime of the Plan Participant. Joint and Survivor Variable Life Annuity with Monthly Payments Certain for Ten Years  a variable annuity which provides monthly payments for a minimum period of ten years and thereafter during the joint lifetimes of the Plan Participant on whose life the annuity is based and the contingent annuitant named at the time this option is elected, and continuing after the death of either of them for the amount that would have been payable while both were living during the remaining lifetime of the survivor. In the event the Plan Participant and the contingent annuitant do not survive beyond the minimum ten year period, any remaining payments for the balance of such period will be paid to the Owner of Benefits, if the owner of Benefits is not the Plan Participant, or to a designated beneficiary unless the Owner of Benefits or the beneficiary requests in writing that the Commuted Value of the remaining payments be paid in a single sum. (Designated beneficiaries entitled to take the remaining payments or the Commuted Value thereof rather than continuing monthly payments should consult with their tax advisor to be made aware of the differences in tax treatment.) Joint and Two-Thirds Survivor Variable Life Annuity  a variable annuity which provides monthly payments during the joint lives of a Plan Participant and the person designated as contingent annuitant with two-thirds of the amount that would have been payable while both were living continuing until the death of the survivor. Variable Life Annuity with One-Half Survivorship  a variable annuity which provides monthly payments during the life of the Plan Participant with one-half of the amount otherwise payable continuing so long as the contingent annuitant lives. Under the Joint and Two-thirds Survivor Variable Life Annuity and under the Variable Life Annuity with One-Half Survivorship, it would be possible for the Owner of Benefits and/or contingent annuitant to receive no annuity payments if the Plan Participant and contingent annuitant both died prior to the due date of the first payment since payment is made only during their lifetimes. Other Options  Other variable annuity options permitted under the applicable Plan may be arranged by mutual agreement of the Owner of Benefits and the Company. c. Basis of Annuity Conversion Rates Because women as a class live longer than men, it has been common that retirement annuities of equal cost for women and men of the same age will provide women less periodic income at retirement. The Supreme Court of the United States ruled in Arizona Governing Committee vs. Norris that sex distinct annuity tables under an employer-sponsored benefit plan result in discrimination that is prohibited by Title VII of the Federal Civil Rights Act of 1964. The Court further ruled that sex distinct annuity tables will be deemed discriminatory only when used with values accumulated from employer contributions made after August 1, 1983, the date of the ruling. Title VII applies only to employers with 15 or more employees. However, certain State Fair Employment Laws and Equal Payment Laws may apply to employers with less than 15 employees. The Contract described in this Prospectus offers both sex distinct and sex neutral annuity conversion rates. The annuity rates are used to convert a Plan Participants pre-retirement Investment Account Values to a monthly lifetime income at retirement. Usage of either sex distinct or sex neutral annuity rates will be determined by the Contractholder. For each form of variable annuity, the annuity conversion rates determine how much the first monthly Variable Annuity Payment will be for each $1,000 of the Investment Account Value applied to effect the variable annuity. The conversion rates vary with the form of annuity, date of birth, and, if distinct rates are used, the sex of the Plan Participant and the contingent annuitant, if any. The sex neutral guaranteed annuity conversion rates are based upon (i) an interest rate of 2.5% per annum and (ii) mortality according to the 1983 Table a for Individual Annuity Valuation projected with Scale G to the year 2001 set back five years in age. The sex distinct female rates are determined for all Plan Participants in the same way as sex neutral rates, as described above. The sex distinct male rates are determined for all Plan Participants in the same way as the sex neutral rates, as described above, except mortality is not set back five years in age. The guaranteed annuity conversion rates may be changed, but no change which would be less favorable to the Owner of Benefits will take effect for a current Plan Participant. The Contract provides that an interest rate of not less than 2.5% per annum will represent the assumed investment return. Currently the assumed investment return used in determining the amount of the first monthly payment is 4% per annum. This rate may be increased or decreased by the Company in the future but in no event will it be less than 2.5% per annum. If, under the Contract, the actual investment return (as measured by an Annuity Change Factor, defined below) should always equal the assumed investment return, Variable Annuity Payments would remain level. If the actual investment return should always exceed the assumed investment return, Variable Annuity Payments would increase; conversely, if it should always be less than the assumed investment return, Variable Annuity Payments would decrease. The current 4% assumed investment return is higher than the 2.5% interest rate reflected in the annuity conversion rates contained in the Contract. With a 4% assumption, Variable Annuity Payments will commence at a higher level, will increase less rapidly when actual investment return exceeds 4%, and will decrease more rapidly when actual investment return is less than 4%, than would occur with a lower assumption. d. Determining the Amount of the First Variable Annuity Payment The initial amount of monthly annuity income shall be based on the option selected, the age of the Plan Participant and contingent annuitant, if any, and the Investment Account Values applied as of the Annuity Purchase Date. The initial monthly income payment will be determined on the basis of the annuity conversion rates applicable on such date to such conversions under all contracts of this class issued by the Company. However, the basis for the annuity conversion rates will not produce payments less beneficial to the Owner of Benefits than the annuity conversion rate basis described above. e. Determining the Amount of the Second and Subsequent Monthly Variable Annuity Payments The second and subsequent monthly Variable Annuity Payments will increase or decrease in response to the investment experience of the mutual fund underlying the LargeCap Value Division. The amount of each payment will be determined by multiplying the amount of the monthly Variable Annuity Payment due in the immediately preceding calendar month by the Annuity Change Factor for the LargeCap Value Division for the Contract for the calendar month in which the Variable Annuity Payment is due. The Annuity Change Factor for the LargeCap Value Division for a calendar month is the quotient of 1) divided by 2), below: 1) The number which results from dividing (i) the Contracts Unit Value for the LargeCap Value Division for the first Valuation Date in the calendar month beginning one month before the given calendar month by (ii) the Contracts Unit Value for such Division for the first Valuation Date in the calendar month beginning two months before the given calendar month. 2) An amount equal to one plus the effective interest rate for the number of days between the two Valuation Dates specified in subparagraph (1) above at the interest rate assumed to determine the initial payment of variable benefits to the Owner of Benefits f. Hypothetical Example of Calculation of Variable Annuity Payments Assume that on the date one month before the Annuity Commencement Date the Investment Account Value that is invested in the LargeCap Value Division which correlates to a Plan Participant is $37,592. Using the appropriate annuity conversion factor (assuming $5.88 per $1,000 applied) the Investment Account Value provides a first monthly Variable Annuity Payment of $221.04. To determine the amount of the second monthly payment assume that the LargeCap Value Division Unit Value as of the first Valuation Date in the preceding calendar month was $1.3712044 and the Unit Value as of the first Valuation Date in the second preceding calendar month was $1.3273110. The Annuity Change Factor is determined by dividing $1.3712044 by $1.3273110, which equals 1.0330694, and dividing the result by an amount corresponding to the amount of one increased by an assumed investment return of 4% (which for a thirty day period is 1.0032288). 1.0330694 divided by 1.0032288 results in an Annuity Change Factor for the month of 1.0297446. Applying this factor to the amount of Variable Annuity Payment for the previous month results in a current monthly payment of $227.61 ($221.04 multiplied by 1.0297446 equals $227.61). 2. Flexible Income Option Instead of Variable Annuity Payments an Owner of Benefits may choose to receive income benefits under the Flexible Income Option. Unlike Variable Annuity Payments, payments under the Flexible Income Option may be made from any Division of the Separate Account. Under the Flexible Income Option, the Company will pay to the Owner of Benefits a portion of the Aggregate Investment Accounts on a monthly, quarterly, semi-annual or annual basis on the date or dates requested each Year and continuing for a period not to exceed the life or life expectancy of the Plan Participant, or the joint lives or life expectancy of such Plan Participant and the contingent annuitant, if the contingent annuitant is the Plan Participants spouse. If the Notification does not specify from which Investment Accounts payments are to be made, amounts will be withdrawn on a pro rata basis from all Investment Accounts which correlate to the Plan Participant. Payments will end, however, on the date no amounts remain in such Accounts or the date such Accounts are paid or applied in full as described below. Payments will be subject to the following: a. The life expectancy of the Plan Participant and the Plan Participants spouse, if applicable, will be determined in accordance with the life expectancy tables contained in Internal Revenue Regulation Section 1.72-9. Life expectancy will be determined as of the date on which the first payment is made. Life expectancy will be redetermined annually thereafter. b. Payments may begin any time after the Flexible Income Option is requested. Payments must begin no later than the latest date permitted or required by the Plan or regulation to be the Owner of Benefits Annuity Commencement Date. c. Payments will be made annually, semiannually, quarterly, or monthly as requested by the Owner of Benefits and agreed to by the Company. The annual amount payable will be the lesser of the Aggregate Investment Account Value which correlates to the Plan Participant or the minimum annual amount determined in accordance with the minimum distribution rules of the Code. d. If the Plan Participant should die before the Aggregate Investment Account Value has been paid or applied in full, the remaining Investment Account Values will be treated as benefits payable at death as described in this prospectus. e. Year for purposes of determining payments under the Flexible Income Option means the twelve month period starting on the installment payment starting date and each corresponding twelve month period thereafter. An Owner of Benefits may request a payment in excess of the minimum described above. Such payment may be equal to all or any portion of the Investment Accounts which correlate to the Plan Participant; provided, however, that if the requested payment would reduce the total value of such accounts to a total balance of less than $1,750 then such request will be a request for the total of such Investment Accounts. The Owner of Benefits may terminate the Flexible Income Payments by giving the Company Notification (i) requesting an excess payment equal to the remaining balance of the Aggregate Investment Account Values which correlate to a Plan Participant, (ii) requesting that the remaining balance of the Aggregate Investment Account Values be applied to provide Variable Annuity Payments or (iii) a combination of (i) and (ii), as long as the amount applied to provide an annuity is at least $1,750. The Company will make such excess payment on the later of (i) the date requested, or (ii) the date seven (7) calendar days after the Company receives the Notification. The Annuity Commencement Date for amounts so applied will be one month after the Annuity Purchase Date. The Annuity Purchase Date for amounts so applied will be the first Valuation Date in the month following the Companys receipt of the Notification or the first Valuation Date of such subsequent month as requested. If the Owner of Benefits chooses the Flexible Income Option, an additional charge $25.00 will be deducted annually on a pro rata basis from the Investment Accounts which correlate to the Plan Participant. C. Payment on Death of Plan Participant 1. Prior to Annuity Purchase Date If a Plan Participant dies prior to the Annuity Purchase Date, the Company (upon receipt of due proof of death and any waiver or consent required by applicable state law) will pay the death benefit in accordance with the provisions of the Plan. The Owner of Benefits may elect to either (1) leave the assets in the Contract to the extent permitted by applicable laws; (2) receive such value as a single sum benefit; or (3) apply the Investment Account Values which correlate to the Plan Participant to purchase Variable Annuity Payments for the beneficiary if the aggregate value of such Investment Accounts is at least $1,750. If the beneficiary does not provide Notification to the Company within 120 days of the date the Company receives due proof of death (i.e. a certified copy of the death certificate, a certified copy of a decree of a court of competent jurisdiction as to the finding of death, a written statement by a medical doctor who attended the deceased during his last illness), the beneficiary will be deemed a Plan Participant under the Contract. A beneficiary may elect to have all or a part of the amount available under this Contract transferred to any Companion Contract. Alternatively, this Contract may accept all or part of the amount available under a Companion Contract to establish an Investment Account or Accounts for a beneficiary under this Contract. If the aggregate value of such Investment Accounts is less than $1,750, the Company may at its option pay the beneficiary the value of such accounts in lieu of all other benefits. An election to receive Variable Annuity Payments must be made prior to the single sum payment to the beneficiary. The amount of the death benefit is determined by the terms of the Plan. Annuity income must be payable as lifetime annuity income with no benefits beyond the beneficiarys life or life expectancy. In addition, the amount of the monthly Variable Annuity Payments must be at least $20, or the Company may at its option pay the beneficiary the value of the Variable Annuity Reserves in lieu of all other benefits. The beneficiarys Annuity Purchase Date will be the first day of the calendar month specified in the election, but in no event prior to the first day of the calendar month following the date Notification is received by the Company. The amount to be applied will be determined as of the Annuity Purchase Date. The beneficiarys Annuity Commencement Date will be the first day of the calendar month following the Annuity Purchase Date. The beneficiary must be a natural person in order to elect Variable Annuity Payments. The annuity conversion rates applicable to a beneficiary shall be the annuity conversion rates the Company makes available to Owners of Benefits under this Contract. The beneficiary will receive a written description of the options available. 2. Subsequent to Annuity Purchase Date Upon the death of a Plan Participant subsequent to the Annuity Purchase Date, no benefits will be available except as may be provided under the form of annuity selected. If provided for under the form of annuity, the Owner of Benefits or the beneficiary will continue receiving any remaining payments unless the Owner of Benefits or the beneficiary requests in writing that the Commuted Value of the remaining payments be paid in a single sum. D. Withdrawals and Transfers 1. Cash Withdrawals The Contract is designed for and intended to be used for retirement Plans. However, subject to any Plan limitations or any reduction for vesting provided for in the Plan as to amounts available, the Owner of Benefits may withdraw cash from the Investment Accounts which correlate to a Plan Participant at any time prior to the Annuity Purchase Date subject to any charges that may be applied. The Code generally provides that distributions from the contracts (except those used for Creditor Exempt or General Creditor Non-qualified Plans) may begin only after the Plan Participant attains age 59½, terminates employment, dies or becomes disabled, or in the case of deemed hardship (or, for 457 Plans, unforeseen emergencies). Withdrawals before age 59½ may involve an income tax penalty. (See Federal Tax Status.) The procedure with respect to cash withdrawals is as follows: a. The Plan must allow for such withdrawal. b. The Company must receive a Notification requesting a cash withdrawal from the Owner of Benefits on a form either furnished or approved by the Company. The Notification must specify the amount to be withdrawn for each Investment Account from which withdrawals are to be made. If no specification is made, withdrawals from Investment Accounts will be made on a pro rata basis. c. If a certificate has been issued to the Owner of Benefits the Company may require that any Notification be accompanied by such certificate. d. In the case of a withdrawal of the Aggregate Investment Account Value, it will be subject to the Contract Administration Expense/Recordkeeping Charge. If the Aggregate Investment Account Values are insufficient to satisfy the amount of the requested withdrawal and applicable charges, the amount paid will be reduced to satisfy such charges. Any cash withdrawal will result in the cancellation of a number of units from each Investment Account from which values have been withdrawn. The number of units cancelled from an Investment Account will be equal to the amount withdrawn from that Account divided by the Unit Value for the Division of the Separate Account in which the Account is invested for the Valuation Period in which the cancellation is effective. Units will also be cancelled to cover any charges assessed under (d) above. (Special Note: Under the Texas Education Code, Plan Participants under Contracts issued in connection with Optional Retirement Programs for certain employees of Texas institutions of higher education are prohibited from making withdrawals except in the event of termination of employment, retirement or death of the Plan Participant. Also, see Federal Tax Status for a description of further withdrawal restrictions.) 2. Transfers Between Divisions Upon Notification, all or a portion of the value of an Investment Account which correlates to a Plan Participant may be transferred to another available Investment Account correlating to such Plan Participant for the same type of Contribution. Transfers may be made at any time before the Annuity Purchase Date. A transfer will be effective as of the end of the Valuation Period in which the request is received. Any amount transferred will result in the cancellation of units in the Investment Account from which the transfer is made. The number of units cancelled will be equal to the amount transferred from the Investment Account divided by the Unit Value of the Division for the Valuation Period in which the transfer is effective. The transferred amount will result in the crediting of Units in the Investment Account to which the transfer is made. The number of Units credited will be equal to the amount transferred to the Investment Account divided by the Unit Value of the Division for the Valuation Period in which the transfer is effective. 3. Transfers to the Contract If a Companion Contract has been issued by the Company to fund the Plan, and except as otherwise provided by the applicable Plan, the Contract may accept all or a portion of the proceeds available under the Companion Contract at any time at least one month before Annuity Commencement Date, subject to the terms of the Companion Contract. 4. Transfers to Companion Contract If a Companion Contract has been issued by the Company to fund the Plan, except as otherwise provided by the applicable Plan and the provisions of the Companion Contract, an Owner of Benefits may by Notification transfer all or a portion of the Investment Account Values which correlate to a Plan Participant to the Companion Contract. If the Notification does not state otherwise, amounts will be transferred on a pro rata basis from the Investment Accounts which correlate to the Plan Participant. Transfers with respect to a Plan Participant from this Contract to the Companion Contract will not be permitted if this Contract has accepted, within the six-month period preceding the proposed transfer from this Contract to the Companion Contract, a transfer from an unmatured Investment Account which correlates to the Plan Participant established under the Companion Contract. An unmatured Investment Account is an Investment Account which has not reached the end of its interest guarantee period. In all other respects, such transfers are subject to the same provisions regarding frequency of transfer, effective date of transfer and cancellation of units as described above in Transfers Between Divisions. 5. Special Situation Involving Alternate Funding Agents The Contract allows the Investment Account Values of all Plan Participants to be transferred to an alternate Funding Agent with or without the consent of the Plan Participants. Transfers to an alternate Funding Agent require Notification from the Contractholder. The amount to be transferred will be equal to the Investment Account Values determined as of the end of the Valuation Period in which the Notification is received. Such transfers will be subject to the Contract Administration Expense/Recordkeeping Charge. 6. Postponement of Cash Withdrawal or Transfer Any cash withdrawal or transfer to be made from the Contract or between Investment Accounts in accordance with the preceding paragraphs will be made (i) within seven calendar days after Notification for such payment or transfer is received by the Company at its Home Office or (ii) on the requested date of payment or transfer, if later. However, such withdrawal or transfer may be deferred during any period when the right to redeem shares is suspended as permitted under provisions of the Investment Company Act of 1940, as amended. The right to redeem shares may be suspended during any period when (a) trading on the New York Stock Exchange is restricted as determined by the Securities and Exchange Commission or such exchange is closed for other than weekends and holidays; (b) an emergency exists, as determined by the Securities and Exchange Commission, as a result of which (i) disposal by the underlying mutual fund of securities owned by it is not reasonably practicable or (ii) it is not reasonably practicable for the mutual fund to fairly determine the value of its net assets; or (c) the Securities and Exchange Commission so permits by order for the protection of security holders. If any deferment of transfer or withdrawal is in effect and has not been cancelled by Notification to the Company within the period of deferment, the amount to be transferred or withdrawn shall be determined as of the first Valuation Date following expiration of the permitted deferment, and transfer or withdrawal will be made within seven calendar days thereafter. The Company will notify the Contractholder of any deferment exceeding 30 days. 7. Loans The Company will not make available a loan option for the Contract. E. Other Contractual Provisions 1. Contribution Limits The Contract prescribes no limits on the minimum Contribution which may be made to an Investment Account which correlates to a Plan Participant. Plan Participant maximum Contributions are discussed under Federal Tax Status. Contributions may also be limited by the Plan. The Company may also limit Contributions on 60- days notice. 2. Assignment No benefits in the course of payment under a Contract used to fund a TDA Plan, 401(a) Plan, governmental 457(b) Plan or Creditor-Exempt Non-Qualified Plan are assignable, by any Owner of Benefits, Plan Participant, beneficiary or contingent annuitant and all such benefits under such Contracts, shall be exempt from the claims of creditors to the maximum extent permitted by law. Benefits in the course of payment for Contracts used for fund tax exempt 457(b) Plans, 457(f) Plans and General Creditor Non-Qualified Plans are assignable only by the Contractholder and such benefits are subject to the claims of the Contractholders general creditors. Investment Account Values which correlate to a Plan Participant are non-forfeitable by the Owner of Benefits; provided, however, if the Plan specifically so provides, Investment Account Values which correlate to a Plan Participant shall be reduced to the extent required by the vesting provisions of the Plan as of the date the Company receives Notification of the event requiring the reduction. 3. Cessation of Contributions A cessation of Contributions with respect to all Plan Participants shall occur at the election of the Contractholder upon Notification to the Company, on the date the Plan terminates or on the date no Investment Account Values remain under the Contract or at the election of the Company upon 60-days notice to the Contractholder. Following a cessation of Contributions all terms of the Contract will continue to apply except that no further Contributions may be made. 4. Changes in the Contract The terms of a Contract may be changed at any time by written agreement between the Company and the Contractholder without the consent of any Plan Participant, Owner of Benefits, beneficiary, or contingent annuitant. However, except as required by law or regulation, no such change shall apply to variable annuities which were in the course of payment prior to the effective date of the change. The Company will notify any Contractholder affected by any change under this paragraph. The Company may unilaterally change the Contract at any time, including retroactive changes, in order to meet the requirements of any law or regulation issued by any governmental agency to which the Company is subject. The Company may also add Divisions to the Separate Account at any time. In addition, the Company may, on 60-days prior notice to the Contractholder, unilaterally change the basis for determining Investment Account Values, the Net Investment Factors, the Annuity Purchase Rates and the Annuity Change Factors; the guaranteed annuity conversion rates; the provisions with respect to transfers to or from a Companion Contract or between Investment Accounts; and the Contract Administration Expense/Recordkeeping Charge. However, no amendment or change will apply to annuities in the course of payment except to the extent necessary to meet the requirements of any law or regulation issued by any governmental agency to which the company is subject. In addition, no change on the guaranteed annuity conversion rates will be effective for any current Plan Participant if the effect of such amendment or change would be less favorable to the Owner of Benefits. Also, any change in the Contract Administration Expense/Recordkeeping Charge will not take affect as to any Investment Accounts to be transferred to an Alternate Funding Agent if, prior to the date of the amendment or change is to take affect, the Company receives a written request from the Contractholder for payment of all such Investment Account Values to the Alternate Funding Agent and such request is not revoked. Furthermore, the Company may, on 60-days notice to the Contractholder, unilaterally change the mortality and expense risks charge provided that (a) the charge shall in no event exceed 1.25%, (b) the charge shall not be changed more frequently than once in any one year period and (c) no change shall apply to annuities which were in the course of payment prior to the effective date of the change. STATEMENT OF VALUES The Company will furnish each Owner of Benefits at least once during each year a statement showing the number of units credited to the Investment Account or Accounts which correlate to the Plan Participant, Unit Values for such Investment Accounts and the resulting Investment Account Values. SERVICES AVAILABLE BY TELEPHONE Telephone Transactions. The following transactions may be exercised by telephone by any Owner of Benefits: 1) transfers between Investment Accounts; and 2) changes in Contribution allocation percentages. The telephone transactions may be exercised by calling 1-800-547-7754. Telephone transfer requests must be received by the close of the New York Stock Exchange on a day when the Company is open for business to be effective that day. Requests made after the close of the New York Stock Exchange or on a day when the Company is not open for business will be effective the next business day. Plan Participants may obtain daily account information, investment information and counselor assistance by calling the toll free number. Although neither the Separate Account nor the Company is responsible for the authenticity of telephone transaction requests, the right is reserved to refuse to accept telephone requests when in the opinion of the Company it seems prudent to do so. The Owner of Benefits bears the risk of loss caused by fraudulent telephone instructions the Company reasonably believes to be genuine. The Company will employ reasonable procedures to assure telephone instructions are genuine and if such procedures are not followed, the Company may be liable for losses due to unauthorized or fraudulent transactions. Such procedures include recording all telephone instructions, requesting personal identification information such as the callers name, daytime telephone number, social security number and/ or birthdate and sending a written confirmation of the transaction to the Owner of Benefits address of record. Owners of Benefits may obtain additional information and assistance by telephoning the toll free number. DISTRIBUTION OF THE CONTRACT The Contract is no longer offered. FEDERAL TAX STATUS It should be recognized that the descriptions below of the federal income tax status of amounts received under the Contracts are not exhaustive and do not purport to cover all situations. A qualified tax advisor should be consulted for complete information. (For the federal tax status of the Company and Separate Account B, see Principal Life Insurance Company Separate Account B.) A. Taxes Payable by Owners of Benefits and Annuitants The Contract offered in connection with this prospectus is used with retirement programs which receive favorable tax deferred treatment under Federal income tax law or deferred annuity contracts purchased with after tax dollars. Annuity payments or other amounts received under the Contract are subject to income tax withholding. The amounts withheld will vary among recipients depending on the tax status of the individual and the type of payments from which taxes are withheld. Contributions to Contracts used for Creditor-Exempt and General Creditor Non-Qualified Plans do not enjoy the advantages available to qualified retirement plans, but Contributions invested in Contracts used to Fund Creditor- Exempt Non-qualified Retirement Plans may receive tax-deferred treatment of the earnings, until distributed from the Contract as retirement benefits. 1. Tax-Deferred Annuity Plans  (Section 403(b) Annuities for Employees of Certain Tax-Exempt Organizations or Public Educational Institutions) Contributions. Under section 403(b) of the Code, payments made by certain employers (i.e., tax-exempt organizations, meeting the requirements of section 501(c)(3) of the Code and public educational institutions) to purchase annuity contracts for their employees are excludable from the gross income of employees to the extent that the aggregate contributions do not exceed the limitations prescribed by section 402(g) and section 415 of the Code. This gross income exclusion applies to employer contributions and voluntary salary reduction contributions. An individuals voluntary salary reduction contributions under section 403(b) are generally limited to $16,500 in 2010; additional catch-up contributions are permitted under certain circumstances. Combined employer and salary reduction contributions are generally limited to the lesser of 100% of the participants compensation or $49,000 in 2010. In addition, for plan years beginning after December 31, 1988, employer contributions must comply with various nondiscrimination rules; these rules may have the effect of further limiting the rate of employer contributions for highly compensated employees. Taxation of Distributions. Distributions are restricted. The restrictions apply to amounts accumulated after December 31, 1988 (including voluntary contributions after that date and earnings on prior and current voluntary contributions). These restrictions require that no distributions will be permitted prior to one of the following events: (1) attainment of age 59½, (2) separation from service, (3) death, (4) disability, (5) hardship (hardship distributions will be limited to the amount of salary reduction contributions exclusive of earnings thereon), or (6) plan termination. All distributions from a section 403(b) Plan are taxed as ordinary income of the recipient in accordance with section 72 of the Code and are subject to 20% income tax withholding if they are eligible rollover distributions. Distributions received before the recipient attains age 59½ generally are subject to a 10% penalty tax in addition to regular income tax. Certain distributions are excepted from this penalty tax, including distributions following (1) death, (2) disability, (3) separation from service during or after the year the Participant reaches age 55, (4) separation from service at any age if the distribution is in the form of payments over the life (or life expectancy) of the Plan Participant (or the Plan Participant and Beneficiary), and distributions (5) to alternate payee pursuant to a qualified domestic relations order, (6) made on account of certain levies on income or payments and (7) not in excess of tax deductible medical expenses. Required Distributions. The first year for which a minimum distribution is required is the later of the calendar year in which the participant reaches age 70½ or the calendar year in which the participant retires and such distributions must be made over a period that does not exceed the life expectancy of the Plan Participant (or the Plan Participant and Beneficiary). Plan Participants employed by governmental entities and certain church organizations may delay the commencement of payments until April 1 of the calendar year following retirement if they remain employed after attaining age 70½. However, upon the death of the Plan Participant prior to the commencement of annuity payments, the amount accumulated under the Contract must be distributed within five years or, if distributions to a beneficiary designated under the Contract commence within one year of the Plan Participants death, distributions are permitted over the life of the beneficiary or over a period not extending beyond the beneficiarys life expectancy. If the Plan Participant has commenced receiving annuity distributions prior to the Plan Participants death, distributions must continue at least as rapidly as under the method in effect at the date of death. Amounts accumulated under a Contract on December 31, 1986, are not subject to these minimum distributions requirements. A penalty tax of 50% will be imposed on the amount by which the minimum required distribution in any year exceeds the amount actually distributed in that year. New legislation provides a temporary waiver of RMD rules for calendar year 2009. The new law indicates that no RMD is required for calendar year 2009 if chosen by the plan sponsor to waiver. Tax-Free Transfers and Rollovers. The Code provides for the tax-free exchange of one annuity contract for another annuity contract, and the IRS has ruled that total or partial amounts transferred between section 403(b) annuity contracts and/or 403(b)(7) custodial accounts may qualify as tax-free exchanges under certain circumstances. In addition, section 403(b) of the Code permits tax-free rollovers of eligible rollover distributions from section 403(b) programs to Individual Retirement Accounts (IRAs) and other eligible Retirement Plans. If an eligible rollover distribution is taken as a direct rollover to an IRA (or other eligible Retirement Plan) the mandatory 20% income tax withholding does not apply. However, the 20% mandatory withholding requirement does apply to an eligible rollover distribution that is not made as a direct rollover. In addition, such a rollover must be completed within 60 days of receipt of the distribution. 2. 457 Plans Contributions. Under section 457 of the Code, there are three types of 457 plans. Tax exempt 457(b), governmental 457(b) and 457(f), Tax exempt 457(b) plans, and 457(f) plans may only be established for a select group of management or highly compensated employees and/or independent contractors. These plans allow individuals to defer the receipt of compensation which would otherwise be presently payable and to therefore defer the payment of Federal income taxes on the amounts. Participants in a tax exempt 457(b) or a governmental 457(b) Plan may defer both employee and employer contributions up to the 402(g) limit, $16,500 for 2010. Catch up contributions are also allowed under certain circumstances. The amounts which are deferred may be used by the employer to purchase the Contract. The amounts in a tax exempt 457(b) plan and a 457(f) plan are owned by the employer and are subject to the claims of the employers creditors. The amounts which are deferred for a governmental 457(b) plan are held for the exclusive benefit of the participants and beneficiaries. Taxation of Distributions. For a governmental 457(b) plan, the amounts are taxable to the participant in the year they are distributed. For a tax exempt 457(b), the amounts are taxable to the participant in the year they are paid or otherwise made available. Amounts otherwise made available may be deferred in certain circumstances. For a 457(f) plan, amounts are taxable to the participant at the time there is no substantial risk of forfeiture. Distributions Before Separation from Service. Distributions for tax exempt 457(b) plans and governmental 457(b) plans are not permitted until separation from service except for unforeseeable emergencies, certain De minimus withdrawals and reaching age 70½. Distributions from 457(f) plans may be allowed at certain times as allowed by a plan document. Required Distributions. The minimum distribution requirements for tax exempt 457(b) plans and governmental 457(b) plans are generally the same as for those for qualified plans and section 403(b) plans. There are no minimum distribution requirements for 457(f) plans. Tax Free Transfers and Rollovers. Federal income tax law permits rollovers from governmental 457(b) plans to another eligible retirement plan. Federal tax law does not permit rollovers from tax exempt 457(b) plans or 457(f) plans to any other retirement plan or IRA. Federal tax law does permit the transfer from one tax exempt 457(b) plan to another. 3. 401(a) Plans Contributions. Under Section 401(a) of the Code, payments made by employers to purchase annuity Contracts for their employees are excludable from the gross income of employees to the extent that the aggregate contributions do not exceed the limitations prescribed by section 402(g), and section 415 of the Code. This gross income exclusion applies to employer contributions and voluntary salary reduction contributions. An individuals voluntary salary reduction contributions for a 401(k) plan are generally limited to $16,500 (2010 limit). In addition, an individual over age 50 may make a catch-up contribution of up to $5,500. For 401(a) qualified plans, the maximum annual contribution that a member can receive is limited to the lesser of 100% of includible compensation or $49,000 (2010 limit). Taxation of Distributions. Distributions are restricted. These restrictions require that no distributions of employer contributions or salary deferrals will be permitted prior to one of the following events: (1) attainment of age 59½, (2) separation from service, (3) death, (4) disability, or (5) for certain 401(a) Plans, hardship (hardship distributions will be limited to the amount of salary reduction contributions exclusive of earnings thereon). In- service distributions may be permitted under various circumstances in certain plans. To the extent distributions do not represent voluntary after-tax distributions, distributions from a section 401(a) Plan are taxed as ordinary income of the recipient in accordance with section 72 of the Code. Distributions received before the recipient attains age 59½ generally are subject to a 10% penalty tax in addition to regular income tax. Certain distributions are excepted from this penalty tax, including distributions following (1) death, (2) disability, (3) separation from service during or after the year the Plan Participant reaches age 55, (4) separation from service at any age if the distribution is in the form of payments over the life (or life expectancy) of the Plan Participant (or the Plan Participant and Beneficiary), and (5) distributions not in excess of tax deductible medical expenses. Required Distributions. The first year for which a minimum distribution is required is the later of the calendar year in which the participant reaches age 70½ or the calendar year in which the participant retires and such distributions must be made over a period that does not exceed the life expectancy of the Plan Participant (or the Plan Participant and Beneficiary). Following the death of the Plan Participant, the distribution requirements are generally the same as those described with respect to 403(b) Plans. A penalty tax of 50% will be imposed on the amount by which the minimum required distribution in any year exceeds the amount actually distributed in that year. New legislation provides a temporary waiver of RMD rules for calendar year 2009. The new law indicates that no RMD is required for calendar year 2009 if chosen by the plan sponsor to waiver. Tax-Free Transfers and Rollovers. The Code provides for the tax-free exchange of one annuity contract for another annuity contract. Distributions from a 401(a) Plan may also be transferred to a Rollover IRA or other eligible retirement plan. 4. Creditor-Exempt Non-Qualified Plans Certain employers may establish Creditor-Exempt Non-Qualified Plans. Under such Plans the employer formally funds the Plan either by purchasing an annuity contract or by transferring funds on behalf of Plan Participants to a trust established for the benefit of such Plan Participants with a direction to the trustee to use the funds to purchase an annuity contract. The Trustee is the Contractholder and is considered the nominal owner of the Contract. Each Plan Participant as a Trust beneficiary, is an Owner of Benefits under the Contract and is treated as the owner for income tax purposes. Taxation of Contract Earnings. Since each Plan Participant for income tax purposes is considered the owner of the Investment Account or Accounts which correlate to such Participant, any increase in a Participants Investment Account Value resulting from the investment performance of the Contract is not taxable to the Plan Participant until received by such Plan Participant. Contributions. Payments made by the employer to the Trust on behalf of a Plan Participant are currently includible in the Plan Participants gross income as additional compensation and, if such payments coupled with the Plan Participants other compensation is reasonable in amount, such payments are currently deductible as compensation by the Employer. Taxation of Distributions. In general, partial redemptions from an Investment Account that are not received by a Plan Participant as an annuity under the Contract allocated to post-August 13, 1982 Contributions under a preexisting Contract are taxed as ordinary income to the extent of the accumulated income or gain under the Contract. Partial redemptions from a Contract that are allocated to pre-August 14, 1982 Contributions under a preexisting Contract are taxed only after the Plan Participant has received all of the investment in the contract (Contributions less any amounts previously received and excluded from gross income). In the case of a complete redemption of an Investment Account under the Contract (regardless of the date of purchase), the amount received will be taxed as ordinary income to the extent that it exceeds the Plan Participants investment in the Contract. If a Plan Participant purchases two or more Contracts from the Company (or an affiliated company) within any twelve month period after October 21, 1988, those Contracts are treated as a single contract for purposes of measuring the income on a partial redemption or complete surrender. When payments are received as an annuity, the Plan Participants investment in the Contract is treated as received ratably over the expected payment period of the annuity and excluded from gross income as a tax-free return of capital. Individuals who commence receiving annuity payments on or after January 1, 1987, can exclude from income only their unrecovered investment in the Contract. Where such individuals die before they have recovered their entire investment in the Contract on a tax-free basis, they are entitled to a deduction of the unrecovered amount on their final tax return. In addition to regular income taxes, there is a 10% penalty tax on the taxable portion of a distribution received before the Plan Participant attains age 59½ under the Contract, unless the distribution is; (1) made to a Beneficiary on or after death of the Plan Participant, (2) made upon the disability of the Plan Participant; (3) part of a series of substantially equal annuity payments for the life or life expectancy of the Plan Participant or the Plan Participant and Beneficiary; (4) made under an immediate annuity contract, or (5) allocable to Contributions made prior to August 14, 1982. Required Distributions. The Code does not require a Plan Participant under a Creditor-Exempt Non-Qualified Plan to commence receiving distributions at any particular time and does not limit the duration of annuity payments. However, upon the death of the Plan Participant prior to the commencement of annuity payments, the amount accumulated under the Contract must be distributed within five years or, if distributions to a beneficiary designated under the Contract commence within one year of the Plan Participants death, distributions are permitted over the life of the beneficiary or over a period not extending beyond the beneficiarys life expectancy. If the Plan Participant has commenced receiving annuity distributions prior to the Plan Participants death, distributions must continue at least as rapidly as under the method in effect at the date of death. Tax-Free Exchanges. Under Section 1035 of the Code, the exchange of one annuity contract for another is not a taxable transaction, but is reportable to the IRS. Transferring Investment Account Values from this Contract to a Companion Contract would fall within the provisions of Section 1035 of the Code. 5. General Creditor Non-Qualified Plans Contributions. Private taxable employers may establish informally financed, General Creditor Non-Qualified Plans for a select group of management or highly compensated employees and/or independent contractors. Certain arrangements of nonprofit employers entered into prior to August 16, 1989, and not subsequently modified, are subject to the rules discussed below. Informally financed General Creditor Non-Qualified Plans represent a bare contractual promise on the part of the employer to pay wages at some future time. The Contract used to informally finance the employers obligation is owned by the employer and is subject to the claims of the employers creditors. The Plan Participant has no present right or vested interest in the Contract and is only entitled to payment in accordance with Plan provisions. If the Employer who is the Contractholder, is not a natural person, the Contract does not receive tax-deferred treatment afforded other Contractholders under the Code. Taxation of Distributions. Amounts received by an individual from a General Creditor Non-Qualified Plan are includible in the employees gross income for the taxable year in which such amounts are paid or otherwise made available. Such amounts are deductible by the employer when made taxable to the individual. B. Fund Diversification Separate Account investments must be adequately diversified in order for the increase in the value of Creditor- Exempt Non-Qualified Contracts to receive tax-deferred treatment. In order to be adequately diversified, the portfolio of each underlying mutual fund must, as of the end of each calendar quarter or within 30 days thereafter, have no more than 55% of its assets invested in any one investment, 70% in any two investments, 80% in any three investments and 90% in any four investments. Failure of an underlying mutual fund to meet the diversification requirements could result in tax liability to Creditor-Exempt Non-Qualified Contractholders. The investment opportunities of the mutual funds could conceivably be limited by adhering to the above diversification requirements. This would affect all Contractholders, including those owners of Contracts for whom diversification is not a requirement for tax-deferred treatment. STATE REGULATION The Company is subject to the laws of the State of Iowa governing insurance companies and to regulation by the Insurance Department of the State of Iowa. An annual statement in a prescribed form must be filed by March 1 in each year covering the operations of the Company for the preceding year and its financial condition on December 31st of such year. Its books and assets are subject to review or examination by the Commissioner of Insurance of the State of Iowa, or the Commissioners representatives, at all times, and a full examination of its operations is conducted periodically by the National Association of Insurance Commissioners. Iowa law and regulations also prescribe permissible investments, but this does not involve supervision of the investment management or policy of the Company. In addition, the Company is subject to the insurance laws and regulations of other states and jurisdictions in which it is licensed to operate. Generally, the insurance departments of these states and jurisdictions apply the laws of the state of domicile in determining the field of permissible investments. GENERAL INFORMATION Frequent Trading and Market-Timing (Abusive Trading Practices) This Contract is not designed for frequent trading or market timing activity of the investment options. If you intend to trade frequently and/or use market timing investment strategies, this Contract is not an appropriate investment. The Company does not accommodate market timing. The Company considers frequent trading and market timing activities to be abusive trading practices because they:  Disrupt the management of the underlying mutual funds by;  forcing the mutual fund to hold short-term (liquid) assets rather than investing for long term growth, which results in lost investment opportunities for the mutual fund; and  causing unplanned portfolio turnover;  Hurt the portfolio performance of the underlying mutual funds; and  Increase expenses of the underlying mutual fund and separate account due to;  increased broker-dealer commissions; and  increased recordkeeping and related costs. If the Company is not able to identify such abusive trading practices, the abuses described above will negatively impact the Contract and cause investors to suffer the harms described. The Company has adopted policies and procedures to help it identify and prevent abusive trading practices. In addition, the underlying mutual funds monitor trading activity to identify and take action against abuses. While the Companys policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that the Company will identify and prevent abusive trading in all instances. When the Company does identify abusive trading, the Company will apply its policies and procedures in a fair and uniform manner. If the Company, or an underlying mutual fund that is an investment option with the Contract, deem abusive trading practices to be occurring, the Company will take action that may include, but is not limited to:  Rejecting transfer instructions from a contractholder or other person authorized by the contractholder to direct transfers;  Restricting submission of transfer requests by, for example, allowing transfer requests to be submitted by 1st class U.S. mail only and disallowing requests made via the internet, by facsimile, by overnight courier or by telephone;  Limiting the number of unscheduled transfers during a Contract year to no more than 12;  Prohibiting requests to transfer among the divisions for a minimum of thirty days where there is evidence of at least one round-trip transaction (exchange or redemption of shares that were purchased within 30 days of the exchange/ redemption); and  Taking such other action as directed by the underlying mutual fund. The Company will support the underlying mutual funds right to accept, reject or restrict, without prior written notice, any transfer requests into a fund. In some instances, a transfer may be completed prior to a determination of abusive trading. In those instances, the Company will reverse the transfer (within two business days of the transfer) and return the Contract to the investment option holdings it had prior to the transfer. The Company will give you notice in writing in this instance. Important Information About Customer Identification Procedures To help the government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, we will ask for your name, address, date of birth, and other information that will allow us to verify your identity. We may also ask to see your drivers license or other identifying documents. If concerns arise with verification of your identification, no transactions, other than redemptions, will be permitted while we attempt to reconcile the concerns. If we are unable to verify your identity within 30 days of our receipt of your original purchase, the account(s) will be closed and redeemed in accordance with normal redemption procedures. Legal Opinions Legal matters applicable to the issue and sale of the Contracts, including the right of the Company to issue Contracts under Iowa Insurance Law, have been passed upon by Karen E. Shaff, Executive Vice President and General Counsel of the Company. Legal Proceedings There are no legal proceedings pending to which the Separate Account is a party or which would materially affect the Separate Account. Other Variable Annuity Contracts The Company currently offers other variable annuity contracts that participate in the Separate Account. In the future, we may designate additional group or individual variable annuity contracts as participating in the Separate Account. Householding To avoid sending duplicate copies of materials to owners, only one copy of the prospectus and annual and semi- annual reports for the funds will be mailed to owners having the same name and address on our records. The consolidation of these mailings, called householding, benefits us through reduced mailing expense. If you want to receive multiple copies of these materials, you may call us at 1-800-852-4450. You may also notify us in writing. Individual copies of prospectuses and reports will be sent to you within thirty (30) days after we recieve your request to stop householding. Independent Registered Public Accounting Firm The financial statements of Principal Life Insurance Company Separate Account B and the consolidated financial statements of Principal Life Insurance Company which are included in the Statement of Additional Information have been audited by Ernst & Young LLP, independent registered public accounting firm, for the periods indicated in their reports thereon which appear in the Statement of Additional Information. Financial Statements The financial statements of the Principal Life Insurance Company which are included in the SAI should be considered only as they relate to our ability to meet our obligations under the Contract. They do not relate to investment performance of the assets held in the Separate Account. Customer Inquiries Your questions should be directed to Princor Financial Services Corporation, a company of the Principal Financial Group, Des Moines, Iowa 50392-2080, (800) 852-4450. TABLE OF SEPARATE ACCOUNT DIVISIONS The following is a brief summary of the investment objectives of each division. There is no guarantee that the objectives will be met. Balanced Division Invests in: Principal Variable Contracts Funds Balanced Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to generate a total return consisting of current income and capital appreciation. Bond & Mortgage Securities Division Invests in: Principal Variable Contracts Funds Bond & Mortgage Securities Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide current income. Diversified International Division Invests in: Principal Variable Contracts Funds Diversified International Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. Government & High Quality Bond Division (will merge into the Mortgage Securities Division effective July 16, Invests in: Principal Variable Contracts Funds Government & High Quality Bond Account - Class 1 (will merge into the Principal Variable Contracts Funds Mortgage Securities Account - Class 1 effective July 16, 2010) Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek a high level of current income, liquidity and safety of principal. LargeCap Growth Division Invests in: Principal Variable Contracts Funds LargeCap Growth Account - Class 1 Investment Advisor: Columbus Circle Investors through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek growth of capital. The Account seeks to achieve its objective through the purchase primarily of common stocks, but the Account may also invest in other securities. LargeCap Value Division Invests in: Principal Variable Contracts Funds LargeCap Value Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. MidCap Blend Division Invests in: Principal Variable Contracts Funds MidCap Blend Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. Money Market Division Invests in: Principal Variable Contracts Funds Money Market Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek as high a level of current income as is considered consistent with preservation of principal and maintenance of liquidity. Registration Statement This prospectus (Part A of the registration statement) omits some information contained in the SAI (Part B of the registration statement) and Part C of the registration statement which the Company has filed with the SEC. The SAI is hereby incorporated by reference into this prospectus. You may request, a free copy of the SAI by contacting your registered representative or calling us at 1-800-852-4450. Information about the Contract (including the SAI and Part C of the registration statement) can be reviewed and copied at the SECs Public Reference Room in Washington, D.C. Information on the operation of the public reference room may be obtained by calling the SEC at 202-551-8090. Reports and other information about the Contract are available on the SECs internet site at http://www.sec.gov. Copies of this information may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet NE, Washington, D.C. 20549- 0102. The registration number for the Contract is 33-44565. Customer Inquiries Your questions should be directed to: Principal Personal Variable Annuity, Principal Financial Group, P.O. Box 9382, Des Moines, Iowa 50306-9382, 1-800-852-4450. TABLE OF CONTENTS OF THE SAI The table of contents for the Statement of Additional Information is provided below. TABLE OF CONTENTS General Information and History 3 Independent Registered Public Accounting Firm 3 Underwriting Commissions 3 Calculation of Performance Data 3 Principal Life Insurance Company Separate Account B Report of Independent Registered Public Accounting Firm 5 Financial Statements 6 Principal Life Insurance Company Report of Independent Registered Public Accounting Firm 145 Consolidated Financial Statements 146 To obtain a copy of the Statement of Additional Information, free of charge, write or telephone: Princor Financial Services Corporation a company of the Principal Financial Group Des Moines, IA 50392-2080 Telephone: 1-800-852-4450 CONDENSED FINANCIAL INFORMATION Financial statements are included in the Statement of Additional Information. Following are unit values for the Contract for the periods ended December 31. Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End Change from End of Period Divisions of Period of Period Prior Period (In thousands) Balanced 2009 $1.558 1.875 20.35% 351 2008 2.270 1.558 -31.37 379 2007 2.168 2.270 4.70 510 2006 1.958 2.168 10.73 474 2005 1.845 1.958 6.12 473 2004 1.687 1.845 9.37 1,165 2003 1.429 1.687 18.05 1,499 2002 1.657 1.429 -13.76 1,586 2001 1.792 1.657 -7.53 1,627 2000 1.801 1.792 -0.50 2,448 Bond & Mortgage Securities 2009 1.736 2.085 20.10 149 2008 2.107 1.736 -17.61 130 2007 2.050 2.107 2.78 174 2006 1.972 2.050 3.96 171 2005 1.936 1.972 1.86 196 2004 1.854 1.936 4.42 610 2003 1.784 1.854 3.92 959 2002 1.644 1.784 8.52 825 2001 1.530 1.644 7.45 768 2000 1.423 1.530 7.52 804 Diversified International 2009 1.796 2.280 26.95 234 2008 3.361 1.796 -46.56 264 2007 2.914 3.361 15.34 349 2006 2.292 2.914 27.14 338 2005 1.863 2.292 23.03 310 2004 1.549 1.863 20.27 904 2003 1.178 1.549 31.49 1,215 2002 1.413 1.178 -16.63 1,279 2001 1.877 1.413 -24.72 1,357 2000 2.061 1.877 -8.93 1,683 Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End Change from End of Period Divisions of Period of Period Prior Period (In thousands) Government & High Quality Bond 2009 2.148 2.247 4.61 116 2008 2.197 2.148 -2.23 123 2007 2.108 2.197 4.22 179 2006 2.036 2.108 3.54 176 2005 2.008 2.036 1.39 202 2004 1.952 2.008 2.87 724 2003 1.929 1.952 1.19 1,358 2002 1.784 1.929 8.13 1,598 2001 1.669 1.784 6.89 1.583 2000 1.508 1.669 10.68 1,849 LargeCap Growth 2009 1.315 1.660 26.24 404 2008 2.329 1.315 -43.54 530 2007 1.903 2.329 22.39 628 2006 1.742 1.903 9.24 609 2005 1.564 1.742 11.38 632 2004 1.439 1.564 8.69 1,716 2003 1.145 1.439 25.68 2,112 2002 1.625 1.145 -29.54 2,200 2001 2.195 1.625 -25.97 2,238 2000 2.459 2.195 10.74 2,805 LargeCap Value 2009 2.259 2.611 15.58 230 2008 3.507 2.259 -35.59 328 2007 3.533 3.507 -0.74 446 2006 2.964 3.533 19.20 446 2005 2.793 2.964 6.12 454 2004 2.502 2.793 11.63 1,110 2003 2.006 2.502 24.73 1,618 2002 2.339 2.006 -14.24 1,814 2001 2.560 2.339 -8.63 2,247 2000 2.522 2.560 1.51 3,098 MidCap Blend 2009 2.895 3.848 32.92 255 2008 4.410 2.895 -34.35 318 2007 4.055 4.410 8.75 428 2006 3.573 4.055 13.49 447 2005 3.292 3.573 8.54 443 2004 2.814 3.292 16.99 1,013 2003 2.132 2.814 31.99 1,352 2002 2.352 2.132 -9.35 1,440 2001 2.458 2.352 -4.31 1,597 2000 2.159 2.458 13.85 1,979 Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End Change from End of Period Divisions of Period of Period Prior Period (In thousands) Money Market 2009 1.651 1.644 -0.42 289 2008 1.620 1.651 1.91 342 2007 1.553 1.620 4.31 306 2006 1.494 1.553 3.95 241 2005 1.464 1.494 2.05 278 2004 1.460 1.464 0.27 916 2003 1.459 1.460 0.07 1,541 2002 1.448 1.459 0.76 1,590 2001 1.403 1.448 3.21 1,567 2000 1.332 1.403 5.33 1,680 APPENDIX A The Contract provided for contract administration and recordkeeping services and fees as well as certain other services and fees, as follows: Contract Administration Expense/Recordkeeping Charge An annual Contract Administration Expense/Recordkeeping Charge of $34 per Plan Participant plus 0.35% of the Annual Balance ($3,000 minimum) will be assessed on a quarterly basis during each Deposit Year. The Annual Balance used to compute the charge is the aggregate value of Investment Accounts which correlate to a Plan Participant, and other Plan assets that correlate to a Plan Participant that are not allocated to the Contract or an Associated or Companion Contract but for which the Company provides record keeping services (Outside Assets), at the end of each quarter. The $34 per Plan Participant charge is increased to $37 if the Company distributes benefit plan reports directly to the homes of the Plan Participants. The Contract Administration Expense/Recordkeeping Charge will be assessed on the earlier of (i) the date the Investment Accounts are paid in full (a total redemption) or (ii) each Quarterly Date. One-fourth of the annual charge is normally assessed on each Quarterly Date. If the accounts are paid in full (a total redemption) at any time during the Deposit Year, that portion of the $34 ($37) per Plan Participant charge for the Deposit Year in which such total redemption occurs not yet paid to the Company will be assessed in full. However, the remaining part of the Contract Administration Expense/Recordkeeping Charge consisting of the 0.35% of the Average Annual Balance will be assessed on a pro rata basis for any fractional part of the Deposit Year. The record keeping expense will be $34 ($37). The record keeping expense is increased by 10% if Plan contributions are not reported in the Companys standard form by modem. In addition, if benefit plan reports are mailed on other than a quarterly basis the $34 ($37) per Plan Participant charge is adjusted according to the following schedule: Reporting Frequency Adjustment to $34 ($37) Charge Annual 9% decrease Semi-Annual 6% decrease Monthly 24% increase The $34 ($37) per Plan Participant charge is also adjusted if the Company performs more (or less) than one 401(k) and 401(m) non-discrimination test in a Deposit Year. Such a charge is increased by 3% for each additional test and is reduced by 3% for each test not performed by the Company. The 0.35% portion of the Contract Administration Expense/Recordkeeping charge will be reduced by 10% if the Company has issued an Associated Contract to the Contractholder. If the Owner of Benefits chooses the Flexible Income Option, an additional charge of $25 will be assessed annually. As part of the Companys policy of ensuring client satisfaction with the services it provides, the Company may agree to waive the assessment of all or a portion of the Contract Administration Expense/Recordkeeping Charge in response to any reasonably-based complaint the Company is unable to rectify from the Contractholder as to the quality of the services covered by such charge. A Contractholder may agree to pay all or a portion of the Contract Administration Expense/Recordkeeping Charge separately or have the fees deducted from Investment Accounts which correlate to a Plan Participant. If deducted from Investment Accounts, the charge will be allocated among Investment Accounts which correlate to the Plan Participant in proportion to the relative values of such Accounts and will be effected by cancelling a number of units in each such Investment Account equal to such Accounts proportionate share of the deduction. If the Company provides record keeping services for any Outside Assets, the Contractholder can elect to deduct from Investment Accounts only the $34 ($37) portion of the Contract Administration Expense/Recordkeeping Charges which correlate to Plan Participants. Documentation Expense The Company can provide a sample Plan document and summary plan descriptions to the Contractholder. The Contractholder will be billed $300 if the Contractholder uses a Principal Financial Group Prototype for Savings Plans or Standardized Plan. If the Company provides a sample custom-written Plan, the Contractholder will be billed $1000 for the initial Plan or for any restatement thereof, $500 for any amendments thereto, and $500 for standard summary plan description booklets. If the Contractholder adopts a Plan other than one provided by the Company, a minimum $100 charge will be made for summary plan description booklets requested by the Contractholder, if any. Location Fee Contractholders may request the Company to provide services to groups of employees at multiple locations. If the Company agrees to provide such services, the Contractholder will be billed $150 on a quarterly basis ($600 annually) for each additional employee group or location. In addition, separate contract administration/record keeping charges and documentation fees may apply for each employee group or location requiring separate government reports and/or sample plan documents. Outside Asset Recordkeeping Charge If the Company provides record keeping services for Plan assets which correlate to a Plan Participant other than assets under this Contract or an Associated or Companion Contract (Outside Assets), the Company will bill the Contractholder an Outside Asset Recordkeeping Charge. The annual charge is calculated based upon the following table: Number of Outside Asset Members with Annual Recordkeeping Outside Accounts Expense 1-25 $1,000 26-49 $15.30 per member + $614.70 50-99 $13.95 per member + $682.20 100-299 $12.60 per member + $817.20 300-499 $10.35 per member + $1,492.20 500-999 $8.55 per member + $2,392.20 1000-2499 $6.30 per member + $4,642.20 2500-4999 $5.40 per member + $6,892.20 5000 and over $4.50 per member + $11,392.20 PART B PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B PERSONAL VARIABLE (A Group Variable Annuity Contract for Employer Sponsored Qualified and Non-Qualified Retirement Plans) Statement of Additional Information dated May 1, 2010 This Statement of Additional Information provides information about Principal Life Insurance Company Separate Account B Personal Variable - Group Variable Annuity Contracts (the Contract or the Contracts) in addition to the information that is contained in the Contracts Prospectus, dated May 1, 2010. This Statement of Additional Information is not a prospectus. It should be read in conjunction with the prospectus, a copy of which can be obtained free of charge by writing or telephoning: Princor Financial Services Corporation a company of the Principal Financial Group Des Moines Iowa 50392-2080 Telephone: 1-800-633-1373 TABLE OF CONTENTS General Information and History 3 Independent Registered Public Accounting Firm 3 Underwriting Commissions 3 Calculation of Performance Data 3 Principal Life Insurance Company Separate Account B Report of Independent Registered Public Accounting Firm 5 Financial Statements 6 Principal Life Insurance Company Report of Independent Registered Public Accounting Firm 145 Consolidated Financial Statements 146 GENERAL INFORMATION AND HISTORY The Company is a stock life insurance company with its home office at: Principal Financial Group, Des Moines, Iowa 50392. It is authorized to transact life and annuity business in all states of the United States and the District of Columbia. The Company is a wholly owned indirect subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24, 1879, the Company was incorporated under Iowa law as a mutual life insurance company named Bankers Life Association. It changed its name to Bankers Life Company in 1911 and then to Principal Mutual Life Insurance Company in 1986. The name change to Principal Life Insurance Company and reorganization into a mutual holding company structure took place July 1, 1998. Effective October 26, 2001, Principal Mutual Holding Company converted to a stock company and Principal Financial Group, Inc. completed its initial public offering. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ernst & Young LLP, 801 Grand, Des Moines, Iowa, serves as the independent registered public accounting firm for Principal Life Insurance Company Separate Account B and the Principal Life Insurance Company. UNDERWRITING COMMISSIONS Aggregate dollar amount of underwriting commissions paid to and retained by Princor Financial Services Corporation for the Separate Account B Personal Variable Annuity contracts: Year Paid To Retained by 2009 $1,419.99  2008 $ 2,758.79  2007 $ 2,063.84  CALCULATION OF PERFORMANCE DATA The Separate Account may publish advertisements containing information (including graphs, charts, tables and examples) about the performance of one or more of its Divisions. The Contract was not offered prior to July 15, 1992. Certain of the underlying funds were offered prior to the date the Contract was available. Thus, the Separate Account may publish advertisements containing information about the hypothetical performance of one or more of its divisions for this Contract as the Contract was issued on or after the date the underlying mutual fund was first offered. The hypothetical performance from the date of inception of the underlying mutual fund in which the division invests is derived by reducing the actual performance of the underlying mutual fund by the highest level of fees and charges of the Contract as if it had been in existence. In addition, as certain of the underlying mutual funds have added classes since the inception of the fund, performance may be shown for periods prior to the inception date of the new class which represents the historical results of initial class shares and do not include the effects of the subsequent class annual fees and expenses. The yield and total return figures described below will vary depending upon market conditions, the composition of the underlying Accounts portfolios and operating expenses. These factors and possible differences in the methods used in calculating yield and total return should be considered when comparing the Separate Account performance figures to performance figures published for other investment vehicles. The Separate Account may also quote rankings, yields or returns as published by independent statistical services or publishers and information regarding performance of certain market indices. Any performance data quoted for the Separate Account represents only historical performance and is not intended to indicate future performance. From time to time the Account advertises its Money Market Divisions yield and effective yield for these Contracts. Both yield figures are based on historical earnings and are not intended to indicate future performance. The yield of the Division refers to the income generated by an investment under the contract in the Division over a seven-day period (which period will be stated in the advertisement). This income is then annualized. That is, the amount of income generated by the investment during that week is assumed to be generated each week over a 52-week period and is shown as a percentage of the investment. The effective yield is calculated similarly but, when annualized, the income earned by an investment in the division is assumed to be reinvested. The effective yield will be slightly higher than the yield because of the compounding effect of this assumed reinvestment. Neither yield quotation reflects sales load deducted from purchase payments that, if included, would reduce the yield and effective yield. For the period ended December 31, 2009, the 7-day annualized and effective yields were -1.05% and -1.05%, respectively. From time to time, the Separate Account will advertise the average annual total return of its various divisions for these Contracts. The average annual total return for any of the divisions is computed by calculating the average annual compounded rate of return over the stated period that would equate an initial $1,000 investment to the ending redeemable contract value. In this calculation the ending value is reduced by a contingent deferred sales charge that decreases from 5% to 0% over a period of 7 years. The Separate Account may also advertise total return figures of its Divisions for a specified period that does not take into account the sales charge in order to illustrate the change in the Divisions unit value over time. See Deductions Under the Contract for a discussion of contingent deferred sales charges. Assuming the Contract had been offered as of the dates indicated in the table below, the hypothetical average annual total returns for the periods ending December 31, 2009 are: With Contingent Deferred Sales Charge Effective Since Date One Year Five Years Ten Years Inception Balanced December 18, 1987 14.08% -0.31% 0.22% 5.94% Bond & Mortgage Securities December 18, 1987 13.84 0.85 3.75 5.81 Diversified International May 2, 1994 20.30 3.51 0.82 5.31 Government & High Quality Bond April 9, 1987 -0.90 1.63 3.93 5.72 LargeCap Growth May 2, 1994 19.61 0.57 -4.11 3.49 LargeCap Value May 13, 1970 9.50 -1.96 0.17 9.51 MidCap Blend December 18, 1987 25.98 2.53 5.81 11.09 Money Market March 18, 1983 -5.68 1.70 1.96 4.06 Without Contingent Deferred Sales Charge Effective Since Date One Year Five Years Ten Years Inception Balanced December 18, 1987 20.09% 0.10% 0.22% 5.94% Bond & Mortgage Securities December 18, 1987 19.83 1.26 3.75 5.81 Diversified International May 2, 1994 26.64 3.93 0.82 5.31 Government & High Quality Bond April 9, 1987 4.31 2.04 3.93 5.72 LargeCap Growth May 2, 1994 25.91 0.98 -4.11 3.49 LargeCap Value May 13, 1970 15.26 -1.57 0.17 9.51 MidCap Blend December 18, 1987 32.61 2.95 5.81 11.09 Money Market March 18, 1983 -0.71 2.11 1.96 4.06 Report of Independent Registered Public Accounting Firm The Board of Directors and Participants Principal Life Insurance Company We have audited the accompanying statements of assets and liabilities of each of the divisions of Principal Life Insurance Company Separate Account B (Separate Account) comprised of the divisions described in Note 1, as of December 31, 2009, and the related statements of operations for the year then ended and changes in net assets for each of the two years in the period then ended, or for those divisions operating for portions of such periods as disclosed in the financial statements. These financial statements are the responsibility of the management of the Separate Account. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Separate Accounts internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Separate Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2009 by correspondence with the fund companies or their transfer agents, as applicable. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective divisions of Principal Life Insurance Company Separate Account B at December 31, 2009, and the results of their operations and the changes in their net assets for the periods described above, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Des Moines, Iowa April 27, 2010 Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities December 31, 2009 AIM V.I. AIM V.I. Capital Basic Value Appreciation Series I Series I Division Division Assets Investments in shares of mutual funds, at market $ 3,530,464 $ 6,191,048 Liabilities   Net assets $ 3,530,464 $ 6,191,048 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity  5,663,918 The Principal Variable Annuity with Purchase Payment Credit Rider  527,130 Principal Investment Plus Variable Annuity 2,837,159  Principal Investment Plus Variable Annuity With Purchase Rider 693,305  Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 3,530,464 $ 6,191,048 Investments in shares of mutual funds, at cost $ 3,509,034 $ 7,872,827 Shares of mutual fund owned 590,379 304,528 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity  763,489 The Principal Variable Annuity With Purchase Payment Credit Rider  72,645 Principal Investment Plus Variable Annuity 309,834  Principal Investment Plus Variable Annuity With Purchase Rider 78,193  Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity  7.42 The Principal Variable Annuity With Purchase Payment Credit Rider  7.26 Principal Investment Plus Variable Annuity 9.16  Principal Investment Plus Variable Annuity With Purchase Rider 8.87  Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. AIM V.I. AIM V.I. AIM V.I. AIM V.I. AIM V.I. Global International Small Cap AIM V.I. Core Equity Dynamics Health Care Growth Equity Technology Series I Series I Series I Series I Series I Series I Division Division Division Division Division Division $ 31,520,243 $ 2,467,745 $ 8,655,471 $ 3,242,642 $ 5,661,780 $ 5,387,926       $ 31,520,243 $ 2,467,745 $ 8,655,471 $ 3,242,642 $ 5,661,780 $ 5,387,926 $  $  $  $  $  $                                      26,114,159 1,260,942 5,719,270  1,982,454 3,448,551 5,406,084 1,206,803 2,936,201  851,399 1,939,375    2,909,376 2,250,473     333,266 577,454              $ 31,520,243 $ 2,467,745 $ 8,655,471 $ 3,242,642 $ 5,661,780 $ 5,387,926 $ 32,207,379 $ 2,583,325 $ 8,656,921 $ 2,954,766 $ 6,143,876 $ 4,489,920 1,264,857 173,418 545,398 124,669 440,263 408,486                                           2,721,381 153,787 530,778  165,277 628,217 595,030 155,010 286,976  73,305 372,080    358,515 187,632     41,471 49,721  $  $  $  $  $  $                                      9.60 8.20 10.77  11.99 5.49 9.09 7.79 10.23  11.61 5.21    8.12 11.99     8.04 11.61              $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Alliance American Bernstein Century VP Small Cap Income & Growth Growth Class A Class I Division Division Assets Investments in shares of mutual funds, at market $ 1,901,891 $ 17,506,349 Liabilities   Net assets $ 1,901,891 $ 17,506,349 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  3,165,956 Principal Freedom 2 Variable Annuity  72,260 The Principal Variable Annuity  9,525,874 The Principal Variable Annuity With Purchase Payment Credit Rider  4,742,259 Principal Investment Plus Variable Annuity 1,427,668  Principal Investment Plus Variable Annuity With Purchase Rider 474,223  Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 1,901,891 $ 17,506,349 Investments in shares of mutual funds, at cost $ 1,942,897 $ 20,450,795 Shares of mutual fund owned 159,154 3,253,968 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  339,829 Principal Freedom 2 Variable Annuity  8,559 The Principal Variable Annuity  1,053,671 The Principal Variable Annuity With Purchase Payment Credit Rider  552,426 Principal Investment Plus Variable Annuity 122,147  Principal Investment Plus Variable Annuity With Purchase Rider 41,902  Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  9.32 Principal Freedom 2 Variable Annuity  8.44 The Principal Variable Annuity  9.04 The Principal Variable Annuity With Purchase Payment Credit Rider  8.58 Principal Investment Plus Variable Annuity 11.69  Principal Investment Plus Variable Annuity With Purchase Rider 11.32  Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. American Century VP Inflation American American American American Protection Century VP Century VP Century VP Century VP Asset Class II Ultra Class I Ultra Class II Value Class II Vista Class I Allocation Division Division Division Division Division Division $ 81,192,485 $ 5,125,570 $ 56,071,136 $ 25,911,803 $ 2,219,126 $ 52,864,573       $ 81,192,485 $ 5,125,570 $ 56,071,136 $ 25,911,803 $ 2,219,126 $ 52,864,573 $  $  $  $  $  $                         185,653              3,376,077  17,743,980  35,742,380  1,749,493  8,167,823  4,532,935 62,739,673  42,158,247  1,400,189 8,905,835 18,452,812  13,912,889  818,937 3,497,770             $ 81,192,485 $ 5,125,570 $ 56,071,136 $ 25,911,803 $ 2,219,126 $ 52,864,573 $ 77,916,115 $ 5,547,234 $ 63,938,726 $ 35,119,795 $ 2,857,446 $ 55,301,013 7,566,867 631,228 6,974,022 4,898,261 168,243 4,565,162                              140,946              406,958  1,519,518  1,540,209  222,095  732,230  206,305 5,350,399  4,281,411  122,993 383,762 1,625,132  1,459,189  74,291 159,189 $  $  $  $  $  $                         1.32              8.30  11.68  23.21  7.88  11.15  21.97 11.73  9.85  11.38 23.21 11.36  9.53  11.02 21.97      -       $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Bond & Mortgage Balanced Securities Division Division Assets Investments in shares of mutual funds, at market $ 44,052,089 $ 251,405,465 Liabilities   Net assets $ 44,052,089 $ 251,405,465 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable 658,482 309,892 Premier Variable 2,242,292 3,362,435 Principal Freedom Variable Annuity  7,645,771 Principal Freedom 2 Variable Annuity  407,788 The Principal Variable Annuity 34,174,449 98,179,377 The Principal Variable Annuity With Purchase Payment Credit Rider 6,976,866 33,843,802 Principal Investment Plus Variable Annuity  82,895,014 Principal Investment Plus Variable Annuity With Purchase Rider  24,761,386 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 44,052,089 $ 251,405,465 Investments in shares of mutual funds, at cost $ 51,317,408 $ 284,791,477 Shares of mutual fund owned 3,572,756 25,040,385 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable 351,122 148,610 Premier Variable 1,156,167 1,559,214 Principal Freedom Variable Annuity  549,453 Principal Freedom 2 Variable Annuity  39,077 The Principal Variable Annuity 1,955,225 5,196,887 The Principal Variable Annuity With Purchase Payment Credit Rider 421,590 1,892,033 Principal Investment Plus Variable Annuity  4,387,856 Principal Investment Plus Variable Annuity With Purchase Rider  1,384,285 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable 1.88 2.09 Premier Variable 1.94 2.16 Principal Freedom Variable Annuity  13.91 Principal Freedom 2 Variable Annuity  10.44 The Principal Variable Annuity 17.48 18.89 The Principal Variable Annuity With Purchase Payment Credit Rider 16.55 17.89 Principal Investment Plus Variable Annuity  18.89 Principal Investment Plus Variable Annuity With Purchase Rider  17.89 Annuitized units outstanding: Bankers Flexible Annuity - - Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Fidelity VIP Fidelity VIP Dreyfus IP Equity-Income Growth Capital Diversified Technology Growth Equity Service Service Appreciation International Service Shares Income Class 2 Class Division Division Division Division Division Division $ 4,670,335 $ 176,753,296 $ 2,424,974 $ 162,643,939 $ 44,737,069 $ 17,733,739       $ 4,670,335 $ 176,753,296 $ 2,424,974 $ 162,643,939 $ 44,737,069 $ 17,733,739 $  $  $  $  $  $               534,446      4,353,411  31,452    4,249,585     60,130 779,484      101,265,893  23,441,014 25,140,820 14,225,343  26,198,202  5,493,123 12,336,233 3,508,396 3,364,613 31,429,434 1,898,567 104,501,525 5,624,777  1,245,592 7,942,841 526,407 29,176,825 1,635,239              $ 4,670,335 $ 176,753,296 $ 2,424,974 $ 162,643,939 $ 44,737,069 $ 17,733,739 $ 4,536,049 $ 224,854,830 $ 2,161,793 $ 214,609,930 $ 59,288,280 $ 24,384,855 242,867 15,725,382 247,952 12,368,361 2,699,883 591,914                    234,443      1,847,001  31,134    333,067     6,825 82,830      4,828,110  2,921,508 2,487,452 1,964,968  1,319,244  697,034 1,277,755 511,856 385,001 1,498,492 153,297 13,024,275 556,550  144,837 399,976 43,895 3,702,310 169,383  $  $  $  $  $  $               2.28      2.36  1.01    12.76     8.81 9.41      20.97  8.02 10.11 7.24  19.86  7.88 9.65 6.85 8.74 20.97 12.39 8.02 10.11  8.60 19.86 11.99 7.88 9.65   -           $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Fidelity VIP Fidelity VIP Growth Overseas Service Service Class 2 Class 2 Division Division Assets Investments in shares of mutual funds, at market $ 6,438,269 $ 46,197,413 Liabilities   Net assets $ 6,438,269 $ 46,197,413 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 4,225,333 33,933,853 Principal Investment Plus Variable Annuity With Purchase Rider 2,212,936 12,263,560 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 6,438,269 $ 46,197,413 Investments in shares of mutual funds, at cost $ 7,571,572 $ 57,425,487 Shares of mutual fund owned 216,412 3,096,341 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 426,400 2,659,214 Principal Investment Plus Variable Annuity With Purchase Rider 230,631 992,491 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 9.91 12.76 Principal Investment Plus Variable Annuity With Purchase Rider 9.60 12.36 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Goldman Sachs Fidelity VIP II Fidelity VIP II Fidelity VIP III Goldman Sachs VIT Structured Government Contrafund Contrafund Mid Cap VIT Mid Cap Small Cap & High Service Service Service Value Service Equity Service Quality Class Class 2 Class 2 Class I Class I Bond Division Division Division Division Division Division $ 66,028,352 $ 41,367,396 $ 7,571,279 $ 15,906,098 $ 4,413,535 $ 209,263,572       $ 66,028,352 $ 41,367,396 $ 7,571,279 $ 15,906,098 $ 4,413,535 $ 209,263,572 $  $  $  $  $  $       140,086      28,651      260,744      3,659,928      3,747,124      284,885 53,410,068     117,714,146 12,618,284     32,343,567  33,309,009 5,794,410 11,286,907 3,287,950 39,796,347  8,058,387 1,776,869 4,619,191 1,125,585 11,288,094             $ 66,028,352 $ 41,367,396 $ 7,571,279 $ 15,906,098 $ 4,413,535 $ 209,263,572 $ 81,471,581 $ 52,118,986 $ 8,545,548 $ 21,135,430 $ 5,925,212 $ 221,545,501 3,213,058 2,038,807 301,645 1,401,418 500,401 19,929,864            47,952      8,771      116,062      1,567,508      331,664      26,126 4,098,465     6,109,518 1,022,672     1,772,931  2,634,646 396,195 911,491 359,968 2,065,524  658,261 125,471 385,240 127,265 618,776 $  $  $  $  $  $       2.92      3.27      2.25      2.33      11.30      10.90 13.03     19.27 12.34     18.24  12.64 14.63 12.38 9.13 19.27  12.24 14.16 11.99 8.84 18.24             $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 International Emerging International Markets SmallCap Division Division Assets Investments in shares of mutual funds, at market $ 103,506,306 $ 64,313,748 Liabilities   Net assets $ 103,506,306 $ 64,313,748 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable 660,496 126,489 Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 47,586,565 35,707,564 The Principal Variable Annuity With Purchase Payment Credit Rider 17,844,178 10,907,205 Principal Investment Plus Variable Annuity 27,277,042 12,313,987 Principal Investment Plus Variable Annuity With Purchase Rider 10,138,025 5,258,503 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 103,506,306 $ 64,313,748 Investments in shares of mutual funds, at cost $ 116,096,605 $ 93,547,841 Shares of mutual fund owned 6,965,431 5,413,615 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable 194,490 71,012 Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 1,531,257 1,642,179 The Principal Variable Annuity With Purchase Payment Credit Rider 606,449 529,801 Principal Investment Plus Variable Annuity 877,743 566,312 Principal Investment Plus Variable Annuity With Purchase Rider 344,554 255,422 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable 3.40 1.78 Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 31.08 21.74 The Principal Variable Annuity With Purchase Payment Credit Rider 29.42 20.59 Principal Investment Plus Variable Annuity 31.08 21.74 Principal Investment Plus Variable Annuity With Purchase Rider 29.42 20.59 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Janus Aspen Enterprise LargeCap LargeCap LargeCap LargeCap LargeCap Service Shares Blend II Growth Growth I S&P 500 Index Value Division Division Division Division Division Division $ 12,455,300 $ 159,053,183 $ 58,964,306 $ 118,872,817 $ 96,031,039 $ 99,153,018       $ 12,455,300 $ 159,053,183 $ 58,964,306 $ 118,872,817 $ 96,031,039 $ 99,153,018 $  $  $  $  $  $ 1,104,794      1,600,642      118,267   670,238   601,618   3,921,087 431,960 673,824 6,505,796    1,668,046 9,028,647 3,041,972    92,937 648,527 460,098 9,726,570 44,981,822 39,890,572 91,709,515 44,641,253 63,189,646 2,728,730 20,439,735 3,191,233 14,525,204 15,126,122 9,396,247  70,959,981 9,106,492 7,786,695 20,555,954 9,113,533  22,671,645 2,184,684 2,658,460 5,356,712 3,916,190      534      103,681 $ 12,455,300 $ 159,053,183 $ 58,964,306 $ 118,872,817 $ 96,031,039 $ 99,153,018 $ 10,820,425 $ 231,582,216 $ 68,444,229 $ 117,192,123 $ 104,292,009 $ 138,546,898 416,565 25,612,429 4,613,796 6,644,651 12,186,680 4,646,345      35,023      303,950      36,027   403,752   230,443   2,284,290 419,627 667,948 2,398,255    184,270 1,016,883 338,224    10,294 72,051 55,630 1,320,808 4,141,223 2,522,508 3,220,402 5,247,534 2,964,263 391,375 1,969,952 213,141 538,719 1,877,957 465,546  6,532,886 575,869 273,430 2,416,364 427,523  2,185,060 145,918 98,598 665,062 194,032 $  $  $  $  $  $ 31.56      5.27      6.16   1.66   2.61   1.72 1.03 1.01 2.71    9.05 8.88 8.99    9.03 9.00 8.27 7.36 10.86 15.81 28.48 8.51 21.32 6.97 10.38 14.97 26.96 8.05 20.18  10.86 15.81 28.48 8.51 21.32  10.38 14.97 26.96 8.05 20.18      17      16,827 $  $  $  $  $  $ 31.56      6.16 Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 MFS VIT LargeCap Utilities Value III Service Class Division Division Assets Investments in shares of mutual funds, at market $ 128,180,205 $ 593,500 Liabilities   Net assets $ 128,180,205 $ 593,500 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 33,349,871  The Principal Variable Annuity With Purchase Payment Credit Rider 13,342,325  Principal Investment Plus Variable Annuity 61,273,399 396,845 Principal Investment Plus Variable Annuity With Purchase Rider 20,214,610 196,655 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 128,180,205 $ 593,500 Investments in shares of mutual funds, at cost $ 166,319,294 $ 559,126 Shares of mutual fund owned 14,801,409 26,203 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 3,448,727  The Principal Variable Annuity With Purchase Payment Credit Rider 1,444,391  Principal Investment Plus Variable Annuity 6,336,320 30,463 Principal Investment Plus Variable Annuity With Purchase Rider 2,188,362 15,153 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 9.67  The Principal Variable Annuity With Purchase Payment Credit Rider 9.24  Principal Investment Plus Variable Annuity 9.67 13.03 Principal Investment Plus Variable Annuity With Purchase Rider 9.24 12.98 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. MFS VIT Value MidCap MidCap MidCap Money Mortgage Service Class Blend Growth I Value II Market Securities Division Division Division Division Division Division $ 467,274 $ 245,427,397 $ 34,961,922 $ 78,304,290 $ 164,648,786 $ 12,511,127       $ 467,274 $ 245,427,397 $ 34,961,922 $ 78,304,290 $ 164,648,786 $ 12,511,127 $  $  $  $  $  $      154,557      7,566   981,176   474,416   5,415,464 18,864 162,508 5,764,967   3,446,787 958,534 4,108,339 4,351,479 123,617  374,822 111,136 251,070 1,417,028 7,659  144,436,495 20,184,678 24,323,103 83,991,581 3,071,734  25,370,903 7,333,094 11,291,384 21,078,125 901,724 385,721 50,053,149 4,612,498 29,481,884 35,925,842 7,368,664 81,553 15,348,601 1,743,118 8,686,002 11,483,225 1,037,729             $ 467,274 $ 245,427,397 $ 34,961,922 $ 78,304,290 $ 164,648,786 $ 12,511,127 $ 450,793 $ 273,083,481 $ 41,022,450 $ 99,735,549 $ 164,648,785 $ 12,768,605 40,006 7,853,676 4,310,964 7,551,041 164,648,787 1,242,416           67,349      3,002   255,008   288,633   1,361,016 16,590 121,152 3,372,411   180,469 80,849 222,626 350,607 11,595  36,024 12,635 31,799 131,031 719  4,034,821 1,900,540 1,997,867 5,866,142 289,375  748,543 729,271 976,752 1,554,810 85,515 31,755 1,398,241 434,306 2,421,606 2,509,132 694,242 6,739 452,849 173,354 751,377 847,050 98,423 $  $  $  $  $  $      2.29      2.52   3.85   1.64   3.98 1.14 1.34 1.71   19.10 11.86 18.45 12.41 10.66  10.40 8.80 7.90 10.82 10.65  35.80 10.62 12.17 14.32 10.61  33.89 10.06 11.56 13.56 10.54 12.15 35.80 10.62 12.17 14.32 10.61 12.10 33.89 10.06 11.56 13.56 10.54             $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Neuberger Neuberger Berman AMT Berman AMT Partners Small-Cap Growth I Class S Class Divison Divison Assets Investments in shares of mutual funds, at market $ 5,363,788 $ 2,780,445 Liabilities   Net assets $ 5,363,788 $ 2,780,445 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 4,072,148 1,842,972 Principal Investment Plus Variable Annuity With Purchase Rider 1,291,640 937,473 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 5,363,788 $ 2,780,445 Investments in shares of mutual funds, at cost $ 7,843,038 $ 3,427,148 Shares of mutual fund owned 546,767 271,263 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 343,586 221,323 Principal Investment Plus Variable Annuity With Purchase Rider 112,550 116,268 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 11.85 8.33 Principal Investment Plus Variable Annuity With Purchase Rider 11.48 8.06 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Neuberger Berman AMT PIMCO PIMCO Principal Socially All Asset Total Return LifeTime Principal Principal Responsive Administrative Administrative Strategic LifeTime LifeTime I Class Class Class Income Divison Division Division Division Division Division $ 5,324,126 $ 518,508 $ 4,272,915 $ 21,415,422 $ 37,829,730 $ 160,531,441       $ 5,324,126 $ 518,508 $ 4,272,915 $ 21,415,422 $ 37,829,730 $ 160,531,441 $  $  $  $  $  $                                   956,776 3,197,588 4,840,233    1,051,105 1,228,538 2,027,010    433,631 185,399 753,013 4,317,392 406,853 3,764,048 16,766,877 28,272,745 118,543,274 1,006,734 111,655 508,867 2,207,033 4,945,460 34,367,911             $ 5,324,126 $ 518,508 $ 4,272,915 $ 21,415,422 $ 37,829,730 $ 160,531,441 $ 5,869,807 $ 523,503 $ 4,367,570 $ 23,344,051 $ 44,244,638 $ 190,861,873 440,010 49,618 394,909 2,216,917 3,928,321 16,101,448                                        99,409 338,151 512,436    97,548 112,885 180,982    41,554 17,590 69,422 384,384 35,413 352,887 1,556,051 2,598,381 10,583,880 92,566 9,756 47,888 211,493 469,307 3,168,383 $  $  $  $  $  $                                   9.62 9.46 9.45    10.78 10.88 11.20    10.44 10.54 10.85 11.23 11.49 10.67 10.78 10.88 11.20 10.88 11.45 10.63 10.44 10.54 10.85             $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Principal Principal LifeTime LifeTime Division Division Assets Investments in shares of mutual funds, at market $ 51,252,035 $ 8,166,861 Liabilities   Net assets $ 51,252,035 $ 8,166,861 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity 2,847,683 273,699 The Principal Variable Annuity 885,779 20,102 The Principal Variable Annuity With Purchase Payment Credit Rider 82,210 18,491 Principal Investment Plus Variable Annuity 36,907,988 6,136,373 Principal Investment Plus Variable Annuity With Purchase Rider 10,528,375 1,718,196 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 51,252,035 $ 8,166,861 Investments in shares of mutual funds, at cost $ 51,218,566 $ 10,339,483 Shares of mutual fund owned 5,203,252 816,686 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity 308,140 29,967 The Principal Variable Annuity 80,856 1,824 The Principal Variable Annuity With Purchase Payment Credit Rider 7,749 1,732 Principal Investment Plus Variable Annuity 3,369,008 556,739 Principal Investment Plus Variable Annuity With Purchase Rider 992,341 160,965 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity 9.24 9.13 The Principal Variable Annuity 10.96 11.02 The Principal Variable Annuity With Purchase Payment Credit Rider 10.61 10.67 Principal Investment Plus Variable Annuity 10.96 11.02 Principal Investment Plus Variable Annuity With Purchase Rider 10.61 10.67 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. SAM SAM SAM Principal SAM Conservative Conservative Flexible LifeTime Real Estate Balanced Balanced Growth Income Securities Portfolio Portfolio Portfolio Portfolio Division Division Division Division Division Division $ 5,018,211 $ 72,273,908 $ 577,353,403 $ 138,648,563 $ 41,606,215 $ 128,679,626       $ 5,018,211 $ 72,273,908 $ 577,353,403 $ 138,648,563 $ 41,606,215 $ 128,679,626 $  $  $  $  $  $                     131,840           122,279 191,221 1,844,240 520,044 1,067,090 70,662 99,640 38,939,647 27,539,707 15,386,354 9,265,755 19,014,037 97,671 17,775,580 9,652,317 3,391,018 3,753,975 7,488,330 3,500,799 11,336,144 477,473,654 99,434,280 19,594,437 85,393,516 1,197,822 3,899,476 60,843,485 19,916,867 7,924,958 16,713,081             $ 5,018,211 $ 72,273,908 $ 577,353,403 $ 138,648,563 $ 41,606,215 $ 128,679,626 $ 6,165,329 $ 99,896,579 $ 574,515,320 $ 130,770,069 $ 44,338,898 $ 122,067,534 507,403 6,673,491 42,050,503 12,673,543 3,014,943 10,768,170                          58,930           13,508 22,231 198,973 52,545 125,168 6,797 9,081 1,559,944 2,995,132 1,567,121 1,095,621 1,843,636 9,191 752,107 1,066,744 350,968 451,070 737,827 319,041 454,125 51,927,947 10,127,547 2,316,947 8,279,871 112,717 164,989 6,724,157 2,061,387 952,254 1,646,735 $  $  $  $  $  $                     2.24           9.05 8.60 9.27 9.90 8.53 10.40 10.97 24.96 9.19 9.82 8.46 10.31 10.63 23.63 9.05 9.66 8.32 10.15 10.97 24.96 9.19 9.82 8.46 10.31 10.63 23.63 9.05 9.66 8.32 10.15             $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 SAM Strategic Growth Short-Term Portfolio Bond Division Division Assets Investments in shares of mutual funds, at market $ 30,168,999 $ 125,715,000 Liabilities   Net assets $ 30,168,999 $ 125,715,000 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  2,516,386 Principal Freedom 2 Variable Annuity 607,712 47,783 The Principal Variable Annuity 6,736,096 22,411,333 The Principal Variable Annuity With Purchase Payment Credit Rider 1,909,871 7,104,582 Principal Investment Plus Variable Annuity 14,279,095 71,756,038 Principal Investment Plus Variable Annuity With Purchase Rider 6,636,225 21,878,878 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 30,168,999 $ 125,715,000 Investments in shares of mutual funds, at cost $ 31,460,250 $ 137,415,171 Shares of mutual fund owned 2,034,322 14,189,052 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  245,429 Principal Freedom 2 Variable Annuity 75,186 4,744 The Principal Variable Annuity 840,112 2,244,669 The Principal Variable Annuity With Purchase Payment Credit Rider 242,052 740,467 Principal Investment Plus Variable Annuity 1,780,873 7,186,787 Principal Investment Plus Variable Annuity With Purchase Rider 841,065 2,280,259 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  10.25 Principal Freedom 2 Variable Annuity 8.08 10.07 The Principal Variable Annuity 8.02 9.98 The Principal Variable Annuity With Purchase Payment Credit Rider 7.89 9.59 Principal Investment Plus Variable Annuity 9.98 Principal Investment Plus Variable Annuity With Purchase Rider 7.89 9.59 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. T. Rowe Price T. Rowe Price Short-Term SmallCap SmallCap SmallCap Blue Chip Health Income Blend Growth II Value I Growth II Sciences II Division Division Division Division Division Division $ 23,551,170 $ 33,828,969 $ 28,675,186 $ 80,631,904 $ 5,001,145 $ 4,868,700       $ 23,551,170 $ 33,828,969 $ 28,675,186 $ 80,631,904 $ 5,001,145 $ 4,868,700 $  $  $  $  $  $                     121,415 63,697 173,330   94,793 2,965,174 808,176    51,664 87,212 104,175 247,106   5,515,938 23,927,906 17,470,734 27,545,894   1,772,599 6,727,262 4,082,122 10,099,666   14,333,301  4,648,666 33,240,770 4,214,371 3,694,172 1,782,875  1,497,616 9,325,138 786,774 1,174,528             $ 23,551,170 $ 33,828,969 $ 28,675,186 $ 80,631,904 $ 5,001,145 $ 4,868,700 $ 23,578,496 $ 42,901,217 $ 38,314,562 $ 105,434,595 $ 4,541,163 $ 4,553,424 9,573,646 5,034,073 3,258,544 7,459,010 526,436 386,098                          119,212 99,608 121,837   8,704 229,009 105,420    4,749 10,917 13,228 32,733   508,750 2,359,379 2,071,531 1,535,248   164,583 700,611 511,237 594,520   1,321,901  551,207 1,852,646 382,908 257,111 165,525  187,561 548,927 73,825 84,422 $  $  $  $  $  $                     1.02 0.64 1.42   10.89 12.95 7.67    10.88 7.99 7.88 7.55   10.84 10.14 8.43 17.94   10.77 9.60 7.98 16.99   10.84  8.43 17.94 11.01 14.37 10.77  7.98 16.99 10.66 13.91             $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Van Eck Templeton Worldwide Growth Securities Hard Assets Class 2 Service Class Division Division Assets Investments in shares of mutual funds, at market $ 1,315,317 $ 1,081,465 Liabilities   Net assets $ 1,315,317 $ 1,081,465 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity 1,315,317  Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity  785,381 Principal Investment Plus Variable Annuity With Purchase Rider  296,084 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 1,315,317 $ 1,081,465 Investments in shares of mutual funds, at cost $ 1,554,746 $ 1,055,435 Shares of mutual fund owned 126,473 37,551 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity 91,936  Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity  59,618 Principal Investment Plus Variable Annuity With Purchase Rider  22,561 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity 14.31  Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity  13.17 Principal Investment Plus Variable Annuity With Purchase Rider  13.12 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Principal Life Insurance Company Separate Account B Statements of Operations Year Ended December 31, 2009 AIM V.I. AIM V.I. Capital Basic Value Appreciation Series I Series I Division Division Investment income (loss) Income: Dividends $ 45,046 $ 35,713 Expenses: Mortality and expense risks 22,611 71,526 Separate account rider charges 2,487 3,752 Net investment income (loss) 19,948 (39,565) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (391,908) (676,702) Capital gains distributions   Total realized gains (losses) on investments (391,908) (676,702) Change in net unrealized appreciation or depreciation of investments 1,033,694 1,709,991 Net gains (losses) on investments 661,734 993,724 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 661,734 $ 993,724 See accompanying notes. AIM V.I. AIM V.I. AIM V.I. AIM V.I. AIM V.I. Global International Small Cap AIM V.I. Core Equity Dynamics Health Care Growth Equity Technology Series I Series I Series I Series I Series I Series I Division Division Division Division Division Division $ 517,056 $  $ 27,304 $ 36,285 $ 8,546 $  361,805 24,973 99,653 13,640 53,671 49,493 33,819 5,896 18,127 740 7,604 8,672 121,432 (30,869) (90,476) 21,905 (52,729) (58,165) (1,517,994) (134,599) (442,399) 45,012 (493,994) (265,623)       (1,517,994) (134,599) (442,399) 45,012 (493,994) (265,623) 8,101,356 855,375 2,350,276 300,228 1,327,760 2,049,011 6,704,794 689,907 1,817,401 367,145 781,037 1,725,223       $ 6,704,794 $ 689,907 $ 1,817,401 $ 367,145 $ 781,037 $ 1,725,223 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 Alliance American Bernstein Century VP Small Cap Income & Growth Growth Class A Class I Division Division Investment income (loss) Income: Dividends $  $ 787,980 Expenses: Mortality and expense risks 18,372 191,118 Separate account rider charges 2,138 29,067 Net investment income (loss) (20,510) 567,795 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (166,124) (1,338,661) Capital gains distributions   Total realized gains (losses) on investments (166,124) (1,338,661) Change in net unrealized appreciation or depreciation of investments 691,114 3,146,056 Net gains (losses) on investments 504,480 2,375,190 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 504,480 $ 2,375,190 See accompanying notes. American Century VP Inflation American American American American Protection Century VP Century VP Century VP Century VP Asset Class II Ultra Class I Ultra Class II Value Class II Vista Class I Allocation Division Division Division Division Division Division $ 1,254,621 $ 12,761 $ 91,765 $ 1,311,531 $  $ 1,445,603 883,101 55,475 632,867 296,530 23,969 612,562 98,841 9,570 76,420 45,887 4,258 48,676 272,679 (52,284) (617,522) 969,114 (28,227) 784,365 43,812 (425,458) (4,150,471) (3,206,329) (230,776) (2,124,367)       43,812 (425,458) (4,150,471) (3,206,329) (230,776) (2,124,367) 5,666,482 1,738,953 19,391,959 6,029,843 625,969 8,962,274 5,982,973 1,261,211 14,623,966 3,792,628 366,966 7,622,272       $ 5,982,973 $ 1,261,211 $ 14,623,966 $ 3,792,628 $ 366,966 $ 7,622,272 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 Bond & Mortgage Balanced Securities Division Division Investment income (loss) Income: Dividends $ 2,057,341 $ 26,816,530 Expenses: Mortality and expense risks 503,186 2,872,542 Separate account rider charges 41,843 338,380 Net investment income (loss) 1,512,312 23,605,608 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (3,562,620) (10,699,786) Capital gains distributions   Total realized gains (losses) on investments (3,562,620) (10,699,786) Change in net unrealized appreciation or depreciation of investments 9,317,827 27,589,155 Net gains (losses) on investments 7,267,519 40,494,977 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 7,267,519 $ 40,494,977 (1) Represented the operations of West Coast Equity Division until November 23, 2009 name change. See accompanying notes. Fidelity VIP Fidelity VIP Dreyfus IP Equity-Income Growth Capital Diversified Technology Growth Equity Service Service Appreciation International Service Shares Income Class 2 Class Division (1) Division Division Division Division Division $ 52,376 $ 7,966,779 $ 1,514 $ 8,414,461 $ 810,711 $ 53,016 37,597 1,857,298 15,567 1,771,770 489,672 203,510 5,446 186,618 1,992 192,350 74,426 22,210 9,333 5,922,863 (16,045) 6,450,341 246,613 (172,704) (229,646) (13,975,971) (79,610) (12,322,227) (4,148,510) (2,264,227)      13,894 (229,646) (13,975,971) (79,610) (12,322,227) (4,148,510) (2,250,333) 1,068,023 44,023,516 612,753 31,929,448 13,727,220 6,257,651 847,710 35,970,408 517,098 26,057,562 9,825,323 3,834,614  1,400,614     $ 847,710 $ 37,371,022 $ 517,098 $ 26,057,562 $ 9,825,323 $ 3,834,614 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 Fidelity VIP Fidelity VIP Growth Overseas Service Service Class 2 Class 2 Division Division Investment income (loss) Income: Dividends $ 11,257 $ 776,220 Expenses: Mortality and expense risks 67,784 487,583 Separate account rider charges 11,403 64,323 Net investment income (loss) (67,930) 224,314 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (411,438) (3,830,577) Capital gains distributions 4,987 127,705 Total realized gains (losses) on investments (406,451) (3,702,872) Change in net unrealized appreciation or depreciation of investments 1,755,226 12,911,110 Net gains (losses) on investments 1,280,845 9,432,552 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 1,280,845 $ 9,432,552 See accompanying notes. Goldman Sachs Fidelity VIP II Fidelity VIP II Fidelity VIP III Goldman Sachs VIT Structured Government Contrafund Contrafund Mid Cap VIT Mid Cap Small Cap & High Service Service Service Value Service Equity Service Quality Class Class 2 Class 2 Class I Class I Bond Division Division Division Division Division Division $ 745,899 $ 412,657 $ 28,976 $ 250,668 $ 45,319 $ 13,485,368 730,567 410,496 74,054 167,021 43,495 2,675,199 73,638 39,201 8,446 23,628 5,671 294,661 (58,306) (37,040) (53,524) 60,019 (3,847) 10,515,508 (5,894,497) (3,932,130) (729,345) (1,324,415) (506,526) (3,911,795) 15,915 10,108 33,881    (5,878,582) (3,922,022) (695,464) (1,324,415) (506,526) (3,911,795) 22,943,510 13,888,919 2,625,370 4,974,063 1,344,984 1,430,068 17,006,622 9,929,857 1,876,382 3,709,667 834,611 8,033,781       $ 17,006,622 $ 9,929,857 $ 1,876,382 $ 3,709,667 $ 834,611 $ 8,033,781 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 International Emerging International Markets SmallCap Division Division Investment income (loss) Income: Dividends $ 1,656,292 $ 1,721,673 Expenses: Mortality and expense risks 986,517 705,924 Separate account rider charges 139,294 88,514 Net investment income (loss) 530,481 927,235 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (7,529,278) (7,484,608) Capital gains distributions   Total realized gains (losses) on investments (7,529,278) (7,484,608) Change in net unrealized appreciation or depreciation of investments 46,845,737 22,460,079 Net gains (losses) on investments 39,846,940 15,902,706 Payment from Affiliate 227,485 332,409 Net increase (decrease) in net assets resulting from operations $ 40,074,425 $ 16,235,115 (1) Represented the operations of Janus Aspen Mid Cap Growth Service Shares Division until May 18, 2009 name change. See accompanying notes. Janus Aspen Enterprise LargeCap LargeCap LargeCap LargeCap LargeCap Service Shares Blend II Growth Growth I S&P 500 Index Value Division (1) Division Division Division Division Division $  $ 2,623,071 $ 391,131 $ 48,055 $ 3,759,422 $ 4,545,134 133,873 1,762,679 610,603 1,268,953 1,005,404 1,060,825 17,493 233,330 30,264 94,172 115,353 76,866 (151,366) 627,062 (249,736) (1,315,070) 2,638,665 3,407,443 (266,512) (18,529,982) (4,338,986) (5,247,795) (5,206,106) (11,114,027)       (266,512) (18,529,982) (4,338,986) (5,247,795) (5,206,106) (11,114,027) 4,221,108 53,189,814 16,423,590 47,815,801 21,526,447 20,128,881 3,803,230 35,286,894 11,834,868 41,252,936 18,959,006 12,422,297       $ 3,803,230 $ 35,286,894 $ 11,834,868 $ 41,252,936 $ 18,959,006 $ 12,422,297 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 MFS VIT LargeCap Utilities Value III Service Class Division Division (1) Investment income (loss) Income: Dividends $ 4,212,541 $  Expenses: Mortality and expense risks 1,418,371 1,711 Separate account rider charges 179,834 247 Net investment income (loss) 2,614,336 (1,958) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (10,525,317) 1,718 Capital gains distributions   Total realized gains (losses) on investments (10,525,317) 1,718 Change in net unrealized appreciation or depreciation of investments 28,295,999 34,374 Net gains (losses) on investments 20,385,018 34,134 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 20,385,018 $ 34,134 (1) Commenced operations May 18, 2009. See accompanying notes. MFS VIT Value MidCap MidCap MidCap Money Mortgage Service Class Blend Growth I Value II Market Securities Division (1) Division Division Division Division Division $  $ 1,858,918 $ 47,088 $ 1,298,800 $ 671,313 $ 622,612 1,188 2,653,504 375,410 831,831 2,686,502 79,480 130 229,075 48,902 107,060 288,703 6,977 (1,318) (1,023,661) (377,224) 359,909 (2,303,892) 536,155 322 (14,250,768) (2,806,560) (11,779,397)  (13,468)  11,521,239     322 (2,729,529) (2,806,560) (11,779,397)  (13,468) 16,481 64,122,590 11,912,152 32,002,481  (256,747) 15,485 60,369,400 8,728,368 20,582,993 (2,303,892) 265,940       $ 15,485 $ 60,369,400 $ 8,728,368 $ 20,582,993 $ (2,303,892) $ 265,940 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 Neuberger Neuberger Berman AMT Berman AMT Partners Small-Cap Growth I Class S Class Divison Divison Investment income (loss) Income: Dividends $ 109,268 $  Expenses: Mortality and expense risks 51,383 26,865 Separate account rider charges 6,103 4,663 Net investment income (loss) 51,782 (31,528) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (1,163,852) (182,188) Capital gains distributions 485,380  Total realized gains (losses) on investments (678,472) (182,188) Change in net unrealized appreciation or depreciation of investments 2,281,197 656,221 Net gains (losses) on investments 1,654,507 442,505 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 1,654,507 $ 442,505 (1) Commenced operations May 18, 2009. See accompanying notes. Neuberger Berman AMT PIMCO PIMCO Principal Socially All Asset Total Return LifeTime Principal Principal Responsive Administrative Administrative Strategic LifeTime LifeTime I Class Class Class Income Divison Division (1) Division (1) Division Division Division $ 94,147 $ 23,641 $ 36,770 $ 951,001 $ 1,378,729 $ 4,626,700 50,041 1,672 12,028 228,985 393,649 1,644,420 4,719 151 747 14,497 27,474 177,124 39,387 21,818 23,995 707,519 957,606 2,805,156 (486,365) 383 2,158 (1,122,100) (2,229,438) (6,294,996)   113,337 160,265 59,390  (486,365) 383 115,495 (961,835) (2,170,048) (6,294,996) 1,485,733 (4,995) (94,655) 3,352,920 8,075,389 35,355,976 1,038,755 17,206 44,835 3,098,604 6,862,947 31,866,136       $ 1,038,755 $ 17,206 $ 44,835 $ 3,098,604 $ 6,862,947 $ 31,866,136 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 Principal Principal LifeTime LifeTime Division Division Investment income (loss) Income: Dividends $ 568,352 $ 194,127 Expenses: Mortality and expense risks 374,988 89,170 Separate account rider charges 39,665 9,368 Net investment income (loss) 153,699 95,589 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (1,459,968) (807,702) Capital gains distributions 36,914  Total realized gains (losses) on investments (1,423,054) (807,702) Change in net unrealized appreciation or depreciation of investments 9,452,110 2,436,867 Net gains (losses) on investments 8,182,755 1,724,754 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 8,182,755 $ 1,724,754 See accompanying notes. SAM SAM SAM Principal SAM Conservative Conservative Flexible LifeTime Real Estate Balanced Balanced Growth Income Securities Portfolio Portfolio Portfolio Portfolio Division Division Division Division Division Division $ 98,232 $ 2,467,982 $ 14,264,417 $ 3,097,976 $ 1,611,502 $ 4,329,150 52,311 732,490 4,674,237 1,208,867 393,767 1,154,749 6,289 109,384 303,996 112,828 58,440 120,116 39,632 1,626,108 9,286,184 1,776,281 1,159,295 3,054,285 (374,623) (9,695,036) (2,360,963) (1,899,862) (2,365,968) (2,364,498)   10,725,577 1,400,241 1,794,267 849,068 (374,623) (9,695,036) 8,364,614 (499,621) (571,701) (1,515,430) 1,361,523 23,372,325 70,590,554 18,357,269 7,205,836 15,170,884 1,026,532 15,303,397 88,241,352 19,633,929 7,793,430 16,709,739       $ 1,026,532 $ 15,303,397 $ 88,241,352 $ 19,633,929 $ 7,793,430 $ 16,709,739 Principal Life Insurance Company Separate Account B Statements of Operations Year Ended December 31, 2009 SAM Strategic Growth Short-Term Portfolio Bond Division Division Investment income (loss) Income: Dividends $ 854,737 $ 7,296,439 Expenses: Mortality and expense risks 281,419 1,429,687 Separate account rider charges 38,633 159,722 Net investment income (loss) 534,685 5,707,030 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (2,189,613) (3,154,917) Capital gains distributions 319,708  Total realized gains (losses) on investments (1,869,905) (3,154,917) Change in net unrealized appreciation or depreciation of investments 7,394,328 6,749,994 Net gains (losses) on investments 6,059,108 9,302,107 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 6,059,108 $ 9,302,107 See accompanying notes. T. Rowe Price T. Rowe Price Short-Term SmallCap SmallCap SmallCap Blue Chip Health Income Blend Growth II Value I Growth II Sciences II Division Division Division Division Division Division $ 873,512 $ 217,787 $  $ 1,618,361 $  $  135,835 365,750 303,928 886,187 32,917 51,589 5,234 39,461 30,325 107,772 3,184 5,712 732,443 (187,424) (334,253) 624,402 (36,101) (57,301) 36,022 (3,234,069) (2,980,114) (7,979,980) (113,736) (215,091)       36,022 (3,234,069) (2,980,114) (7,979,980) (113,736) (215,091) (27,169) 8,913,069 9,861,828 17,927,225 1,079,077 1,376,826 741,296 5,491,576 6,547,461 10,571,647 929,240 1,104,434       $ 741,296 $ 5,491,576 $ 6,547,461 $ 10,571,647 $ 929,240 $ 1,104,434 Principal Life Insurance Company Separate Account B Statements of Operations Year Ended December 31, 2009 Van Eck Templeton Worldwide Growth Securities Hard Assets Class 2 Service Class Division Division (1) Investment income (loss) Income: Dividends $ 35,468 $  Expenses: Mortality and expense risks 9,594 2,940 Separate account rider charges  485 Net investment income (loss) 25,874 (3,425) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (126,785) 19,535 Capital gains distributions   Total realized gains (losses) on investments (126,785) 19,535 Change in net unrealized appreciation or depreciation of investments 399,572 26,030 Net gains (losses) on investments 298,661 42,140 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 298,661 $ 42,140 (1) Commenced operations May 18, 2009 See accompanying notes. Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets Years Ended December 31, 2009 and 2008, Except as Noted AIM V.I. Basic Value Series I Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 19,948 $ (4,864) Total realized gains (losses) on investments 163,671 Change in net unrealized appreciation or depreciation of investments (944,942) Net gains (lossses) from investments (786,135) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (786,135) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 588,611 Administration charges (23) Contingent sales charges (1,785) Contract terminations (40,442) Death benefit payments   Flexible withdrawal option payments (13,011) Transfer payments to other contracts (383,996) Annuity payments   Increase (decrease) in net assets from principal transactions 149,354 Total increase (decrease) (636,781) Net assets at beginning of period 1,478,801 Net assets at end of period $ 3,530,464 $ 842,020 See accompanying notes. AIM V.I. Capital AIM V.I. AIM V.I. Appreciation Core Equity Dynamics Series I Series I Series I Division Division Division $ (39,565) $ (133,704) $ 121,432 $ 243,044 $ (30,869) $ (47,122) (308,915) (82,697) (42,749) (4,885,610) (15,384,815) (1,836,688) (5,328,229) (15,224,468) (1,926,559)       (5,328,229) (15,224,468) (1,926,559) 895,684 1,978,598 487,791 (2,580) (16,899) (356) (21,677) (77,402) (2,972) (1,512,703) (5,401,288) (207,421) (12,399) (187,574)  (14,831) (186,382) (807,458) (47,216) (1,816,790) (6,509,763) (904,286)       (2,656,847) (11,021,786) (689,291) (7,985,076) (26,246,254) (2,615,850) 14,126,223 56,330,843 4,415,668 $ 6,191,048 $ 6,141,147 $ 31,520,243 $ 30,084,589 $ 2,467,745 $ 1,799,818 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted AIM V.I. Global Health Care Series I Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (90,476) $ (172,799) Total realized gains (losses) on investments 2,500,029 Change in net unrealized appreciation or depreciation of investments (6,274,461) Net gains (lossses) from investments (3,947,231) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (3,947,231) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 1,592,273 Administration charges (3,370) Contingent sales charges (15,050) Contract terminations (1,050,260) Death benefit payments (54,479) Flexible withdrawal option payments (142,431) Transfer payments to other contracts (1,930,945) Annuity payments   Increase (decrease) in net assets from principal transactions (1,604,262) Total increase (decrease) (5,551,493) Net assets at beginning of period 13,956,875 Net assets at end of period $ 8,655,471 $ 8,405,382 (1) Commenced operations May 19, 2008. See accompanying notes. AIM V.I. AIM V.I. International Small Cap AIM V.I. Growth Equity Technology Series I Series I Series I Division (1) Division Division $ 21,905 $ 208 $ (52,729) $ (76,412) $ (58,165) $ (67,406) (10,529) (196,727) (112,801) (12,352) (1,675,944) (2,460,977) (22,673) (1,949,083) (2,641,184)       (22,673) (1,949,083) (2,641,184) 171,992 1,428,513 966,164 (32) (1,268) (557)  (6,429) (5,500)  (394,723) (383,777)   (10,969) (9,335) (346) (48,037) (76,069) (37,306) (994,880) (1,612,440)       134,308 (27,793) (1,121,514) 111,635 (1,976,876) (3,762,698)  6,049,130 6,560,657 $ 3,242,642 $ 111,635 $ 5,661,780 $ 4,072,254 $ 5,387,926 $ 2,797,959 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Alliance Bernstein Small Cap Growth Class A Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (20,510) $ (24,012) Total realized gains (losses) on investments (41,887) Change in net unrealized appreciation or depreciation of investments (925,472) Net gains (lossses) from investments (991,371) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (991,371) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 741,297 Administration charges (709) Contingent sales charges (1,543) Contract terminations (34,961) Death benefit payments (4,731) Flexible withdrawal option payments (8,386) Transfer payments to other contracts (325,926) Annuity payments   Increase (decrease) in net assets from principal transactions 365,041 Total increase (decrease) (626,330) Net assets at beginning of period 1,843,004 Net assets at end of period $ 1,901,891 $ 1,216,674 See accompanying notes. American American Century VP Century VP Income & Inflation American Growth Protection Century VP Class I Class II Ultra Class I Division Division Division $ 567,795 $ 191,407 $ 272,679 $ 2,663,977 $ (52,284) $ (105,873) 3,045,657 (38,340) 946,480 (14,275,056) (4,973,159) (4,576,606) (11,037,992) (2,347,522) (3,735,999)       (11,037,992) (2,347,522) (3,735,999) 1,673,098 31,436,649 1,273,012 (3,038) (440,824) (1,533) (24,798) (94,742) (7,917) (2,269,439) (2,146,023) (552,465) (79,065) (218,658) (8,408) (431,511) (1,162,278) (114,924) (4,098,638) (34,403,685) (2,112,475)       (5,233,391) (7,029,561) (1,524,710) (16,271,383) (9,377,083) (5,260,709) 34,147,297 77,061,194 9,654,184 $ 17,506,349 $ 17,875,914 $ 81,192,485 $ 67,684,111 $ 5,125,570 $ 4,393,475 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted American Century VP Ultra Class II Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (617,522) $ (796,049) Total realized gains (losses) on investments 7,161,269 Change in net unrealized appreciation or depreciation of investments (36,896,658) Net gains (lossses) from investments (30,531,438) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (30,531,438) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 29,056,644 Administration charges (382,862) Contingent sales charges (73,852) Contract terminations (1,672,856) Death benefit payments (99,348) Flexible withdrawal option payments (847,116) Transfer payments to other contracts (9,146,358) Annuity payments   Increase (decrease) in net assets from principal transactions 16,834,252 Total increase (decrease) (13,697,186) Net assets at beginning of period 62,388,907 Net assets at end of period $ 56,071,136 $ 48,691,721 See accompanying notes. American American Century VP Century VP Asset Value Class II Vista Class I Allocation Division Division Division $ 969,114 $ 322,152 $ (28,227) $ (39,717) $ 784,365 $ 1,115,665 2,059,896 54,071 5,545,976 (13,783,171) (1,743,999) (26,722,216) (11,401,123) (1,729,645) (20,060,575)       (11,401,123) (1,729,645) (20,060,575) 3,386,467 1,272,811 8,945,708 (8,333) (323) (65,967) (36,041) (3,034) (120,045) (2,515,067) (68,715) (7,695,514) (99,144)  (1,397) (555,322) (399,073) (14,870) (1,733,913) (7,351,537) (558,995) (13,257,863)       (7,022,728) 625,477 (14,482,916) (18,423,851) (1,104,168) (34,543,491) 44,383,934 2,995,921 85,056,981 $ 25,911,803 $ 25,960,083 $ 2,219,126 $ 1,891,753 $ 52,864,573 $ 50,513,490 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Balanced Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 1,512,312 $ 1,515,229 Total realized gains (losses) on investments 1,778,761 Change in net unrealized appreciation or depreciation of investments (27,010,040) Net gains (lossses) from investments (23,716,050) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (23,716,050) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 3,240,476 Administration charges (28,703) Contingent sales charges (118,717) Contract terminations (9,741,919) Death benefit payments (789,860) Flexible withdrawal option payments (1,549,753) Transfer payments to other contracts (8,277,684) Annuity payments   Increase (decrease) in net assets from principal transactions (17,266,160) Total increase (decrease) (40,982,210) Net assets at beginning of period 85,956,808 Net assets at end of period $ 44,052,089 $ 44,974,598 (1) Represented the operations of West Coast Equity Division until November 23, 2009 name change. See accompanying notes. Bond & Mortgage Capital Diversified Securities Appreciation International Division Division (1) Division $ 23,605,608 $ 14,844,677 $ 9,333 $ (6,100) $ 5,922,863 $ 1,031,949 (10,378,357) 96,512 56,494,954 (65,321,558) (936,758) (200,607,999) (60,855,238) (846,346) (143,081,096)      (60,855,238) (846,346) (143,081,096) 56,435,336 1,942,160 40,686,774 (607,377) (254) (138,567) (438,051) (740) (322,721) (26,067,288) (16,751) (22,311,832) (1,927,338)  (1,046,118) (6,537,538) (34,219) (2,867,820) (80,071,614) (396,687) (45,077,767)       (59,213,870) 1,493,509 (31,078,051) (120,069,108) 647,163 (174,159,147) 358,685,586 1,433,139 325,697,871 $ 251,405,465 $ 238,616,478 $ 4,670,335 $ 2,080,302 $ 176,753,296 $ 151,538,724 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Dreyfus IP Technology Growth Service Shares Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (16,045) $ (14,558) Total realized gains (losses) on investments (69,725) Change in net unrealized appreciation or depreciation of investments (450,798) Net gains (lossses) from investments (535,081) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (535,081) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 558,140 Administration charges (102) Contingent sales charges (1,924) Contract terminations (43,580) Death benefit payments   Flexible withdrawal option payments (8,187) Transfer payments to other contracts (277,832) Annuity payments   Increase (decrease) in net assets from principal transactions 226,515 Total increase (decrease) (308,566) Net assets at beginning of period 1,018,089 Net assets at end of period $ 2,424,974 $ 709,523 See accompanying notes. Fidelity VIP Fidelity VIP Equity-Income Growth Equity Service Service Income Class 2 Class Division Division Division 2 $ 6,450,341 $ 2,079,028 $ 246,613 $ 414,328 $ (172,704) $ (204,157) 4,923,465 (3,327,054) (1,097,052) (82,471,273) (29,685,097) (15,328,472) (75,468,780) (32,597,823) (16,629,681)       (75,468,780) (32,597,823) (16,629,681) 61,022,256 8,354,230 3,646,198 (883,089) (11,959) (9,946) (258,290) (84,742) (42,105) (8,930,508) (4,715,453) (2,938,177) (522,676) (138,892) (225,190) (3,043,025) (721,551) (316,741) (38,443,998) (11,676,408) (5,142,748)       8,940,670 (8,994,775) (5,028,709) (66,528,110) (41,592,598) (21,658,390) 209,476,716 79,977,091 38,298,842 $ 162,643,939 $ 142,948,606 $ 44,737,069 $ 38,384,493 $ 17,733,739 $ 16,640,452 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Fidelity VIP Growth Service Class 2 Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (67,930) $ (65,366) Total realized gains (losses) on investments (99,848) Change in net unrealized appreciation or depreciation of investments (4,515,123) Net gains (lossses) from investments (4,680,337) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (4,680,337) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 2,652,240 Administration charges (1,027) Contingent sales charges (10,142) Contract terminations (229,740) Death benefit payments (16,770) Flexible withdrawal option payments (18,895) Transfer payments to other contracts (1,523,972) Annuity payments   Increase (decrease) in net assets from principal transactions 851,694 Total increase (decrease) (3,828,643) Net assets at beginning of period 9,070,602 Net assets at end of period $ 6,438,269 $ 5,241,959 See accompanying notes. Fidelity VIP Fidelity VIP II Fidelity VIP II Overseas Contrafund Contrafund Service Service Service Class 2 Class Class 2 Division Division Division $ 224,314 $ 616,094 $ (58,306) $ (539,369) $ (37,040) $ (200,456) 4,276,664 (1,422,146) (1,455,069) (31,632,732) (47,719,745) (19,365,539) (26,739,974) (49,681,260) (21,021,064)       (26,739,974) (49,681,260) (21,021,064) 20,490,181 12,121,187 18,471,732 (197,710) (28,969) (105,448) (63,906) (136,894) (55,997) (1,447,555) (9,552,807) (1,268,410) (87,893) (203,363) (188,212) (583,536) (1,407,643) (542,500) (7,347,509) (19,783,201) (9,303,596)       10,762,072 (18,991,690) 7,007,569 (15,977,902) (68,672,950) (14,013,495) 53,358,319 126,342,173 42,750,873 $ 46,197,413 $ 37,380,417 $ 66,028,352 $ 57,669,223 $ 41,367,396 $ 28,737,378 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Fidelity VIP III Mid Cap Service Class 2 Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (53,524) $ (80,056) Total realized gains (losses) on investments 730,879 Change in net unrealized appreciation or depreciation of investments (4,048,458) Net gains (lossses) from investments (3,397,635) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (3,397,635) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 2,836,284 Administration charges (871) Contingent sales charges (11,622) Contract terminations (263,243) Death benefit payments (1,143) Flexible withdrawal option payments (79,142) Transfer payments to other contracts (1,461,252) Annuity payments   Increase (decrease) in net assets from principal transactions 1,019,011 Total increase (decrease) (2,378,624) Net assets at beginning of period 7,539,411 Net assets at end of period $ 7,571,279 $ 5,160,787 See accompanying notes. Goldman Sachs Goldman Sachs VIT Structured Government VIT Mid Cap Small Cap & High Value Service Equity Service Quality Class I Class I Bond Division Division Division $ 60,019 $ (64,148) $ (3,847) $ (30,492) $ 10,515,508 $ 9,531,707 (940,819) (266,681) (2,283,708) (7,016,663) (1,452,822) (15,720,378) (8,021,630) (1,749,995) (8,472,379)       (8,021,630) (1,749,995) (8,472,379) 4,577,107 1,184,594 79,089,815 (1,847) (162) (229,848) (36,967) (6,936) (427,591) (837,345) (157,120) (28,347,401) (105,265) (5,869) (1,750,298) (164,601) (40,487) (7,129,878) (2,663,267) (540,408) (72,927,998)       767,815 433,612 (31,723,199) (7,253,815) (1,316,383) (40,195,578) 20,193,137 4,625,931 277,392,256 $ 15,906,098 $ 12,939,322 $ 4,413,535 $ 3,309,548 $ 209,263,572 $ 237,196,678 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted International Emerging Markets Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 530,481 $ (372,495) Total realized gains (losses) on investments 37,277,375 Change in net unrealized appreciation or depreciation of investments (121,845,736) Net gains (lossses) from investments (84,940,856) Payment from Affiliate  Net increase (decrease) in net assets resulting from operations (84,940,856) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 31,734,390 Administration charges (36,086) Contingent sales charges (158,999) Contract terminations (8,406,299) Death benefit payments (335,750) Flexible withdrawal option payments (971,879) Transfer payments to other contracts (38,127,192) Annuity payments   Increase (decrease) in net assets from principal transactions (16,301,815) Total increase (decrease) (101,242,671) Net assets at beginning of period 163,677,397 Net assets at end of period $ 103,506,306 $ 62,434,726 (1) Represented the operations of Janus Aspen Mid Cap Growth Service Shares Division until May 18, 2009 name change. See accompanying notes. Janus Aspen International Enterprise LargeCap SmallCap Service Shares Blend II Division Division (1) Division $ 927,235 $ 615,925 $ (151,366) $ $ 627,062 $ (63,226) 15,902,116 1,771,009 72,953,572 (78,701,482) (10,470,032) (156,185,338) (62,183,441) (8,937,796) (83,294,992)      (62,183,441) (8,937,796) (83,294,992) 14,016,317 2,308,745 41,924,239 (29,611) (7,100) (468,016) (138,546) (25,647) (235,408) (8,145,534) (1,789,711) (9,869,226) (408,857) (41,151) (554,073) (964,948) (193,769) (2,557,424) (21,093,388) (3,849,010) (32,366,363)       (16,764,567) (3,597,643) (4,126,271) (78,948,008) (12,535,439) (87,421,263) 133,592,554 22,519,035 226,044,097 $ 64,313,748 $ 54,644,546 $ 12,455,300 $ 9,983,596 $ 159,053,183 $ 138,622,834 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted LargeCap Growth Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (249,736) $ (593,147) Total realized gains (losses) on investments (1,777,113) Change in net unrealized appreciation or depreciation of investments (40,078,823) Net gains (lossses) from investments (42,449,083) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (42,449,083) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 12,349,924 Administration charges (27,239) Contingent sales charges (141,832) Contract terminations (11,686,832) Death benefit payments (487,543) Flexible withdrawal option payments (1,389,229) Transfer payments to other contracts (10,596,351) Annuity payments   Increase (decrease) in net assets from principal transactions (11,979,102) Total increase (decrease) (54,428,185) Net assets at beginning of period 104,200,513 Net assets at end of period $ 58,964,306 $ 49,772,328 See accompanying notes. LargeCap LargeCap LargeCap Growth I S&P 500 Index Value Division Division Division $ (1,315,070) $ (1,646,067) $ 2,638,665 $ 1,244,747 $ 3,407,443 $ 1,574,951 (2,635,400) 2,917,918 12,349,025 (64,763,074) (58,021,735) (75,472,610) (69,044,541) (53,859,070) (61,548,634)       (69,044,541) (53,859,070) (61,548,634) 9,779,265 19,935,434 12,575,035 (46,551) (65,769) (88,427) (236,325) (161,617) (229,260) (16,127,674) (11,991,244) (20,571,144) (781,435) (483,690) (994,192) (2,019,662) (1,867,387) (2,493,490) (16,630,080) (23,436,342) (23,120,543)     (24,168) (26,062,462) (18,070,615) (34,946,189) (95,107,003) (71,929,685) (96,494,823) 185,016,694 154,077,481 193,783,059 $ 118,872,817 $ 89,909,691 $ 96,031,039 $ 82,147,796 $ 99,153,018 $ 97,288,236 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted LargeCap Value III Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 2,614,336 $ 1,408,032 Total realized gains (losses) on investments 3,511,355 Change in net unrealized appreciation or depreciation of investments (85,454,359) Net gains (lossses) from investments (80,534,972) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (80,534,972) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 41,916,328 Administration charges (399,607) Contingent sales charges (187,556) Contract terminations (7,805,174) Death benefit payments (500,918) Flexible withdrawal option payments (2,144,166) Transfer payments to other contracts (28,036,940) Annuity payments   Increase (decrease) in net assets from principal transactions 2,841,967 Total increase (decrease) (77,693,005) Net assets at beginning of period 190,693,956 Net assets at end of period $ 128,180,205 $ 113,000,951 (1) Commenced operations May 18, 2009. See accompanying notes. MFS VIT MFS VIT Utilities Value MidCap MidCap Service Class Service Class Blend Growth I Division (1) Division (1) Division Division $ (1,958) $ (1,318) $ (1,023,661) $ (2,204,219) $ (377,224) $ (611,243) 33,993,276 5,343,125 (151,699,449) (27,761,953) (119,910,392) (23,030,071)       (119,910,392) (23,030,071) 39,754,579 5,413,498  (362,939) (9,569)  (472,723) (63,925)  (30,601,185) (4,008,344)   (1,660,461) (111,438) (4,461,809) (550,898) (50,717,607) (8,527,427)       (48,522,145) (7,858,103) (168,432,537) (30,888,174)   380,163,964 59,983,869 $ 593,500 $ 467,274 $ 245,427,397 $ 211,731,427 $ 34,961,922 $ 29,095,695 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted MidCap Value II Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 359,909 $ (495,075) Total realized gains (losses) on investments 3,847,721 Change in net unrealized appreciation or depreciation of investments (56,328,898) Net gains (lossses) from investments (52,976,252) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (52,976,252) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 23,795,371 Administration charges (215,911) Contingent sales charges (122,965) Contract terminations (6,841,705) Death benefit payments (294,491) Flexible withdrawal option payments (1,365,327) Transfer payments to other contracts (20,517,614) Annuity payments   Increase (decrease) in net assets from principal transactions (5,562,642) Total increase (decrease) (58,538,894) Net assets at beginning of period 125,208,659 Net assets at end of period $ 78,304,290 $ 66,669,765 (1) Commenced operations November 24, 2008. See accompanying notes. Neuberger Berman AMT Money Mortgage Partners Market Securities I Class Division Division (1) Divison $ (2,303,892) $ 2,064,023 $ 536,155 $ (824) $ 51,782 $ (50,118)   9 700,771   (731) (4,538,126) 2,064,023 (1,546) (3,887,473)       2,064,023 (1,546) (3,887,473) 276,562,170 261,967 1,553,847 (115,347) (39) (2,921) (902,943)  (7,281) (58,633,656)  (164,914) (1,122,430)   (6,659) (4,665,357)  (98,604) (100,477,626) (1,464) (879,941)       110,644,811 260,464 393,527 112,708,834 258,918 (3,493,946) 131,678,693  7,153,595 $ 164,648,786 $ 244,387,527 $ 12,511,127 $ 258,918 $ 5,363,788 $ 3,659,649 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Neuberger Berman AMT Small-Cap Growth S Class Divison Increase (decrease) in net assets from Operations: Net investment income (loss) $ (31,528) $ (41,363) Total realized gains (losses) on investments (463) Change in net unrealized appreciation or depreciation of investments (1,283,991) Net gains (lossses) from investments (1,325,817) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (1,325,817) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 722,988 Administration charges (238) Contingent sales charges (4,447) Contract terminations (100,733) Death benefit payments (1,755) Flexible withdrawal option payments (10,108) Transfer payments to other contracts (429,076) Annuity payments   Increase (decrease) in net assets from principal transactions 176,631 Total increase (decrease) (1,149,186) Net assets at beginning of period 3,110,588 Net assets at end of period $ 2,780,445 $ 1,961,402 (1) Commenced operations May 18, 2009. See accompanying notes. Neuberger Berman AMT PIMCO PIMCO Principal Socially All Asset Total Return LifeTime Responsive Administrative Administrative Strategic I Class Class Class Income Divison Division (1) Division (1) Division $ 39,387 $ 41,229 $ 21,818 $ 23,995 $ 707,519 $ 537,710 289,528 (183,762) (2,407,338) (6,107,588) (2,076,581) (5,753,640)       (2,076,581) (5,753,640) 1,689,764 7,623,247 (16,466)  (58,670) (5,904) (29,695) (133,744) (813,091) (48,913)   (114,089) (82,161) (635,407) (460,078) (4,555,812)       942,498 1,416,483 (1,134,083) (4,337,157) 4,688,875   20,782,672 $ 5,324,126 $ 3,554,792 $ 518,508 $ 4,272,915 $ 21,415,422 $ 16,445,515 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Principal LifeTime Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 957,606 $ 1,218,043 Total realized gains (losses) on investments 1,005,012 Change in net unrealized appreciation or depreciation of investments (16,944,125) Net gains (lossses) from investments (14,721,070) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (14,721,070) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 12,129,287 Administration charges (179,795) Contingent sales charges (95,191) Contract terminations (2,458,641) Death benefit payments (282,462) Flexible withdrawal option payments (697,099) Transfer payments to other contracts (6,838,217) Annuity payments   Increase (decrease) in net assets from principal transactions 1,577,882 Total increase (decrease) (13,143,188) Net assets at beginning of period 43,288,558 Net assets at end of period $ 37,829,730 $ 30,145,370 See accompanying notes. Principal Principal Principal LifeTime LifeTime LifeTime Division Division Division $ 2,805,156 $ 4,614,933 $ 153,699 $ 593,909 $ 95,589 $ 247,435 8,497,842 1,058,183 482,056 (78,452,695) (11,164,961) (5,355,646) (65,339,920) (9,512,869) (4,626,155)       (65,339,920) (9,512,869) (4,626,155) 41,444,400 10,001,609 2,507,872 (903,503) (13,575) (5,052) (168,733) (47,233) (21,493) (4,360,563) (1,320,744) (581,892) (822,838) (506,580) (1,324) (1,761,631) (121,952) (46,780) (21,843,432) (3,825,710) (1,210,091)       11,583,700 4,165,815 641,240 (53,756,220) (5,347,054) (3,984,915) 173,291,730 24,342,225 11,106,688 $ 160,531,441 $ 119,535,510 $ 51,252,035 $ 18,995,171 $ 8,166,861 $ 7,121,773 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Principal LifeTime Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 39,632 $ 139,722 Total realized gains (losses) on investments 231,864 Change in net unrealized appreciation or depreciation of investments (2,949,512) Net gains (lossses) from investments (2,577,926) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (2,577,926) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 1,532,331 Administration charges (3,264) Contingent sales charges (12,484) Contract terminations (283,055) Death benefit payments  Flexible withdrawal option payments (16,744) Transfer payments to other contracts (742,245) Annuity payments   Increase (decrease) in net assets from principal transactions 474,539 Total increase (decrease) (2,103,387) Net assets at beginning of period 5,959,809 Net assets at end of period $ 5,018,211 $ 3,856,422 See accompanying notes. SAM SAM Conservative Real Estate Balanced Balanced Securities Portfolio Portfolio Division Division Division $ 1,626,108 $ 907,186 $ 9,286,184 $ 3,354,668 $ 1,776,281 $ 670,290 29,751,170 14,546,851 800,314 (65,216,125) (67,929,605) (10,578,080) (34,557,769) (50,028,086) (9,107,476)       (34,557,769) (50,028,086) (9,107,476) 16,896,419 265,171,493 73,655,354 (29,928) (899,960) (151,726) (141,678) (66,255) (44,887) (8,396,734) (2,159,017) (1,279,391) (293,005) (440,131) (40,961) (1,277,565) (1,682,240) (687,709) (25,058,425) (15,883,543) (10,859,658)       (18,300,916) 244,040,347 60,591,022 (52,858,685) 194,012,261 51,483,546 116,915,287 35,314,628 8,660,746 $ 72,273,908 $ 64,056,602 $ 577,353,403 $ 229,326,889 $ 138,648,563 $ 60,144,292 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted SAM Conservative Growth Portfolio Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 1,159,295 $ 462,362 Total realized gains (losses) on investments 1,150,956 Change in net unrealized appreciation or depreciation of investments (9,970,888) Net gains (lossses) from investments (8,357,570) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (8,357,570) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 27,494,346 Administration charges (5,644) Contingent sales charges (21,181) Contract terminations (684,818) Death benefit payments  Flexible withdrawal option payments (149,819) Transfer payments to other contracts (2,683,492) Annuity payments   Increase (decrease) in net assets from principal transactions 23,949,392 Total increase (decrease) 15,591,822 Net assets at beginning of period 6,901,773 Net assets at end of period $ 41,606,215 $ 22,493,595 See accompanying notes. SAM SAM Flexible Strategic Income Growth Short-Term Portfolio Portfolio Bond Division Division Division $ 3,054,285 $ $ 534,685 $ $ 5,707,030 $ 1,526,798 1,298,155 (3,548,152) (8,573,985) (8,719,757) (20,527,201) (5,769,474) (7,090,116) (19,199,607)       (5,769,474) (7,090,116) (19,199,607) 86,506,079 20,627,592 44,820,832 (113,308) (4,508) (581,830) (69,110) (16,923) (173,227) (2,500,034) (655,741) (6,752,698) (89,213) (2,817) (740,100) (868,517) (97,306) (3,513,885) (12,245,490) (3,207,792) (52,508,378)       70,620,407 16,642,505 (19,449,286) 64,850,933 9,552,389 (38,648,893) 1,518,958 6,786,223 152,977,990 $ 128,679,626 $ 66,369,891 $ 30,168,999 $ 16,338,612 $ 125,715,000 $ 114,329,097 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Short-Term Income Division (1) Increase (decrease) in net assets from Operations: Net investment income (loss) $ 732,443 $ (8,916) Total realized gains (losses) on investments 7 Change in net unrealized appreciation or depreciation of investments (157) Net gains (lossses) from investments (9,066) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (9,066) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 274,679 Administration charges (83) Contingent sales charges  Contract terminations  Death benefit payments  Flexible withdrawal option payments  Transfer payments to other contracts (4,211) Annuity payments   Increase (decrease) in net assets from principal transactions 270,385 Total increase (decrease) 261,319 Net assets at beginning of period  Net assets at end of period $ 23,551,170 $ 261,319 (1) Commenced operations November 24, 2008. See accompanying notes. SmallCap SmallCap SmallCap Blend Growth II Value I Division Division Division $ (187,424) $ (450,823) $ (334,253) $ (500,127) $ 624,402 $ (441,567) 4,391,590 (2,752,055) 7,515,885 (25,781,767) (15,384,937) (44,840,466) (21,841,000) (18,637,119) (37,766,148)       (21,841,000) (18,637,119) (37,766,148) 3,979,820 4,835,027 22,046,166 (8,472) (5,181) (219,829) (67,080) (56,468) (143,628) (5,187,036) (3,443,038) (6,695,459) (135,513) (79,952) (286,298) (860,728) (364,143) (1,227,159) (8,590,660) (6,050,797) (24,391,324)       (10,869,669) (5,164,552) (10,917,531) (32,710,669) (23,801,671) (48,683,679) 65,211,820 47,856,301 123,310,038 $ 33,828,969 $ 32,501,151 $ 28,675,186 $ 24,054,630 $ 80,631,904 $ 74,626,359 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted T. Rowe Price Blue Chip Growth II Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (36,101) $ (22,984) Total realized gains (losses) on investments (79,654) Change in net unrealized appreciation or depreciation of investments (852,802) Net gains (lossses) from investments (955,440) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (955,440) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 838,742 Administration charges (105) Contingent sales charges (3,801) Contract terminations (86,090) Death benefit payments  Flexible withdrawal option payments (9,109) Transfer payments to other contracts (378,209) Annuity payments   Increase (decrease) in net assets from principal transactions 361,428 Total increase (decrease) (594,012) Net assets at beginning of period 1,871,598 Net assets at end of period $ 5,001,145 $ 1,277,586 (1) Commenced operations May 18, 2009. See accompanying notes. Van Eck Rowe Price Templeton Worldwide Health Growth Securities Hard Assets Sciences II Class 2 Service Class Division Division Division (1) $ (57,301) $ (54,798) $ 25,874 $ 17,552 $ (3,425) (2,636) 76,480 (1,302,312) (1,102,357) (1,359,746) (1,008,325)      (1,359,746) (1,008,325) 2,491,467 150,654 (10,936)   (6,238) (1,072) (141,297) (307,458) (19,809) (20,805)  (48,125) (30,822)  (1,026,645) (287,074)      1,238,417 (496,577) (121,329) (1,504,902) 3,857,797 2,663,092  $ 4,868,700 $ 3,736,468 $ 1,315,317 $ 1,158,190 $ 1,081,465 Principal Life Insurance Company Separate Account B Notes to Financial Statements December 31, 2009 1. Nature of Operations and Significant Accounting Policies Principal Life Insurance Company Separate Account B (Separate Account B) is a segregated investment account of Principal Life Insurance Company (Principal Life) and is registered under the Investment Company Act of 1940 as a unit investment trust, with no stated limitations on the number of authorized units. As directed by eligible contractholders, each division of Separate Account B invests exclusively in shares representing interests in a corresponding investment option. As of December 31, 2009, contractholder investment options include the following open- end management investment companies: Principal Variable Contracts Fund, Inc. (1) Asset Allocation Account Balanced Account Bond & Mortgage Securities Account Capital Appreciation Account (5, 10) Diversified International Account Equity Income Account (4) Government & High Quality Bond Account International Emerging Markets Account International SmallCap Account LargeCap Blend II Account LargeCap Growth Account LargeCap Growth I Account LargeCap S&P 500 Index Account LargeCap Value Account LargeCap Value III Account MidCap Blend Account MidCap Growth I Account MidCap Value II Account Money Market Account Mortgage Securities Account (7) Principal LifeTime Strategic Income Account (2) Principal LifeTime 2010 Account (2) Principal LifeTime 2020 Account (2) Principal LifeTime 2030 Account (2) Principal LifeTime 2040 Account (2) Principal LifeTime 2050 Account (2) Real Estate Securities Account Short-Term Bond Account Short-Term Income Account (7) SmallCap Blend Account SmallCap Growth II Account SmallCap Value I Account Strategic Asset Management Portfolio  Balanced Portfolio Accounts (5) Strategic Asset Management Portfolio  Conservative Balanced Portfolio Account (5) Strategic Asset Management Portfolio  Conservative Growth Portfolio Account (5) Strategic Asset Management Portfolio  Flexible Income Portfolio Account (5) Strategic Asset Management Portfolio  Strategic Growth Portfolio Account (5) Principal Life Insurance Company Separate Account B Notes to Financial Statements 1. Nature of Operations and Significant Accounting Policies (continued) AIM V.I. Basic Value Fund  Series I (2) AIM V.I. Capital Appreciation Fund  Series I (3) AIM V.I. Core Equity Fund  Series I AIM V.I. Dynamics Fund  Series I AIM V.I. Global Health Care Fund  Series I AIM V.I. International Growth Fund  Series I (6) AIM V.I. Small Cap Equity Fund  Series I (2) AIM V.I. Technology Fund  Series I Alliance Bernstein VP Series Fund, Inc: Small Cap Growth Portfolio  Class A (2) American Century Variable Portfolios, Inc: VP Income & Growth Fund  Class I VP Inflation Protection Fund  Class II (2) VP Ultra Fund  Class I VP Ultra Fund  Class II (2) VP Value Fund  Class II VP Vista Fund  Class I (2) Dreyfus Investment Portfolios: Technology Growth Portfolio  Service Shares (2) Fidelity Variable Insurance Products Fund: Equity-Income Portfolio  SC2 Growth Portfolio  SC Growth Portfolio  SC2 (2) Overseas Portfolio  SC2 (2) Fidelity Variable Insurance Products Fund II: Contrafund Portfolio  SC Contrafund Portfolio  SC2 (2) Fidelity Variable Insurance Products Fund III: Mid Cap Portfolio  SC2 (2) Franklin Templeton VIP Trust: Templeton Growth Securities Fund  Class 2 Goldman Sachs Variable Insurance Trust: Mid Cap Value Fund  Service Class I (2) Structured Small Cap Equity Fund  Service Class I (2) Janus Aspen Series Enterprise Portfolio  Service Shares (9) MFS VIT Utilities Service Class (8) MFS VIT Value Service Class (8) Neuberger Berman AMT Partners Portfolio  I Class (2) Neuberger Berman AMT Small-Cap Growth Portfolio  S Class (2) Neuberger Berman AMT Socially Responsive Portfolio  I Class (2) PIMCO Variable Insurance Trust: All Asset Administrative Class (8) Total Return Administrative Class (8) T. Rowe Price Blue Chip Growth Portfolio  II (2) T. Rowe Price Health Sciences Portfolio  II (2) Van Eck Worldwide Hard Assets Service Class (8) (1) Organized by Principal Life Insurance Company (2) Commenced operations January 4, 2005 (3) Commenced operations April 28, 2006 (4) Commenced operations January 5, 2007. (5) Commenced operations May 1, 2007. (6) Commenced operations May 19, 2008. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 1. Nature of Operations and Significant Accounting Policies (continued) (7) Commenced operations November 24, 2008. (8) Commenced operations May 18, 2009. (9) Represented the operations of Janus Aspen Series Mid Cap Growth Portfolio  Service Shares Division until May 18, 2009 name change. (10) Represented the operations of West Coast Equity Division until November 23, 2009 name change. Commencement of operations date is the date that the division became available to contractholders. The assets of Separate Account B are owned by Principal Life. The assets of Separate Account B support the following variable annuity contracts of Principal Life and may not be used to satisfy the liabilities arising from any other business of Principal Life: Bankers Flexible Annuity; Pension Builder Plus; Pension Builder Plus  Rollover IRA; Personal Variable; Premier Variable; Principal Freedom Variable Annuity; Principal Freedom 2 Variable Annuity; The Principal Variable Annuity; The Principal Variable Annuity with Purchase Payment Credit Rider; Principal Investment Plus Variable Annuity, and Principal Investment Plus Variable Annuity with Purchase Rider. Principal Life no longer accepts contributions for Bankers Flexible Annuity Contracts, Pension Builder Plus Contracts and Pension Builder Plus-Rollover IRA Contracts. Contractholders are being given the option of withdrawing their funds or transferring to another contract. Contributions to the Personal Variable contracts are no longer accepted from new customers, only from existing customers beginning January 1998. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements and accompanying notes of Separate Account B in accordance with U.S. generally accepted accounting principals requires management to make estimates and assumptions that affect the amounts reported and disclosed. These estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed in the financial statements and accompanying notes. Investments Investments are stated at the closing net asset values (NAV) per share on December 31, 2009. Effective January 1, 2009, Principal Life changed its method of computing realized gains and losses from the average cost method to the specific identification method. This change had no effect on the statement of net assets at December 31, 2009 and 2008 or the net increase (decrease) in net assets resulting from operations for the periods indicated herein. Due to impracticability, realized and unrealized gains and losses for the period from January 1, 2008 to December 31, 2008, which are disclosed on the statement of changes in net assets, have not been retrospectively adjusted to amounts that would have been reported using the specific identification method. Instead, the specific identification method was adopted prospectively from January 1, 2009 which is considered to be the earliest date practicable. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 1. Nature of Operations and Significant Accounting Policies (continued) The specific identification method is preferred in order to create consistency in the accounting method used by all separate accounts sponsored by Principal Life, for use in life insurance, individual and group annuity products. Dividends are taken into income on an accrual basis as of the ex-dividend date. Investment transactions are accounted for on a trade date basis. Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels:  Level 1  Unadjusted quoted prices in active markets for identical assets or liabilities.  Level 2  Inputs other than quoted prices within Level 1 that are observable for the asset or liability, either directly or indirectly.  Level 3  Unobservable inputs for the asset or liability reflecting internal assumptions. All investments of the open-end management investment companies listed above represent investments in mutual funds for which a daily NAV is calculated and published. Therefore, the investments fall into Level 1 of the fair value hierarchy. Foreign Tax Withholdings Principal Life may be entitled to claim a federal income tax credit to the extent foreign income taxes are withheld on investment income allocated to Separate Account B. Principal Life will compensate each separate account division in an amount equal to the tax benefit claimed on its federal income tax return, or subsequently claimed for refund, attributable to foreign taxes on the divisions share of income associated with investments allocated to Separate Account B within a reasonable time of receiving a tax benefit. The amounts presented as Payment from Affiliate on the Statement of Operations and the Statement of Changes in Net Assets reflect compensation for subsequently claimed refunds. 2. Expenses and Related Party Transactions Principal Life is compensated for the following expenses: Bankers Flexible Annuity Contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.48% of the asset value of each contract. An annual administration charge Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions (continued) of $7 for each participants account is deducted as compensation for administrative expenses. This charge is collected by redeeming units of the separate account. Pension Builder Plus and Pension Builder Plus  Rollover IRA Contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 1.50% (1% for a Rollover Individual Retirement Annuity) of the asset value of each contract. A contingent sales charge of up to 7% may be deducted from withdrawals made during the first ten years of a contract, except for withdrawals related to death or permanent disability. An annual administration charge will be deducted ranging from a minimum of $25 to a maximum of $275 depending upon a participants investment account values and the number of participants under the retirement plan and their participant investment account value. Personal Variable Contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.64% of the asset value of each contract. A contingent sales charge of up to 5% may be deducted from withdrawals from an investment account during the first seven years from the date the first contribution which relates to such participant is accepted by Principal Life. This charge does not apply to withdrawals made from investment accounts which correlate to a plan participant as a result of the plan participants death or permanent disability. An annual administration charge of $34 for each participants account plus 0.35% of the annual average balance of investment account values which correlate to a plan participant will be deducted on a quarterly basis. Premier Variable Contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.42% of the asset value of each contract. The Contractholder must also pay contract administration charges. The annual charge ranges from a minimum charge of $2,150 to $7,725 plus 0.03% of account values greater than $30,000,000. The amount varies by Plan document and account balance of contract. Recordkeeping charges are also paid by the Contractholder. The annual charge ranges from $2,250 to $25,316 plus $10 per participant. The amount varies by total plan participants. There were no contingent sales charges provided for in these contracts. Principal Freedom Variable Annuity  Mortality and expenses risk assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.85% of the asset value of each contract. A contingent sales charge up to Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions (continued) 6% may be deducted from the withdrawals made during the first six years of a contract, except for withdrawals related to death, annuitization, permanent disability, confinement in a health facility, or terminal illness. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. Principal Freedom 2 Variable Annuity  Mortality and expenses risk assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.95% of the asset value of each contract. A surrender charge up to 3% may be deducted from the withdrawals made during the first three years of a contract, except for death, annuitization, permanent disability, confinement in a health facility, or terminal illness. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. The Principal Variable Annuity  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 1.25% of the asset value of each contract. A surrender charge of up to 6% may be deducted from the withdrawals made during the first six years of a contract, except for death, annuitization, permanent disability, confinement in a health care facility, or terminal illness. An annual administration charge of the lesser of 2% of the accumulated value or $30 is deducted at the end of the contract year. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. This fee is currently being waived. Effective November 27, 2000, Principal Life added a purchase payment credit rider to the contract, at an annual rate of 0.6%. For electing participants, the rider is deducted from the daily unit value. The Principal Investment Plus Variable Annuity - Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 1.25% of the asset value of each contract. A contingent sales charge of up to 6% may be deducted from the withdrawals made during the first six years of a contract, except for death, annuitization, permanent disability, confinement in a health care facility, or terminal illness. An annual administration charge of the lesser of 2% of the accumulated value or $30 is deducted at the end of the contract year. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. This fee is currently being waived. The product also contains an optional premium payment credit rider, which charges an annual rate of 0.6%. For electing participants, the rider is deducted from the daily unit value. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions (continued) During the year ended December 31, 2009, management fees were paid indirectly to Principal Management Corporation (wholly owned by Principal Financial Services, Inc. ), an affiliate of Principal Life, in its capacity as advisor to Principal Variable Contracts Fund, Inc. Investment advisory and management fees are computed on an annual rate of 0.25% of the average daily net assets of the LargeCap S&P 500 Index Account and 0.03% of each of the Principal LifeTime Accounts average daily net assets. Prior to July 1, 2009, the annual rate paid by each Principal LifeTime Account was 0.1225% of the average daily net assets up to $3 billion and 0.1125% of the average daily net assets over $3 billion. The annual rate paid by the SAM Portfolios is based upon the aggregate average daily net assets (aggregate net assets) of the SAM Portfolios. The investment advisory and management fee schedule for the SAM Portfolios is 0.25% of aggregate net assets up to the first $1 billion and 0.20% of aggregate net assets over $1 billion. The annual rates used in this calculation for each of the other Accounts are as shown in the following tables. Net Assets of Accounts (in millions) Over First $100 Next $100 Next $100 Next $100 Asset Allocation Account 0.80% 0.75% 0.70% 0.65% 0.60% Balanced Account 0.60 0.55 0.50 0.45 0.40 Bond & Mortgage Securities Account 0.50 0.45 0.40 0.35 0.30 Equity Income Account 0.60 0.55 0.50 0.45 0.40 Government & High Quality Bond Account 0.50 0.45 0.40 0.35 0.30 International SmallCap Account 1.20 1.15 1.10 1.05 1.00 LargeCap Growth Account I 0.80 0.75 0.70 0.65 0.60 MidCap Blend Account 0.65 0.60 0.55 0.50 0.45 MidCap Growth Account I 0.90 0.85 0.80 0.75 0.70 Money Market Account 0.50 0.45 0.40 0.35 0.30 Real Estate Securities Account 0.90 0.85 0.80 0.75 0.70 Short-Term Bond Account 0.50 0.45 0.40 0.35 0.30 SmallCap Blend Account 0.85 0.80 0.75 0.70 0.65 SmallCap Growth Account II 1.00 0.95 0.90 0.85 0.80 SmallCap Value Account I 1.10 1.05 1.00 0.95 0.90 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions (continued) Net Assets of Accounts (in millions) First Next Next Next Over Diversified International Account 0.85% 0.80% 0.75% 0.70% 0.65% International Emerging Markets Account 1.25 1.20 1.15 1.10 1.05 LargeCap Blend Account II 0.75 0.70 0.65 0.60 0.55 LargeCap Value Account 0.60 0.55 0.50 0.45 0.40 LargeCap Value Account III 0.75 0.70 0.65 0.60 0.55 MidCap Value Account II 1.05 1.00 0.95 0.90 0.85 Net Assets of Accounts Net Assets of Accounts (in millions) (in millions) First Next Over First Over Short-Term Capital Appreciation Income Account 0.50% 0.45% 0.40% Account 0.625% 0.50% Net Assets of Accounts (in millions) Next $1 Next $1 Over $3 First $500 Next $500 billion billion billion LargeCap Growth Account 0.68% 0.63% 0.61% 0.56% 0.51% Net Assets of Accounts First $2 Over $2 billion billion Overall Fee Equity Income 0.50% 0.45% 0.25% Account LargeCap S&P 500 Index Account Mortgage Securities Account 0.50 0.45 3. Federal Income Taxes The operations of Separate Account B are a part of the operations of Principal Life. Under current practice, no federal income taxes are allocated by Principal Life to the operations of Separate Account B. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments The aggregate cost of purchases and proceeds from sales of investments were as follows for the period ended December 31, 2009: Division: Purchases Sales AIM V.I. Basic Value Series I Division: Principal Investment Plus Variable Annuity $ 2,985,182 $ 1,209,848 Principal Investment Plus Variable Annuity with Purchase Rider 353,238 81,914 AIM V.I. Capital Appreciation Series I Division: The Principal Variable Annuity 870,307 1,316,554 The Principal Variable Annuity with Purchase Payment Credit Rider 37,772 574,913 AIM V.I. Core Equity Series I Division: The Principal Variable Annuity 3,697,670 5,996,087 The Principal Variable Annuity with Purchase Payment Credit Rider 324,841 3,174,132 AIM V.I. Dynamics Series I Division: The Principal Variable Annuity 238,567 256,227 The Principal Variable Annuity with Purchase Payment Credit Rider 163,820 199,009 AIM V.I. Global Health Care Series I Division: The Principal Variable Annuity 1,051,385 1,613,975 The Principal Variable Annuity with Purchase Payment Credit Rider 215,270 1,310,468 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales AIM V.I. International Growth Series I Division: Principal Investment Plus Variable Annuity $ 3,047,163 $ 535,099 Principal Investment Plus Variable Annuity with Purchase Rider 304,255 30,552 AIM V.I. Small Cap Equity Series I Division: The Principal Variable Annuity 473,014 624,388 The Principal Variable Annuity with Purchase Payment Credit Rider 78,083 311,292 Principal Investment Plus Variable Annuity 1,417,672 271,627 Principal Investment Plus Variable Annuity with Purchase Rider 152,522 158,224 AIM V.I. Technology Series I Division: The Principal Variable Annuity 2,147,884 1,529,950 The Principal Variable Annuity with Purchase Payment Credit Rider 624,852 436,207 AllianceBernstein Small Cap Growth Class A Division: Principal Investment Plus Variable Annuity 531,985 410,674 Principal Investment Plus Variable Annuity with Purchase Rider 105,238 66,322 American Century VP Income & Growth Class I Division: Principal Freedom Variable Annuity 249,584 589,664 Principal Freedom 2 Variable Annuity 4,212 34,818 The Principal Variable Annuity 1,888,136 2,203,086 The Principal Variable Annuity with Purchase Payment Credit Rider 449,426 1,940,750 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales American Century VP Inflation Protection Class II Division: Principal Investment Plus Variable Annuity $ 25,621,299 $ 18,469,041 Principal Investment Plus Variable Annuity with Purchase Rider 5,131,306 4,485,484 American Century VP Ultra Class I Division: The Principal Variable Annuity 560,071 842,400 The Principal Variable Annuity with Purchase Payment Credit Rider 378,455 677,526 American Century VP Ultra Class II Division: Principal Investment Plus Variable Annuity 4,220,299 9,687,396 Principal Investment Plus Variable Annuity with Purchase Rider 683,058 3,078,034 American Century VP Value Class II Division: The Principal Variable Annuity 2,463,626 3,781,895 The Principal Variable Annuity with Purchase Payment Credit Rider 1,099,829 2,653,354 American Century VP Vista Class I Division: Principal Investment Plus Variable Annuity 315,542 349,337 Principal Investment Plus Variable Annuity with Purchase Rider 52,094 86,119 Asset Allocation Division: Premier Variable 91,879 77,379 The Principal Variable Annuity 4,120,317 7,962,894 The Principal Variable Annuity with Purchase Payment Credit Rider 470,250 3,214,020 Principal Investment Plus Variable Annuity 3,807,831 1,833,296 Principal Investment Plus Variable Annuity with Purchase Rider 551,530 441,042 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Balanced Division: Personal Variable $ 123,576 $ 144,531 Premier Variable 520,566 644,023 The Principal Variable Annuity 3,721,654 8,074,367 The Principal Variable Annuity with Purchase Payment Credit Rider 700,394 2,880,985 Bond & Mortgage Securities Division: Personal Variable 108,462 45,167 Premier Variable 967,647 443,253 Principal Freedom Variable Annuity 1,373,460 2,233,131 Principal Freedom 2 Variable Annuity 191,345 326,868 The Principal Variable Annuity 23,021,530 29,260,346 The Principal Variable Annuity with Purchase Payment Credit Rider 10,398,772 16,389,718 Principal Investment Plus Variable Annuity 25,064,399 17,483,709 Principal Investment Plus Variable Annuity with Purchase Rider 6,166,419 5,210,224 Capital Appreciation Division: Principal Freedom 2 Variable Annuity 969 789 Principal Investment Plus Variable Annuity 1,885,392 503,253 Principal Investment Plus Variable Annuity with Purchase Rider 588,392 219,055 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Diversified International Division: Personal Variable $ 138,888 $ 168,081 Premier Variable 850,098 841,392 Principal Freedom Variable Annuity 744,461 1,057,668 Principal Freedom 2 Variable Annuity 164,780 161,734 The Principal Variable Annuity 16,397,842 21,206,404 The Principal Variable Annuity with Purchase Payment Credit Rider 5,003,773 10,843,934 Principal Investment Plus Variable Annuity 11,959,356 6,354,555 Principal Investment Plus Variable Annuity with Purchase Rider 2,014,882 1,473,285 Dreyfus IP Technology Growth Service Shares Division: Principal Investment Plus Variable Annuity 1,687,975 663,884 Principal Investment Plus Variable Annuity with Purchase Rider 275,312 117,095 Equity Income Division: Premier Variable 22,177 31,234 The Principal Variable Annuity 5,231,198 5,885,966 The Principal Variable Annuity with Purchase Payment Credit Rider 1,077,142 3,350,481 Principal Investment Plus Variable Annuity 23,635,059 19,518,802 Principal Investment Plus Variable Annuity with Purchase Rider 3,389,188 4,480,169 Fidelity VIP Equity-Income Service Class 2 Division: The Principal Variable Annuity 3,353,403 4,900,419 The Principal Variable Annuity with Purchase Payment Credit Rider 1,586,817 3,160,920 Principal Investment Plus Variable Annuity 1,446,505 1,496,361 Principal Investment Plus Variable Annuity with Purchase Rider 240,795 295,954 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Fidelity VIP Growth Service Class Division: The Principal Variable Annuity $ 1,777,979 $ 3,168,409 The Principal Variable Annuity with Purchase Payment Credit Rider 343,983 1,853,690 Fidelity VIP Growth Service Class 2 Division: Principal Investment Plus Variable Annuity 651,938 728,888 Principal Investment Plus Variable Annuity with Purchase Rider 151,577 222,105 Fidelity VIP Overseas Service Class 2 Division: Principal Investment Plus Variable Annuity 8,042,813 7,598,646 Principal Investment Plus Variable Annuity with Purchase Rider 1,774,770 2,482,474 Fidelity VIP II Contrafund Service Class Division: The Principal Variable Annuity 7,567,424 11,841,774 The Principal Variable Annuity with Purchase Payment Credit Rider 2,383,438 6,798,972 Fidelity VIP II Contrafund Service Class 2 Division: Principal Investment Plus Variable Annuity 12,748,130 10,209,127 Principal Investment Plus Variable Annuity with Purchase Rider 1,619,683 1,485,457 Fidelity VIP III Mid Cap Service Class 2 Division: Principal Investment Plus Variable Annuity 2,375,837 1,779,131 Principal Investment Plus Variable Annuity with Purchase Rider 478,385 560,624 Goldman Sachs VIT Mid Cap Value Service Class I Principal Investment Plus Variable Annuity $ 1,229,319 $ 1,794,423 Principal Investment Plus Variable Annuity with Purchase Rider 539,970 657,738 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Goldman Sachs VIT Structured Small Cap Equity Service Class I Division: Principal Investment Plus Variable Annuity 950,865 600,732 Principal Investment Plus Variable Annuity with Purchase Rider 130,098 214,702 Government & High Quality Bond Division: Pension Builder Plus 8,860 17,085 Pension Builder Plus - Rollover IRA 1,735 496 Personal Variable 81,473 83,231 Premier Variable 1,349,657 916,126 Principal Freedom Variable Annuity 664,581 1,419,216 Principal Freedom 2 Variable Annuity 89,969 111,365 The Principal Variable Annuity 27,849,252 43,956,769 The Principal Variable Annuity with Purchase Payment Credit Rider 6,972,485 21,771,881 Principal Investment Plus Variable Annuity 21,455,364 16,396,255 Principal Investment Plus Variable Annuity with Purchase Rider 3,979,180 3,231,511 International Emerging Markets Division: Premier Variable 371,613 315,325 The Principal Variable Annuity 13,490,730 12,042,182 The Principal Variable Annuity with Purchase Payment Credit Rider 3,795,010 7,026,467 Principal Investment Plus Variable Annuity 9,014,037 5,395,449 Principal Investment Plus Variable Annuity with Purchase Rider 2,133,614 2,270,460 International SmallCap Division: Premier Variable $ 54,739 $ 11,389 The Principal Variable Annuity 6,237,080 8,338,684 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales The Principal Variable Annuity with Purchase Payment Credit Rider 1,508,511 4,536,454 Principal Investment Plus Variable Annuity 2,693,670 2,830,699 Principal Investment Plus Variable Annuity with Purchase Rider 848,273 931,316 Janus Aspen Enterprise Service Shares Division: The Principal Variable Annuity 2,571,952 2,276,926 The Principal Variable Annuity with Purchase Payment Credit Rider 367,066 2,144,984 LargeCap Blend II Division: The Principal Variable Annuity 4,508,621 9,280,292 The Principal Variable Annuity with Purchase Payment Credit Rider 1,820,671 5,516,291 Principal Investment Plus Variable Annuity 10,221,473 13,533,847 Principal Investment Plus Variable Annuity with Purchase Rider 1,603,612 4,053,430 LargeCap Growth Division: Personal Variable 365,437 551,643 Premier Variable 566,441 904,023 The Principal Variable Annuity 3,781,101 7,710,007 The Principal Variable Annuity with Purchase Payment Credit Rider 1,095,906 2,728,315 Principal Investment Plus Variable Annuity 4,587,753 1,698,100 Principal Investment Plus Variable Annuity with Purchase Rider 810,551 507,727 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales LargeCap Growth I Division: Premier Variable $ 670,059 $ 379,404 Principal Freedom Variable Annuity 216,788 295,624 Principal Freedom 2 Variable Annuity 1,058 7,069 The Principal Variable Annuity 8,270,789 18,064,848 The Principal Variable Annuity with Purchase Payment Credit Rider 1,941,958 7,003,224 Principal Investment Plus Variable Annuity 2,708,849 1,747,778 Principal Investment Plus Variable Annuity with Purchase Rider 749,288 665,722 LargeCap S&P 500 Index Division: Premier Variable 185,310 242,675 Principal Freedom Variable Annuity 841,300 2,018,026 Principal Freedom 2 Variable Annuity 332,988 331,144 The Principal Variable Annuity 8,477,709 10,671,413 The Principal Variable Annuity with Purchase Payment Credit Rider 2,945,537 6,556,362 Principal Investment Plus Variable Annuity 9,823,493 5,539,291 Principal Investment Plus Variable Annuity with Purchase Rider 1,261,129 945,653 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales LargeCap Value Division: Bankers Flexible Annuity $ 58,302 $ 312,707 Pension Builder Plus 72,785 105,938 Pension Builder Plus - Rollover IRA 52,716 94,892 Personal Variable 124,718 320,504 Premier Variable 1,220,817 1,808,830 Principal Freedom Variable Annuity 313,415 579,404 Principal Freedom 2 Variable Annuity 25,452 42,923 The Principal Variable Annuity 7,752,088 12,300,133 The Principal Variable Annuity with Purchase Payment Credit Rider 989,514 3,806,297 Principal Investment Plus Variable Annuity 3,904,835 2,407,086 Principal Investment Plus Variable Annuity with Purchase Rider 1,057,161 943,161 LargeCap Value III Division: The Principal Variable Annuity 4,541,135 7,579,005 The Principal Variable Annuity with Purchase Payment Credit Rider 1,617,086 3,840,634 Principal Investment Plus Variable Annuity 12,947,176 10,847,594 Principal Investment Plus Variable Annuity with Purchase Rider 3,791,493 3,221,083 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales MFS VIT Utilities Service Class Division: Principal Investment Plus Variable Annuity $ 381,136 $ 9,318 Principal Investment Plus Variable Annuity with Purchase Rider 186,730 1,140 MFS VIT Value Service Class Division: Principal Investment Plus Variable Annuity 373,817 2,236 Principal Investment Plus Variable Annuity with Purchase Rider 79,299 409 MidCap Blend Division: Personal Variable 180,373 308,244 Premier Variable 1,031,798 1,218,928 Principal Freedom Variable Annuity 485,744 649,609 Principal Freedom 2 Variable Annuity 61,846 47,516 The Principal Variable Annuity 19,280,158 28,901,732 The Principal Variable Annuity with Purchase Payment Credit Rider 3,966,085 11,768,860 Principal Investment Plus Variable Annuity 12,765,890 10,045,524 Principal Investment Plus Variable Annuity with Purchase Rider 2,082,302 3,089,635 MidCap Growth I Division: Premier Variable 128,667 145,665 Principal Freedom Variable Annuity 97,541 154,806 Principal Freedom 2 Variable Annuity 2,017 7,287 The Principal Variable Annuity 2,562,710 4,497,577 The Principal Variable Annuity with Purchase Payment Credit Rider 728,339 2,354,690 Principal Investment Plus Variable Annuity 1,201,745 813,944 Principal Investment Plus Variable Annuity with Purchase Rider 468,156 454,571 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales MidCap Value II Division: Premier Variable $ 207,596 $ 200,229 Principal Freedom Variable Annuity 220,186 877,396 Principal Freedom 2 Variable Annuity 150,336 185,325 The Principal Variable Annuity 3,250,284 5,436,718 The Principal Variable Annuity with Purchase Payment Credit Rider 1,181,397 3,452,806 Principal Investment Plus Variable Annuity 7,677,932 9,736,984 Principal Investment Plus Variable Annuity with Purchase Rider 1,497,422 2,884,254 Money Market Division: Pension Builder Plus 446 9,854 Pension Builder Plus - Rollover IRA 21 170 Personal Variable 547,099 636,796 Premier Variable 3,040,748 3,473,807 Principal Freedom Variable Annuity 1,513,439 4,224,318 Principal Freedom 2 Variable Annuity 753,940 855,455 The Principal Variable Annuity 52,291,827 95,158,668 The Principal Variable Annuity with Purchase Payment Credit Rider 18,970,280 41,621,704 Principal Investment Plus Variable Annuity 50,533,446 57,248,468 Principal Investment Plus Variable Annuity with Purchase Rider 13,054,635 17,215,382 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Mortgage Securities Division: Principal Freedom Variable Annuity $ 235,422 $ 109,320 Principal Freedom 2 Variable Annuity 13,558 5,823 The Principal Variable Annuity 4,350,923 1,357,784 The Principal Variable Annuity with Purchase Payment Credit Rider 1,655,347 722,325 Principal Investment Plus Variable Annuity 8,715,179 1,319,262 Principal Investment Plus Variable Annuity with Purchase Rider 1,344,262 277,753 Neuberger Berman AMT Partners I Class Division: Principal Investment Plus Variable Annuity 2,158,452 1,573,206 Principal Investment Plus Variable Annuity with Purchase Rider 302,451 300,903 Neuberger Berman AMT Small-Cap Growth S Class Division: Principal Investment Plus Variable Annuity 566,566 269,704 Principal Investment Plus Variable Annuity with Purchase Rider 176,705 128,557 Neuberger Berman AMT Socially Responsive I Class Division: Principal Investment Plus Variable Annuity 1,694,363 1,125,669 Principal Investment Plus Variable Annuity with Purchase Rider 469,423 268,151 PIMCO All Asset Administrative Class Division: Principal Investment Plus Variable Annuity 435,557 25,687 Principal Investment Plus Variable Annuity with Purchase Rider 114,395 1,145 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales PIMCO Total Return Administrative Class Division: Principal Investment Plus Variable Annuity $ 3,955,554 $ 111,115 Principal Investment Plus Variable Annuity with Purchase Rider 546,561 25,588 Principal LifeTime Strategic Income Division: Principal Freedom 2 Variable Annuity 141,756 169,333 The Principal Variable Annuity 501,867 761,157 The Principal Variable Annuity with Purchase Payment Credit Rider 452,155 100,911 Principal Investment Plus Variable Annuity 6,371,297 3,431,508 Principal Investment Plus Variable Annuity with Purchase Rider 724,146 989,225 Principal LifeTime 2010 Division: Principal Freedom 2 Variable Annuity 130,934 515,860 The Principal Variable Annuity 436,602 381,881 The Principal Variable Annuity with Purchase Payment Credit Rider 93,773 168,552 Principal Investment Plus Variable Annuity 6,441,611 4,222,776 Principal Investment Plus Variable Annuity with Purchase Rider 818,391 793,833 Principal LifeTime 2020 Division: Principal Freedom 2 Variable Annuity 295,781 602,199 The Principal Variable Annuity 1,261,846 234,864 The Principal Variable Annuity with Purchase Payment Credit Rider 454,716 132,522 Principal Investment Plus Variable Annuity 24,405,618 13,656,058 Principal Investment Plus Variable Annuity with Purchase Rider 3,794,220 3,651,587 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Principal LifeTime 2030 Division: Principal Freedom 2 Variable Annuity $ 197,652 $ 734,050 The Principal Variable Annuity 509,306 204,017 The Principal Variable Annuity with Purchase Payment Credit Rider 48,287 20,711 Principal Investment Plus Variable Annuity 22,380,279 2,660,498 Principal Investment Plus Variable Annuity with Purchase Rider 6,136,603 1,388,129 Principal LifeTime 2040 Division: Principal Freedom 2 Variable Annuity 6,907 79,629 The Principal Variable Annuity 3,447 34,535 The Principal Variable Annuity with Purchase Payment Credit Rider 11,979 22,871 Principal Investment Plus Variable Annuity 697,603 876,943 Principal Investment Plus Variable Annuity with Purchase Rider 250,623 540,658 Principal LifeTime 2050 Division: Principal Freedom 2 Variable Annuity 2,536 37,003 The Principal Variable Annuity 11,941 25,428 The Principal Variable Annuity with Purchase Payment Credit Rider 170,982 85,443 Principal Investment Plus Variable Annuity 584,514 375,756 Principal Investment Plus Variable Annuity with Purchase Rider 154,073 225,527 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Real Estate Securities Division: Premier Variable $ 108,303 $ 102,817 Principal Freedom 2 Variable Annuity 59,479 83,569 The Principal Variable Annuity 6,210,185 9,321,432 The Principal Variable Annuity with Purchase Payment Credit Rider 2,836,749 5,910,314 Principal Investment Plus Variable Annuity 3,257,466 2,405,250 Principal Investment Plus Variable Annuity with Purchase Rider 934,545 1,043,328 SAM Balanced Portfolio Division: Principal Freedom 2 Variable Annuity 851,617 296,753 The Principal Variable Annuity 16,579,025 5,133,250 The Principal Variable Annuity with Purchase Payment Credit Rider 4,959,666 3,600,723 Principal Investment Plus Variable Annuity 274,407,412 31,807,492 Principal Investment Plus Variable Annuity with Purchase Rider 28,314,627 4,477,206 SAM Conservative Balanced Portfolio Division: Principal Freedom 2 Variable Annuity 231,521 131,064 The Principal Variable Annuity 9,572,020 2,555,071 The Principal Variable Annuity with Purchase Payment Credit Rider 3,547,395 3,569,140 Principal Investment Plus Variable Annuity 59,188,786 11,384,405 Principal Investment Plus Variable Annuity with Purchase Rider 11,405,647 4,258,825 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales SAM Conservative Growth Portfolio Division: Principal Freedom 2 Variable Annuity $ 383,000 $ 108,760 The Principal Variable Annuity 4,937,314 968,190 The Principal Variable Annuity with Purchase Payment Credit Rider 3,146,456 2,383,106 Principal Investment Plus Variable Annuity 10,964,676 3,267,951 Principal Investment Plus Variable Annuity with Purchase Rider 3,049,003 1,479,690 SAM Flexible Income Portfolio Division: Principal Freedom 2 Variable Annuity 64,231 598 The Principal Variable Annuity 11,028,965 8,205,591 The Principal Variable Annuity with Purchase Payment Credit Rider 4,910,043 4,808,682 Principal Investment Plus Variable Annuity 55,141,037 12,848,892 Principal Investment Plus Variable Annuity with Purchase Rider 14,026,394 9,803,558 SAM Strategic Growth Portfolio Division: Principal Freedom 2 Variable Annuity 367,863 30,740 The Principal Variable Annuity 3,668,187 1,795,647 The Principal Variable Annuity with Purchase Payment Credit Rider 1,549,437 763,801 Principal Investment Plus Variable Annuity 5,831,123 1,842,475 Principal Investment Plus Variable Annuity with Purchase Rider 2,754,854 1,113,129 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Short-Term Bond Division: Principal Freedom Variable Annuity $ 391,211 $ 645,746 Principal Freedom 2 Variable Annuity 10,635 27,762 The Principal Variable Annuity 6,605,496 7,639,343 The Principal Variable Annuity with Purchase Payment Credit Rider 2,263,911 3,503,986 Principal Investment Plus Variable Annuity 23,813,367 15,276,474 Principal Investment Plus Variable Annuity with Purchase Rider 6,678,706 4,879,189 Short-Term Income Division: Principal Freedom Variable Annuity 101,174 6,746 Principal Freedom 2 Variable Annuity 51,823 376 The Principal Variable Annuity 6,988,447 1,562,974 The Principal Variable Annuity with Purchase Payment Credit Rider 3,041,384 1,265,801 Principal Investment Plus Variable Annuity 16,152,866 1,997,279 Principal Investment Plus Variable Annuity with Purchase Rider 2,452,356 673,876 SmallCap Blend Division: Premier Variable 61,486 28,303 Principal Freedom Variable Annuity 210,259 492,835 Principal Freedom 2 Variable Annuity 61,215 76,074 The Principal Variable Annuity 3,262,792 5,016,803 The Principal Variable Annuity with Purchase Payment Credit Rider 513,154 2,846,073 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales SmallCap Growth II Division: Premier Variable $ 207,974 $ 163,045 Principal Freedom Variable Annuity 44,598 109,326 Principal Freedom 2 Variable Annuity 772 6,608 The Principal Variable Annuity 1,929,681 3,336,963 The Principal Variable Annuity with Purchase Payment Credit Rider 437,213 1,668,412 Principal Investment Plus Variable Annuity 1,015,385 696,495 Principal Investment Plus Variable Annuity with Purchase Rider 338,058 253,990 SmallCap Value I Division: Premier Variable 218,342 180,952 Principal Freedom 2 Variable Annuity 6,067 34,997 The Principal Variable Annuity 4,622,641 6,767,432 The Principal Variable Annuity with Purchase Payment Credit Rider 884,289 3,452,896 Principal Investment Plus Variable Annuity 8,303,658 7,250,001 Principal Investment Plus Variable Annuity with Purchase Rider 1,650,278 1,940,697 T. Rowe Price Blue Chip Growth II Division: Principal Investment Plus Variable Annuity 3,695,153 1,165,474 Principal Investment Plus Variable Annuity with Purchase Rider 348,789 120,250 T. Rowe Price Health Sciences II Division: Principal Investment Plus Variable Annuity 1,426,706 1,530,893 Principal Investment Plus Variable Annuity with Purchase Rider 336,338 261,654 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Templeton Growth Securities Class 2 Division: Principal Freedom Variable Annuity $ 101,649 $ 217,309 Van Eck Worldwide Hard Assets Service Class Division: Principal Investment Plus Variable Annuity 808,022 54,698 Principal Investment Plus Variable Annuity with Purchase Rider 397,706 115,130 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding Transactions in units were as follows for each of the periods ended December 31: 2008 Division: Purchased Redeemed Purchased Redeemed AIM V.I. Basic Value Series I Division: Principal Investment Plus Variable Annuity 47,666 25,805 Principal Investment Plus Variable Annuity With Purchase Rider 14,829 14,446 AIM V.I. Capital Appreciation Series I Division: The Principal Variable Annuity 78,498 339,899 The Principal Variable Annuity With Purchase Payment Credit Rider 27,441 68,753 AIM V.I. Core Equity Series I Division: The Principal Variable Annuity 165,835 994,243 The Principal Variable Annuity With Purchase Payment Credit Rider 46,099 385,285 AIM V.I. Dynamics Series I Division: The Principal Variable Annuity 38,045 104,788 The Principal Variable Annuity With Purchase Payment Credit Rider 19,334 31,821 AIM V.I. Global Health Care Series I Division: The Principal Variable Annuity 115,332 206,495 The Principal Variable Annuity With Purchase Payment Credit Rider 34,120 111,312 AIM V.I. International Growth Series I Division: Principal Investment Plus Variable Annuity 19,471 5,076 Principal Investment Plus Variable Annuity With Purchase Rider 5,418 1,424 AIM V.I. Small Cap Equity Series I Division: The Principal Variable Annuity 41,722 62,673 The Principal Variable Annuity With Purchase Payment Credit Rider 10,024 23,879 Principal Investment Plus Variable Annuity 51,940 19,656 Principal Investment Plus Variable Annuity With Purchase Rider 9,604 9,596 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed AIM V.I. Technology Series I Division: The Principal Variable Annuity 169,550 314,151 The Principal Variable Annuity With Purchase Payment Credit Rider 38,219 120,809 Alliance Bernstein Small Cap Growth Class A Division: Principal Investment Plus Variable Annuity 52,705 21,891 Principal Investment Plus Variable Annuity With Purchase Rider 5,599 9,250 American Century VP Income & Growth Class I Division: Principal Freedom Variable Annuity 26,293 144,628 Principal Freedom 2 Variable Annuity 60 2,225 2,442 The Principal Variable Annuity 95,020 400,991 The Principal Variable Annuity With Purchase Payment Credit Rider 41,744 155,994 American Century VP Inflation Protection Class II Division: Principal Investment Plus Variable Annuity 2,241,768 2,615,115 Principal Investment Plus Variable Annuity With Purchase Rider 595,555 887,093 American Century VP Ultra Class I Division: The Principal Variable Annuity 107,207 219,609 The Principal Variable Annuity With Purchase Payment Credit Rider 42,556 121,529 American Century VP Ultra Class II Division: Principal Investment Plus Variable Annuity 2,239,417 886,780 Principal Investment Plus Variable Annuity With Purchase Rider 734,091 350,009 American Century VP Value Class II Division: The Principal Variable Annuity 171,028 590,577 The Principal Variable Annuity With Purchase Payment Credit Rider 112,626 314,339 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed American Century VP Vista Class I Division: Principal Investment Plus Variable Annuity 59,224 20,623 Principal Investment Plus Variable Annuity With Purchase Rider 26,563 25,188 Asset Allocation Division: Premier Variable 104,078 34,870 The Principal Variable Annuity 128,531 675,630 The Principal Variable Annuity With Purchase Payment Credit Rider 48,964 194,298 Principal Investment Plus Variable Annuity 154,237 112,059 Principal Investment Plus Variable Annuity With Purchase Rider 45,337 39,868 Balanced Division: Personal Variable 49,179 180,818 Premier Variable 186,636 528,453 The Principal Variable Annuity 107,730 868,149 The Principal Variable Annuity With Purchase Payment Credit Rider 46,997 174,047 Bond & Mortgage Securities Division: Personal Variable 24,342 68,309 Premier Variable 607,083 724,008 Principal Freedom Variable Annuity 50,341 323,353 Principal Freedom 2 Variable Annuity 36,784 20,275 The Principal Variable Annuity 630,453 2,767,094 The Principal Variable Annuity With Purchase Payment Credit Rider 440,145 1,230,982 Principal Investment Plus Variable Annuity 1,548,537 1,723,891 Principal Investment Plus Variable Annuity With Purchase Rider 367,434 564,834 Capital Appreciation Division: Principal Freedom 2 Variable Annuity 18 46 7,978 3,257 Principal Investment Plus Variable Annuity 137,341 27,386 Principal Investment Plus Variable Annuity With Purchase Rider 78,621 25,704 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed Diversified International Division: Personal Variable 41,916 127,577 Premier Variable 317,042 658,647 Principal Freedom Variable Annuity 49,713 162,138 Principal Freedom 2 Variable Annuity 33,468 52,947 The Principal Variable Annuity 621,481 1,788,934 The Principal Variable Annuity With Purchase Payment Credit Rider 314,724 550,292 Principal Investment Plus Variable Annuity 590,586 401,009 Principal Investment Plus Variable Annuity With Purchase Rider 147,235 110,581 Dreyfus IP Technology Growth Service Shares Division: Principal Investment Plus Variable Annuity 41,281 19,594 Principal Investment Plus Variable Annuity With Purchase Rider 7,718 14,489 Equity Income Division: Premier Variable 4,174 31,367 The Principal Variable Annuity 428,662 1,415,153 The Principal Variable Annuity With Purchase Payment Credit Rider 183,547 520,612 Principal Investment Plus Variable Annuity 5,244,203 3,265,725 Principal Investment Plus Variable Annuity With Purchase Rider 1,287,392 977,754 Fidelity VIP Equity  Income Service Class 2 Division: The Principal Variable Annuity 356,539 847,264 The Principal Variable Annuity With Purchase Payment Credit Rider 201,305 453,675 Principal Investment Plus Variable Annuity 155,311 269,210 Principal Investment Plus Variable Annuity With Purchase Rider 48,225 50,909 Fidelity VIP Growth Service Class Division: The Principal Variable Annuity 275,835 767,582 The Principal Variable Annuity With Purchase Payment Credit Rider 145,467 232,830 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed Fidelity VIP Growth Service Class 2 Division: Principal Investment Plus Variable Annuity 168,868 109,533 Principal Investment Plus Variable Annuity With Purchase Rider 53,983 45,157 Fidelity VIP Overseas Service Class 2 Division: Principal Investment Plus Variable Annuity 1,098,741 488,101 Principal Investment Plus Variable Annuity With Purchase Rider 373,688 207,903 Fidelity VIP II Contrafund Service Class Division: The Principal Variable Annuity 600,005 1,707,976 The Principal Variable Annuity With Purchase Payment Credit Rider 279,758 609,423 Fidelity VIP II Contrafund Service Class 2 Division: Principal Investment Plus Variable Annuity 1,184,175 805,595 Principal Investment Plus Variable Annuity With Purchase Rider 239,871 131,794 Fidelity VIP III Mid Cap Service Class 2 Division: Principal Investment Plus Variable Annuity 127,009 91,328 Principal Investment Plus Variable Annuity With Purchase Rider 65,904 37,552 Goldman Sachs VIT Mid Cap Value Service Class I Division: Principal Investment Plus Variable Annuity 263,805 207,963 Principal Investment Plus Variable Annuity With Purchase Rider 88,837 101,533 Goldman Sachs VIT Structured Small Cap Equity Service Class I Division: Principal Investment Plus Variable Annuity 94,149 59,040 Principal Investment Plus Variable Annuity With Purchase Rider 29,865 23,226 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed Government & High Quality Bond Division: Pension Builder Plus  2,543 284 Pension Builder Plus  Rollover IRA  52  6,106 Personal Variable 66,387 122,194 Premier Variable 529,981 598,945 Principal Freedom Variable Annuity 94,029 276,892 Principal Freedom 2 Variable Annuity 22,703 12,256 The Principal Variable Annuity 1,680,452 3,070,222 The Principal Variable Annuity With Purchase Payment Credit Rider 795,295 1,253,295 Principal Investment Plus Variable Annuity 1,221,199 1,022,389 Principal Investment Plus Variable Annuity With Purchase Rider 374,915 353,738 International Emerging Markets Division: Premier Variable 80,132 57,968 The Principal Variable Annuity 366,560 896,473 The Principal Variable Annuity With Purchase Payment Credit Rider 170,142 348,114 Principal Investment Plus Variable Annuity 359,748 261,392 Principal Investment Plus Variable Annuity With Purchase Rider 153,007 113,100 International SmallCap Division: Premier Variable 5,564 38,497 The Principal Variable Annuity 228,700 792,826 The Principal Variable Annuity With Purchase Payment Credit Rider 93,556 233,942 Principal Investment Plus Variable Annuity 189,888 172,596 Principal Investment Plus Variable Annuity With Purchase Rider 73,794 53,511 Janus Aspen Enterprise Service Shares Division: The Principal Variable Annuity 253,040 590,093 The Principal Variable Annuity With Purchase Payment Credit Rider 58,967 208,802 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed LargeCap Blend II Division: The Principal Variable Annuity 353,620 1,521,804 The Principal Variable Annuity With Purchase Payment Credit Rider 217,669 751,791 Principal Investment Plus Variable Annuity 2,544,338 1,444,602 Principal Investment Plus Variable Annuity With Purchase Rider 737,439 510,239 LargeCap Growth Division: Personal Variable 317,302 415,241 Premier Variable 401,193 908,028 The Principal Variable Annuity 226,302 917,826 The Principal Variable Annuity With Purchase Payment Credit Rider 122,696 195,750 Principal Investment Plus Variable Annuity 199,630 74,475 Principal Investment Plus Variable Annuity With Purchase Rider 63,841 54,073 LargeCap Growth I Division: Premier Variable 26,518 27,178 Principal Freedom Variable Annuity 16,902 81,269 Principal Freedom 2 Variable Annuity 6,161 2,778 The Principal Variable Annuity 183,974 1,044,842 The Principal Variable Annuity With Purchase Payment Credit Rider 93,597 242,525 Principal Investment Plus Variable Annuity 86,282 48,302 Principal Investment Plus Variable Annuity With Purchase Rider 23,550 19,744 LargeCap S&P 500 Index Division: Premier Variable 700,191 581,212 Principal Freedom Variable Annuity 59,972 446,840 Principal Freedom 2 Variable Annuity 55,792 41,924 The Principal Variable Annuity 679,443 2,151,942 The Principal Variable Annuity With Purchase Payment Credit Rider 297,169 927,381 Principal Investment Plus Variable Annuity 908,689 476,279 Principal Investment Plus Variable Annuity With Purchase Rider 163,389 122,848 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed LargeCap Value Division: Bankers Flexible Annuity   4,723 Pension Builder Plus 2 179 66,669 Pension Builder Plus  Rollover IRA 25,914 34,699 Personal Variable 74,620 192,255 Premier Variable 336,982 1,206,870 Principal Freedom Variable Annuity 28,536 186,040 Principal Freedom 2 Variable Annuity 17,745 5,288 The Principal Variable Annuity 154,978 1,172,225 The Principal Variable Annuity With Purchase Payment Credit Rider 57,555 243,117 Principal Investment Plus Variable Annuity 194,692 222,979 Principal Investment Plus Variable Annuity With Purchase Rider 45,133 54,617 LargeCap Value III Division: The Principal Variable Annuity 495,405 1,437,263 The Principal Variable Annuity With Purchase Payment Credit Rider 283,738 643,817 Principal Investment Plus Variable Annuity 2,360,718 1,153,580 Principal Investment Plus Variable Annuity With Purchase Rider 691,981 395,043 MFS VIT Utilities Service Class Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity With Purchase Rider 76   MFS VIT Value Service Class Division: Principal Investment Plus Variable Annuity 93   Principal Investment Plus Variable Annuity With Purchase Rider 17   Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed MidCap Blend Division: Personal Variable 60,836 170,800 Premier Variable 202,969 482,249 Principal Freedom Variable Annuity 14,364 81,956 Principal Freedom 2 Variable Annuity 16,710 7,769 The Principal Variable Annuity 277,903 1,491,038 The Principal Variable Annuity With Purchase Payment Credit Rider 127,678 386,712 Principal Investment Plus Variable Annuity 549,704 376,318 Principal Investment Plus Variable Annuity With Purchase Rider 148,019 117,199 MidCap Growth I Division: Premier Variable 3,722 15,250 Principal Freedom Variable Annuity 6,960 36,258 Principal Freedom 2 Variable Annuity 4,008 3,529 The Principal Variable Annuity 192,995 736,469 The Principal Variable Annuity With Purchase Payment Credit Rider 78,626 306,553 Principal Investment Plus Variable Annuity 163,311 104,251 Principal Investment Plus Variable Annuity With Purchase Rider 60,170 42,822 MidCap Value II Division: Premier Variable 9,806 19,246 Principal Freedom Variable Annuity 19,377 103,822 Principal Freedom 2 Variable Annuity 26,764 24,866 The Principal Variable Annuity 260,635 842,118 The Principal Variable Annuity With Purchase Payment Credit Rider 158,173 414,730 Principal Investment Plus Variable Annuity 1,139,956 610,996 Principal Investment Plus Variable Annuity With Purchase Rider 329,530 178,340 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed Money Market Division: Pension Builder Plus  551 3,128 Pension Builder Plus  Rollover IRA  16  16 Personal Variable 448,478 412,778 Premier Variable 2,297,761 2,036,913 Principal Freedom Variable Annuity 410,122 323,114 Principal Freedom 2 Variable Annuity 167,287 56,895 The Principal Variable Annuity 9,195,993 5,389,053 The Principal Variable Annuity With Purchase Payment Credit Rider 2,938,041 1,773,282 Principal Investment Plus Variable Annuity 4,968,099 2,908,092 Principal Investment Plus Variable Annuity With Purchase Rider 1,501,062 963,694 Mortgage Securities Division: Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 13,483  The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 12,112 4 Principal Investment Plus Variable Annuity With Purchase Rider 314 195 Neuberger Berman AMT Partners I Class Division: Principal Investment Plus Variable Annuity 97,584 68,857 Principal Investment Plus Variable Annuity With Purchase Rider 36,566 25,793 Neuberger Berman AMT Small-Cap Growth S Class Division: Principal Investment Plus Variable Annuity 51,312 35,280 Principal Investment Plus Variable Annuity With Purchase Rider 22,548 23,080 Neuberger Berman AMT Socially Responsive I Class Division: Principal Investment Plus Variable Annuity 128,230 55,331 Principal Investment Plus Variable Annuity With Purchase Rider 21,715 7,130 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed PIMCO All Asset Administrative Class Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity With Purchase Rider 93   PIMCO Total Return Administrative Class Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity With Purchase Rider   Principal LifeTime Strategic Income Division: Principal Freedom 2 Variable Annuity 9,734 53,557 The Principal Variable Annuity 124,292 64,018 The Principal Variable Annuity With Purchase Payment Credit Rider 29,727 21,068 Principal Investment Plus Variable Annuity 462,214 381,626 Principal Investment Plus Variable Annuity With Purchase Rider 53,580 73,354 Principal LifeTime 2010 Division: Principal Freedom 2 Variable Annuity  150,152 71,885 The Principal Variable Annuity 132,207 41,983 The Principal Variable Annuity With Purchase Payment Credit Rider 47,893 26,107 Principal Investment Plus Variable Annuity 695,190 728,316 Principal Investment Plus Variable Annuity With Purchase Rider 40,974 117,547 Principal LifeTime 2020 Division: Principal Freedom 2 Variable Annuity 189,997 156,752 The Principal Variable Annuity 86,678 30,979 The Principal Variable Annuity With Purchase Payment Credit Rider 49,755 23,763 Principal Investment Plus Variable Annuity 2,559,662 1,767,709 Principal Investment Plus Variable Annuity With Purchase Rider 589,082 703,032 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed Principal LifeTime 2030 Division: Principal Freedom 2 Variable Annuity 182,170 55,776 The Principal Variable Annuity 48,509 5,378 The Principal Variable Annuity With Purchase Payment Credit Rider 4,064 440 Principal Investment Plus Variable Annuity 529,697 335,260 Principal Investment Plus Variable Annuity With Purchase Rider 210,076 124,408 Principal LifeTime 2040 Division: Principal Freedom 2 Variable Annuity 10 17,230 20,982 The Principal Variable Annuity 5,223 1,728 The Principal Variable Annuity With Purchase Payment Credit Rider 3,635 211 Principal Investment Plus Variable Annuity 143,397 107,286 Principal Investment Plus Variable Annuity With Purchase Rider 37,003 36,539 Principal LifeTime 2050 Division: Principal Freedom 2 Variable Annuity    The Principal Variable Annuity 10,278 1,539 The Principal Variable Annuity With Purchase Payment Credit Rider 3,420 3,420 Principal Investment Plus Variable Annuity 87,805 53,901 Principal Investment Plus Variable Annuity With Purchase Rider 29,358 40,207 Real Estate Securities Division: Premier Variable 37,057 42,336 Principal Freedom 2 Variable Annuity 11,899 8,342 The Principal Variable Annuity 262,781 741,241 The Principal Variable Annuity With Purchase Payment Credit Rider 144,380 366,522 Principal Investment Plus Variable Annuity 146,177 143,200 Principal Investment Plus Variable Annuity With Purchase Rider 84,092 76,518 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed SAM Balanced Portfolio Division: Principal Freedom 2 Variable Annuity 147,608 9,676 The Principal Variable Annuity 2,027,435 456,241 The Principal Variable Annuity With Purchase Payment Credit Rider 1,127,490 225,792 Principal Investment Plus Variable Annuity 22,941,122 1,421,680 Principal Investment Plus Variable Annuity With Purchase Rider 3,396,230 404,009 SAM Conservative Balanced Portfolio Division: Principal Freedom 2 Variable Annuity 46,079 2,694 The Principal Variable Annuity 1,125,674 362,311 The Principal Variable Annuity With Purchase Payment Credit Rider 533,878 197,494 Principal Investment Plus Variable Annuity 5,094,901 827,327 Principal Investment Plus Variable Annuity With Purchase Rider 1,186,622 94,595 SAM Conservative Growth Portfolio Division: Principal Freedom 2 Variable Annuity 94,394 5,951 The Principal Variable Annuity 627,625 66,607 The Principal Variable Annuity With Purchase Payment Credit Rider 408,126 42,487 Principal Investment Plus Variable Annuity 1,264,941 240,913 Principal Investment Plus Variable Annuity With Purchase Rider 684,476 80,580 SAM Flexible Income Portfolio Division: Principal Freedom 2 Variable Annuity    The Principal Variable Annuity 2,249,073 635,097 The Principal Variable Annuity With Purchase Payment Credit Rider 1,066,548 321,879 Principal Investment Plus Variable Annuity 4,536,153 636,603 Principal Investment Plus Variable Annuity With Purchase Rider 1,379,849 142,902 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed SAM Strategic Growth Portfolio Division: Principal Freedom 2 Variable Annuity 29,274 1,879 The Principal Variable Annuity 642,221 115,397 The Principal Variable Annuity With Purchase Payment Credit Rider 140,142 16,842 Principal Investment Plus Variable Annuity 1,174,204 346,747 Principal Investment Plus Variable Annuity With Purchase Rider 458,779 50,769 Short-Term Bond Division: Principal Freedom Variable Annuity 30,264 178,245 Principal Freedom 2 Variable Annuity 1,630 1,798 The Principal Variable Annuity 605,528 1,541,653 The Principal Variable Annuity With Purchase Payment Credit Rider 265,067 735,036 Principal Investment Plus Variable Annuity 2,873,201 3,134,346 Principal Investment Plus Variable Annuity With Purchase Rider 711,922 978,904 Short-Term Income Division: Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity    The Principal Variable Annuity 5,929 402 The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 19,172 29 Principal Investment Plus Variable Annuity With Purchase Rider 2,975 1 SmallCap Blend Division: Premier Variable 80,443 44,855 Principal Freedom Variable Annuity 15,874 100,286 Principal Freedom 2 Variable Annuity 7,472 7,188 The Principal Variable Annuity 221,285 902,692 The Principal Variable Annuity With Purchase Payment Credit Rider 112,927 313,176 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed SmallCap Growth II Division: Premier Variable 2,579 6,422 Principal Freedom Variable Annuity 5,152 29,184 Principal Freedom 2 Variable Annuity 6,258 11,614 The Principal Variable Annuity 200,569 750,598 The Principal Variable Annuity With Purchase Payment Credit Rider 88,848 186,354 Principal Investment Plus Variable Annuity 196,094 116,052 Principal Investment Plus Variable Annuity With Purchase Rider 52,314 36,833 SmallCap Value I Division: Premier Variable 45,544 28,339 Principal Freedom 2 Variable Annuity 10,024 11,484 The Principal Variable Annuity 178,269 678,392 The Principal Variable Annuity With Purchase Payment Credit Rider 90,285 269,325 Principal Investment Plus Variable Annuity 676,808 547,123 Principal Investment Plus Variable Annuity With Purchase Rider 183,563 171,493 T. Rowe Price Blue Chip Growth II Division: Principal Investment Plus Variable Annuity 62,910 35,304 Principal Investment Plus Variable Annuity With Purchase Rider 12,264 11,886 T. Rowe Price Health Sciences II Division: Principal Investment Plus Variable Annuity 159,930 79,583 Principal Investment Plus Variable Annuity With Purchase Rider 32,128 17,998 Templeton Growth Securities Class 2 Division: Principal Freedom Variable Annuity 9,259 42,403 Van Eck Worldwide Hard Assets Service Class Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity With Purchase Rider   Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights Principal Life sells a number of variable annuity products, which have unique combinations of features and fees that are charged against the contract owners account balance. Differences in the fee structures result in a variety of unit values, expense ratios, and total returns. Separate Account B has presented the following disclosures for 2009, 2008, 2007, 2006, and 2005 in accordance with AICPA Audit and Accounting Guide for Investment Companies. Information for years prior to 2005 is not required to be presented. The following table was developed by determining which products issued by Principal Life have the lowest and highest total return. Only product designs within each division that had units outstanding during the respective periods were considered when determining the lowest and highest total return. The summary may not reflect the minimum and maximum contract charges offered by Principal Life as contract owners may not have selected all available and applicable contract options as discussed in Note 2. For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest AIM V.I. Basic Value Series I Division: $9.16 to $8.87 2.35% 1.25% to 1.85% 46.09% to 45.41% 2008 136 6.27 to 6.10 842 1.04 1.25 to 1.85 (52.32) to (52.68) 2007 113 13.15 to 12.89 1,479 0.55 1.25 to 1.85 0.28 to (0.33) 2006 82 13.12 to 12.93 1,073 0.64 1.25 to 1.85 11.80 to 11.13 2005 (5) 13 11.73 to 11.64 154 0.19 1.25 to 1.85 3.76 to 3.25 AIM V.I. Capital Appreciation Series I Division: 7.42 to 7.26 1.25 to 1.85 19.68 to 19.02 2008 992 6.20 to 6.10 6,141 - 1.25 to 1.85 (43.22) to (43.62) 2007 1,295 10.92 to 10.82 14,126 - 1.25 to 1.85 10.61 to 9.95 2006 (6) 1,579 9.88 to 9.84 15,582 0.07 1.25 to 1.85 (1.12) to (1.52) Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest AIM V.I. Core Equity Series I Division: $9.60 to $9.09 1.80% 1.25% to 1.85% 26.82% to 26.07% 2008 4,018 7.57 to 7.21 30,085 1.97 1.25 to 1.85 (31.06) to (31.46) 2007 5,185 10.98 to 10.52 56,331 1.05 1.25 to 1.85 6.77 to 6.12 2006 6,064 10.28 to 9.91 61,828 0.61 1.25 to 1.85 15.26 to 14.57 2005 3,755 8.92 to 8.65 33,287 1.45 1.25 to 1.85 3.96 to 3.35 AIM V.I. Dynamics Series I Division: 8.20 to 7.79 - 1.25 to 1.85 40.65 to 39.86 2008 316 5.83 to 5.57 1,800 - 1.25 to 1.85 (48.72) to (48.99) 2007 395 11.37 to 10.92 4,416 - 1.25 to 1.85 10.79 to 10.12 2006 303 10.26 to 9.92 3,068 - 1.25 to 1.85 14.68 to 13.99 2005 289 8.95 to 8.70 2,558 - 1.25 to 1.85 9.41 to 8.61 AIM V.I. Global Health Care Series I Division: 10.77 to 10.23 1.25 to 1.85 25.96 to 25.37 2008 1,002 8.55 to 8.16 8,405 - 1.25 to 1.85 (29.46) to (29.96) 2007 1,170 12.12 to 11.65 13,957  1.25 to 1.85 10.46 to 9.79 2006 1,279 10.98 to 10.61 13,857  1.25 to 1.85 3.93 to 3.31 2005 1,366 10.56 to 10.27 14,276 - 1.25 to 1.85 6.77 to 6.20 AIM V.I. International Growth Series I Division: 8.12 to 8.04 1.25 to 1.85 33.55 to 32.89 2008 (9) 18 6.08 to 6.05 112 1.65 1.25 to 1.85 (39.14) to (39.44) AIM V.I. Small Cap Equity Series I Division: 11.99 to 11.61 1.25 to 1.85 19.78 to 19.08 2008 410 10.01 to 9.75 4,072 - 1.25 to 1.85 (32.18) to (32.62) 2007 413 14.76 to 14.47 6,049 0.05 1.25 to 1.85 (1.03) to 3.25 2006 55 14.21 to 14.01 775  1.25 to 1.85 15.98 to 15.29 2005 (5) 13 12.25 to 12.15 160 - 1.25 to 1.85 6.61 to 6.04 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest AIM V.I. Technology Series I Division: $5.49 to $5.21 -% 1.25% to 1.85% 55.52% to 54.60% 2008 807 3.53 to 3.37 2,798 - 1.25 to 1.85 (45.19) to (45.56) 2007 1,034 6.44 to 6.19 6,561  1.25 to 1.85 6.36 to 5.72 2006 1,028 6.06 to 5.86 6,148  1.25 to 1.85 9.11 to 8.46 2005 1,137 5.55 to 5.40 6,245 - 1.25 to 1.85 0.91 to 0.37 Alliance Bernstein VP Series Small Cap Growth Class A Division: 11.69 to 11.32 - 1.25 to 1.85 40.00 to 39.24 2008 147 8.35 to 8.13 1,217  1.25 to 1.85 (46.23) to (46.58) 2007 120 15.53 to 15.22 1,843  1.25 to 1.85 12.65 to 11.97 2006 72 13.78 to 13.59 994  1.25 to 1.85 9.31 to 8.66 2005 (5) 22 12.61 to 12.51 271  1.25 to 1.85 6.34 to 5.81 American Century VP Income & Growth Class I Division: 9.32 to 8.58 0.85 to 1.85 17.09 to 15.95 2008 2,330 7.96 to 7.40 17,876 2.11 0.85 to 1.85 (35.13) to (35.82) 2007 2,869 12.27 to 11.53 34,147 1.87 0.85 to 1.85 (0.92) to (1.91) 2006 3,173 12.38 to 11.76 38,341 1.80 0.85 to 1.85 16.10 to 14.95 2005 3,373 10.66 to 10.23 35,269 1.94 0.85 to 1.85 3.70 to 2.71 American Century VP Inflation Protection Class II Division: 11.73 to 11.36 1.25 to 1.85 8.91 to 8.29 2008 6,325 10.77 to 10.49 67,684 4.86 1.25 to 1.85 (2.89) to (3.50) 2007 6,990 11.09 to 10.87 77,061 4.39 1.25 to 1.85 8.17 to 7.52 2006 4,767 10.25 to 10.11 48,661 3.17 1.25 to 1.85 0.33 to (0.27) 2005 (5) 1,787 10.22 to 10.13 18,214 4.75 1.25 to 1.85 0.88 to 0.37 American Century VP Ultra Class I Division: 8.30 to 7.88 1.25 to 1.85 32.80 to 31.99 2008 715 6.25 to 5.97 4,393 - 1.25 to 1.85 (42.18) to (42.54) 2007 907 10.81 to 10.39 9,654 - 1.25 to 1.85 19.51 to 18.79 2006 1,057 9.04 to 8.74 9,446  1.25 to 1.85 (4.47) to (5.04) 2005 1,132 9.47 to 9.21 10,612 - 1.25 to 1.85 0.96 to 0.33 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest American Century VP Ultra Class II Division: $9.85 to $9.53 0.18% 1.25% to 1.85% 32.93% to 31.99% 2008 6,614 7.41 to 7.22 48,692  1.25 to 1.85 (42.38) to (42.74) 2007 4,877 12.86 to 12.61 62,389  1.25 to 1.85 19.33 to 18.62 2006 3,842 10.78 to 10.63 41,243  1.25 to 1.85 (4.59) to (5.16) 2005 (5) 1,379 11.30 to 11.20 15,536  1.25 to 1.85 3.06 to 2.54 American Century VP Value Class II Division: 11.68 to 11.15 1.25 to 1.85 18.22 to 17.49 2008 2,665 9.88 to 9.49 25,960 2.38 1.25 to 1.85 (27.67) to (28.16) 2007 3,286 13.66 to 13.21 44,384 1.46 1.25 to 1.85 (6.49) to (7.05) 2006 3,494 14.61 to 14.21 50,565 1.17 1.25 to 1.85 17.00 to 16.30 2005 3,366 12.49 to 12.22 41,722 0.65 1.25 to 1.85 3.57 to 2.95 American Century VP Vista Class I Division: 11.38 to 11.02 - 1.25 to 1.85 20.94 to 20.17 2008 203 9.41 to 9.17 1,892 - 1.25 to 1.85 (49.27) to (49.56) 2007 163 18.55 to 18.18 2,996 - 1.25 to 1.85 38.03 to 37.20 2006 52 13.44 to 13.25 694  1.25 to 1.85 7.66 to 7.01 2005 (5) 25 12.48 to 12.38 313 - 1.25 to 1.85 4.22 to 3.70 Asset Allocation Division: 1.32 to 21.97 0.44 to 1.85 18.28 to 16.61 2008 2,701 1.11 to 18.84 50,513 3.02 0.51 to 1.85 (25.15) to (26.20) 2007 3,276 1.49 to 25.53 85,057 1.39 0.42 to 1.85 11.31 to 9.72 2006 3,514 1.34 to 23.27 84,221 0.77 0.42 to 1.85 12.29 to 10.71 2005 4,008 1.19 to 21.02 84,245 1.65 0.42 to 1.85 5.31 to 3.85 Balanced Division: 1.94 to 16.55 0.41 to 1.85 20.65 to 18.98 2008 4,571 1.61 to 13.91 44,975 3.67 0.41 to 1.85 (31.21) to (32.21) 2007 5,932 2.34 to 20.52 85,957 2.60 0.42 to 1.85 4.93 to 3.43 2006 6,432 2.17 to 19.84 92,320 2.49 0.42 to 1.85 10.73 to 9.40 2005 7,824 2.01 to 18.13 98,501 2.59 0.42 to 1.85 6.35 to 4.80 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Bond & Mortgage Securities Division: $2.16 to $17.89 11.41% 0.40% to 1.85% 20.41% to 18.71% 2008 16,901 1.79 to 15.07 238,616 6.18 0.44 to 1.85 (17.41) to (18.58) 2007 20,618 2.17 to 18.51 358,686 4.24 0.42 to 1.85 2.97 to 1.50 2006 18,814 2.11 to 18.24 319,793 3.87 0.42 to 1.85 4.21 to 2.73 2005 17,587 2.02 to 17.75 280,484 4.32 0.42 to 1.85 2.02 to 0.63 Capital Appreciation Division: 2009 (13) 8.81 to 8.60 0.95 to 1.85 28.61 to 27.41 2008 306 6.85 to 6.75 2,080 1.08 0.95 to 1.85 (34.01) to (34.59) 2007 (8) 139 10.38 to 10.32 1,433 0.08 0.95 to 1.85 3.48 to 2.86 Diversified International Division: 2009 (4) 2.36 to 19.86 0.40 to 1.85 27.22 to 26.50 2008 11,444 1.85 to 15.70 151,539 1.79 0.41 to 1.85 (46.44) to (47.19) 2007 13,180 3.46 to 29.73 325,698 0.91 0.42 to 1.85 15.60 to 13.95 2006 13,309 2.99 to 26.09 290,731 1.18 0.42 to 1.85 27.43 to 25.63 2005 13,536 2.35 to 20.77 228,177 1.03 0.42 to 1.85 23.04 to 21.53 Dreyfus IP Technology Growth Service Shares Division: 12.39 to 11.99 1.25 to 1.85 55.26 to 54.11 2008 90 7.98 to 7.78 710 - 1.25 to 1.85 (42.01) to (42.33) 2007 75 13.76 to 13.49 1,018 - 1.25 to 1.85 13.01 to 12.33 2006 37 12.18 to 12.00 452  1.25 to 1.85 2.75 to 2.13 2005 (5) 13 11.85 to 11.75 159 - 1.25 to 1.85 8.18 to 7.64 Equity Income Division: 1.01 to 7.88 0.55 to 1.85 19.23 to 17.79 2008 21,213 0.85 to 6.69 142,949 2.55 0.48 to 1.85 (34.22) to (35.17) 2007 (7) 20,275 1.29 to 10.32 209,477 0.94 0.42 to 1.85 5.73 to 3.46 Fidelity VIP Equity-Income Service Class 2 Division: 10.11 to 9.65 1.25 to 1.85 28.30 to 27.48 2008 4,936 7.88 to 7.57 38,384 2.15 1.25 to 1.85 (43.51) to (43.88) 2007 5,796 13.95 to 13.49 79,977 1.62 1.25 to 1.85 0.01 to (0.59) 2006 5,585 13.95 to 13.57 77,174 2.96 1.25 to 1.85 18.44 to 17.74 2005 5,125 11.78 to 11.53 59,908 1.31 1.25 to 1.85 3.57 to 3.64 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Fidelity VIP Growth Service Class Division: $7.24 to $6.85 0.33% 1.25% to 1.85% 26.57% to 25.69% 2008 2,945 5.72 to 5.45 16,640 0.68 1.25 to 1.85 (47.91) to (48.19) 2007 3,524 10.98 to 10.52 38,299 0.62 1.25 to 1.85 25.29 to 24.53 2006 3,889 8.76 to 8.45 33,789 0.30 1.25 to 1.85 5.41 to 4.78 2005 4,630 8.31 to 8.06 38,238 0.40 1.25 to 1.85 4.40 to 3.73 Fidelity VIP Growth Service Class 2 Division: 9.91 to 9.60 1.25 to 1.85 26.40 to 25.65 2008 675 7.84 to 7.64 5,242 0.61 1.25 to 1.85 (47.98) to (48.27) 2007 607 15.07 to 14.77 9,071 0.30 1.25 to 1.85 25.08 to 24.33 2006 364 12.05 to 11.88 4,365 0.09 1.25 to 1.85 5.25 to 4.62 2005 (5) 115 11.45 to 11.35 1,309 - 1.25 to 1.85 5.90 to 5.37 Fidelity VIP Overseas Service Class 2 Division: $12.76 to $12.36 1.96% 1.25% to 1.85% 24.61% to 23.97% 2008 3,679 10.24 to 9.97 37,380 2.74 1.25 to 1.85 (44.65) to (45.01) 2007 2,903 18.50 to 18.13 53,358 2.91 1.25 to 1.85 15.59 to 14.90 2006 2,197 16.00 to 15.78 35,000 0.42 1.25 to 1.85 16.31 to 15.62 2005 (5) 882 13.76 to 13.65 12,096 - 1.25 to 1.85 15.13 to 14.56 Fidelity VIP II Contrafund Service Class Division: 13.03 to 12.34 1.25 to 1.85 33.92 to 33.26 2008 5,998 9.73 to 9.26 57,669 0.83 1.25 to 1.85 (43.30) to (43.71) 2007 7,435 17.16 to 16.45 126,342 0.83 1.25 to 1.85 16.04 to 15.34 2006 8,076 14.79 to 14.26 118,478 1.10 1.25 to 1.85 10.21 to 9.55 2005 7,983 13.42 to 13.02 106,462 0.19 1.25 to 1.85 15.39 to 14.71 Fidelity VIP II Contrafund Service Class 2 Division: 12.64 to 12.24 1.25 to 1.85 33.76 to 32.90 2008 3,058 9.45 to 9.21 28,737 0.84 1.25 to 1.85 (43.41) to (43.70) 2007 2,571 16.70 to 16.36 42,751 0.90 1.25 to 1.85 15.84 to 15.14 2006 1,620 14.41 to 14.21 23,281 1.10 1.25 to 1.85 10.05 to 9.39 2005 (5) 528 13.10 to 12.99 6,902 - 1.25 to 1.85 13.29 to 12.72 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Fidelity VIP III Mid Cap Service Class 2 Division: 14.63 to 14.16 1.25 to 1.85 38.02 to 37.21 2008 490 10.60 to 10.32 5,161 0.24 1.25 to 1.85 (40.35) to (40.72) 2007 426 17.77 to 17.41 7,539 0.49 1.25 to 1.85 13.90 to 13.21 2006 283 15.60 to 15.38 4,393 0.09 1.25 to 1.85 11.01 to 10.35 2005 (5) 71 14.05 to 13.94 997 - 1.25 to 1.85 12.50 to 11.94 Goldman Sachs VIT Mid Cap Value Service Class I Division: 12.38 to 11.99 1.25 to 1.85 31.42 to 30.75 2008 1,385 9.42 to 9.17 12,939 1.07 1.25 to 1.85 (37.82) to (38.25) 2007 1,341 15.15 to 14.85 20,193 0.93 1.25 to 1.85 1.91 to 1.30 2006 853 14.86 to 14.65 12,621 1.43 1.25 to 1.85 14.72 to 14.04 2005 (5) 253 12.96 to 12.85 3,272 1.31 1.25 to 1.85 8.95 to 8.41 Goldman Sachs VIT Structured Small Cap Equity Service Class I Division: 9.13 to 8.84 1.25 to 1.85 26.10 to 25.21 2008 460 7.24 to 7.06 3,310 0.71 1.25 to 1.85 (34.89) to (35.23) 2007 419 11.12 to 10.90 4,626 0.42 1.25 to 1.85 (17.53) to (18.02) 2006 298 13.48 to 13.29 4,001 0.94 1.25 to 1.85 10.88 to 10.22 2005 (5) 94 12.16 to 12.06 1,146 0.60 1.25 to 1.85 5.70 to 5.18 Government & High Quality Bond Division: 2.33 to 18.24 0.37 to 1.85 4.85 to 3.34 2008 14,592 2.23 to 17.65 237,197 4.95 0.42 to 1.85 (2.05) to (3.45) 2007 16,521 2.27 to 18.28 277,392 4.61 0.42 to 1.85 4.46 to 2.97 2006 16,900 2.18 to 17.75 276,598 4.15 0.42 to 1.85 3.79 to 2.32 2005 18,392 2.10 to 17.35 286,799 4.41 0.42 to 1.85 1.45 to 0.15 International Emerging Markets Division: 2009 (4) 3.40 to 29.42 0.42 to 1.85 68.27 to 66.50 2008 3,574 2.02 to 17.67 62,435 1.14 0.43 to 1.85 (55.05) to (55.69) 2007 4,121 4.49 to 39.88 163,677 0.91 0.42 to 1.85 41.51 to 39.49 2006 3,632 3.17 to 28.59 104,347 - 0.42 to 1.85 37.74 to 35.79 2005 3,018 2.30 to 21.06 62,694 1.34 0.42 to 1.85 33.72 to 21.62 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest International SmallCap Division: 2009 (4) $1.78 to $20.59 3.05% 0.42% to 1.85% 33.45% to 32.41% 2008 3,437 1.33 to 15.55 54,645 2.09 0.40 to 1.85 (50.49) to (51.21) 2007 4,137 2.70 to 31.87 133,593 1.47 0.42 to 1.85 8.75 to 7.21 2006 4,226 2.48 to 29.72 127,551 0.52 0.42 to 1.85 29.83 to 28.00 2005 4,454 1.91 to 23.22 102,214 0.53 0.42 to 1.85 28.19 to 19.76 Janus Aspen Enterprise Service Shares Division: 2009 (12) 7.36 to 6.97 - 1.25 to 1.85 42.64 to 41.67 2008 1,967 5.16 to 4.92 9,984 0.06 1.25 to 1.85 (44.58) to (44.84) 2007 2,454 9.31 to 8.92 22,519 0.07 1.25 to 1.85 20.22 to 19.50 2006 2,530 7.74 to 7.47 19,323 - 1.25 to 1.85 11.90 to 11.23 2005 2,681 6.92 to 6.71 18,346 - 1.25 to 1.85 10.54 to 10.00 LargeCap Blend II Division: 10.86 to 10.38 1.25 to 1.85 28.07 to 27.36 2008 16,533 8.48 to 8.15 138,623 1.40 1.25 to 1.85 (37.23) to (37.60) 2007 16,908 13.51 to 13.06 226,044 0.67 1.25 to 1.85 3.81 to 3.19 2006 14,897 13.01 to 12.65 192,106 0.62 1.25 to 1.85 14.38 to 13.70 2005 11,345 11.37 to 11.13 128,134 0.01 1.25 to 1.85 3.44 to 3.17 LargeCap Growth Division: 1.72 to 14.97 0.40 to 1.85 26.48 to 24.65 2008 6,697 1.36 to 12.01 49,772 0.52 0.41 to 1.85 (43.40) to (44.19) 2007 7,931 2.40 to 21.52 104,201 0.17 0.42 to 1.85 22.68 to 20.93 2006 8,539 1.95 to 17.80 96,085 0.27 0.42 to 1.85 9.46 to 7.91 2005 10,265 1.79 to 16.49 101,200 0.73 0.42 to 1.85 11.88 to 10.05 LargeCap Growth I Division: 1.03 to 26.96 0.49 to 1.85 52.05 to 49.86 2008 4,983 0.68 to 17.99 89,910 0.17 0.49 to 1.85 (40.85) to (41.69) 2007 6,013 1.14 to 30.85 185,017 0.53 0.42 to 1.85 8.14 to 6.52 2006 6,016 1.06 to 28.96 179,750  0.42 to 1.85 5.71 to 4.27 2005 6,904 1.00 to 27.78 195,218  0.42 to 1.85 7.53 to 5.59 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest LargeCap S&P 500 Index Division: $1.01 to $8.05 4.51% 0.37% to 1.85% 25.78% to 23.85% 2008 12,828 0.80 to 6.50 82,148 2.42 0.43 to 1.85 (37.36) to (38.21) 2007 14,712 1.28 to 10.52 154,077 1.39 0.42 to 1.85 4.70 to 3.21 2006 15,070 1.22 to 10.19 152,650 1.33 0.42 to 1.85 15.09 to 13.46 2005 15,133 1.06 to 8.98 134,689 0.03 0.42 to 1.85 3.92 to 2.56 LargeCap Value Division: 31.55 to 20.18 0.35 to 1.85 15.90 to 14.14 2008 8,481 2.34 to 17.68 97,288 2.36 0.41 to 1.85 (35.44) to (36.36) 2007 10,935 3.63 to 27.78 193,783 1.66 0.42 to 1.85 (0.52) to (1.94) 2006 11,695 3.65 to 28.33 213,650 1.57 0.42 to 1.85 19.45 to 17.76 2005 13,018 3.05 to 24.06 198,490 0.01 0.42 to 1.85 6.27 to 4.85 LargeCap Value III Division: 9.67 to 9.24 1.25 to 1.85 18.36 to 17.71 2008 13,977 8.17 to 7.85 113,001 2.34 1.25 to 1.85 (41.56) to (41.89) 2007 13,775 13.98 to 13.51 190,694 1.26 1.25 to 1.85 (4.92) to (5.49) 2006 11,912 14.70 to 14.30 173,683 0.94 1.25 to 1.85 20.04 to 19.33 2005 9,023 12.24 to 11.98 109,779 0.01 1.25 to 1.85 2.59 to 3.51 MFS VIT Utilities Service Class Division: 2009 (11) 46 13.03 to 12.98  1.25 to 1.85 27.62 to 27.13 MFS VIT Value Service Class Division: 2009 (11) 38 12.15 to 12.10  1.25 to 1.85 18.31 to 17.82 MidCap Blend Division: 3.98 to 33.89 0.40 to 1.85 33.20 to 31.31 2008 9,635 2.99 to 25.81 211,731 0.63 0.44 to 1.85 (34.20) to (35.15) 2007 11,351 4.54 to 39.80 380,164 0.61 0.42 to 1.85 8.99 to 7.43 2006 11,881 4.17 to 37.04 367,161 1.03 0.42 to 1.85 13.75 to 12.14 2005 13,033 3.66 to 33.03 339,324 0.09 0.42 to 1.85 8.61 to 7.21 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest MidCap Growth I Division: $11.86 to $1.14 0.16% 0.85% to 2.73% 34.01% to 34.22% 2008 3,706 0.85 to 7.58 29,096 0.09 0.27 to 1.85 (41.39) to (42.23) 2007 4,441 1.45 to 13.12 59,984 0.11 0.42 to 1.85 10.31 to 8.74 2006 4,666 1.31 to 12.06 57,787 - 0.42 to 1.85 9.20 to 7.64 2005 4,764 1.20 to 11.21 53,923 - 0.42 to 1.85 13.21 to 10.74 MidCap Value II Division: 1.34 to 11.56 0.42 to 1.85 33.53 to 31.66 2008 7,324 1.00 to 8.78 66,670 0.89 0.66 to 1.85 (44.15) to (44.95) 2007 7,574 1.80 to 15.95 125,209 0.64 0.42 to 1.85 (1.45) to (2.86) 2006 6,981 1.83 to 16.42 119,378 0.24 0.42 to 1.85 12.80 to 11.20 2005 6,389 1.62 to 14.76 94,905 - 0.42 to 1.85 10.20 to 6.72 Money Market Division: 1.71 to 13.56 0.43 to 1.85 (0.20) to (1.60) 2008 20,768 1.71 to 13.78 244,388 2.44 0.40 to 1.85 2.15 to 0.73 2007 12,707 1.68 to 13.68 131,679 4.73 0.42 to 1.85 4.55 to 2.96 2006 9,838 1.60 to 13.29 94,506 4.53 0.42 to 1.85 4.32 to 2.71 2005 9,888 1.54 to 12.94 82,162 2.64 0.42 to 1.85 2.67 to 0.78 Mortgage Securities Division: 10.66 to 10.54 0.85 to 1.85 5.54 to 103.87 2008 (10) 26 10.10 to 5.17 259 - 0.85 to 1.85 1.20 to (48.20) Neuberger Berman AMT Partners I Class Division: 11.85 to 11.48 1.25 to 1.85 54.10 to 53.27 2008 479 7.69 to 7.49 3,660 0.54 1.25 to 1.85 (53.00) to (53.28) 2007 440 16.36 to 16.03 7,154 0.70 1.25 to 1.85 7.97 to 7.32 2006 310 15.15 to 14.94 4,672 0.96 1.25 to 1.85 10.85 to 10.19 2005 (5) 65 13.67 to 13.55 884 1.51 1.25 to 1.85 11.12 to 10.57 Neuberger Berman AMT Small Cap Growth S Class Division: 8.33 to 8.06 - 1.25 to 1.85 21.25 to 20.48 2008 288 6.87 to 6.69 1,961 - 1.25 to 1.85 (40.21) to (40.59) 2007 273 11.49 to 11.26 3,111 - 1.25 to 1.85 (0.74) to (1.34) 2006 174 11.58 to 11.42 2,008 - 1.25 to 1.85 3.95 to 3.33 2005 (5) 58 11.14 to 11.05 640 - 1.25 to 1.85 4.32 to 3.80 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Neuberger Berman AMT Socially Responsive I Class Division: $11.23 to $10.88 2.33% 1.25% to 1.85% 29.83% to 29.06% 2008 413 8.65 to 8.43 3,555 2.30 1.25 to 1.85 (40.22) to (40.55) 2007 325 14.47 to 14.18 4,689 0.10 1.25 to 1.85 6.27 to 5.63 2006 186 13.62 to 13.43 2,519 0.14 1.25 to 1.85 12.29 to 11.62 2005 (5) 64 12.13 to 12.03 773 - 1.25 to 1.85 5.57 to 5.22 PIMCO All Asset Administrative Class Division: 2009 (11) 45 11.49 to 11.45 1.25 to 1.85 14.21 to 13.82 PIMCO Total Return Administrative Class Division: 2009 (11) 10.67 to 10.63 1.25 to 1.85 6.70 to 6.30 Principal LifeTime Strategic Income Division: 9.62 to 10.44 0.95 to 1.85 17.75 to 16.78 2008 1,811 8.17 to 8.94 16,446 3.91 0.95 to 1.85 (24.63) to (25.25) 2007 1,725 10.84 to 11.97 20,783 1.19 0.95 to 1.85 1.15 to (0.06) 2006 1,035 10.71 to 11.93 12,491 0.13 0.95 to 1.85 1.69 to 8.24 2005 (5) 490 11.11 to 11.02 5,446 - 1.25 to 1.85 4.35 to 3.83 Principal LifeTime 2010 Division: 9.46 to 10.54 0.95 to 1.85 23.98 to 22.84 2008 3,489 7.63 to 8.58 30,145 4.31 0.95 to 1.85 (31.57) to (32.17) 2007 3,408 11.15 to 12.66 43,289 1.12 0.95 to 1.85 2.75 to 0.95 2006 2,089 10.85 to 12.43 26,166 0.04 0.95 to 1.85 2.75 to 10.24 2005 (5) 1,126 11.36 to 11.27 12,780 - 1.25 to 1.85 4.67 to 4.15 Principal LifeTime 2020 Division: 9.45 to 10.85 0.95 to 1.85 26.34 to 25.14 2008 13,611 7.48 to 8.67 119,536 4.33 0.95 to 1.85 (34.79) to (35.35) 2007 12,818 11.47 to 13.42 173,292 0.49 0.95 to 1.85 3.87 to 1.54 2006 7,291 11.04 to 13.03 95,945 - 0.95 to 1.85 3.41 to 13.06 2005 (5) 2,259 11.62 to 11.52 26,189 - 1.25 to 1.85 5.41 to 4.89 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Principal LifeTime 2030 Division: $9.24 to $10.61 1.78% 0.95% to 1.85% 26.92% to 25.86% 2008 2,269 7.28 to 8.43 18,995 4.09 0.95 to 1.85 (36.97) to (37.60) 2007 1,816 11.55 to 13.52 24,342 0.35 0.95 to 1.85 4.96 to 1.97 2006 914 11.01 to 12.99 11,982 0.01 0.95 to 1.85 3.90 to 12.73 2005 (5) 280 11.61 to 11.52 3,241 - 1.25 to 1.85 5.21 to 4.68 Principal LifeTime 2040 Division: 9.13 to 10.67 0.95 to 1.85 28.23 to 27.18 2008 839 7.12 to 8.39 7,122 3.94 0.95 to 1.85 (38.73) to (39.33) 2007 799 11.62 to 13.84 11,107 0.29 0.95 to 1.85 5.52 to 2.13 2006 390 11.01 to 13.22 5,191 0.02 0.95 to 1.85 4.22 to 13.03 2005 (5) 123 11.79 to 11.70 1,449 - 1.25 to 1.85 5.48 to 4.95 Principal LifeTime 2050 Division: 9.05 to 10.63 0.95 to 1.85 28.73 to 27.76 2008 458 7.03 to 8.32 3,856 4.05 0.95 to 1.85 (39.60) to (40.19) 2007 426 11.64 to 13.92 5,960 0.21 0.95 to 1.85 5.61 to 2.26 2006 260 11.02 to 13.29 3,485 0.01 1.25 to 1.85 4.59 to 13.38 2005 (5) 66 11.82 to 11.73 774 - 1.25 to 1.85 5.46 to 4.94 Real Estate Securities Division: 2.24 to 23.63 0.37 to 1.85 28.33 to 26.50 2008 3,393 1.74 to 18.68 64,057 2.39 0.47 to 1.85 (33.14) to (34.09) 2007 4,085 2.61 to 28.34 116,915 0.83 0.42 to 1.85 (18.04) to (19.21) 2006 5,236 3.18 to 35.07 181,645 1.59 0.42 to 1.85 35.90 to 34.11 2005 5,253 2.34 to 26.15 133,793 0.02 0.42 to 1.85 15.27 to 13.74 SAM Balanced Portfolio Division: 9.27 to 9.05 0.95 to 1.85 22.62 to 21.64 2008 30,551 7.56 to 7.44 229,327 3.52 0.95 to 1.85 (26.82) to (27.56) 2007 (8) 3,428 10.33 to 10.28 35,315 0.06 0.95 to 1.85 3.35 to 2.20 SAM Conservative Balanced Portfolio Division: 9.90 to 9.66 0.95 to 1.85 20.00 to 18.97 2008 7,346 8.25 to 8.12 60,144 3.11 0.95 to 1.85 (19.98) to (20.70) 2007 (8) 843 10.31 to 10.25 8,661 0.29 0.95 to 1.85 3.07 to 1.64 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest SAM Conservative Growth Portfolio Division: $8.53 to $8.32 4.97% 0.95% to 1.85% 24.53% to 23.44% 2008 3,313 6.85 to 6.74 22,494 3.79 0.95 to 1.85 (33.75) to (34.37) 2007 (8) 670 10.34 to 10.28 6,902 0.54 0.95 to 1.85 3.30 to 2.62 SAM Flexible Income Portfolio Division: 10.40 to 10.15 0.95 to 1.85 18.86 to 17.75 2008 7,644 8.75 to 8.62 66,370 4.86 0.95 to 1.85 (14.55) to (15.32) 2007 (8) 149 10.24 to 10.19 1,519 0.49 0.95 to 1.85 2.43 to 1.12 SAM Strategic Growth Portfolio Division: 8.08 to 7.89 0.95 to 1.85 26.25 to 25.04 2008 2,572 6.40 to 6.31 16,339 3.61 0.95 to 1.85 (38.04) to (38.56) 2007 (8) 659 10.33 to 10.27 6,786 0.18 0.95 to 1.85 3.16 to 2.87 Short-Term Bond Division: 10.25 to 9.59 0.85 to 1.85 9.28 to 8.12 2008 12,560 9.38 to 8.87 114,329 4.85 0.85 to 1.85 (12.42) to (13.29) 2007 14,642 10.71 to 10.23 152,978 3.29 0.85 to 1.85 2.19 to 1.17 2006 11,441 10.48 to 10.11 117,594 2.22 0.85 to 1.85 3.56 to 2.53 2005 8,171 10.12 to 9.86 81,529 1.51 0.85 to 1.85 0.94 to 0.46 Short-Term Income Division: 10.89 to 10.77 0.85 to 1.85 9.01 to 110.35 2008 (10) 28 9.99 to 5.12 261 - 0.85 to 1.85 0.30 to (48.59) SmallCap Blend Division: 1.02 to 9.60 0.33 to 1.85 21.60 to 19.85 2008 3,928 0.84 to 8.01 32,501 0.45 0.43 to 1.85 (37.00) to (37.86) 2007 4,859 1.33 to 12.89 65,212 0.31 0.42 to 1.85 1.22 to (0.23) 2006 5,338 1.31 to 12.92 71,752 0.16 0.42 to 1.85 12.23 to 10.64 2005 5,934 1.17 to 11.68 70,854 0.02 0.42 to 1.85 6.36 to 5.13 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest SmallCap Growth II Division: $0.64 to $7.98 -% 0.72% to 1.85% 31.00% to 29.34% 2008 3,794 0.49 to 6.17 24,055 - 0.43 to 1.85 (41.39) to (42.28) 2007 4,379 0.83 to 10.69 47,856 - 0.42 to 1.85 4.48 to 3.06 2006 4,608 0.80 to 10.37 48,773 - 0.42 to 1.85 8.52 to 6.98 2005 4,861 0.73 to 9.69 46,695 - 0.42 to 1.85 5.80 to 4.72 SmallCap Value I Division: 1.42 to 16.99 0.46 to 1.85 15.68 to 14.10 2008 4,949 1.23 to 14.89 74,626 0.98 0.41 to 1.85 (32.10) to (33.08) 2007 5,471 1.81 to 22.25 123,310 0.36 0.42 to 1.85 (9.90) to (11.18) 2006 4,998 2.01 to 25.05 126,060 0.29 0.42 to 1.85 18.24 to 16.47 2005 4,563 1.70 to 21.51 95,378 0.04 0.42 to 1.85 5.59 to 4.28 T. Rowe Price Blue Chip Growth II Division: 11.01 to 10.66 - 1.25 to 1.85 40.08 to 39.16 2008 164 7.86 to 7.66 1,278 0.11 1.25 to 1.85 (43.37) to (43.68) 2007 136 13.88 to 13.60 1,872 0.11 1.25 to 1.85 11.08 to 10.42 2006 83 12.49 to 12.32 1,028 0.24 1.25 to 1.85 7.97 to 7.33 2005 (5) 56 11.57 to 11.48 644 0.28 1.25 to 1.85 7.40 to 6.86 T. Rowe Price Health Sciences II Division: 14.37 to 13.91  1.25 to 1.85 29.69 to 28.92 2008 339 11.08 to 10.79 3,736  1.25 to 1.85 (30.05) to (30.48) 2007 245 15.84 to 15.52 3,858  1.25 to 1.85 16.24 to 15.54 2006 162 13.62 to 13.43 2,197  1.25 to 1.85 7.09 to 6.45 2005 (5) 43 12.72 to 12.62 551  1.25 to 1.85 19.54 to 18.94 Templeton Growth Securities Class 2 Division: 92 2008 105 11.01 1,158 1.81 0.85 (42.81) 2007 138 19.25 2,663 1.33 0.85 1.48 2006 160 18.97 3,029 1.28 0.85 20.78 2005 146 15.70 2,287 1.07 0.85 7.90 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Van Eck Worldwide Hard Assets Service Class Division: 2009 (11) 82 $13.17 to $13.12  1.25% to 1.85% 26.63% to 26.28% (1) These amounts represent the dividends, excluding distributions of capital gains, received by the division from the underlying mutual fund, net of management fees assessed by the fund manager, divided by the average net assets. These ratios exclude those expenses, such as mortality and expense charges, that result in direct reductions in the unit values. The recognition of investment income by the subaccount is affected by the timing of the declaration of dividends by the underlying fund in which the subaccounts invest. (2) These ratios represent the annualized contract expenses of Separate Account B, consisting primarily of mortality and expense charges, for each period indicated. The ratios include only those expenses that result in adirect reduction to unit values. Charges made directly to contract owner accounts through the redemption of units and expenses of the underlying fund are excluded. (3) These amounts represent the total return for the periods indicated, including changes in the value of the underlying fund, and reflect deductions for all items included in the expense ratio. The total return does not include any expenses assessed through the redemption of units; inclusion of these expenses in the calculation would result in areduction in the total return presented. Investment options with adate notation indicate the effective date of that investment option in the variable account. The total return is calculated for the period indicated or from the effective date through the end of the reporting period. These percentages represent the range of total returns available as of the report date and correspond with the expense ratio lowest to highest. (4) These divisions received payment from an affiliate as compensation for foreign income tax credits. The total returns for these divisions would have been lower without the inclusion of the Payment from Affiliate. (5) Commencement of operations, January 4, 2005. (6) Commencement of operations, April 28, 2006. (7) Commencement of operations, January 5, 2007. (8) Commencement of operations, May 1, 2007. (9) Commenced operations May 19, 2008. (10) Commenced operations November 24, 2008. (11) Commenced operations May 18, 2009. (12) Represented the operations of Janus Aspen Mid Cap Growth Service Shares Division until May 18, 2009 name change. (13) Represented the operations of West Coast Equity Division until November 23, 2009 name change. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) There are divisions that have total return outside of the ranges indicated above. The following is a list of the divisions and corresponding lowest total return and highest total return. Division 2009 Unit Value 2009 Total Return American Century VP Income & Growth Class I Division $8.44 % Asset Allocation Division 23.21  Balanced Division 1.88 and 17.48  Bond & Mortgage Securities Division 2.09 and 18.89  Diversified International Division 2.28 and 20.97  Equity Income Division 8.02  Government & High Quality Bond Division 2.25 and 19.27  International Emerging Markets Division 31.08  International Small Cap Division 21.74  LargeCap Growth Division 1.66 and 15.81  LargeCap Growth I Division 28.48  LargeCap S&P 500 Index Division 8.51, 8.88 and 9.00  2.61, 2.71, 5.27, LargeCap Value Division 6.16, 8.27 and 8.99  MidCap Blend Division 3.85 and 35.80  32.72, 33.42 and MidCap Growth I Division 10.62 and 11.86 33.94 MidCap Value II Division 12.17 and 18.45  Money Market Division 1.64 and 14.32  Mortgage Securities Division  5.15 and 5.45 Principal LifeTime Strategic Income Division 10.78  Principal LifeTime 2010 Division 10.88  Principal LifeTime 2020 Division 11.20  Principal LifeTime 2030 Division 10.96  Principal LifeTime 2040 Division 11.02  Principal LifeTime 2050 Division 10.97  Real Estate Securities Division 24.96  Short-Term Income Division  8.51 and 8.91 SmallCap Blend Division 10.14 and 12.95  SmallCap Growth II Division 8.43  SmallCap Value I Division 17.94  Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2008 Unit Value 2008 Total Return American Century VP Income & Growth Class I Division $7.22 % Asset Allocation Division 19.78  Balanced Division 1.56 and 14.61  Bond & Mortgage Securities Division 1.74 and 15.82  Diversified International Division 1.80 and 16.48  Equity Income Division 6.77  Government & High Quality Bond Division 2.15 and 18.53  International Emerging Markets Division 18.55  International SmallCap Division 16.33  LargeCap Growth Division 1.32 and 12.61  LargeCap Growth I Division 18.88  LargeCap S&P 500 Index Division 6.82, 7.09 and 7.19  LargeCap Value Division 2.26, 18.56 and 27.22  MidCap Blend Division 2.90 and 27.10  MidCap Growth I Division 7.96 and 8.85  MidCap Value II Division 9.19 and 13.88  Money Market Division 1.65 and 14.47  Principal LifeTime Strategic Income Division 9.17 (25.31) Principal LifeTime 2010 Division 8.81 (32.23) Principal LifeTime 2020 Division 8.90 (35.39) Principal LifeTime 2030 Division 8.65 (37.65) Principal LifeTime 2040 Division 8.61 (39.38) Principal LifeTime 2050 Division 8.54 (40.23) Real Estate Securities Division 19.61  SAM Balanced Portfolio Division  (27.63) SAM Conservative Balanced Portfolio Division  (20.78) SAM Conservative Growth Portfolio Division  (34.44) SAM Flexible Income Portfolio Division  (15.41) SmallCap Blend Division 8.40 and 10.69  SmallCap Growth II Division 6.48  SmallCap Value I Division 15.63  Division 2007 Unit Value 2007 Total Return AIM V.I. SmallCap Equity Series I Division $  (1.43)% and 3.87% American Century VP Income and Growth Class I Division 11.14  Asset Allocation Division 26.65  Balanced Division 2.27 and 21.41  Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2007 Unit Value 2007 Total Return Bond Division $2.11 and $19.32 % Capital Value Division 3.51, 28.99 and 42.27  Diversified International Division 3.36 and 31.03  Equity Growth Division 32.19 2.66 and 2.73 Equity Income I Division 10.38  Government & High Quality Bond Division 2.20 and 19.07  Growth Division 2.33 and 22.46  International Emerging Markets Division 41.62  International SmallCap Division 33.26  10.98, 11.37 and LargeCap Stock Index Division 11.55  MidCap Division 4.41 and 41.53  MidCap Growth Division 13.69 and 15.16  MidCap Value Division 16.60 and 24.95  Money Market Division 1.62 and 14.28  Principal LifeTime Strategic Income Division 12.20  Principal LifeTime 2010 Division 12.91  Principal LifeTime 2020 Division 13.68  Principal LifeTime 2030 Division 13.78  Principal LifeTime 2040 Division 14.11  Principal LifeTime 2050 Division 14.20  Real Estate Securities Division 29.57  SAM Balanced Portfolio Division 10.27  SAM Conservative Balanced Portfolio Division 10.24  SAM Conservative Growth Portfolio Division 10.27  SAM Flexible Income Portfolio Division 10.18  SAM Strategic Growth Portfolio Division  2.54 SmallCap Division 13.45 and 17.04  SmallCap Growth Division 11.15  SmallCap Value Division 23.22  Division 2006 Unit Value 2006 Total Return American Century VP Income & Growth Class I Division $11.25 4.83% Asset Allocation Division 24.14  Balanced Division 2.17 and 20.58  Bond Division 2.05 and 18.92 0.35 Capital Value Division 3.53, 29.38 and 42.51 4.47 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2006 Unit Value 2006 Total Return Diversified International Division $2.91 and $27.07 6.56% Equity Growth Division 30.04  Government & High Quality Bond Division 2.11 and 18.41 0.29 Growth Division 1.90 and 18.46  International Emerging Markets Division 29.66  International SmallCap Division 30.83  10.57, 10.90 and LargeCap Stock Index Division 11.09 3.93 MidCap Division 4.05 and 38.42 4.32 MidCap Growth Division 12.51 and 13.80 3.76 MidCap Value Division 16.98 and 25.43 4.92 Money Market Division 1.55 and 13.79 0.60 Principal LifeTime Strategic Income Division 12.10 8.89 Principal LifeTime 2010 Division 12.60 10.91 Principal LifeTime 2020 Division 13.21 13.73 Principal LifeTime 2030 Division 13.17 13.40 Principal LifeTime 2040 Division 13.41 13.70 Principal LifeTime 2050 Division 13.48 14.06 Real Estate Securities Division 36.38 3.71 Short-Term Bond Division  0.44 SmallCap Division 13.40 and 16.90 4.60 SmallCap Growth Division 10.76 3.49 SmallCap Value Division 25.99 4.97 Division 2005 Unit Value 2005 Total Return Asset Allocation Division $21.67 % Balanced Division 1.96 and 18.70  Bond Division 1.97 and 18.30 2.60 Capital Value Division 2.96, 24.80 and 35.61 3.17 and 2.66 Diversified International Division 2.29 and 21.42 17.96 and 17.37 Equity Growth Division 28.64 11.77 and 12.33 Fidelity VIP Equity  Income Service Class 2 Division  4.26 and 3.06 Government & High Quality Bond Division 2.04 and 17.89 1.49 Growth Division 1.74 and 17.01  International Emerging Markets Division 21.71  International SmallCap Division 23.95  Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2005 Unit Value 2005 Total Return LargeCap Blend Division $ 3.69% and 2.82% LargeCap Stock Index Division 9.26 and 9.51  LargeCap Value Division  2.08 and 4.13 MidCap Division 3.57 and 34.06 8.84 MidCap Growth Division 11.56 and 12.69  MidCap Value Division 15.18 and 22.64  Money Market Division 1.49 and 13.34  Real Estate Securities Division 26.97 19.86 and 20.46 Short-Term Bond Division  (0.06) and 0.96 SmallCap Division 12.04 and 15.13  SmallCap Growth Division 10.00 6.53 and 7.06 SmallCap Value Division 22.18 5.94 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholder Principal Life Insurance Company We have audited the accompanying consolidated statements of financial position of Principal Life Insurance Company (the Company) as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders equity and cash flows for each of the three years in the period ended December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Companys internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Principal Life Insurance Company at December 31, 2009 and 2008, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to the consolidated financial statements, in response to new accounting standards, the Company changed its methods of accounting for other-than-temporary impairments on debt securities and for the treatment of noncontrolling interests effective January 1, 2009, and for the accounting for its pension and other postretirement benefits effective January 1, 2008. /s/ Ernst & Young LLP Des Moines, Iowa March 15, 2010 Principal Life Insurance Company Consolidated Statements of Financial Position December 31, (in millions) Assets Fixed maturities, available-for-sale $ 43,518.4 $ 38,064.0 Fixed maturities, trading 752.1 Equity securities, available-for-sale 234.2 Equity securities, trading 125.7 Mortgage loans 12,633.8 Real estate 915.2 Policy loans 881.4 Other investments 2,081.8 Total investments 55,688.2 Cash and cash equivalents 2,536.7 Accrued investment income 744.0 Premiums due and other receivables 938.2 Deferred policy acquisition costs 3,970.1 Property and equipment 494.0 Goodwill 258.2 Other intangibles 187.7 Separate account assets 51,069.2 Other assets 3,237.3 Total assets $ 125,698.8 $ 119,123.6 Liabilities Contractholder funds $ 39,764.7 $ 43,046.4 Future policy benefits and claims 15,974.2 Other policyholder funds 518.5 Short-term debt 291.1 Long-term debt 121.2 Income taxes currently payable 4.1 Deferred income taxes 4.2 Separate account liabilities 51,069.2 Other liabilities 5,952.9 Total liabilities 116,981.8 Stockholders equity Common stock, par value $1 per share  5.0 million shares authorized, 2.5 million shares issued and outstanding (wholly owned indirectly by Principal Financial Group, Inc.) 2.5 Additional paid-in capital 5,626.6 Retained earnings 1,158.5 Accumulated other comprehensive loss (4,737.6) Total stockholders equity attributable to Principal Life Insurance Company 2,050.0 Noncontrolling interest 91.8 Total stockholders equity 2,141.8 Total liabilities and stockholders equity $ 125,698.8 $ 119,123.6 See accompanying notes. Principal Life Insurance Company Consolidated Statements of Operations For the year ended December 31, (in millions) Revenues Premiums and other considerations $ 3,511.5 $ 4,005.1 $ 4,387.7 Fees and other revenues 1,849.5 1,996.8 Net investment income 3,472.0 3,552.5 Net realized capital gains (losses), excluding impairment losses on available-for-sale securities (144.9) (34.3) Total other-than-temporary impairment losses on available-for-sale securities (477.7) (314.1) Portion of impairment losses on fixed maturities, available-for-sale recognized in other comprehensive income   Net impairment losses on available-for-sale securities (477.7) (314.1) Net realized capital losses (622.6) (348.4) Total revenues 8,704.0 9,588.6 Expenses Benefits, claims and settlement expenses 5,634.0 5,908.6 Dividends to policyholders 267.3 293.8 Operating expenses 2,345.7 2,441.1 Total expenses 8,247.0 8,643.5 Income from continuing operations before income taxes 457.0 945.1 Income taxes 44.3 201.2 Income from continuing operations, net of related income taxes 412.7 743.9 Income from discontinued operations, net of related income taxes   20.2 Net income 412.7 764.1 Net income attributable to noncontrolling interest 9.6 23.0 Net income attributable to Principal Life Insurance Company $ 502.4 $ 403.1 $ 741.1 See accompanying notes. Principal Life Insurance Company Consolidated Statements of Stockholders Equity Accumulated Additional other Total Common paid-in Retained comprehensive Noncontrolling stockholders stock capital earnings income (loss) interest equity (in millions) Balances at January 1, 2007 $ 2.5 $ 5,515.3 $ 670.9 $ 612.6 $ 52.6 $ 6,853.9 Contributions from parent  13.9    13.9 Capital transactions of equity method investee, net of related income taxes  1.1    1.1 Stock-based compensation and additional related tax benefits  65.6 (1.2)   64.4 Dividends to parent   (650.0)   (650.0) Distributions to noncontrolling interest     (13.1) (13.1) Contributions from noncontrolling interest     27.4 27.4 Comprehensive income: Net income   741.1  23.0 764.1 Net unrealized losses, net    (550.8)  (550.8) Foreign currency translation adjustment, net of related income taxes    3.0  3.0 Unrecognized postretirement benefit obligation, net of related income taxes    52.7  52.7 Comprehensive income 269.0 Balances at December 31, 2007 2.5 5,595.9 760.8 117.5 89.9 6,566.6 Return of capital to parent  (5.2)    (5.2) Capital transactions of equity method investee, net of related income taxes  0.6    0.6 Stock-based compensation and additional related tax benefits  35.3 (0.8)   34.5 Dividends to parent   (5.5)   (5.5) Distributions to noncontrolling interest     (14.7) (14.7) Contributions from noncontrolling interest     7.0 7.0 Effects of changing postretirement benefit plan measurement date, net of related income taxes   0.9 (2.0)  (1.1) Comprehensive loss: Net income   403.1  9.6 412.7 Net unrealized losses, net    (4,205.1)  (4,205.1) Foreign currency translation adjustment, net of related income taxes    (15.5)  (15.5) Unrecognized postretirement benefit obligation, net of related income taxes    (632.5)  (632.5) Comprehensive loss (4,440.4) Balances at December 31, 2008 2.5 5,626.6 1,158.5 (4,737.6) 91.8 2,141.8 Contributions from parent     Stock-based compensation and additional related tax benefits    Dividends to parent     Distributions to noncontrolling interest     Contributions from noncontrolling interest     Purchase of subsidiary shares from noncontrolling interest    Effects of reclassifying noncredit component of previously recognized impairment losses on fixed maturities, available-for-sale, net     Comprehensive income: Net income    Net unrealized gains, net     Noncredit component of impairment losses on fixed maturities, available-for- sale, net     Foreign currency translation adjustment, net of related income taxes     Unrecognized postretirement benefit obligation, net of related income taxes     Comprehensive income Balances at December 31, 2009 $ 2.5 $ 6,408.9 $ 1,024.3 $ (1,086.8) $ 118.0 $ 6,466.9 See accompanying notes. Principal Life Insurance Company Consolidated Statements of Cash Flows For the year ended December 31, (in millions) Operating activities Net income $ 525.4 $ 412.7 $ 764.1 Adjustments to reconcile net income to net cash provided by operating activities: Income from discontinued operations, net of related income taxes   (20.2) Amortization of deferred policy acquisition costs 375.0 351.4 Additions to deferred policy acquisition costs (637.9) (568.8) Accrued investment income 22.3 (52.6) Net cash flows for trading securities (457.9) (180.7) Premiums due and other receivables (74.9) (136.6) Contractholder and policyholder liabilities and dividends 2,010.4 1,912.4 Current and deferred income taxes (benefits) (194.3) (105.8) Net realized capital losses 622.6 348.4 Depreciation and amortization expense 91.4 88.8 Mortgage loans held for sale, acquired or originated (36.8) (27.2) Mortgage loans held for sale, sold or repaid, net of gain 18.1 104.2 Real estate acquired through operating activities (77.5) (48.2) Real estate sold through operating activities 24.5 43.7 Stock-based compensation 23.2 59.7 Other (58.9) (108.9) Net adjustments 1,649.3 1,659.6 Net cash provided by operating activities 2,062.0 2,423.7 Investing activities Available-for-sale securities: Purchases (6,179.9) (10,223.8) Sales 1,087.1 2,858.5 Maturities 3,039.4 4,278.2 Mortgage loans acquired or originated (3,395.7) (3,043.8) Mortgage loans sold or repaid 2,791.1 1,996.5 Real estate acquired (33.3) (115.2) Real estate sold 68.7 50.8 Net purchases of property and equipment (104.1) (74.5) Purchases of interest in subsidiaries, net of cash acquired (18.0) (7.0) Net change in other investments (31.5) 16.3 Net cash provided by (used in) investing activities $ 1,189.5 $ (2,776.2) $ (4,264.0) Principal Life Insurance Company Consolidated Statements of Cash Flows  (continued) For the year ended December 31, (in millions) Financing activities Proceeds from financing element derivatives $ 122.0 $ 142.2 $ 128.7 Payments for financing element derivatives (114.6) (137.2) Excess tax benefits from share-based payment arrangements 2.7 9.6 Dividends to parent (5.5) (650.0) Capital contributions from (to) parent (5.2) 13.9 Issuance of long-term debt  0.1 0.2 Principal repayments of long-term debt (65.8) (69.4) Net proceeds (repayments) of short-term borrowings (53.3) (67.7) Investment contract deposits 11,349.0 9,958.9 Investment contract withdrawals (9,813.7) (8,209.9) Net increase in banking operation deposits 373.1 417.1 Other (5.4) (5.3) Net cash provided by (used in) financing activities 1,803.6 1,388.9 Discontinued operations Net cash provided by operating activities   2.5 Net cash used in investing activities   (1.3) Net cash used in financing activities   (0.5) Net cash provided by discontinued operations   0.7 Net increase (decrease) in cash and cash equivalents 1,089.4 (450.7) Cash and cash equivalents at beginning of year 1,447.3 1,898.0 Cash and cash equivalents at end of year $ 2,044.5 $ 2,536.7 $ 1,447.3 Cash and cash equivalents of discontinued operations included above At beginning of year $  $  $ (0.7) At end of year $  $  $  Supplemental Information: Cash paid for interest $ 14.7 $ 15.2 $ 20.7 Cash paid for income taxes $ 107.1 $ 227.5 $ 246.4 See accompanying notes. Principal Life Insurance Company Notes to Consolidated Financial Statements December 31, 2009 1. Nature of Operations and Significant Accounting Policies Description of Business Principal Life Insurance Company along with its consolidated subsidiaries is a diversified financial services organization engaged in promoting retirement savings and investment and insurance products and services in the U.S. We are a direct wholly owned subsidiary of Principal Financial Services, Inc. (PFSI), which in turn is a direct wholly owned subsidiary of Principal Financial Group, Inc. (PFG). Basis of Presentation The accompanying consolidated financial statements, which include our majority-owned subsidiaries and consolidated variable interest entities (VIEs), have been prepared in conformity with U.S. generally accepted accounting principles (U.S. GAAP). Less than majority-owned entities in which we have at least a 20% interest and limited liability companies (LLCs), partnerships and real estate joint ventures in which we have at least a 5% interest, are reported on the equity basis in the consolidated statements of financial position as other investments. Investments in LLCs, partnerships and real estate joint ventures in which we have an ownership percentage of 3% to 5% are accounted for under the equity or cost method depending upon the specific facts and circumstances of our ownership and involvement. All significant intercompany accounts and transactions have been eliminated. Information included in the notes to the financial statements excludes information applicable to less than majority-owned entities reported on the equity and cost methods, unless otherwise noted. We have evaluated subsequent events through March 15, 2010, which was the date our consolidated financial statements were issued. Reclassifications have been made to prior period financial statements to conform to the December 31, 2009, presentation. See Recent Accounting Pronouncements for impact of new accounting guidance on prior period financial statements. Closed Block We operate a closed block (Closed Block) for the benefit of individual participating dividend-paying policies in force at the time of the 1998 mutual insurance holding company (MIHC) formation. See Note 8, Closed Block, for further details. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued authoritative guidance that requires new disclosures related to fair value measurements and clarifies existing disclosure requirements about the level of disaggregation, inputs and valuation techniques. Specifically, reporting entities now must disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. In addition, in the reconciliation for Level 3 fair value measurements, a reporting entity should present separately information about purchases, sales, issuances and settlements. The guidance clarifies that a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities for disclosure of fair value measurement, considering the level of disaggregated information required by other applicable U.S. GAAP guidance and should also provide disclosures about the valuation techniques and inputs used to measure fair value for each class of assets and liabilities. This guidance will be effective for us on January 1, 2010, except for the disclosures about purchases, sales, issuances and settlements in the reconciliation for Level 3 fair value measurements, which will be effective for us on January 1, 2011. This guidance will not have a material impact on our consolidated financial statements. In September 2009, FASB issued authoritative guidance for measuring the fair value of certain alternative investments and to offer investors a practical means for measuring the fair value of investments in certain entities that calculate net asset value per share. This guidance was effective for us on October 1, 2009, and did not have a material impact on our consolidated financial statements. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) In August 2009, the FASB issued authoritative guidance to provide additional guidance on measuring the fair value of liabilities. This guidance clarifies that the quoted price for the identical liability, when traded as an asset in an active market, is also a Level 1 measurement for that liability when no adjustment to the quoted price is required. In the absence of a quoted price in an active market, an entity must use one or more of the following valuation techniques to estimate fair value: (1) a valuation technique that uses a quoted price (a) of an identical liability when traded as an asset or (b) of a similar liability when traded as an asset; or (2) another valuation technique such as (a) a present value technique or (b) a technique based on the amount an entity would pay to transfer the identical liability or would receive to enter into an identical liability. This guidance was effective for us on October 1, 2009, and did not have a material impact on our consolidated financial statements. In June 2009, the FASB issued authoritative guidance for the establishment of the FASB Accounting Standards Codification TM (Codification) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP. Rules and interpretive releases of the United States Securities and Exchange Commission (SEC) under federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. All guidance contained in the Codification carries an equal level of authority. This guidance was effective for us on July 1, 2009, and did not have a material impact on our consolidated financial statements. In June 2009, the FASB issued authoritative guidance to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its fi nancial reports about a transfer of fi nancial assets; the effects of a transfer on its fi nancial position, fi nancial performance, and cash fl ows; and a transferors continuing involvement in transferred fi nancial assets. The most significant change is the elimination of the concept of a qualifying special-purpose entity. Therefore, formerly qualifying special-purpose entities (as defined under previous accounting standards) should be evaluated for consolidation by reporting entities on and after the effective date in accordance with the applicable consolidation guidance. This guidance will be effective for us on January 1, 2010, and is not expected to have a material impact on our consolidated financial statements. Also in June 2009, the FASB issued authoritative guidance related to the accounting for VIEs, which amends prior guidance and requires an enterprise to perform an analysis to determine whether the enterprises variable interest or interests give it a controlling fi nancial interest in a VIE. This analysis identi fi es the primary bene fi ciary of a VIE as the enterprise that has (1) the power to direct the activities of a VIE that most signi fi cantly impact the entitys economic performance and (2) the obligation to absorb losses of the entity that could potentially be signi fi cant to the VIE or the right to receive bene fi ts from the entity that could potentially be signi fi cant to the VIE. In addition, this guidance requires ongoing reassessments of whether an enterprise is the primary bene fi ciary of a VIE. Furthermore, we are required to enhance disclosures that will provide users of fi nancial statements with more transparent information about an enterprises involvement in a VIE. The enhanced disclosures are required for any enterprise that holds a variable interest in a VIE. This guidance will be effective for us on January 1, 2010, and will result in the consolidation of additional entities in our consolidated financial statements and additional required disclosures. We do not anticipate these changes will have a material impact on our consolidated financial statements. On February 25, 2010, the FASB issued an amendment to this guidance. The amendment indefinitely defers the consolidation requirements for reporting enterprises interests in entities that have the characteristics of investment companies and regulated money market funds. The amendment will be effective for us on January 1, 2010. In April 2009, the FASB issued authoritative guidance which relates to the recognition and presentation of an other- than-temporary impairment (OTTI) of securities and requires additional disclosures. The recognition provisions apply only to debt securities classified as available-for-sale and held-to-maturity, while the presentation and disclosure requirements apply to both debt and equity securities. An impaired debt security will be considered other-than-temporarily impaired if a holder has the intent to sell, or it more likely than not will be required to sell prior to recovery of the amortized cost. If a holder of a debt security does not expect recovery of the entire cost basis, even if there is no intention to sell the security, it will be considered an OTTI as well. This guidance also changes how an entity recognizes an OTTI for a debt security by separating the loss between the amount representing the credit loss and the amount relating to other factors, if a holder does not have the intent to sell or it more likely than not will not be required to sell prior to recovery of the amortized cost less any current period credit loss. Credit losses will be recognized in net income and losses relating to other factors will be recognized in other comprehensive income (OCI). If the holder has the intent to sell or it more likely than not will be required to sell before its recovery of amortized cost less any current period credit loss, the entire OTTI will continue to be recognized in net income. Furthermore, this guidance requires a cumulative effect adjustment to the opening balance of retained earnings in the period of adoption with a corresponding adjustment to accumulated OCI. We adopted this guidance effective January 1, 2009. The cumulative change in accounting principle from adopting this guidance resulted in a net $9.9 million increase to retained earnings and a corresponding decrease to accumulated OCI. The required disclosures have been included in our consolidated financial statements. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Also in April 2009, the FASB issued authoritative guidance which provides additional information on estimating fair value when the volume and level of activity for an asset or liability have significantly decreased in relation to normal market activity for the asset or liability and clarifies that the use of multiple valuation techniques may be appropriate. It also provides additional guidance on circumstances that may indicate a transaction is not orderly. Further, it requires additional disclosures about fair value measurements in annual and interim reporting periods. We adopted this guidance effective January 1, 2009, and it did not have a material impact on our consolidated financial statements. See Note 16, Fair Value of Financial Instruments, for further details. In January 2009, the FASB issued authoritative guidance related to the assessment of the OTTI of certain beneficial interests in securitized financial assets, which eliminated the requirement that a financial instrument holders best estimate of cash flows be based upon those that a market participant would use. Instead, this guidance requires the use of managements judgment in the determination of whether it is probable there has been an adverse change in estimated cash flow. This guidance was effective for us on October 1, 2008, and did not have a material impact on our consolidated financial statements. In December 2008, the FASB issued authoritative guidance requiring additional disclosures by public entities with continuing involvement in transfers of financial assets to special purpose entities and with variable interests in VIEs. This guidance was effective for us on October 1, 2008. We have included the required disclosures in our consolidated financial statements. See Note 5, Variable Interest Entities for further details. In September 2008, the FASB issued authoritative guidance (1) requiring disclosures by sellers of credit derivatives, including credit derivatives embedded in a hybrid instrument and (2) requiring an additional disclosure about the current status of the payment/performance risk of a guarantee. This guidance was effective for us on October 1, 2008. We have included the required disclosures in our consolidated financial statements. See Note 7, Derivative Financial Instruments, for further details relating to our credit derivatives. In March 2008, the FASB issued authoritative guidance requiring (1) qualitative disclosures about objectives and strategies for using derivatives, (2) quantitative disclosures about fair value amounts of gains and losses on derivative instruments and related hedged items and (3) disclosures about credit-risk-related contingent features in derivative instruments. The disclosures are intended to provide users of financial statements with an enhanced understanding of how and why derivative instruments are used, how they are accounted for and the financial statement impacts. We adopted these changes on January 1, 2009. See Note 7, Derivative Financial Instruments, for further details. In December 2007, the FASB issued authoritative guidance requiring that the acquiring entity in a business combination establish the acquisition-date fair value as the measurement objective for all assets acquired and liabilities assumed, including any noncontrolling interests, and requires the acquirer to disclose additional information needed to more comprehensively evaluate and understand the nature and financial effect of the business combination. In addition, direct acquisition costs are to be expensed. We adopted this guidance on January 1, 2009, and all requirements are applied prospectively. Also in December 2007, the FASB issued authoritative guidance mandating the following changes to noncontrolling interests: (1) Noncontrolling interests are to be treated as a separate component of equity, rather than as a liability or other item outside of equity. (2) Net income includes the total income of all consolidated subsidiaries, with separate disclosures on the face of the statement of operations of the income attributable to controlling and noncontrolling interests. Previously, net income attributable to the noncontrolling interest was reported as an operating expense in arriving at consolidated net income. (3) This guidance revises the accounting requirements for changes in a parents ownership interest when the parent retains control and for changes in a parents ownership interest that results in deconsolidation. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) We adopted this guidance on January 1, 2009. Presentation and disclosure requirements have been applied retrospectively for all periods presented. All other requirements have been applied prospectively. Certain separate account arrangements involve ownership of mutual funds to support the investment objective of the separate account. It is possible that, through a separate account arrangement, greater than 50% of the mutual fund shares could be owned. The accounting guidance for this circumstance is not well defined, but we, like many other insurers, do not consolidate the mutual fund as we believe the arrangement qualifies for the exemption afforded investment companies. In September 2009, the FASB issued proposed guidance addressing an insurers accounting for majority-owned investments through a separate account. The comment period for this proposed guidance ended on October 26, 2009, and while the final outcome is still uncertain, the guidance as exposed supports our position. In February 2007, the FASB issued authoritative guidance permitting entities to choose, at specified election dates, to measure eligible financial instruments and certain other items at fair value that are not currently required to be reported at fair value. Unrealized gains and losses on items for which the fair value option is elected shall be reported in net income. The decision about whether to elect the fair value option (1) is applied instrument by instrument, with certain exceptions (2) is irrevocable and (3) is applied to an entire instrument and not only to specified risks, specific cash flows, or portions of that instrument. This guidance also requires additional disclosures that are intended to facilitate comparisons between entities that choose different measurement attributes for similar assets and liabilities and between assets and liabilities in the financial statements of an entity that selects different measurement attributes for similar assets and liabilities. At the effective date, the fair value option may be elected for eligible items that exist at that date and the effect of the first remeasurement to fair value for those items should be reported as a cumulative effect adjustment to retained earnings. We adopted this guidance on January 1, 2008, and the resulting cumulative effect of the change in accounting principle was immaterial. Therefore, the pre-tax cumulative effect of the change in accounting principle is reflected in net realized capital gains (losses). Election of this option upon acquisition or assumption of eligible items could introduce period to period volatility in net income. In September 2006, the FASB issued authoritative guidance related to defined benefit pension plans and other postretirement benefit plans, which eliminated the ability to choose a measurement date by requiring that plan assets and benefit obligations be measured as of the annual balance sheet date. This guidance was effective for us on December 31, 2008. For 2007, we used a measurement date of October 1 for the measurement of plan assets and benefit obligations. Two transition methods were available when implementing the change in measurement date for 2008. We chose the alternative that allowed us to use the October 1, 2007, measurement date as a basis for determining the 2008 expense and transition adjustment. The effect of changing the measurement date resulted in a $0.9 million increase to retained earnings and a $2.0 million decrease to accumulated OCI in the first quarter of 2008. In September 2006, the FASB issued authoritative guidance for using fair value to measure assets and liabilities, which applies whenever other standards require or permit assets or liabilities to be measured at fair value, but does not expand the use of fair value measurement. This guidance establishes a fair value hierarchy that gives the highest priority to quoted prices in active markets and the lowest priority to unobservable data, and requires fair value measurements to be separately disclosed by level within the hierarchy. In February 2008, the FASB deferred the effective date of this guidance for one year for nonfinancial assets and nonfinancial liabilities that are recognized or disclosed at fair value on a nonrecurring basis. In February 2008, the FASB issued authoritative guidance excluding instruments covered by lease accounting and its related interpretive guidance from the scope of its fair value measurement guidance. In October 2008, the FASB issued authoritative guidance which clarifies the application of its fair value measurement guidance in an inactive market and provides an illustrative example to demonstrate how the fair value of a financial asset is determined when the market for that financial asset is inactive. Our adoption of the FASBs fair value measurement guidance on January 1, 2008, for assets and liabilities measured at fair value on a recurring basis and financial assets and liabilities measured at fair value on a nonrecurring basis did not have a material impact on our consolidated financial statements. We deferred the adoption for nonfinancial assets and liabilities measured at fair value on a nonrecurring basis until January 1, 2009, which also did not have a material impact on our consolidated financial statements. See Note 16, Fair Value of Financial Instruments, for further details. In July 2006, the FASB issued authoritative guidance prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken, or expected to be taken, in a tax return. This guidance requires the affirmative evaluation that it is more likely than not, based on the technical merits of a tax position, that an enterprise is entitled to economic benefits resulting from positions taken in income tax returns. If a tax position does not meet the more-likely-than-not recognition threshold, the benefit of that position is not recognized in the financial statements. In addition, this guidance requires companies to disclose additional quantitative and qualitative information in their financial statements about uncertain tax positions. We adopted this guidance on January 1, 2007, which did not have a material impact on our consolidated financial statements. See Note 12, Income Taxes, for further details. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) In March 2006, the FASB issued authoritative guidance which (1) requires an entity to recognize a servicing asset or liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract in specified situations, (2) requires all separately recognized servicing assets and liabilities to be initially measured at fair value, (3) for subsequent measurement of each class of separately recognized servicing assets and liabilities, an entity can elect either the amortization or fair value measurement method, (4) permits a one-time reclassification of available-for-sale securities to trading securities by an entity with recognized servicing rights, without calling into question the treatment of other available-for-sale securities, provided the available-for-sale securities are identified in some manner as offsetting the entity's exposure to changes in fair value of servicing assets or liabilities that a servicer elects to subsequently measure at fair value, and (5) requires separate presentation of servicing assets and liabilities measured at fair value in the statement of financial position and also requires additional disclosures. For us, the initial measurement requirements of this statement should be applied prospectively to all transactions entered into after January 1, 2007. The election related to the subsequent measurement of servicing assets and liabilities was also effective for us on January 1, 2007. We did not elect to subsequently measure any of our servicing rights at fair value or reclassify any available-for-sale securities to trading. In February 2006, the FASB issued authoritative guidance which (1) permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, (2) clarifies which interest- only and principal-only strips are not subject to the requirements of derivative accounting guidance (3) establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, (4) clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives and (5) eliminates the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. For us, this guidance was effective for all financial instruments acquired or issued after January 1, 2007. At adoption, the fair value election could also be applied to hybrid financial instruments that had been bifurcated under derivative accounting guidance prior to adoption of this guidance. We adopted this guidance on January 1, 2007, and did not apply the fair value election to any existing hybrid financial instruments that had been bifurcated. In September 2005, the AICPA issued authoritative guidance relating to accounting for deferred policy acquisition costs (DPAC) when insurance or investment contracts are modified or exchanged. An internal replacement of an insurance or investment contract is defined as a modification in product benefits, features, rights, or coverages that occurs by the exchange of a contract for a new contract, or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract. An internal replacement that is determined to result in a replacement contract that is substantially unchanged from the replaced contract should be accounted for as a continuation of the replaced contract. Contract modifications resulting in a replacement contract that is substantially changed from the replaced contract should be accounted for as an extinguishment of the replaced contract and any unamortized DPAC, unearned revenue liabilities, and deferred sales inducement costs from the replaced contract should be written off and acquisition costs on the new contracts deferred as appropriate. This guidance was effective for internal replacements occurring prospectively beginning in 2007. Adoption of this guidance did not have a material impact on our consolidated financial statements. Use of Estimates in the Preparation of Financial Statements The preparation of our consolidated financial statements and accompanying notes requires management to make estimates and assumptions that affect the amounts reported and disclosed. These estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed in the consolidated financial statements and accompanying notes. The most critical estimates include those used in determining:  the fair value of investments in the absence of quoted market values;  investment impairments;  the fair value of and accounting for derivatives;  the DPAC and other actuarial balances where the amortization is based on estimated gross profits;  the measurement of goodwill, indefinite lived intangible assets, finite lived intangible assets and related impairments, if any;  the liability for future policy benefits and claims;  the value of our pension and other postretirement benefit obligations and  accounting for income taxes and the valuation of deferred tax assets. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) A description of such critical estimates is incorporated within the discussion of the related accounting policies which follow. In applying these policies, management makes subjective and complex judgments that frequently require estimates about matters that are inherently uncertain. Many of these policies, estimates and related judgments are common in the insurance and financial services industries; others are specific to our businesses and operations. Actual results could differ from these estimates. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, money market instruments and other debt issues with a maturity date of three months or less when purchased. Investments Fixed maturity securities include bonds, mortgage-backed securities, redeemable preferred stock and certain nonredeemable preferred stock. Equity securities include mutual funds, common stock and nonredeemable preferred stock. We classify fixed maturity securities and equity securities as either available-for-sale or trading at the time of the purchase and, accordingly, carry them at fair value. See Note 16, Fair Value of Financial Instruments, for policies related to the determination of fair value. Unrealized gains and losses related to available-for-sale securities, excluding those in fair value hedging relationships, are reflected in stockholders equity, net of adjustments related to DPAC, sales inducements, unearned revenue reserves, derivatives in cash flow hedge relationships and applicable income taxes. Unrealized gains and losses related to available-for-sale securities in fair value hedging relationships and mark-to-market adjustments on certain trading securities are reflected in net realized capital gains (losses). We also have trading securities portfolios that support investment strategies that involve the active and frequent purchase and sale of fixed maturity securities. Mark-to-market adjustments related to these trading securities are reflected in net investment income. The cost of fixed maturity securities is adjusted for amortization of premiums and accrual of discounts, both computed using the interest method. The cost of fixed maturity securities and equity securities is adjusted for declines in value that are other than temporary. Impairments in value deemed to be other than temporary are primarily reported in net income as a component of net realized capital gains (losses), with noncredit impairment losses for certain fixed maturity securities reported in OCI. See further discussion in Note 6, Investments. For loan-backed and structured securities, we recognize income using a constant effective yield based on currently anticipated cash flows. Real estate investments are reported at cost less accumulated depreciation. The initial cost bases of properties acquired through loan foreclosures are the lower of the fair market values of the properties at the time of foreclosure or the outstanding loan balance. Buildings and land improvements are generally depreciated on the straight-line method over the estimated useful life of improvements, and tenant improvement costs are depreciated on the straight-line method over the term of the related lease. We recognize impairment losses for properties when indicators of impairment are present and a property's expected undiscounted cash flows are not sufficient to recover the property's carrying value. In such cases, the cost bases of the properties are reduced to fair value. Real estate expected to be disposed is carried at the lower of cost or fair value, less cost to sell, with valuation allowances established accordingly and depreciation no longer recognized. The carrying amount of real estate held for sale was $23.8 million and $135.4 million as of December 31, 2009 and 2008, respectively. Any impairment losses and any changes in valuation allowances are reported in net income. Commercial and residential mortgage loans are generally reported at cost adjusted for amortization of premiums and accrual of discounts, computed using the interest method, net of valuation allowances. Any changes in the valuation allowances are reported in net income as net realized capital gains (losses). We measure impairment based upon the difference between carrying value and estimated value. Estimated value is based on either the present value of expected cash flows discounted at the loan's effective interest rate, the loan's observable market price or the fair value of the collateral. If foreclosure is probable, the measurement of any valuation allowance is based upon the fair value of the collateral. We had commercial mortgage loans held for sale in the amount of $3.4 million and $12.9 million at December 31, 2009 and 2008, respectively, which are carried at the lower of cost or fair value and reported as mortgage loans in the consolidated statements of financial position. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Net realized capital gains and losses on sales of investments are determined on the basis of specific identification. In general, in addition to realized capital gains and losses on investment sales and periodic settlements on derivatives not designated as hedges, we report gains and losses related to the following in net realized capital gains (losses): other than temporary impairments of securities, mark-to-market adjustments on certain trading securities, mark-to-market adjustments on certain seed money investments, fair value hedge ineffectiveness, mark-to-market adjustments on derivatives not designated as hedges, changes in the mortgage loan valuation allowance and impairments of real estate held for investment. Investment gains and losses on sales of certain real estate held for sale, which do not meet the criteria for classification as a discontinued operation and mark-to-market adjustments on certain trading securities are reported as net investment income and are excluded from net realized capital gains (losses). Policy loans and other investments, excluding investments in unconsolidated entities, are primarily reported at cost. Derivatives Overview. Derivatives are financial instruments whose values are derived from interest rates, foreign exchange rates, financial indices or the values of securities. Derivatives generally used by us include interest rate swaps, swaptions, futures, currency swaps, currency forwards, credit default swaps, commodity swaps and options. Derivatives may be exchange traded or contracted in the over-the-counter market. Derivative positions are either assets or liabilities in the consolidated statements of financial position and are measured at fair value, generally by obtaining quoted market prices or through the use of pricing models. See Note 16, Fair Value of Financial Instruments, for policies related to the determination of fair value. Fair values can be affected by changes in interest rates, foreign exchange rates, financial indices, values of securities, credit spreads, and market volatility and liquidity. Accounting and Financial Statement Presentation. We designate derivatives as either: (a) a hedge of the exposure to changes in the fair value of a recognized asset or liability or an unrecognized firm commitment, including those denominated in a foreign currency (fair value hedge); (b) a hedge of a forecasted transaction or the exposure to variability of cash flows to be received or paid related to a recognized asset or liability, including those denominated in a foreign currency (cash flow hedge) or (c) a derivative not designated as a hedging instrument. Our accounting for the ongoing changes in fair value of a derivative depends on the intended use of the derivative and the designation, as described above, and is determined when the derivative contract is entered into or at the time of redesignation. Hedge accounting is used for derivatives that are specifically designated in advance as hedges and that reduce our exposure to an indicated risk by having a high correlation between changes in the value of the derivatives and the items being hedged at both the inception of the hedge and throughout the hedge period. Fair Value Hedges. When a derivative is designated as a fair value hedge and is determined to be highly effective, changes in its fair value, along with changes in the fair value of the hedged asset, liability or firm commitment attributable to the hedged risk, are reported in net realized capital gains (losses). Any difference between the net change in fair value of the derivative and the hedged item represents hedge ineffectiveness. Cash Flow Hedges. When a derivative is designated as a cash flow hedge and is determined to be highly effective, changes in its fair value are recorded as a component of OCI. Any hedge ineffectiveness is recorded immediately in net income. At the time the variability of cash flows being hedged impacts net income, the related portion of deferred gains or losses on the derivative instrument is reclassified and reported in net income. Non-Hedge Derivatives. If a derivative does not qualify or is not designated for hedge accounting, all changes in fair value are reported in net income without considering the changes in the fair value of the economically associated assets or liabilities. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Hedge Documentation and Effectiveness Testing. At inception, we formally document all relationships between hedging instruments and hedged items, as well as our risk management objective and strategy for undertaking various hedge transactions. This process includes associating all derivatives designated as fair value or cash flow hedges with specific assets or liabilities on the statement of financial position or with specific firm commitments or forecasted transactions. Effectiveness of the hedge is formally assessed at inception and throughout the life of the hedging relationship. Even if a derivative is highly effective and qualifies for hedge accounting treatment, the hedge might have some ineffectiveness. We use qualitative and quantitative methods to assess hedge effectiveness. Qualitative methods may include monitoring changes to terms and conditions and counterparty credit ratings. Quantitative methods may include statistical tests including regression analysis and minimum variance and dollar offset techniques. Termination of Hedge Accounting. We prospectively discontinue hedge accounting when (1) the criteria to qualify for hedge accounting is no longer met, e.g., a derivative is determined to no longer be highly effective in offsetting the change in fair value or cash flows of a hedged item; (2) the derivative expires, is sold, terminated or exercised; or (3) we remove the designation of the derivative being the hedging instrument for a fair value or cash flow hedge. If it is determined that a derivative no longer qualifies as an effective hedge, the derivative will continue to be carried on the consolidated statements of financial position at its fair value, with changes in fair value recognized prospectively in net realized capital gains (losses). The asset or liability under a fair value hedge will no longer be adjusted for changes in fair value pursuant to hedging rules and the existing basis adjustment is amortized to the consolidated statements of operations line associated with the asset or liability. The component of OCI related to discontinued cash flow hedges that are no longer highly effective is amortized to the consolidated statements of operations consistent with the net income impacts of the original hedged cash flows. If a cash flow hedge is discontinued because a hedged forecasted transaction is no longer probable, the deferred gain or loss is immediately reclassified from OCI into net income. Embedded Derivatives. We purchase and issue certain financial instruments and products that contain a derivative that is embedded in the financial instrument or product. We assess whether this embedded derivative is clearly and closely related to the asset or liability that serves as its host contract. If we deem that the embedded derivative's terms are not clearly and closely related to the host contract, and a separate instrument with the same terms would qualify as a derivative instrument, the derivative is bifurcated from that contract and held at fair value on the consolidated statements of financial position, with changes in fair value reported in net income. Contractholder and Policyholder Liabilities Contractholder and policyholder liabilities (contractholder funds, future policy benefits and claims and other policyholder funds) include reserves for investment contracts and reserves for universal life, term life insurance, participating traditional individual life insurance, group life insurance, accident and health insurance and disability income policies, as well as a provision for dividends on participating policies. Investment contracts are contractholders' funds on deposit with us and generally include reserves for pension and annuity contracts. Reserves on investment contracts are equal to the cumulative deposits less any applicable charges and withdrawals plus credited interest. Reserves for universal life insurance contracts are equal to cumulative deposits less charges plus credited interest, which represents the account balances that accrue to the benefit of the policyholders. We hold additional reserves on certain long duration contracts where benefit features result in gains in early years followed by losses in later years, universal life/variable universal life contracts that contain no lapse guarantee features, or annuities with guaranteed minimum death benefits. Reserves for nonparticipating term life insurance and disability income contracts are computed on a basis of assumed investment yield, mortality, morbidity and expenses, including a provision for adverse deviation, which generally varies by plan, year of issue and policy duration. Investment yield is based on our experience. Mortality, morbidity and withdrawal rate assumptions are based on our experience and are periodically reviewed against both industry standards and experience. Reserves for participating life insurance contracts are based on the net level premium reserve for death and endowment policy benefits. This net level premium reserve is calculated based on dividend fund interest rates and mortality rates guaranteed in calculating the cash surrender values described in the contract. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Participating business represented approximately 17%, 17% and 18% of our life insurance in force and 55%, 57% and 59% of the number of life insurance policies in force at December 31, 2009, 2008 and 2007, respectively. Participating business represented approximately 68% of life insurance premiums for the years ended December 31, 2009, 2008 and 2007, respectively. The amount of dividends to policyholders is declared annually by our Board of Directors. The amount of dividends to be paid to policyholders is determined after consideration of several factors including interest, mortality, morbidity and other expense experience for the year and judgment as to the appropriate level of statutory surplus to be retained by us. At the end of the reporting period, we establish a dividend liability for the pro rata portion of the dividends expected to be paid on or before the next policy anniversary date. Some of our policies and contracts require payment of fees or other policyholder assessments in advance for services that will be rendered over the estimated lives of the policies and contracts. These payments are established as unearned revenue liabilities upon receipt and included in other policyholder funds in the consolidated statements of financial position. These unearned revenue reserves are amortized to operations over the estimated lives of these policies and contracts in relation to the emergence of estimated gross profit margins. The liability for unpaid accident and health claims is an estimate of the ultimate net cost of reported and unreported losses not yet settled. This liability is estimated using actuarial analyses and case basis evaluations. Although considerable variability is inherent in such estimates, we believe that the liability for unpaid claims is adequate. These estimates are continually reviewed and, as adjustments to this liability become necessary, such adjustments are reflected in net income. Recognition of Premiums and Other Considerations, Fees and Other Revenues and Benefits Traditional individual life insurance products include those products with fixed and guaranteed premiums and benefits and consist principally of whole life and term life insurance policies. Premiums from these products are recognized as premium revenue when due. Related policy benefits and expenses for individual life products are associated with earned premiums and result in the recognition of profits over the expected term of the policies and contracts. Immediate annuities with life contingencies include products with fixed and guaranteed annuity considerations and benefits and consist principally of group and individual single premium annuities with life contingencies. Annuity considerations from these products are recognized as revenue. However, the collection of these annuity considerations does not represent the completion of the earnings process, as we establish annuity reserves, using estimates for mortality and investment assumptions, which include a provision for adverse deviation as required by U.S. GAAP. We anticipate profits to emerge over the life of the annuity products as we earn investment income, pay benefits and release reserves. Group life and health insurance premiums are generally recorded as premium revenue over the term of the coverage. Certain group contracts contain experience premium refund provisions based on a pre-defined formula that reflects their claim experience. Experience premium refunds reduce revenue over the term of the coverage and are adjusted to reflect current experience. Related policy benefits and expenses for group life and health insurance products are associated with earned premiums and result in the recognition of profits over the term of the policies and contracts. Fees for contracts providing claim processing or other administrative services are recorded as revenue over the period the service is provided. Universal life-type policies are insurance contracts with terms that are not fixed. Amounts received as payments for such contracts are not reported as premium revenues. Revenues for universal life-type insurance contracts consist of policy charges for the cost of insurance, policy initiation and administration, surrender charges and other fees that have been assessed against policy account values and investment income. Policy benefits and claims that are charged to expense include interest credited to contracts and benefit claims incurred in the period in excess of related policy account balances. Investment contracts do not subject us to significant risks arising from policyholder mortality or morbidity and consist primarily of Guaranteed Investment Contracts (GICs), funding agreements and certain deferred annuities. Amounts received as payments for investment contracts are established as investment contract liability balances and are not reported as premium revenues. Revenues for investment contracts consist of investment income and policy administration charges. Investment contract benefits that are charged to expense include benefit claims incurred in the period in excess of related investment contract liability balances and interest credited to investment contract liability balances. Fees and other revenues are earned for asset management services provided to retail and institutional clients based largely upon contractual rates applied to the market value of the client's portfolio. Additionally, fees and other revenues are earned for administrative services performed including recordkeeping and reporting services for retirement savings plans. Fees and other revenues received for performance of asset management and administrative services are recognized as revenue when earned, typically when the service is performed. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Deferred Policy Acquisition Costs Commissions and other costs (underwriting, issuance and field expenses) that vary with and are primarily related to the acquisition of new and renewal insurance policies and investment contract business are capitalized to the extent recoverable. Maintenance costs and acquisition costs that are not deferrable are charged to operations as incurred. DPAC for universal life-type insurance contracts, participating life insurance policies and certain investment contracts are being amortized over the lives of the policies and contracts in relation to the emergence of estimated gross profit margins. This amortization is adjusted in the current period when estimated gross profits are revised. For individual variable life insurance, individual variable annuities and group annuities which have separate account equity investment options, we utilize a mean reversion method (reversion to the mean assumption), a common industry practice, to determine the future domestic equity market growth assumption used for the amortization of DPAC. The DPAC of nonparticipating term life insurance and individual disability policies are being amortized over the premium-paying period of the related policies using assumptions consistent with those used in computing policyholder liabilities. DPAC are subject to recoverability testing at the time of policy issue and loss recognition testing on an annual basis, or when an event occurs that may warrant loss recognition. If loss recognition is necessary, DPAC would be written off to the extent that it is determined that future policy premiums and investment income or gross profits are not adequate to cover related losses and expenses. Deferred Policy Acquisition Costs on Internal Replacements All insurance and investment contract modifications and replacements are reviewed to determine if the internal replacement results in a substantially changed contract. If so, the acquisition costs, sales inducements and unearned revenue associated with the new contract are deferred and amortized over the lifetime of the new contract. In addition, the existing DPAC, sales inducement costs and unearned revenue balances associated with the replaced contract are written off. If an internal replacement results in a substantially unchanged contract, the acquisition costs, sales inducements and unearned revenue associated with the new contract are immediately recognized in the period incurred. In addition, the existing DPAC, sales inducement costs or unearned revenue balance associated with the replaced contract is not written off, but instead is carried over to the new contract. Long-Term Debt Long-term debt includes notes payable, nonrecourse mortgages and other debt with a maturity date greater than one year at the date of issuance. Current maturities of long-term debt are classified as long-term debt in our statement of financial position. Reinsurance We enter into reinsurance agreements with other companies in the normal course of business. We may assume reinsurance from or cede reinsurance to other companies. Assets and liabilities related to reinsurance ceded are reported on a gross basis. Premiums and expenses are reported net of reinsurance ceded. The cost of reinsurance related to long-duration contracts is accounted for over the life of the underlying reinsured policies using assumptions consistent with those used to account for the underlying policies. We are contingently liable with respect to reinsurance ceded to other companies in the event the reinsurer is unable to meet the obligations it has assumed. At December 31, 2009 and 2008, our largest exposures to a single third-party reinsurer in our individual life insurance business was $22.0 billion and $18.5 billion of life insurance in force, representing 14% and 11% of total net individual life insurance in force, respectively. The financial statement exposure is limited to the reinsurance recoverable related to this single third party reinsurer, which was $26.8 million and $18.1 million at December 31, 2009 and 2008, respectively. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) The effects of reinsurance on premiums and other considerations and policy and contract benefits were as follows: For the year ended December 31, (in millions) Premiums and other considerations: Direct $ 3,807.9 $ 4,290.5 $ 4,504.4 Assumed 9.7 160.0 Ceded (295.1) (276.7) Net premiums and other considerations $ 3,511.5 $ 4,005.1 $ 4,387.7 Benefits, claims and settlement expenses: Direct $ 5,234.0 $ 5,853.7 $ 5,963.0 Assumed 43.5 190.4 Ceded (263.2) (244.8) Net benefits, claims and settlement expenses $ 5,005.9 $ 5,634.0 $ 5,908.6 Separate Accounts The separate account assets presented in the consolidated financial statements represent the fair market value of funds that are separately administered by us for contracts with equity, real estate and fixed income investments. The separate account contract owner, rather than us, bears the investment risk of these funds. The separate account assets are legally segregated and are not subject to claims that arise out of any of our other business. We receive fees for mortality, withdrawal, and expense risks, as well as administrative, maintenance and investment advisory services that are included in the consolidated statements of operations. Net deposits, net investment income and realized and unrealized capital gains and losses on the separate accounts are not reflected in the consolidated statements of operations. At December 31, 2009 and 2008, the separate accounts include a separate account valued at $191.5 million and $207.4 million, respectively, which primarily includes shares of PFG stock that were allocated and issued to eligible participants of qualified employee benefit plans administered by us as part of the policy credits issued under Principal Mutual Holding Companys 2001 demutualization. The separate account shares are recorded at fair value and are reported as separate account assets with a corresponding separate account liability to eligible participants of the qualified plan. Changes in fair value of the separate account shares are reflected in both the separate account assets and separate account liabilities and do not impact our results of operations. Income Taxes Our ultimate parent, PFG, files a U.S. consolidated income tax return that includes all of our qualifying subsidiaries. In addition, we file income tax returns in all states in which we conduct business. PFG allocates income tax expenses and benefits to companies in the group generally based upon pro rata contribution of taxable income or operating losses. We are taxed at corporate rates on taxable income based on existing tax laws. Current income taxes are charged or credited to net income based upon amounts estimated to be payable or recoverable as a result of taxable operations for the current year. Deferred income taxes are provided for the tax effect of temporary differences in the financial reporting and income tax bases of assets and liabilities and net operating losses using enacted income tax rates and laws. The effect on deferred income tax assets and deferred income tax liabilities of a change in tax rates is recognized in operations in the period in which the change is enacted. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Goodwill and Other Intangibles Goodwill and other intangibles include the cost of acquired subsidiaries in excess of the fair value of the net tangible assets recorded in connection with acquisitions. Goodwill and indefinite-lived intangible assets are not amortized. Rather, they are tested for impairment during the fourth quarter each year, or more frequently if events or changes in circumstances indicate that the asset might be impaired. Goodwill is tested at the reporting unit level to which it was assigned. A reporting unit is an operating segment or a business one level below that operating segment, if financial information is prepared and regularly reviewed by management at that level. Once goodwill has been assigned to a reporting unit, it is no longer associated with a particular acquisition; therefore all of the activities within a reporting unit, whether acquired or organically grown, are available to support the goodwill value. Impairment testing for indefinite-lived intangible assets consists of a comparison of the fair value of the intangible asset with its carrying value. Intangible assets with a finite useful life are amortized as related benefits emerge and are reviewed periodically for indicators of impairment in value. If facts and circumstances suggest possible impairment, the sum of the estimated undiscounted future cash flows expected to result from the use of the asset is compared to the current carrying value of the asset. If the undiscounted future cash flows are less than the carrying value, an impairment loss is recognized for the excess of the carrying amount of assets over their fair value. 2. Related Party Transaction We have entered into various related party transactions with our ultimate parent and its other affiliates. During the years ended December 31, 2009, 2008 and 2007, we received $196.1 million, $199.2 million and $187.1 million, respectively, of expense reimbursements from affiliated entities. We and our direct parent, PFSI, are parties to a cash advance agreement, which allows us, collectively, to pool our available cash in order to more efficiently and effectively invest our cash. The cash advance agreement allows (i) us to advance cash to PFSI in aggregate principal amounts not to exceed $1.0 billion, with such advanced amounts earning interest at the daily 30-day LIBOR rate (the Internal Crediting Rate); and (ii) PFSI to advance cash to us in aggregate principal amounts not to exceed $1.0 billion, with such advance amounts paying interest at the Internal Crediting Rate plus 10 basis points to reimburse PFSI for the costs incurred in maintaining short-term investing and borrowing programs. Under this cash advance agreement, we had a receivable from PFSI of $458.7 million and $325.4 million at December 31, 2009 and 2008, respectively, and earned interest of $1.3 million, $10.9 million and $28.2 million during 2009, 2008 and 2007, respectively. We receive commission fees, distribution and services fees from Principal Funds for distributing proprietary products on our behalf. Furthermore, we receive management and administrative fees from Principal Funds for investments our products hold in the Principal Mutual Funds and Principal Variable Contracts. Fees and other revenue was $172.7 million, $101.9 million and $102.9 million for the years ended December 31, 2009, 2008 and 2007, respectively. In addition, we pay commission expense to affiliated registered representatives to sell proprietary products. Commission expense was $57.8 million, $145.2 million and $132.6 million for the years ended December 31, 2009, 2008 and 2007, respectively. Pursuant to certain regulatory requirements or otherwise in the ordinary course of business, we guarantee certain payments of our subsidiaries and have agreements with affiliates to provide and/or receive management, administrative and other services, all of which, individually and in the aggregate, are immaterial to our business, financial condition and net income. 3. Discontinued Operations Real Estate Investments In 2007, we sold a real estate property previously held for investment purposes. This property qualifies for discontinued operations treatment. Therefore, the income from the discontinued operation has been removed from our results of continuing operations for all periods presented. The gain on disposal, which is reported in our Corporate segment, is excluded from segment operating earnings for all periods presented. We have separately disclosed the operating, investing and financing portions of the cash flows attributable to the discontinued operation in our consolidated statements of cash flows. Additionally, the information included in the notes to the financial statements excludes information applicable to this property, unless otherwise noted. The property was sold to take advantage of positive real estate market conditions in a specific geographic location and to further diversify our real estate portfolio. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 3. Discontinued Operations  (continued) Selected financial information for the discontinued operation is as follows: For the year ended December 31, (in millions) Total revenues $  $  $ 0.3 Income from discontinued operation attributable to Principal Life Insurance Company: Income before income taxes $  $  $ 0.3 Income taxes   0.1 Gain on disposal of discontinued operation   32.8 Income taxes on disposal   12.8 Net income $  $  $ 20.2 4. Goodwill and Other Intangible Assets Goodwill The changes in the carrying amount of goodwill reported in our segments for 2008 and 2009 were as follows: Life and U.S. Asset Global Asset Health Accumulation Management Insurance Consolidated (in millions) Balances at January 1, 2008 $ 16.6 $ 140.4 $ 87.0 $ 244.0 Goodwill from acquisitions 2.1 12.1  14.2 Balances at December 31, 2008 $ 18.7 $ 152.5 $ 87.0 $ 258.2 Balances at December 31, 2009 $ 18.7 $ 152.5 $ 87.0 $ 258.2 Finite Lived Intangibles Finite lived intangible assets that continue to be subject to amortization over a weighted average remaining expected life of 18 years were as follows: December 31, Gross Net Gross Net carrying Accumulated carrying carrying Accumulated carrying amount amortization amount amount amortization amount (in millions) Finite lived intangibles $ 84.1 $ 32.9 $ 51.2 $ 133.0 $ 39.8 $ 93.2 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 4. Goodwill and Other Intangible Assets  (continued) We recorded no significant impairments in 2009, 2008 and 2007. The amortization expense for intangible assets with finite useful lives was $6.0 million, $8.3 million and $9.9 million for 2009, 2008 and 2007, respectively. At December 31, 2009, the estimated amortization expense for the next five years is as follows (in millions): Year ending December 31: 2010 $ 4.2 2011 2012 2013 2014 Indefinite Lived Intangible Assets The net carrying amount of unamortized indefinite lived intangible assets was $94.5 million as of both December 31, 2009 and 2008. This represents our share of the purchase price from our parents December 31, 2006, acquisition of WM Advisors, Inc. related to investment management contracts that are not subject to amortization. We were allocated $99.9 million of the purchase price based on the fact that we will benefit from our parents acquisition, which also included $3.2 million related to goodwill and $2.2 million related to amortizable finite lived intangible assets that were subject to a three-year amortization period. 5. Variable Interest Entities We have relationships with various types of special purpose entities and other entities where we have a variable interest. The following serves as a discussion of investments in entities that meet the definition of a VIE. Consolidated Variable Interest Entities Synthetic Collateralized Debt Obligation. On May 26, 2005, we invested $130.0 million in a secured credit-linked note issued by a grantor trust. The trust entered into a credit default swap providing credit protection on the first 45% of loss of seven mezzanine tranches totaling $288.9 million of seven synthetic reference portfolios. Subordination for the seven mezzanine tranches ranged from 1.29% to 4.79%. Therefore, defaults in an underlying reference portfolio only affected the credit-linked note if cumulative losses exceeded the subordination of a synthetic reference portfolio. As of December 31, 2008, the credit default swap entered into by the trust had an outstanding notional amount of $130.0 million. The credit default swap counterparties of the grantor trusts had no recourse to our assets. In October 2009, the grantor trust was terminated and we received $122.2 million in cash. We determined that this grantor trust was a VIE and that we were the primary beneficiary of the trust as we were the sole investor in the trust and the manager of the synthetic reference portfolios. Upon consolidation of the trust, as of December 31, 2008, our consolidated statements of financial position included $93.5 million of available-for-sale fixed maturity securities, which represented the collateral held by the trust. The assets of the trust were held by a trustee and could only be liquidated to settle obligations of the trust. These obligations included losses on the synthetic reference portfolio and the return of investments due to maturity or termination of the trust. As of December 31, 2008, our consolidated statements of financial position included $53.4 million of other liabilities representing derivative market values of the trust. During the year December 31, 2008 and 2007, the credit default swaps had a change in fair value that resulted in a $54.5 million pre-tax loss and $3.2 million pre-tax loss, respectively. During the year ended December 31, 2009, we recognized a pre-tax gain of $49.8 million related to the change in fair value and termination of the credit default swaps. Grantor Trusts. We contributed undated subordinated floating rate notes to three grantor trusts. The trusts separated the cash flows of the underlying $425.9 million par value notes by issuing an interest-only certificate and a residual certificate related to each note contributed. Each interest-only certificate entitles the holder to interest on the stated note for a specified term while the residual certificate entitles the holder to interest payments subsequent to the term of the interest-only certificate and to all principal payments. We retained the interest-only certificate and the residual certificates were subsequently sold to a third party. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Variable Interest Entities  (continued) We have determined that these grantor trusts are VIEs as our interest-only certificates are exposed to the majority of the risk of loss due to interest rate risk. The restricted interest periods end between 2016 and 2020 and, at that time, the residual certificate holders certificates are redeemed by the trust in return for the notes. We have determined that it will be necessary for us to consolidate these entities until the expiration of the interest-only period. As of December 31, 2009 and 2008, our consolidated statements of financial position include $226.6 million and $212.2 million, respectively, of undated subordinated floating rate notes of the grantor trusts, which are classified as available-for-sale fixed maturity securities and represent the collateral held by the trust. The obligation to deliver the underlying securities to the residual certificate holders of $89.1 million and $103.8 million as of December 31, 2009 and 2008, respectively, is classified as an other liability and contains an embedded derivative of the forecasted transaction to deliver the underlying securities. The creditors of the grantor trusts have no recourse to our assets. Other. In addition to the entities above, we have a number of relationships with a disparate group of entities, which meet the criteria for VIEs. Due to the nature of our direct investment in the equity and/or debt of these VIEs, we are the primary beneficiary of such entities, which requires us to consolidate them. These entities include five private investment vehicles and several hedge funds. The consolidation of these VIEs did not have a material effect on either our consolidated statements of financial position as of December 31, 2009 or 2008, or results of operations for the years ended December 31, 2009, 2008 and 2007. For these entities, the creditors have no recourse to our assets. The carrying amount and classification of other consolidated VIE assets that are pledged as collateral that the VIEs have designated for their other obligations and the debt of the VIEs are as follows: December 31, (in millions) Fixed maturity securities, available-for-sale $ 59.2 $ 103.8 Fixed maturity securities, trading 17.2 Equity securities, trading 30.7 Cash and other assets 140.8 Total assets pledged as collateral $ 289.7 $ 292.5 Long-term debt and other obligations $ 178.9 $ 248.6 The assets of the trusts are held by a trustee and can only be liquidated to settle obligations of the trusts. These obligations primarily include unrealized losses on derivatives, the synthetic reference portfolios or financial guarantees and the return of investments due to maturity or termination of the trusts. As of December 31, 2009 and 2008, these entities had long- term debt of $81.2 million and $142.6 million, respectively, all of which was issued to our affiliates and, therefore, eliminated upon consolidation. Significant Unconsolidated Variable Interest Entities We hold a significant variable interest in a number of VIEs where we are not the primary beneficiary. These entities include private investment vehicles that have issued trust certificates that are recorded as available-for-sale fixed maturity securities in the consolidated statements of financial position. On September 21, 2001, we entered into a transaction where a third party transferred funds to a trust. The trust purchased shares of a specific money market fund and then separated the cash flows of the money market shares into share receipts and dividend receipts. The dividend receipts entitle the holder to dividends paid for a specified term while the share receipts, purchased at a discount, entitle the holder to dividend payments subsequent to the term of the dividend receipts and the rights to the underlying shares. We purchased $150.0 million par value of the share receipts at a significant discount. After the restricted dividend period ends on December 21, 2021, we, as the share receipt holder, have the right to terminate the trust agreement and will receive the underlying money market fund shares. We determined the primary beneficiary is the dividend receipt holder, which has the majority of the risk of loss. Our maximum exposure to loss as a result of our involvement with this entity is our investment in the share receipts as measured by amortized cost. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Variable Interest Entities  (continued) On June 20, 1997, we entered into a transaction in which we purchased a residual trust certificate with a par value of $100.0 million. The trust separated the cash flows of an underlying security into an interest-only certificate that entitles the third party certificate holder to the stated interest on the underlying security through May 15, 2017, and a residual certificate entitling the holder to interest payments subsequent to the term of the interest-only certificates and any principal payments. Subsequent to the restricted interest period, we, as the residual certificate holder, have the right to terminate the trust agreement and will receive the underlying security. We determined the primary beneficiary is the interest-only certificate holder, which has the majority of the risk of loss . Our maximum exposure to loss as a result of our involvement with this entity is our investment in the residual trust certificate as measured by amortized cost. The only assets of the trust are corporate bonds which are guaranteed by a foreign government. The classification of the asset, carrying value and maximum loss exposure for our significant unconsolidated VIEs as of December 31, 2009 and 2008, are as follows (in millions): Asset carrying Maximum Classification of asset value exposure to loss December 31, 2009 Fixed maturities-available- $150.0 million Trust Share Receipts for-sale $ 79.7 $ 78.0 Fixed maturities- available- $100.0 million Residual Trust Certificate for-sale $ 83.1 $ 66.2 December 31, 2008 Fixed maturities-available- $150.0 million Trust Share Receipts for-sale $ 61.2 $ 73.7 Fixed maturities- available- $100.0 million Residual Trust Certificate for-sale $ 101.9 $ 61.3 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments Fixed Maturities and Equity Securities The amortized cost, gross unrealized gains and losses, other-than-temporary impairments in accumulated OCI (AOCI) and fair value of fixed maturities and equity securities available-for-sale as of December 31, 2009 and 2008, are summarized as follows: Other-than- Gross Gross temporary Amortized unrealized unrealized impairments in Cost gains losses AOCI Fair value (in millions) December 31, 2009 Fixed maturities, available-for-sale: U.S. government and agencies $ 530.4 $ 8.7 $ 0.5 $  $ 538.6 Non-U.S. governments  States and political subdivisions  Corporate Residential mortgage-backed securities  Commercial mortgage-backed securities Collateralized debt obligations Other debt obligations Total fixed maturities, available-for-sale $ 44,977.6 $ 1,469.7 $ 2,650.5 $ 278.4 $ 43,518.4 Total equity securities, available-for-sale $ 229.9 $ 16.1 $ 34.3 $ 211.7 December 31, 2008 Fixed maturities, available-for-sale: U.S. government and agencies $ 538.6 $ 46.4 $ 0.1 $ 584.9 Non-U.S. governments 462.1 31.5 15.1 478.5 States and political subdivisions 2,113.8 32.6 120.9 2,025.5 Corporate  public 20,044.3 144.4 2,963.8 17,224.9 Corporate  private 12,315.9 153.8 2,104.3 10,365.4 Mortgage-backed and other asset-backed securities 10,318.6 77.6 3,011.4 7,384.8 Total fixed maturities, available-for-sale $ 45,793.3 $ 486.3 $ 8,215.6 $ 38,064.0 Total equity securities, available-for-sale $ 300.2 $ 28.1 $ 94.1 $ 234.2 The amortized cost and fair value of fixed maturities available-for-sale at December 31, 2009, by expected maturity, were as follows: Amortized Cost Fair value (in millions) Due in one year or less $ 1,529.9 $ 1,557.6 Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed and other asset-backed securities Total $ 44,977.6 $ 43,518.4 Actual maturities may differ because borrowers may have the right to call or prepay obligations. Our portfolio is diversified by industry, issuer and asset class. Credit concentrations are managed to established limits. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) Net Investment Income Major categories of net investment income are summarized as follows: For the year ended December 31, (in millions) Fixed maturities, available-for-sale $ 2,587.0 $ 2,748.3 $ 2,603.0 Fixed maturities, trading 30.5 15.1 Equity securities, available-for-sale 16.2 23.5 Equity securities, trading 0.4 0.6 Mortgage loans 743.2 755.6 Real estate 54.0 74.5 Policy loans 54.1 52.6 Cash and cash equivalents 63.0 111.2 Derivatives (56.8) 36.0 Other (31.0) 43.7 Total 3,621.9 3,715.8 Less investment expenses (149.9) (163.3) Net investment income $ 3,188.2 $ 3,472.0 $ 3,552.5 Net Realized Capital Gains and Losses The major components of net realized capital gains (losses) on investments are summarized as follows: For the year ended December 31, (in millions) Fixed maturities, available-for-sale: Gross gains $ 109.0 $ 39.3 $ 32.4 Gross losses (436.2) (280.2) Portion of OTTI losses recognized in OCI   Hedging, net 496.3 151.8 Fixed maturities, trading (41.1) (4.2) Equity securities, available-for-sale: Gross gains 12.0 6.4 Gross losses (56.6) (53.9) Equity securities, trading (62.7) 23.5 Mortgage loans (44.3) (7.2) Derivatives (595.7) (236.0) Other 66.4 19.0 Net realized capital losses $ (445.3) $ (622.6) $ (348.4) Proceeds from sales of investments (excluding call and maturity proceeds) in fixed maturities, available-for-sale were $3.0 billion, $1.1 billion and $2.3 billion in 2009, 2008 and 2007, respectively. Other-Than-Temporary Impairments We have a process in place to identify fixed maturity and equity securities that could potentially have a credit impairment that is other than temporary. This process involves monitoring market events that could impact issuers credit ratings, business climate, management changes, litigation and government actions and other similar factors. This process also involves monitoring late payments, pricing levels, downgrades by rating agencies, key financial ratios, financial statements, revenue forecasts and cash flow projections as indicators of credit issues. During first quarter 2009, we adopted authoritative guidance that changed the recognition and presentation of other- than-temporary impairments. See further discussion of the adoption in Note 1, Nature of Operations and Significant Accounting Policies. The recognition provisions of the guidance apply only to debt securities classified as available-for-sale and held-to- maturity, while the presentation and disclosure requirements apply to both debt and equity securities. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) Each reporting period, all securities are reviewed to determine whether an other-than-temporary decline in value exists and whether losses should be recognized. We consider relevant facts and circumstances in evaluating whether a credit or interest rate-related impairment of a security is other than temporary. Relevant facts and circumstances considered include: (1) the extent and length of time the fair value has been below cost; (2) the reasons for the decline in value; (3) the financial position and access to capital of the issuer, including the current and future impact of any specific events and (4) for fixed maturity securities, our intent to sell a security or whether it is more likely than not we will be required to sell the security before the recovery of its amortized cost which, in some cases, may extend to maturity and for equity securities, our ability and intent to hold the security for a period of time that allows for the recovery in value. Prior to 2009, our ability and intent to hold fixed maturity securities for a period of time that allowed for a recovery in value was considered rather than our intent to sell these securities. To the extent we determine that a security is deemed to be other than temporarily impaired, an impairment loss is recognized. Impairment losses on equity securities are recognized in net income and are measured as the difference between amortized cost and fair value . The way in which impairment losses on fixed maturity securities are now recognized in the financial statements is dependent on the facts and circumstances related to the specific security. If we intend to sell a security or it is more likely than not that we would be required to sell a security before the recovery of its amortized cost, less any current period credit loss, we recognize an other-than-temporary impairment in net income for the difference between amortized cost and fair value. If we do not expect to recover the amortized cost basis, we do not plan to sell the security and if it is not more likely than not that we would be required to sell a security before the recovery of its amortized cost, less any current period credit loss, the recognition of the other-than-temporary impairment is bifurcated. We recognize the credit loss portion in net income and the noncredit loss portion in OCI. Prior to 2009, other-than-temporary impairments on fixed maturity securities were recorded in net income in their entirety and the amount recognized was the difference between amortized cost and fair value. We estimate the amount of the credit loss component of a fixed maturity security impairment as the difference between amortized cost and the present value of the expected cash flows of the security. The present value is determined using the best estimate cash flows discounted at the effective interest rate implicit to the security at the date of purchase or the current yield to accrete an asset-backed or floating rate security. The methodology and assumptions for establishing the best estimate cash flows vary depending on the type of security. The asset-backed securities cash flow estimates are based on bond specific facts and circumstances that may include collateral characteristics, expectations of delinquency and default rates, loss severity and prepayment speeds and structural support, including subordination and guarantees. The corporate bond cash flow estimates are derived from scenario-based outcomes of expected corporate restructurings or liquidations using bond specific facts and circumstances including timing, security interests and loss severity. Total other-than-temporary impairment losses, net of recoveries from the sale of previously impaired securities, were as follows: For the year ended December 31, (in millions) Fixed maturities, available-for-sale $ (692.2) $ (430.4) $ (262.8) Equity securities, available-for-sale (47.3) (51.3) Total other-than-temporary impairment losses, net of recoveries from the sale of previously impaired securities $ (712.4) $ (477.7) $ (314.1) The other-than-temporary impairments on fixed maturity securities for which an amount related to credit losses was recognized in net realized capital gains (losses) and an amount related to noncredit losses was recognized in OCI is summarized as follows: For the year ended December 31, 2009 (in millions) Total other-than-temporary impairments on fixed maturity securities for which an amount related to noncredit losses was recognized in OCI (1) $ (448.7) Noncredit loss recognized in OCI Credit loss impairment recognized in net realized capital losses $ (187.8) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) (1) For the year ended December 31, 2009, total other-than-temporary impairment losses on available-for-sale securities reported in the consolidated statements of operations also include $243.5 million of impairment losses, net of recoveries from the sale of previously impaired securities, on fixed maturity securities and $20.2 million of impairment losses, net of recoveries from the sale of previously impaired securities, on equity securities for which total impairment losses are recognized in net income. The following table provides a rollforward of credit losses on fixed maturity securities recognized in net income (bifurcated credit losses) for which a portion of an other-than-temporary impairment was recognized in OCI. The purpose of the table is to provide detail of (1) additions to the bifurcated credit loss amounts recognized for the period and (2) decrements for previously recognized bifurcated credit losses where the loss is no longer bifurcated and/or there has been a positive change in expected cash flows or accretion of the bifurcated credit loss amount. For the year ended December 31, 2009 (in millions) Beginning balance $ (18.5) Credit losses for which an other-than-temporary impairment was not previously recognized Credit losses for which an other-than-temporary impairment was previously recognized Reduction for credit losses previously recognized on securities now sold or intended to be sold Reduction for positive changes in cash flows expected to be collected and amortization (1) Ending balance $ (204.7) (1) Amounts are recognized in net investment income. Gross Unrealized Losses for Fixed Maturities and Equity Securities For fixed maturities and equity securities available-for-sale with unrealized losses, including other-than-temporary impairment losses reported in OCI, as of December 31, 2009 and 2008, the gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position are summarized as follows: December 31, 2009 Less than Greater than or Total twelve months equal to twelve months Gross Gross Gross Carrying unrealized Carrying unrealized Carrying unrealized value losses value losses value losses (in millions) Fixed maturities, available-for-sale: U.S. government and agencies $ 32.7 $ 0.4 $ 1.0 $ 0.1 $ 33.7 $ 0.5 Non-U.S. governments States and political subdivisions Corporate Residential mortgage-backed securities Commercial mortgage-backed securities Collateralized debt obligations   Other debt obligations Total fixed maturities, available-for-sale $ 3,739.3 $ 100.5 $ 11,239.9 $ 2,828.4 $ 14,979.2 $ 2,928.9 Total equity securities, available-for-sale $ 4.4 $ 0.1 $ 116.1 $ 34.2 $ 120.5 $ 34.3 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) Our consolidated portfolio consists of fixed maturity securities where 83% were investment grade (rated AAA through BBB-) with an average price of 84 (carrying value/amortized cost) at December 31, 2009. Due to the credit disruption that began in the last half of 2007 and continued into first quarter of 2009, which reduced liquidity and led to wider credit spreads, we saw an increase in unrealized losses in our securities portfolio. The unrealized losses were more pronounced in the Corporate sector and in structured products, such as commercial mortgage-backed securities, collateralized debt obligations and asset-backed securities (included in other debt obligations). During the second quarter of 2009 and continuing through the end of the year, a narrowing of credit spreads and improvement in liquidity resulted in a decrease in the unrealized losses in our securities portfolio relative to year-end 2008. For those securities that had been in a loss position for less than twelve months, our consolidated portfolio held 406 securities with a carrying value of $3,739.3 million and unrealized losses of $100.5 million reflecting an average price of 97 at December 31, 2009. Of this portfolio, 97% was investment grade (rated AAA through BBB-) at December 31, 2009, with associated unrealized losses of $82.7 million. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. For those securities that had been in a continuous loss position greater than or equal to twelve months, our consolidated portfolio held 1,481 securities with a carrying value of $11,239.9 million and unrealized losses of $2,828.4 million. The average rating of this portfolio was BBB+ with an average price of 80 at December 31, 2009. Of the $2,828.4 million in unrealized losses, the commercial mortgage-backed securities sector accounts for $1,302.5 million in unrealized losses with an average price of 63 and an average credit rating of AA-. The remaining unrealized losses consist primarily of $993.5 million within the Corporate sector at December 31, 2009. The average price of the Corporate sector was 88 and the average credit rating was BBB. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. Because it was not our intent to sell the fixed maturity available-for-sale securities with unrealized losses and it was not more likely than not that we would be required to sell these securities before recovery of the amortized cost, which may be maturity, we did not consider these investments to be other-than-temporarily impaired at December 31, 2009. December 31, 2008 Less than Greater than or Total twelve months equal to twelve months Gross Gross Gross Carrying unrealized Carrying unrealized Carrying unrealized value losses value losses value losses (in millions) Fixed maturities, available-for-sale: U.S. government and agencies $ 6.0 $ 0.1 $  $  $ 6.0 $ 0.1 Non-U.S. governments 122.8 12.0 17.7 3.1 140.5 15.1 States and political subdivisions 1,137.4 82.1 162.8 38.8 1,300.2 120.9 Corporate  public 9,059.1 1,274.5 4,777.0 1,689.3 13,836.1 2,963.8 Corporate  private 5,308.2 849.7 3,150.2 1,254.6 8,458.4 2,104.3 Mortgage-backed and other asset-backed securities 2,854.5 819.2 2,328.0 2,192.2 5,182.5 3,011.4 Total fixed maturities, available-for-sale $ 18,488.0 $ 3,037.6 $10,435.7 $ 5,178.0 $ 28,923.7 $ 8,215.6 Total equity securities, available-for-sale $ 93.7 $ 68.5 $ 57.3 $ 25.6 $ 151.0 $ 94.1 Our consolidated portfolio consists of fixed maturity securities where 94% were investment grade (rated AAA through BBB-) with an average price of 78 (carrying value/amortized cost) at December 31, 2008. Due to the credit disruption that began in the last half of 2007 and continued into 2008, which reduced liquidity and led to wider credit spreads, we saw an increase in unrealized losses in our securities portfolio. The unrealized losses were more pronounced in the Corporate-public and Corporate- private finance sectors and in structured products, such as collateralized debt obligations, asset-backed securities and commercial mortgage-backed securities. For those securities that had been in a loss position for less than twelve months, our consolidated portfolio held 2,105 securities with a carrying value of $18,488.0 million and unrealized losses of $3,037.6 million reflecting an average price of 86 at December 31, 2008. Of this portfolio, 95% was investment grade (rated AAA through BBB-) at December 31, 2008, with associated unrealized losses of $2,701.9 million. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) For those securities that had been in a continuous loss position greater than or equal to twelve months, our consolidated portfolio held 1,526 securities with a carrying value of $10,435.7 million and unrealized losses of $5,178.0 million. The average rating of this portfolio was A- with an average price of 67 at December 31, 2008. Of the $5,178.0 million in unrealized losses, the Corporate-public and Corporate-private sectors account for $2,943.8 million in unrealized losses with an average price of 73 and an average credit rating of BBB+. The remaining unrealized losses consist primarily of $2,192.3 million in unrealized losses within the mortgage-backed and other asset-backed securities sector at December 31, 2008. The average price of the mortgage-backed and other asset-backed securities sector was 52 and the average credit rating was AA-. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. Because we had the ability and intent to hold the available-for-sale securities with unrealized losses until a recovery of fair value, which may be maturity, we did not consider these investments to be other-than-temporarily impaired at December 31, 2008. Net Unrealized Gains and Losses on Available-for-Sale Securities and Derivative Instruments The net unrealized gains and losses on investments in fixed maturities available-for-sale, equity securities available-for- sale and derivative instruments are reported as a separate component of stockholders equity. The cumulative amount of net unrealized gains and losses on available-for-sale securities and derivative instruments net of adjustments related to DPAC, sales inducements, unearned revenue reserves, changes in policyholder benefits and claims and applicable income taxes was as follows: December 31, (in millions) Net unrealized losses on fixed maturities, available-for-sale (1) $ (1,180.8) $ (7,729.3) Noncredit component of impairment losses on fixed maturities, available-for-sale  Net unrealized losses on equity securities, available-for-sale (66.0) Adjustments for assumed changes in amortization patterns 1,175.2 Net unrealized gains on derivative instruments 156.8 Net unrealized gains on equity method subsidiaries and noncontrolling interest adjustments 73.6 Provision for deferred income taxes 2,237.4 Cumulative effect of reclassifying noncredit component of previously recognized impairment losses on fixed maturities, available-for-sale, net  Net unrealized losses on available-for-sale securities and derivative instruments $ (694.2) $ (4,152.3) (1) Excludes net unrealized gains (losses) on fixed maturities, available-for-sale included in fair value hedging relationships. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) Commercial Mortgage Loans Commercial mortgage loans represent a primary area of credit risk exposure. At December 31, 2009 and 2008, the commercial mortgage portfolio is diversified by geographic region and specific collateral property type as follows: December 31, Carrying Percent Carrying Percent amount of total amount of total ($ in millions) Geographic distribution New England $ 446.3 4.4% $ 459.4 4.1% Middle Atlantic 1,794.8 15.9 East North Central 974.9 8.6 West North Central 550.0 4.9 South Atlantic 2,849.9 25.2 East South Central 323.2 2.9 West South Central 775.9 6.9 Mountain 900.3 8.0 Pacific 2,707.9 24.0 Valuation allowance (57.0) (0.5) Total $ 10,121.8 100.0% $ 11,279.3 100.0% Property type distribution Office $ 2,782.1 27.5% $ 2,894.7 25.7% Retail 3,004.5 26.7 Industrial 2,688.1 23.8 Apartments 1,832.6 16.2 Hotel 507.0 4.5 Mixed use/other 409.4 3.6 Valuation allowance (57.0) (0.5) Total $ 10,121.8 100.0% $ 11,279.3 100.0% Commercial Mortgage Loan Valuation Allowance Mortgage loans on real estate are considered impaired when, based on current information and events, it is probable that we will be unable to collect all amounts due according to contractual terms of the loan agreement. When we determine that a loan is impaired, a valuation allowance is established equal to the difference between the carrying amount of the mortgage loan and the estimated value. Estimated value is based on either the present value of the expected future cash flows discounted at the loan's effective interest rate, the loan's observable market price or fair value of the collateral. The change in the valuation allowance is included in net realized capital gains (losses) on our consolidated statements of operations. The valuation allowance is maintained at a level believed adequate by management to absorb estimated probable credit losses. Management's periodic evaluation and assessment of the adequacy of the valuation allowance and the need for mortgage impairments is based on known and inherent risks in the portfolio, adverse situations that may affect a borrower's ability to repay, the estimated value of the underlying collateral, composition of the loan portfolio, current economic conditions, loss experience and other relevant factors. The evaluation of our impaired loan component is subjective, as it requires the estimation of timing and amount of future cash flows expected to be received on impaired loans. Impaired mortgage loans, along with the related loan specific allowance for losses, were as follows: December 31, (in millions) Impaired loans $ 116.5 $ 74.4 Allowance for losses 13.4 Net impaired loans $ 72.7 $ 61.0 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) The total average investment in impaired mortgage loans throughout each respective year and the interest income recognized on impaired mortgage loans were as follows: For the year ended December 31, (in millions) Average investment in impaired loans $ 85.3 $ 45.0 $ 4.3 Interest income recognized on impaired loans 9.6 1.1 When it is determined that a loan is impaired, interest accruals are stopped and all interest income is recognized on the cash basis. A summary of the changes in the commercial mortgage loan valuation allowance is as follows: For the year ended December 31, (in millions) Balance at beginning of year $ 57.0 $ 42.8 $ 32.2 Provision 42.9 10.7 Releases (28.7) (0.1) Balance at end of year $ 132.5 $ 57.0 $ 42.8 Real Estate Depreciation expense on invested real estate was $41.7 million, $32.0 million and $30.1 million in 2009, 2008 and 2007, respectively. Accumulated depreciation was $290.1 million and $248.1 million as of December 31, 2009 and 2008, respectively. Other Investments Other investments include minority interests in unconsolidated entities, domestic joint ventures and partnerships and properties owned jointly with venture partners and operated by the partners. Such investments are generally accounted for using the equity method. In applying the equity method, we record our share of income or loss reported by the equity investees in net investment income. Summarized financial information for these unconsolidated entities is as follows: December 31, (in millions) Total assets $ 5,434.8 $ 7,604.2 Total liabilities 4,606.0 Total equity $ 2,583.6 $ 2,998.2 Net investment in unconsolidated subsidiaries $ 31.1 $ 61.9 For the year ended December 31, (in million) Total revenues $ 2,595.5 $ 2,202.5 $ 2,106.3 Total expenses 2,415.0 1,606.7 Net income (loss) (30.3) 496.1 Our share of net income (loss) of unconsolidated subsidiaries (41.9) 33.2 Derivative assets are carried at fair value and reported as a component of other investments. Certain seed money investments are also carried at fair value and reported as a component of other investments, with changes in fair value included in net realized capital gains (losses) on our consolidated statements of operations. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) Securities Posted as Collateral We posted $910.0 million in fixed maturities, available-for-sale securities at December 31, 2009, to satisfy collateral requirements primarily associated with our derivative credit support annex (collateral) agreements and a reinsurance arrangement. In addition, we posted $1,741.4 million in commercial mortgage loans as of December 31, 2009, to satisfy collateral requirements associated with our obligation under funding agreements with the Federal Home Loan Bank of Des Moines. Since we did not relinquish ownership rights on these securities, they are reported as fixed maturities, available-for- sale and commercial mortgage loans, respectively, on our consolidated statements of financial position. 7. Derivative Financial Instruments Derivatives are generally used to hedge or reduce exposure to market risks associated with assets held or expected to be purchased or sold and liabilities incurred or expected to be incurred. Derivatives are used to change the characteristics of our asset/liability mix consistent with our risk management activities. Derivatives are also used in asset replication strategies. We have not bought, sold or held these investments for trading purposes. Types of Derivative Instruments Interest Rate Contracts Interest rate risk is the risk that we will incur economic losses due to adverse changes in interest rates. Sources of interest rate risk include the difference between the maturity and interest rate changes of assets with the liabilities they support, timing differences between the pricing of liabilities and the purchase or procurement of assets and changing cash flow profiles from original projections due to prepayment options embedded within asset and liability contracts. We use various derivatives to manage our exposure to fluctuations in interest rates. Interest rate swaps are contracts in which we agree with other parties to exchange, at specified intervals, the difference between fixed rate and floating rate interest amounts based upon designated market rates or rate indices and an agreed upon notional principal amount. Generally, no cash is exchanged at the outset of the contract and no principal payments are made by either party. Cash is paid or received based on the terms of the swap. These transactions are entered into pursuant to master agreements that provide for a single net payment to be made by one counterparty at each due date. We use interest rate swaps primarily to more closely match the interest rate characteristics of assets and liabilities arising from timing mismatches between assets and liabilities (including duration mismatches). We also use interest rate swaps to hedge against changes in the value of assets we anticipate acquiring and other anticipated transactions and commitments. Interest rate swaps are used to hedge against changes in the value of the guaranteed minimum withdrawal benefit (GMWB) liability. The GMWB rider on our variable annuity products provides for guaranteed minimum withdrawal benefits regardless of the actual performance of various equity and/or fixed income funds available with the product. A swaption is an option to enter into an interest rate swap at a future date. We have written these options and received a premium in order to transform our callable liabilities into fixed term liabilities. Swaptions provide us the benefit of the agreed- upon strike rate if the market rates for liabilities are higher, with the flexibility to enter into the current market rate swap if the market rates for liabilities are lower. Swaptions not only hedge against the downside risk, but also allow us to take advantage of any upside benefits. In exchange-traded futures transactions, we agree to purchase or sell a specified number of contracts, the values of which are determined by the values of designated classes of securities, and to post variation margin on a daily basis in an amount equal to the difference in the daily market values of those contracts. We enter into exchange-traded futures with regulated futures commissions merchants who are members of a trading exchange. We have used exchange-traded futures to reduce market risks from changes in interest rates and to alter mismatches between the assets in a portfolio and the liabilities supported by those assets. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) Foreign Exchange Contracts Foreign currency risk is the risk that we will incur economic losses due to adverse fluctuations in foreign currency exchange rates. This risk arises from foreign currency-denominated funding agreements we issue and foreign currency- denominated fixed maturity securities we invest in. We may use currency swaps and currency forwards to hedge foreign currency risk. Currency swaps are contracts in which we agree with other parties to exchange, at specified intervals, a series of principal and interest payments in one currency for that of another currency. Generally, the principal amount of each currency is exchanged at the beginning and termination of the currency swap by each party. The interest payments are primarily fixed-to- fixed rate; however, may also be fixed-to-floating rate or floating-to-fixed rate. These transactions are entered into pursuant to master agreements that provide for a single net payment to be made by one counterparty for payments made in the same currency at each due date. We use currency swaps to reduce market risks from changes in currency exchange rates with respect to investments or liabilities denominated in foreign currencies that we either hold or intend to acquire or sell. Currency forwards are contracts in which we agree with other parties to deliver a specified amount of an identified currency at a specified future date. Typically, the price is agreed upon at the time of the contract and payment for such a contract is made at the specified future date. We have used currency forwards to reduce market risks from changes in currency exchange rates with respect to investments or liabilities denominated in foreign currencies that we either hold or intend to acquire or sell. Equity Contracts Equity risk is the risk that we will incur economic losses due to adverse fluctuations in common stock. We use various derivatives to manage our exposure to equity risk, which arises from products in which the interest we credit is tied to an external equity index as well as products subject to minimum contractual guarantees. We may sell an investment-type insurance contract with attributes tied to market indices (an embedded derivative as noted below), in which case we write an equity call option to convert the overall contract into a fixed-rate liability, essentially eliminating the equity component altogether. We purchase equity call spreads to hedge the equity participation rates promised to contractholders in conjunction with our fixed deferred annuity products that credit interest based on changes in an external equity index. We use exchange-traded futures and equity put options to hedge against changes in the value of the GMWB liability related to the GMWB rider on our variable annuity product, as previously explained. Credit Contracts Credit risk relates to the uncertainty associated with the continued ability of a given obligor to make timely payments of principal and interest. We use credit default swaps to enhance the return on our investment portfolio by providing comparable exposure to fixed income securities that might not be available in the primary market. They are also used to hedge credit exposures in our investment portfolio. Credit derivatives are used to sell or buy credit protection on an identified name or names on an unfunded or synthetic basis in return for receiving or paying a quarterly premium. The premium generally corresponds to a referenced name's credit spread at the time the agreement is executed. In cases where we sell protection, at the same time we enter into these synthetic transactions, we buy a quality cash bond to match against the credit default swap. When selling protection, if there is an event of default by the referenced name, as defined by the agreement, we are obligated to pay the counterparty the referenced amount of the contract and receive in return the referenced security in a principal amount equal to the notional value of the credit default swap. Other Contracts Commodity Swaps. Commodity swaps are used to sell or buy protection on commodity prices in return for receiving or paying a quarterly premium. We purchased secured limited recourse notes from VIEs that are consolidated in our financial results. These VIEs use a commodity swap to enhance the return on an investment portfolio by selling protection on a static portfolio of commodity trigger swaps, each referencing a base or precious metal. The portfolio of commodity trigger swaps is a portfolio of deep out-of-the-money European puts on various base or precious metals. The VIEs provide mezzanine protection that the average spot rate will not fall below a certain trigger price on each commodity trigger swap in the portfolio and receive guaranteed quarterly premiums in return until maturity. At the same time the VIEs enter into this synthetic transaction, they buy a quality cash bond to match against the commodity swaps. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) Embedded Derivatives. We purchase or issue certain financial instruments or products that contain a derivative instrument that is embedded in the financial instrument or product. When it is determined that the embedded derivative possesses economic characteristics that are not clearly or closely related to the economic characteristics of the host contract and a separate instrument with the same terms would qualify as a derivative instrument, the embedded derivative is bifurcated from the host for measurement purposes. The embedded derivative, which is reported with the host instrument in the consolidated statements of financial position, is carried at fair value. We sell investment-type insurance contracts in which the return is tied to an external equity index, a leveraged inflation index or leveraged reference swap. We economically hedge the risk associated with these investment-type insurance contracts. We offer group benefit plan contracts that have guaranteed separate accounts as an investment option. We have structured investment relationships with trusts we have determined to be VIEs, which are consolidated in our financial statements. The notes issued by these trusts include obligations to deliver an underlying security to residual interest holders and the obligations contain an embedded derivative of the forecasted transaction to deliver the underlying security. We have fixed deferred annuities that credit interest based on changes in an external equity index. We also have certain variable annuity products with a GMWB rider, which provides that the contractholder will receive at least their principal deposit back through withdrawals of up to a specified annual amount, even if the account value is reduced to zero. Declines in the equity market may increase our exposure to benefits under contracts with the GMWB. We economically hedge the exposure in these annuity contracts, as previously explained. Exposure Our risk of loss is typically limited to the fair value of our derivative instruments and not to the notional or contractual amounts of these derivatives. Risk arises from changes in the fair value of the underlying instruments. We are also exposed to credit losses in the event of nonperformance of the counterparties. Our current credit exposure is limited to the value of derivatives that have become favorable to us. This credit risk is minimized by purchasing such agreements from financial institutions with high credit ratings and by establishing and monitoring exposure limits. We also utilize various credit enhancements, including collateral and credit triggers to reduce the credit exposure to our derivative instruments. Our derivative transactions are generally documented under International Swaps and Derivatives Association, Inc. Master Agreements. Management believes that such agreements provide for legally enforceable set-off and close-out netting of exposures to specific counterparties. Under such agreements, in connection with an early termination of a transaction, we are permitted to set off our receivable from a counterparty against our payables to the same counterparty arising out of all included transactions. For reporting purposes, we do not offset fair value amounts recognized for the right to reclaim cash collateral or the obligation to return cash collateral against fair value amounts recognized for derivative instruments executed with the same counterparties under master netting agreements. We posted $273.7 million and $300.7 million in cash and securities under collateral arrangements as of December 31, 2009, and December 31, 2008, respectively, to satisfy collateral requirements associated with our derivative credit support agreements. Certain of our derivative instruments contain provisions that require us to maintain an investment grade rating from each of the major credit rating agencies on our debt. If the rating on our debt were to fall below investment grade, it would be in violation of these provisions and the counterparties to the derivative instruments could request immediate payment or demand immediate and ongoing full overnight collateralization on derivative instruments in net liability positions. The aggregate fair value, inclusive of accrued interest, of all derivative instruments with credit-risk-related contingent features that were in a liability position without regard to netting under derivative credit support annex agreements as of December 31, 2009, and December 31, 2008, was $1,139.7 million and $2,100.0 million, respectively. With respect to these derivatives, we posted collateral of $273.7 million and $300.7 million as of December 31, 2009 and 2008, respectively, in the normal course of business, which reflects netting under derivative credit support annex agreements. If the credit-risk-related contingent features underlying these agreements were triggered on December 31, 2009, we would be required to post an additional $36.4 million of collateral to our counterparties. As of December 31, 2009, and December 31, 2008, we had received $341.3 million and $257.2 million, respectively, of cash collateral associated with our derivative credit support annex agreements. The cash collateral is included in other assets on the consolidated statements of financial position, with a corresponding liability reflecting our obligation to return the collateral recorded in other liabilities. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) Notional amounts are used to express the extent of our involvement in derivative transactions and represent a standard measurement of the volume of our derivative activity. Notional amounts represent those amounts used to calculate contractual flows to be exchanged and are not paid or received, except for contracts such as currency swaps. Credit exposure represents the gross amount owed to us under derivative contracts as of the valuation date. The notional amounts and credit exposure of our derivative financial instruments by type were as follows: December 31, 2009 December 31, 2008 (in millions) Notional amounts of derivative instruments Interest rate contracts: Interest rate swaps $ 19,531.0 $ 23,683.6 Futures 97.3 Swaptions  94.8 Foreign exchange contracts: Foreign currency swaps 6,274.6 Equity contracts: Options 797.5 Futures 63.6 Credit contracts: Credit default swaps 1,948.9 Other contracts: Embedded derivative financial instruments 2,458.0 Commodity swaps 40.0 Total notional amounts at end of period $ 30,195.3 $ 35,458.3 Credit exposure of derivative instruments Interest rate contracts: Interest rate swaps $ 578.9 $ 1,105.1 Foreign exchange contracts: Foreign currency swaps 558.1 Equity contracts: Options 222.1 Credit contracts: Credit default swaps 70.7 Total gross credit exposure 1,956.0 Less: collateral received 278.5 Net credit exposure $ 939.4 $ 1,677.5 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) The fair value of our derivative instruments classified as assets and liabilities was as follows: Derivative assets (1) Derivative liabilities (2) December 31, 2009 December 31, 2008 December 31, 2009 December 31, 2008 (in millions) Derivatives designated as hedging instruments Interest rate contracts $ 81.5 $ 250.8 $ 309.1 $ 722.0 Foreign exchange contracts 410.8 300.5 Total derivatives designated as hedging instruments $ 525.9 $ 661.6 $ 549.7 $ 1,022.5 Derivatives not designated as hedging instruments Interest rate contracts $ 433.4 $ 802.1 $ 336.8 $ 621.5 Foreign exchange contracts 116.7 147.6 Equity contracts 222.1   Credit contracts 70.7 227.2 Other contracts   164.9 Total derivatives not designated as hedging instruments $ 686.7 $ 1,211.6 $ 614.7 $ 1,161.2 Total derivative instruments $ 1,212.6 $ 1,873.2 $ 1,164.4 $ 2,183.7 (1) The fair value of derivative assets is reported with other investments on the consolidated statements of financial position. (2) The fair value of derivative liabilities is reported with other liabilities on the consolidated statements of financial position, with the exception of certain embedded derivative liabilities. Embedded derivative liabilities with a fair value of $17.1 million and $39.9 million as of December 31, 2009, and December 31, 2008, respectively, are reported with contractholder funds on the consolidated statements of financial position. Credit Derivatives Sold When we sell credit protection, we are exposed to the underlying credit risk similar to purchasing a fixed maturity security instrument. The majority of our credit derivative contracts sold reference a single name or reference security (referred to as single name credit default swaps). The remainder of our credit derivatives reference either a basket or index of securities. These instruments are either referenced in an over-the-counter credit derivative transaction, or embedded within an investment structure that has been fully consolidated into our financial statements. These credit derivative transactions are subject to events of default defined within the terms of the contract, which normally consist of bankruptcy, failure to pay, or modified restructuring of the reference entity and/or issue. If a default event occurs for a reference name or security, we are obligated to pay the counterparty an amount equal to the notional amount of the credit derivative transaction. As a result, our maximum future payment is equal to the notional amount of the credit derivative. In certain cases, we also have purchased credit protection with identical underlyings to certain of our sold protection transactions. The effect of this purchased protection would reduce our total maximum future payments by $47.0 million and $60.8 million as of December 31, 2009, and December 31, 2008, respectively. These credit derivative transactions had a net fair value of $2.4 million and $21.2 million as of December 31, 2009, and December 31, 2008, respectively. Our potential loss could also be reduced by any amount recovered in the default proceedings of the underlying credit name. We purchased certain investment structures with embedded credit features that are fully consolidated into our financial statements. This consolidation results in recognition of the underlying credit derivatives and collateral within the structure, typically high quality fixed maturity securities that are owned by a special purpose vehicle. These credit derivatives reference a single name or several names in a basket structure. In the event of default, the collateral within the structure would typically be liquidated to pay the claims of the credit derivative counterparty. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) The following tables show our credit default swap protection sold by types of contract, types of referenced/underlying asset class and external agency rating for the underlying reference security as of December 31, 2009, and December 31, 2008. The maximum future payments are undiscounted and have not been reduced by the effect of any offsetting transactions, collateral or recourse features described above. December 31, 2009 Weighted Maximum average Notional Fair future expected life amount value payments (in years) (in millions) Single name credit default swaps Corporate debt AA $ 135.0 $ (0.6) $ 135.0 A BBB BB  Structured finance AA BBB CCC Total single name credit default swaps Basket and index credit default swaps Corporate debt A BBB  CCC Government/municipalities A Structured finance AA BBB Total basket and index credit default swaps Total credit default swap protection sold $ 1,137.9 $ (69.0) $ 1,137.9 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) December 31, 2008 Weighted Maximum average Notional Fair future expected life amount value payments (in years) (in millions) Single name credit default swaps Corporate debt AAA $ 10.0 $ (1.0) $ 10.0 4.5 AA 135.0 (4.6) 135.0 5.4 A 554.0 (25.8) 554.0 4.8 BBB 305.0 (24.4) 305.0 2.7 BB 33.0 (1.4) 33.0 0.5 Structured finance A 9.9 (7.9) 9.9 3.5 BBB 16.0 (15.0) 16.0 22.5 BB 22.0 (18.1) 22.0 7.1 Total single name credit default swaps 1,084.9 (98.2) 1,084.9 4.4 Basket and index credit default swaps Corporate debt AAA 35.0 (0.2) 35.0 1.0 A 20.0 (1.4) 20.0 1.6 BBB 35.0 (16.3) 35.0 2.6 BB 130.0 (53.3) 130.0 1.5 CCC 20.0 (20.0) 20.0 3.0 Government/municipalities AA 50.0 (19.3) 50.0 6.2 Structured finance AA 25.0 (15.4) 25.0 8.6 Total basket and index credit default swaps 315.0 (125.9) 315.0 3.0 Total credit default swap protection sold $ 1,399.9 $ (224.1) $ 1,399.9 4.1 We also have invested in available-for-sale fixed maturity securities that contain credit default swaps that do not require bifurcation. These securities are subject to the credit risk of the issuer, normally a special purpose vehicle, which consists of the underlying credit default swaps and high quality fixed maturity securities that serve as collateral. A default event occurs if the cumulative losses exceed a specified attachment point, which is typically not the first loss of the portfolio. If a default event occurs that exceeds the specified attachment point, our investment may not be fully returned. We would have no future potential payments under these investments. The following tables show by the types of referenced/underlying asset class and external rating of the available-for-sale fixed maturity security our fixed maturity securities with nonbifurcatable embedded credit derivatives as of December 31, 2009, and December 31, 2008. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) December 31, 2009 Weighted average Amortized Carrying expected life cost value (in years) (in millions) Corporate debt AA $ 15.0 $ 14.3 A BBB BB CCC C Total corporate debt Structured finance AA A BBB BB B CCC CC C Total structured finance Total fixed maturity securities with credit derivatives $ 286.6 $ 177.3 December 31, 2008 Weighted average Amortized Carrying expected life cost value (in years) (in millions) Corporate debt AAA $ 55.0 $ 25.9 4.5 AA 5.0 4.0 1.3 A 35.0 19.0 3.1 BB 44.9 16.5 5.9 B 1.4 1.4 8.7 C 8.8 5.7 8.0 Total corporate debt 150.1 72.5 5.4 Structured finance AAA 32.0 17.1 5.5 AA 47.4 18.4 5.6 A 66.0 15.1 5.5 BBB 34.4 14.4 6.5 BB 54.8 7.0 8.2 CCC 0.4 0.4 3.0 Total structured finance 235.0 72.4 6.1 Total fixed maturity securities with credit derivatives $ 385.1 $ 144.9 5.8 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) Fair Value Hedges We use fixed-to-floating rate interest rate swaps to more closely align the interest rate characteristics of certain assets and liabilities. In general, these swaps are used in asset and liability management to modify duration, which is a measure of sensitivity to interest rate changes. We enter into currency exchange swap agreements to convert certain foreign denominated assets and liabilities into U.S. dollar floating-rate denominated instruments to eliminate the exposure to future currency volatility on those items. We also sell callable investment-type insurance contracts and use cancellable interest rate swaps and have written interest rate swaptions to hedge the changes in fair value of the callable feature. The net interest effect of interest rate swap and currency swap transactions for derivatives in fair value hedges is recorded as an adjustment to income or expense of the underlying hedged item in our consolidated statements of operations. Hedge effectiveness testing for fair value relationships is performed utilizing a regression analysis approach for both prospective and retrospective evaluations. This regression analysis will consider multiple data points for the assessment that the hedge continues to be highly effective in achieving offsetting changes in fair value. In certain periods, the comparison of the change in value of the derivative and the change in the value of the hedged item may not be offsetting at a specific period in time due to small movements in value. However, any amounts recorded as fair value hedges have shown to be highly effective in achieving offsetting changes in fair value both for present and future periods. The following table shows the effect of derivatives in fair value hedging relationships and the related hedged items on the consolidated statements of operations for the years ended December 31, 2009, 2008 and 2007. All gains or losses on derivatives were included in the assessment of hedge effectiveness. Amount of gain (loss) recognized in net income Amount of gain (loss) recognized in net on derivatives for the year ended December 31, income on related hedged item for the year Derivatives in fair ended December 31, (1) value hedging Hedged items in fair value relationships hedging relationships (in millions) (in millions) Interest rate Fixed maturities, contracts $ 308.6 $ (532.2) $ (155.4) available-for-sale $ (264.0) $ 510.8 $147.4 Interest rate Investment-type contracts 47.8 12.7 insurance contracts (68.1) (16.8) Foreign exchange Fixed maturities, contracts (0.1) (9.6) available-for-sale 0.6 9.8 Foreign exchange Investment-type contracts (199.8) 26.7 insurance contracts 214.4 (27.5) Total $ 365.0 $ (684.3) $ (125.6) Total $ (309.3) $ 657.7 $112.9 (1) The gain (loss) on both derivatives and hedged items in fair value relationships is reported in net realized capital gains (losses) on the consolidated statements of operations. The net amount represents the ineffective portion of our fair value hedges. The following table shows the periodic settlements on interest rate contracts and foreign exchange contracts in fair value hedging relationships for the years ended December 31, 2009, 2008 and 2007. Amount of gain (loss) for the year ended December 31, Hedged Item (in millions) Fixed maturities, available-for-sale (1) $ (143.5) $ $ Investment-type insurance contracts (2) 64.8 12.9 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) (1) Reported in net investment income on the consolidated statements of operations. (2) Reported in benefits, claims and settlement expenses on the consolidated statements of operations. Cash Flow Hedges We utilize floating-to-fixed rate interest rate swaps to eliminate the variability in cash flows of recognized financial assets and liabilities and forecasted transactions. We enter into currency exchange swap agreements to convert both principal and interest payments of certain foreign denominated assets and liabilities into U.S. dollar denominated fixed-rate instruments to eliminate the exposure to future currency volatility on those items. The net interest effect of interest rate swap and currency swap transactions for derivatives in cash flow hedges is recorded as an adjustment to income or expense of the underlying hedged item in our consolidated statements of operations. The maximum length of time that we are hedging our exposure to the variability in future cash flows for forecasted transactions, excluding those related to the payments of variable interest on existing financial assets and liabilities, is 10.5 years. At December 31, 2009, we had $45.7 million of gross unrealized gains reported in AOCI on the consolidated statements of financial position related to active hedges of forecasted transactions. If a hedged forecasted transaction is no longer probable of occurring, cash flow hedge accounting is discontinued. If it is probable that the hedged forecasted transaction will not occur, the deferred gain or loss is immediately reclassified from OCI into net income. During the year ended December 31, 2009, $40.4 million of gross unrealized losses were reclassified from OCI into net realized capital gains (losses) as a result of the determination that hedged cash flows of a forecasted liability issuance were probable of not occurring. No amounts were reclassified from OCI into net income as a result of the determination that hedged cash flows were probable of not occurring during the years ended December 31, 2008 and 2007. The following table shows the effect of derivatives in cash flow hedging relationships on the consolidated statements of operations and consolidated statements of financial position for the years ended December 31, 2009, 2008 and 2007. All gains or losses on derivatives were included in the assessment of hedge effectiveness. Amount of gain (loss) recognized in Amount of gain (loss) reclassified AOCI on derivatives (effective Location of gain (loss) from AOCI on derivatives Derivatives in portion) for the year ended reclassified from AOCI (effective portion) for the year cash flow December 31, into ended December 31, hedging net income (effective relationships Related hedged item portion) (in millions) (in millions) Interest rate Fixed maturities, Net investment contracts available-for-sale $ (124.4) $ 206.7 $ 61.6 income $ 4.8 $ 3.6 $ 4.5 Benefits, claims and Interest rate Investment-type settlement contracts insurance contracts (38.1) (18.1) expenses (0.3)  Foreign exchange Fixed maturities, Net investment contracts available-for-sale 234.6 (63.0) income    Foreign Benefits, claims and exchange Investment-type settlement contracts insurance contracts (316.0) 168.0 expenses 1.0  Net realized capital gains (losses) (4.0) (3.9) Total $ (61.5) $ 87.2 $ 148.5 Total $ 21.0 $ 0.3 $ 0.6 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) The following table shows the periodic settlements on interest rate contracts and foreign exchange contracts in cash flow hedging relationships for the years ended December 31, 2009, 2008 and 2007. Amount of gain (loss) for the year ended December 31, Hedged Item (in millions) Fixed maturities, available-for-sale (1) $ 16.9 $ $ Investment-type insurance contracts (2) (2.7) (14.4) (1) Reported in net investment income on the consolidated statements of operations. (2) Reported in benefits, claims and settlement expenses on the consolidated statements of operations. The ineffective portion of our cash flow hedges is reported in net realized capital gains (losses) on the consolidated statements of operations. The net loss resulting from the ineffective portion of interest rate contracts in cash flow hedging relationships was zero for the years ended December 31, 2009, 2008 and 2007, respectively. The net gain resulting from the ineffective portion of foreign currency contracts in cash flow hedging relationships was $2.2 million, $0.4 million and $2.1 million for the years ended December 31, 2009, 2008 and 2007, respectively. We expect to reclassify net losses of $4.1 million from AOCI into net income in the next 12 months, which includes both net deferred losses on discontinued hedges and periodic settlements of active hedges. Actual amounts may vary from this amount as a result of market conditions. Derivatives Not Designated as Hedging Instruments Our use of futures, certain swaptions and swaps, options and currency forwards are effective from an economic standpoint, but they have not been designated as hedges for financial reporting purposes. As such, periodic changes in the market value of these instruments, which includes mark-to-market gains and losses as well as periodic and final settlements, flow directly into net realized capital gains (losses). The following tables show the effect of derivatives not designated as hedging instruments, including market value changes of embedded derivatives that have been bifurcated from the host contract, on the consolidated statements of operations for the years ended December 31, 2009, 2008 and 2007. Gains (losses) are reported in net realized capital gains (losses) on the consolidated statements of operations. Amount of gain (loss) recognized in net income on derivatives for the year ended December 31, Derivatives not designated as hedging instruments (in millions) Interest rate contracts $ (58.8) $ 90.4 $(8.3) Foreign exchange contracts (128.3) 3.7 Equity contracts 86.3 10.3 Credit contracts (102.0) (67.3) Other contracts (1) (43.2) (27.1) Total $ (28.7) $ (96.8) $(88.7) (1) Primarily includes the change in fair value of embedded derivatives. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 8. Closed Block In connection with the 1998 MIHC formation, we formed a Closed Block to provide reasonable assurance to policyholders included therein that, after the formation of the MIHC, assets would be available to maintain dividends in aggregate in accordance with the 1997 policy dividend scales, if the experience underlying such scales continued. Certain of our assets were allocated to the Closed Block in an amount that produces cash flows which, together with anticipated revenue from policies and contracts included in the Closed Block, were expected to be sufficient to support the Closed Block policies, including, but not limited to, provisions for payment of claims, certain expenses, charges and taxes, and to provide for continuation of policy and contract dividends in aggregate in accordance with the 1997 dividend scales, if the experience underlying such scales continues, and to allow for appropriate adjustments in such scales, if such experience changes. Due to adjustable life policies being included in the Closed Block, the Closed Block is charged with amounts necessary to properly fund for certain adjustments, such as face amount and premium increases, that are made to these policies after the Closed Block inception date. These amounts are referred to as Funding Adjustment Charges and are treated as capital transfers from the Closed Block. Assets allocated to the Closed Block inure solely to the benefit of the holders of policies included in the Closed Block. Closed Block assets and liabilities are carried on the same basis as other similar assets and liabilities. We will continue to pay guaranteed benefits under all policies, including the policies within the Closed Block, in accordance with their terms. If the assets allocated to the Closed Block, the investment cash flows from those assets and the revenues from the policies included in the Closed Block, including investment income thereon, prove to be insufficient to pay the benefits guaranteed under the policies included in the Closed Block, we will be required to make such payments from their general funds. No additional policies were added to the Closed Block, nor was the Closed Block affected in any other way, as a result of the demutualization. A policyholder dividend obligation (PDO) is required to be established for earnings in the Closed Block that are not available to PFG stockholders. A model of the Closed Block was established to produce the pattern of expected earnings in the Closed Block, adjusted to eliminate the impact of related amounts in accumulated other comprehensive income. If actual cumulative earnings of the Closed Block are greater than the expected cumulative earnings of the Closed Block, only the expected cumulative earnings will be recognized in income with the excess recorded as a PDO. This PDO represents undistributed accumulated earnings that will be paid to Closed Block policyholders as additional policyholder dividends unless offset by future performance of the Closed Block that is less favorable than originally expected. If actual cumulative performance is less favorable than expected, only actual earnings will be recognized in income. At December 31, 2009 and 2008, cumulative actual earnings have been less than cumulative expected earnings. Additionally, cumulative net unrealized gains (losses) did not exceed the cumulative expected earnings. Therefore, there was no PDO liability as of December 31, 2009 and 2008. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 8. Closed Block  (continued) Closed Block liabilities and assets designated to the Closed Block were as follows: December 31, (in millions) Closed Block liabilities Future policy benefits and claims $ 5,172.9 $ 5,309.9 Other policyholder funds 25.9 Policyholder dividends payable 328.9 Other liabilities 47.1 Total Closed Block liabilities 5,711.8 Assets designated to the Closed Block Fixed maturities, available-for-sale 2,429.5 Fixed maturities, trading 32.8 Equity securities, available-for-sale 15.9 Mortgage loans 618.1 Policy loans 758.2 Other investments 183.8 Total investments 4,038.3 Cash and cash equivalents 39.4 Accrued investment income 70.1 Premiums due and other receivables 18.2 Deferred income tax asset 270.4 Total assets designated to the Closed Block 4,436.4 Excess of Closed Block liabilities over assets designated to the Closed Block 1,275.4 Amounts included in accumulated other comprehensive loss (307.7) Maximum future earnings to be recognized from Closed Block assets and liabilities $ 913.5 $ 967.7 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 8. Closed Block  (continued) Closed Block revenues and expenses were as follows: For the year ended December 31, (in millions) Revenues Premiums and other considerations $ 508.6 $ 550.4 $ 576.6 Net investment income 280.9 288.3 Net realized capital losses (12.7) (12.9) Total revenues 818.6 852.0 Expenses Benefits, claims and settlement expenses 467.6 485.8 Dividends to policyholders 261.8 286.4 Operating expenses 7.4 12.1 Total expenses 736.8 784.3 Closed Block revenues, net of Closed Block expenses, before income taxes 81.8 67.7 Income taxes 25.6 20.7 Closed Block revenues, net of Closed Block expenses and income taxes 56.2 47.0 Funding adjustment charges (8.5) (9.4) Closed Block revenues, net of Closed Block expenses, income taxes and funding adjustment charges $ 54.2 $ 47.7 $ 37.6 The change in maximum future earnings of the Closed Block was as follows: For the year ended December 31, (in millions) Beginning of year $ 967.7 $ 1,015.4 $ 1,053.0 End of year 967.7 1,015.4 Change in maximum future earnings $ (54.2) $ (47.7) $ (37.6) We charge the Closed Block with federal income taxes, payroll taxes, state and local premium taxes and other state or local taxes, licenses and fees as provided in the plan of reorganization. 9. Deferred Policy Acquisition Costs Policy acquisition costs deferred and amortized in 2009, 2008 and 2007 were as follows: For the year ended December 31, (in millions) Balance at beginning of year $ 3,970.1 $ 2,626.7 $ 2,265.9 Cost deferred during the year 637.9 568.8 Amortized to expense during the year (1) (375.0) (351.4) Adjustment related to unrealized (gains) losses on available-for-sale securities and derivative instruments 1,080.5 143.4 Balance at end of year $ 3,454.8 $ 3,970.1 $ 2,626.7 (1) Includes adjustments for revisions to estimated gross profits. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 10. Insurance Liabilities Contractholder Funds Major components of contractholder funds in the consolidated statements of financial position are summarized as follows: December 31, (in millions) Liabilities for investment-type insurance contracts: GICs $ 10,839.2 $ 11,857.4 Funding agreements 15,757.3 Other investment-type insurance contracts 987.1 Total liabilities for investment-type insurance contracts 28,601.8 Liabilities for individual annuities 10,672.3 Universal life and other reserves 3,772.3 Total contractholder funds $ 39,764.7 $ 43,046.4 Our GICs and funding agreements contain provisions limiting or prohibiting early surrenders, which typically include penalties for early surrenders, minimum notice requirements or, in the case of funding agreements with survivor options, minimum pre-death holding periods and specific maximum amounts. Funding agreements include those issued directly to nonqualified institutional investors, as well as to four separate programs where the funding agreements have been issued directly or indirectly to unconsolidated special purpose entities. Claims for principal and interest under funding agreements are afforded equal priority to claims of life insurance and annuity policyholders under insolvency provisions of Iowa Insurance Laws. We are authorized to issue up to $4.0 billion of funding agreements under a program established in 1998 to support the prospective issuance of medium term notes by an unaffiliated entity in non-U.S. markets. As of December 31, 2009 and 2008, $2,502.2 million and $3,159.1 million, respectively, of liabilities are outstanding with respect to the issuance outstanding under this program. We do not anticipate any new issuance activity under this program as we are authorized to issue up to Euro 4.0 billion (approximately USD$5.3 billion) of funding agreements under a program established in 2006 to support the prospective issuance of medium term notes by an unaffiliated entity in non-U.S. markets. The unaffiliated entity is an unconsolidated special purpose vehicle. As of December 31, 2009 and 2008, $1,404.2 million and $1,415.2 million, respectively, of liabilities are outstanding with respect to the issuances outstanding under this program. In addition, we were authorized to issue up to $7.0 billion of funding agreements under a program established in 2001 to support the prospective issuance of medium term notes by an unaffiliated entity in both domestic and international markets. The unaffiliated entity is an unconsolidated qualifying special purpose entity. As of December 31, 2009 and 2008, $2,474.0 million and $2,468.7 million, respectively, of liabilities are being held with respect to the issuance outstanding under this program. We do not anticipate any new issuance activity under this program, given our December 2005 termination of the dealership agreement for this program and the availability of the SEC-registered program described in the following paragraph. We were authorized to issue up to $4.0 billion of funding agreements under a program established in March 2004 to support the prospective issuance of medium term notes by unaffiliated entities in both domestic and international markets. In February 2006, this program was amended to authorize issuance of up to an additional $5.0 billion in recognition of the use of nearly all $4.0 billion of initial issuance authorization. In recognition of the use of nearly all $9.0 billion, this program was amended in November 2007 to authorize issuance of up to an additional $5.0 billion. Under this program, both the notes and the supporting funding agreements are registered with the SEC. As of December 31, 2009 and 2008, $5,122.4 million and $7,655.5 million, respectively, of liabilities are being held with respect to the issuance outstanding under this program. In contrast with direct funding agreements, GIC issuances and the other three funding agreement-backed medium term note programs described above, our payment obligations on each funding agreement issued under this SEC-registered program are guaranteed by PFG. Due to a downturn in the credit market, we reduced the amount of medium term note issuances in 2008 and had no issuances in 2009. As economic conditions change, we will reassess the issuance of funding agreements to these medium term note programs. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 10. Insurance Liabilities  (continued) Future Policy Benefits and Claims Activity associated with unpaid accident and health claims is summarized as follows: For the year ended December 31, (in millions) Balance at beginning of year $ 991.8 $ 964.3 $ 877.2 Incurred: Current year 1,994.5 2,160.6 Prior years (56.7) (12.8) Total incurred 1,937.8 2,147.8 Payments: Current year 1,588.6 1,738.5 Prior years 321.7 322.2 Total payments 1,910.3 2,060.7 Balance at end of year: Current year 405.9 422.1 Prior years 585.9 542.2 Total balance at end of year $ 1,025.6 $ 991.8 $ 964.3 Supplemental information: Claim adjustment expense liabilities $ 40.7 $ 39.1 $ 37.0 Reinsurance recoverables 4.3 4.2 Incurred liability adjustments relating to prior years, which affected current operations during 2009, 2008 and 2007, resulted in part from developed claims for prior years being different than were anticipated when the liabilities for unpaid accident and health claims were originally estimated. These trends have been considered in establishing the current year liability for unpaid accident and health claims. 11. Debt Short-Term Debt As of December 31, 2009, we had credit facilities with various financial institutions in an aggregate amount of $644.0 million. As of December 31, 2009 and 2008, we had $312.1 million and $291.1 million, respectively, of outstanding borrowings related to our credit facilities, which consisted of a payable to PFSI, with zero assets pledged as support. Interest paid on intercompany debt was $1.3 million, $8.3 million and $19.6 million during 2009, 2008 and 2007, respectively. The weighted-average interest rates on short-term borrowings as of December 31, 2009 and 2008, were 0.4% and 0.5%, respectively. Long-Term Debt The components of long-term debt as of December 31, 2009 and 2008, were as follows: December 31, (in millions) 8% surplus notes payable, due 2044 99.2 Other mortgages and notes payable 22.0 Total long-term debt $ 120.8 $ The amounts included above are net of the discount and premium associated with issuing these notes, which are being amortized to expense over their respective terms using the interest method. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 11. Debt  (continued) On March 10, 1994, we issued $100.0 million of surplus notes due March 1, 2044, at an 8% annual interest rate. None of our affiliates hold any portion of the notes. Each payment of interest and principal on the notes, however, may be made only with the prior approval of the Commissioner of Insurance of the State of Iowa (the Commissioner) and only to the extent that we have sufficient surplus earnings to make such payments. Interest of $8.0 million for each of the years ended December 31, 2009, 2008 and 2007 was approved by the Commissioner, and charged to expense. Subject to Commissioner approval, the notes due March 1, 2044, may be redeemed at our election on or after March 1, 2014, in whole or in part at a redemption price of approximately 102.3% of par. The approximate 2.3% premium is scheduled to gradually diminish over the following ten years. These notes may be redeemed on or after March 1, 2024, at a redemption price of 100% of the principal amount plus interest accrued to the date of redemption. The non-recourse mortgages, other mortgages and notes payable are primarily financings for real estate developments. Outstanding principal balances as of December 31, 2009, ranged from $5.9 million to $9.1 million per development with interest rates generally ranging from 5.5% to 5.8%. Outstanding principal balances as of December 31, 2008, ranged from $6.0 million to $9.3 million per development with interest rates generally ranging from 5.5% to 5.8%. Outstanding debt is secured by the underlying real estate properties, which were reported as real estate on our consolidated statements of financial position with a carrying value of $30.1 million and $30.4 million as of December 31, 2009 and 2008, respectively. At December 31, 2009, future annual maturities of the long-term debt were as follows (in millions): Year ending December 31: 2010 $ 0.4 2011 2012 2013 2014 Thereafter Total future maturities of the long-term debt $ 120.8 12. Income Taxes Our income tax expense (benefit) from continuing operations was as follows: For the year ended December 31, (in millions) Current income taxes: U.S. federal $ 140.4 $ 116.0 $ 288.7 State and foreign 34.7 25.3 Total current income taxes 150.7 314.0 Deferred income taxes (106.4) (112.8) Total income taxes $ 124.8 $ 44.3 $ 201.2 Our provision for income taxes may not have the customary relationship of taxes to income. A reconciliation between the U.S. corporate income tax rate and the effective tax rate from continuing operations is as follows: For the year ended December 31, U.S. corporate income tax rate 35% 35% 35% Dividends received deduction (19) (12) Interest exclusion from taxable income (6) (2) Other   Effective income tax rate 19% 10% 21% As of December 31, 2009, the total unrecognized tax benefits were $52.6 million. Of this amount, $20.3 million, if recognized, would reduce the 2009 effective tax rate. We recognize interest and penalties related to uncertain tax positions in operating expenses. As of December 31, 2009 and 2008, we had recognized $22.5 million and $21.3 million of accumulated pre-tax interest and penalties related to unrecognized tax benefits, respectively. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Income Taxes  (continued) A summary of the changes in unrecognized tax benefits follows. In managements judgment, the total deferred income tax asset is more likely than not to be realized. Included in the deferred income tax asset is the expected income tax benefit attributable to net unrealized losses on available-for-sale securities. There is no valuation allowance provided for the deferred tax asset attributable to unrealized losses on available-for-sale securities. Management expects to recover the unrealized losses by holding the securities until maturity or recovery in value; therefore, the related deferred tax asset is expected to reverse over time. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Income Taxes  (continued) The total deferred income tax asset also includes capital and net operating loss carryforwards for tax purposes available to offset future capital gains and taxable income, respectively. The total capital loss carryforward, available to offset future capital gains, was $460.6 million as of December 31, 2009. If not used, the remaining 2008 capital loss carryforward of $121.1 million and the $339.5 million capital loss generated in 2009 will expire in 2013 and 2014, respectively. Domestic state net operating loss carryforwards were $2.1 million as of December 31, 2009, and will expire between 2017 and 2029. We maintain valuation allowances by jurisdiction against the deferred income tax assets related to certain of these carryforwards, as utilization of these income tax benefits fail the more likely than not criteria in certain jurisdictions. A valuation allowance has been recorded on income tax benefits associated with state net operating loss carryforwards. Adjustments to the valuation allowance will be made if there is a change in managements assessment of the amount of the deferred income tax asset that is more likely than not to be realized. Accumulated net operating losses of $485.2 million and $376.6 million at December 31, 2009 and 2008, respectively, are attributed to captive reinsurance companies that are temporarily excluded from our consolidated U.S. federal income tax return. These net operating losses will expire between 2021 and 2024. One of the captive reinsurance companies will be able to join the consolidated U.S. federal income tax return in 2012, with the other in 2013. All accumulated net operating losses are anticipated to be utilized before expiration. Therefore, no valuation allowance has been provided for the deferred income tax assets attributable to these net operating losses. The Internal Revenue Service (IRS) has completed examination of our consolidated federal income tax returns for years prior to 2004. We are contesting certain issues and have filed suit in the Court of Federal Claims, requesting refunds for the years 1995-2003. We are also litigating a partnership issue for the years 2002-2003 in the federal district court of Iowa. We had $241.0 million and $230.8 million of current income tax receivables associated with outstanding audit issues reported as other assets in our consolidated statements of financial position as of December 31, 2009 and 2008, respectively. We do not expect the litigation to be resolved within the next twelve months. The IRS commenced examination of the U.S. consolidated federal income tax returns for 2004-2005 in March 2007. The fieldwork is substantially complete and the final report is expected to be received sometime in the second or third quarter of 2010. The statute of limitations for the 2004-2005 tax years expires on September 15, 2010. The IRS commenced examination of the U.S. consolidated federal income tax returns for 2006-2007 in March 2009 and of the tax return for 2008 in January 2010. We believe it is reasonably possible that the amount of our unrecognized tax benefits could increase by $0.0 million to $11.0 million within the next twelve months. The uncertainty is associated with our affiliates investment in a transaction that gave rise to foreign tax credits. We expect the IRS to disallow some or all of these foreign tax credits. We believe that we have adequate defenses against, or sufficient provisions for, the contested issues, but final resolution of the contested issues could take several years while legal remedies are pursued. Consequently, we do not expect the ultimate resolution of issues from tax years 1995 - 2003 to have a material impact on our net income. Similarly, we believe there are adequate defenses against, or sufficient provisions for, any challenges that might arise in tax years subsequent to 2003. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits We have post-retirement benefit plans covering substantially all of our employees and certain agents, including employees of other companies affiliated with our ultimate parent, PFG ("affiliated companies"). Actuarial information regarding the status of the post-retirement benefit plans is calculated for the total plan only. The affiliated company portion of the actuarial present value of the accumulated or projected benefit obligations, or net assets available for benefits, is not separately determined. However, we are reimbursed for employee benefits related to the affiliated companies. The reimbursement is not reflected in our employee and agent benefits disclosures. We have defined benefit pension plans covering substantially all of our employees and certain agents. Some of these plans provide supplemental pension benefits to employees with salaries and/or pension benefits in excess of the qualified plan limits imposed by federal tax law. The employees and agents are generally first eligible for the pension plans when they reach age 21. For plan participants employed prior to January 1, 2002, the pension benefits are based on the greater of a final average pay benefit or a cash balance benefit. The final average pay benefit is based on the years of service and generally the employee's or agent's average annual compensation during the last five years of employment. Partial benefit accrual of final average pay benefits is recognized from first eligibility until retirement based on attained service divided by potential service to age 65 with a minimum of 35 years of potential service. The cash balance portion of the plan started on January 1, 2002. An employee's account is credited with an amount based on the employee's salary, age and service. These credits accrue with interest. For plan participants hired on and after January 1, 2002, only the cash balance plan applies. Our policy is to fund the cost of providing pension benefits in the years that the employees and agents are providing service to us. Our funding policy for the qualified defined benefit plan is to contribute an amount annually at least equal to the minimum annual contribution required under the Employee Retirement Income Security Act (ERISA), and, generally, not greater than the maximum amount that can be deducted for federal income tax purposes. Our funding policy for the non-qualified benefit plan is to fund the plan in the years that the employees are providing service, taking into account the funded status of the trust. While we designate assets to cover the computed liability of the non-qualified plan, the assets are not included as part of the asset balances presented in this footnote as they do not qualify as plan assets in accordance with U.S. GAAP. We also provide certain health care, life insurance and long-term care benefits for retired employees. Subsidized retiree health benefits are provided for employees hired prior to January 1, 2002. Employees hired after December 31, 2001, have access to retiree health benefits but it is intended that they pay for the full cost of the coverage. The health care plans are contributory with participants' contributions adjusted annually. The contributions are based on the number of years of service and age at retirement for those hired prior to January 1, 2002. As part of the substantive plan, the retiree health contributions are assumed to be adjusted in the future as claim levels change. The life insurance plans are contributory for a small group of previously grandfathered participants that have elected supplemental coverage and dependent coverage. Covered employees are first eligible for the health and life postretirement benefits when they reach age 57 and have completed ten years of service with us. Retiree long-term care benefits are provided for employees whose retirement was effective prior to July 1, 2000. Partial benefit accrual of these health, life and long-term care benefits is recognized from the employee's date of hire until retirement based on attained service divided by potential service to age 65 with a minimum of 35 years of potential service. Our policy is to fund the cost of providing retiree benefits in the years that the employees are providing service, taking into account the funded status of the trust. For 2007, we used a measurement date of October 1 for the pension and other postretirement benefit plans. For 2008 and 2009, we used a December 31 measurement date in connection with our adoption of required measurement date guidance. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) Obligations and Funded Status The plans' combined funded status, reconciled to amounts recognized in the consolidated statements of financial position and consolidated statements of operations, was as follows: Other postretirement Pension benefits benefits December 31, December 31, (in millions) Change in benefit obligation Benefit obligation at beginning of year $ (1,712.1) $ (1,603.8) $ (335.0) $ (271.9) Service cost (62.0) (10.5) Interest cost (124.3) (20.9) Actuarial loss (8.1) (44.0) Participant contributions   (6.0) Benefits paid 86.1 19.1 Other  (0.8) Benefit obligation at end of year $ (1,797.4) $ (1,712.1) $ (360.1) $ (335.0) Change in plan assets Fair value of plan assets at beginning of year $ 1,010.5 $ 1,597.6 $ 362.0 $ 518.0 Actual return on plan assets (556.3) (142.9) Employer contribution 55.3  Participant contributions   6.0 Benefits paid (86.1) (19.1) Fair value of plan assets at end of year $ 1,250.3 $ 1,010.5 $ 421.5 $ 362.0 Amount recognized in statement of financial position Other assets $  $  $ 78.4 $ 43.3 Other liabilities (701.6) (16.3) Total $ (547.1) $ (701.6) $ 61.4 $ 27.0 Amount recognized in accumulated other comprehensive (income) loss Total net actuarial loss $ 564.9 $ 768.2 $ 104.1 $ 152.9 Prior service benefit (39.5) (8.8) Pre-tax accumulated other comprehensive loss $ 512.2 $ 728.7 $ 97.3 $ 144.1 The accumulated benefit obligation for all defined benefit pension plans was $1,640.5 million and $1,535.8 million at December 31, 2009 and 2008, respectively. Employer contributions to the pension plans include contributions made directly to the qualified pension plan assets and contributions from corporate assets to pay nonqualified pension benefits. Benefits paid from the pension plans include both qualified and nonqualified plan benefits. Nonqualified pension plan assets are not included as part of the asset balances presented in this footnote. The nonqualified pension plan assets are held in Rabbi trusts for the benefit of all nonqualified plan participants. The assets held in a Rabbi trust are available to satisfy the claims of general creditors only in the event of bankruptcy. Therefore, these assets are fully consolidated in our consolidated statements of financial position and are not reflected in our funded status as they do not qualify as plan assets under U.S. GAAP. The market value of assets held in these trusts was $245.1 million and $269.8 million as of December 31, 2009 and 2008, respectively. Pension Plan Changes and Plan Gains/Losses On January 1, 2010, benefits under the Principal Pension Plan are frozen for certain participants. This change was recognized as a prior service cost and resulted in a decrease in liabilities as of December 31, 2009. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) For the year ended December 31, 2009, the pension plans had an actuarial loss primarily due to a greater than expected cost of living adjustment and greater number of early retirements. For the year ended December 31, 2008, the pension plans had an actuarial loss primarily due to a decrease in the discount rate offset by a change in certain actuarial assumptions and methods. Other Postretirement Plan Changes and Plan Gains/Losses On December 8, 2003, the Medicare Prescription Drug, Improvement and Modernization Act of 2003 (the Medicare Modernization Act) was signed into law. The Medicare Modernization Act introduced a prescription drug benefit under Medicare (Medicare Part D) as well as a federal subsidy to sponsors of retiree medical benefit plans. During each of the years ended December 31, 2009, 2008 and 2007, the Medicare subsidies we received and accrued for were $0.8 million and included in service cost. An actuarial loss occurred during 2009 for the other postretirement benefit plans. This was due to a less than expected increase in retiree contributions, an increase in assumed health care costs for our agents and an increase in the trend assumption. An actuarial loss occurred during 2008 due to a decrease in the discount rate and a less than expected increase in retiree contributions, which was partially offset by a decrease in the trend assumption and a less than expected increase in health care claim costs. Information for pension plans with an accumulated benefit obligation in excess of plan assets: For 2009 and 2008, both the qualified and nonqualified plans had accumulated benefit obligations in excess of plan assets. As noted previously, the nonqualified plans have assets that are deposited in trusts that fail to meet the U.S. GAAP requirements to be included in plan assets; however, these assets are included in our consolidated statements of financial position. December 31, (in millions) Projected benefit obligation $ 1,797.4 $ Accumulated benefit obligation 1,535.8 Fair value of plan assets 1,010.5 Information for other postretirement benefit plans with an accumulated postretirement benefit obligation in excess of plan assets: December 31, (in millions) Accumulated postretirement benefit obligation $ 98.7 $ 87.9 Fair value of plan assets 71.6 Components of net periodic benefit cost: Pension benefits Other postretirement benefits For the year ended December 31, (in millions) Service cost $ 51.4 $ 62.0 $ 47.1 $ 11.3 $ 10.5 $ 8.0 Interest cost 124.3 89.5 20.9 15.5 Expected return on plan assets (162.8) (114.2) (46.9) (33.7) Amortization of prior service benefit (9.6) (8.3) (3.1) (2.6) Recognized net actuarial (gain) loss 1.5 10.0 (4.0) (1.9) Net periodic benefit cost (income) $ 157.6 $ 15.4 $ 24.1 $ 12.3 $ (22.6) $ (14.7) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) For 2007, we used a measurement date of October 1 for the pension and other postretirement plans. For 2008 and 2009, we used a December 31 measurement date in connection with our adoption of required measurement date guidance. Net periodic benefit cost shown above for 2008 covers the period of 15 months from October 1, 2007, through December 31, 2008. Net periodic benefit cost for the period from October 1, 2007, to December 31, 2007, was recognized as a direct adjustment to retained earnings during 2008 as required by the measurement date guidance. The breakdown of 2008 net periodic benefit cost between the two periods was as follows: The pension plans' actuarial gains and losses are amortized using a straight-line amortization method over the average remaining service period of plan participants. For the qualified pension plan, gains and losses are amortized without use of the 10% allowable corridor. For the nonqualified pension plans and other postretirement benefit plans, the corridors allowed are used. Net actuarial (gain) loss and net prior service cost benefit have been recognized in accumulated other comprehensive income. The estimated net actuarial (gain) loss and prior service cost (benefit) that will be amortized from accumulated other comprehensive income into net periodic benefit cost for the pension benefits during the 2010 fiscal year are $67.6 million and $(10.1) million, respectively. The estimated net actuarial (gain) loss and prior service cost (benefit) for the postretirement benefits that will be amortized from accumulated other comprehensive income into net periodic benefit cost during the 2010 fiscal year are $5.1 million and $(2.1) million, respectively. Assumptions: Weighted-average assumptions used to determine benefit obligations as disclosed under the Obligations and Funded Status section Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) Weighted-average assumptions used to determine net periodic benefit cost Pension benefits Other postretirement benefits For the year ended December 31, Discount rate 6.00% 6.30% 6.15% 6.00% 6.30% 6.15% Expected long-term return on plan assets 8.00% 8.25% 8.25% 7.30% 7.30% 7.30% Rate of compensation increase 5.00% 5.00% 5.00% 5.00% 5.00% 5.00% For the pension benefits, the expected return on plan assets is the long-term rate we expect to be earned based on the plans investment strategy. Historical and expected future returns of multiple asset classes were analyzed to develop a risk free rate of return and risk premiums for each asset class. The overall rate for each asset class was developed by combining a long- term inflation component, the risk free real rate of return and the associated risk premium. A weighted average rate was developed based on those overall rates and the target asset allocation of the plans. Based on a review in 2008, the long-term expected return on plan assets was lowered to 8.00% for the 2009 expense calculation. For other postretirement benefits, the 7.30% expected long-term return on plan assets for 2009 is based on the weighted average expected long-term asset returns for the medical, life and long-term care plans. The expected long-term rates for the medical, life and long-term care plans are 7.25%, 7.75% and 5.85%, respectively. Assumed health care cost trend rates December 31, 2008 Health care cost trend rate assumed for next year under age 65 11.0% 10.5% Health care cost trend rate assumed for next year age 65 and over 10.5% 10.0% Rate to which the cost trend rate is assumed to decline (the ultimate trend rate) 5.0% 5.0% Year that the rate reaches the ultimate trend rate 2020 Assumed health care cost trend rates have a significant effect on the amounts reported for the health care plans. A one- percentage-point change in assumed health care cost trend rates would have the following effects: 1-percentage- 1-percentage- point increase point decrease (in millions) Effect on total of service cost and interest cost components $ 5.3 $ Effect on accumulated postretirement benefit obligation Pension Plan and Other Postretirement Benefit Plan Assets Fair value is defined as the price that would be received to sell an asset in an orderly transaction between market participants at the measurement date (an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels.  Level 1  Fair values are based on unadjusted quoted prices in active markets for identical assets. Our Level 1 assets include cash, fixed income investment funds and exchange traded equity securities.  Level 2  Fair values are based on inputs other than quoted prices within Level 1 that are observable for the asset, either directly or indirectly. Our Level 2 assets primarily include fixed income and equity investment funds.  Level 3  Fair values are based on significant unobservable inputs for the asset. Our Level 3 assets include a real estate investment fund and a general account investment of ours. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) Our pension plan assets consist of investments in separate accounts. Net asset value (NAV) of the separate accounts is calculated in a manner consistent with U.S. GAAP for investment companies and is determinative of their fair value. Several of the separate accounts invest in publicly quoted mutual funds or actively managed stocks. The fair value of the underlying mutual funds or stock is used to determine the NAV of the separate account, which is not publicly quoted. Some of the separate accounts also invest in fixed income securities. The fair value of the underlying securities is based on quoted prices of similar assets and used to determine the NAV of the separate account. One separate account invests in real estate, for which the fair value of the underlying real estate is based on unobservable inputs and used to determine the NAV of the separate account. The fair value of the underlying real estate is estimated using discounted cash flow valuation models that utilize public real estate market data inputs such as transaction prices, market rents, vacancy levels, leasing absorption, market cap rates and discount rates. In addition, each property is appraised annually by an independent appraiser. Our other postretirement benefit plan assets consist of cash, investments in fixed income security portfolios and investments in equity security portfolios. Because of the nature of cash, its carrying amount approximates fair value. The fair value of fixed income investment funds, U.S. equity portfolios and international equity portfolios is based on quoted prices in active markets for identical assets. The fair value of the Principal Life general account investment is the amount the plan would receive if withdrawing funds from this participating contract. The amount that would be received is calculated using a cash-out factor based on an associated pool of general account fixed income securities. The cash-out factor is a ratio of the asset investment value of these securities to asset book value. As the investment values change, the cash-out factor is adjusted, impacting the amount the plan receives at measurement date. To determine investment value for each category of assets, we project cash flows. This is done using contractual provisions for the assets, with adjustment for expected prepayments and call provisions. Projected cash flows are discounted to present value for each asset category. Interest rates for discounting are based on current rates on similar new assets in the general account based on asset strategy. Pension Plan Assets The fair value of the qualified pension plans assets by asset category as of the most recent measurement date is as follows: As of December 31, 2009 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Asset category U.S. large cap equity portfolios (1) $ 555.5 $  $ 555.5 $  U.S. small/mid cap equity portfolios (2)   International equity portfolios (3)   Fixed income security portfolios (4)   Real estate investment portfolios: Real estate investment trusts (5)   Direct real estate investments (6)   Total $ 1,250.3 $  $ 1,196.3 $ (1) The portfolios invest primarily in publicly traded equity securities of large U.S. companies. (2) The portfolios invest primarily in publicly traded equity securities of mid-sized and small U.S. companies. (3) The portfolios invest primarily in publicly traded equity securities of non-U.S. companies. (4) The portfolios invest in various fixed income securities, primarily of U.S. origin. These include, but are not limited to, corporate bonds, mortgage-backed securities, commercial mortgage-backed securities, U.S. Treasury securities, agency securities, asset-backed securities and collateralized mortgage obligations. (5) The portfolio invests primarily in publicly traded securities of U.S. equity real estate investment trusts. (6) The portfolio invests primarily in U.S. commercial real estate properties. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) The reconciliation for all assets measured at fair value using significant unobservable inputs (Level 3) for the year ended December 31, 2009, is as follows: For the year ended December 31, 2009 Actual return gains (losses) on plan assets Ending Beginning Relating to asset asset assets still Relating to balance balance as held at the assets sold Purchases, Transfers as of of January reporting during the sales and in (out) of December 1, 2009 date period settlements Level 3 31, 2009 (in millions) Asset category Direct real estate investments $ 78.8 $ (24.8) $  $  $  $ 54.0 Total $ 78.8 $ (24.8) $  $  $  $ 54.0 We have established an investment policy that provides the investment objectives and guidelines for the pension plan. Our investment strategy is to achieve the following:  Obtain a reasonable long-term return consistent with the level of risk assumed and at a cost of operation within prudent levels. Performance benchmarks are monitored.  Ensure sufficient liquidity to meet the emerging benefit liabilities for the plan.  Provide for diversification of assets in an effort to avoid the risk of large losses and maximize the investment return to the pension plan consistent with market and economic risk. In administering the qualified pension plans asset allocation strategy, we consider the projected liability stream of benefit payments, the relationship between current and projected assets of the plan and the projected actuarial liabilities streams, the historical performance of capital markets adjusted for the perception of future short- and long-term capital market performance and the perception of future economic conditions. According to our investment policy, the overall target asset allocation for the qualified plan assets is: Asset category Target allocation U.S. large cap equity portfolios and U.S. small/mid cap equity portfolios 35% - 60% International equity portfolios 5% - 20% Fixed income security portfolios 20% - 30% Real estate investment portfolios 3% - 10% Other Postretirement Benefit Plan Assets The fair value of the other postretirement benefit plans assets by asset category as of the most recent measurement date is as follows: Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) As of December 31, 2009 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Asset category Cash (1) $ 1.0 $ 1.0 $  $  Fixed income security portfolios: Fixed income investment funds (2)   Principal Life general account investment (3)   U.S. equity portfolios (4)  International equity portfolios (5)  Total $ 421.5 $ 328.9 $ $ 45.5 (1) Represents amounts held in cash or cash equivalents. (2) The portfolios invest in various fixed income securities, primarily of U.S. origin. These include, but are not limited to, corporate bonds, mortgage-backed securities, commercial mortgage-backed securities, U.S. Treasury securities, agency securities, asset-backed securities and collateralized mortgage obligations. (3) The general account is invested in various fixed income securities. (4) The portfolios invest primarily in publicly traded equity securities of large U.S. companies. (5) The portfolios invest primarily in publicly traded equity securities of non-U.S. companies. $47.1 million of assets in the U.S. equity and international equity portfolios are included in a trust owned life insurance contract. The reconciliation for all assets measured at fair value using significant unobservable inputs (Level 3) for the year ended December 31, 2009, is as follows: For the year ended December 31, 2009 Actual return gains (losses) on plan assets Ending Beginning Relating to asset asset assets still Relating to balance balance as held at the assets sold Purchases, Transfers as of of January reporting during the sales and in (out) of December 1, 2009 date period settlements Level 3 31, 2009 (in millions) Asset category Principal Life general account investment $ 54.9 $ (1.3) $  $ (8.1) $  $ 45.5 Total $ 54.9 $ (1.3) $  $ (8.1) $  $ 45.5 According to our investment policy, the weighted average target asset allocation for the other postretirement benefit plans is: Asset category Target allocation U.S. equity portfolios 45% - 65% International equity portfolios 5% - 15% Fixed income security portfolios 30% - 50% The investment strategies and policies for the other postretirement benefit plans are similar to those employed by the qualified pension plan. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) Contributions Our funding policy for the qualified pension plan is to fund the plan annually in an amount at least equal to the minimum annual contribution required under ERISA and, generally, not greater than the maximum amount that can be deducted for federal income tax purposes. We do not anticipate contributions will be needed to satisfy the minimum funding requirements of ERISA for our qualified plan. At this time, it is too early to estimate the amount that may be contributed, but it is possible that we may fund the plans in 2010 in the range of $20-$75 million. This includes funding for both our qualified and nonqualified pension plans. We may contribute to our other postretirement benefit plans in 2010 pending future analysis. Estimated Future Benefit Payments The estimated future benefit payments, which reflect expected future service, and the expected amount of tax-free subsidy receipts under Medicare Part D are: Other postretirement benefits (gross benefit payments, including prescription drug Amount of Medicare Part D Pension benefits benefits) subsidy receipts (in millions) Year ending December 31: 2010 $ 71.9 $ 23.7 $ 1.1 2011 2012 2013 2014 2015-2019 The above table reflects the total estimated future benefits to be paid from the plan, including both our share of the benefit cost and the participants' share of the cost, which is funded by their contributions to the plan. The assumptions used in calculating the estimated future benefit payments are the same as those used to measure the benefit obligation for the year ended December 31, 2009. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) The information that follows shows supplemental information for our defined benefit pension plans. Certain key summary data is shown separately for qualified and non-qualified plans. For the year ended December 31, Qualified Nonqualified Qualified Nonqualified plan plans Total plan plans Total (in millions) Amount recognized in statement of financial position Other assets $  $  $  $  $  $  Other liabilities (399.1) (302.5) (701.6) Total $ (249.9) $ (297.2) $ (547.1) $ (399.1) $ (302.5) $ (701.6) Amount recognized in accumulated other comprehensive loss Total net actuarial loss $ 495.0 $ 69.9 $ 564.9 $ 690.3 $ 77.9 $ 768.2 Prior service cost benefit (28.6) (10.9) (39.5) Total pre-tax accumulated other comprehensive loss $ 461.1 $ 51.1 $ 512.2 $ 661.7 $ 67.0 $ 728.7 Components of net periodic benefit cost Service cost $ 41.8 $ 9.6 $ 51.4 $ 50.5 $ 11.5 $ 62.0 Interest cost 100.2 24.1 124.3 Expected return on plan assets  (162.8)  (162.8) Amortization of prior service cost benefit (6.7) (2.9) (9.6) Recognized net actuarial (gain) loss (9.4) 10.9 1.5 Net periodic benefit cost (income) $ 126.4 $ 31.2 $ 157.6 $ (28.2) $ 43.6 $ 15.4 Other changes recognized in accumulated other comprehensive (income) loss Net actuarial (gain) loss $ (108.8) $ (1.9) $ (110.7) $ 740.6 $ (13.4) $ 727.2 Prior service benefit    Amortization of net gain (loss) 9.4 (10.9) (1.5) Amortization of prior service cost benefit 6.7 2.9 9.6 Total recognized in pre-tax accumulated other comprehensive (income) loss $ (200.6) $ (15.9) $ (216.5) $ 756.7 $ (21.4) $ 735.3 Total recognized in net periodic benefit cost and pre- tax accumulated other comprehensive (income) loss $ (74.2) $ 15.3 $ (58.9) $ 728.5 $ 22.2 $ 750.7 In addition, we have defined contribution plans that are generally available to all U.S. employees and agents. Eligible participants could not contribute more than $16,500 of their compensation to the plans in 2009. Effective January 1, 2006, we made several changes to the retirement programs. In general, the pension and supplemental executive retirement plan benefit formulas were reduced, and the 401(k) matching contribution was increased. Employees who were ages 47 or older with at least ten years of service on December 31, 2005, could elect to retain the prior benefit provisions and forgo receipt of the additional matching contributions. The employees who elected to retain the prior benefit provisions are referred to as Grandfathered Choice Participants. We match the Grandfathered Choice Participant's contribution at a 50% contribution rate up to a maximum contribution of 3% of the participant's compensation. For all other participants, we match the participant's contributions at a 75% contribution rate up to a maximum of 6% of the participant's compensation. The defined contribution plans allow employees to choose among various investment options, including PFG common stock. We contributed $33.9 million, $41.2 million and $40.0 million in 2009, 2008 and 2007, respectively, to our qualified defined contribution plans. We also have a nonqualified defined contribution plan available to select employees and agents which allows them to contribute amounts in excess of limits imposed by federal tax law. In 2009, we matched the Grandfathered Choice Participant's Contribution at a 50% contribution rate up to a maximum contribution of 3% of the participant's compensation. For all other participants, we matched the participant's contributions at a 75% contribution rate up to a maximum contribution of 6% of the participant's compensation. We contributed $4.6 million, $7.3 million and $7.5 million in 2009, 2008 and 2007, respectively, to our nonqualified defined contribution plans. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 14. Contingencies, Guarantees and Indemnifications Litigation and Regulatory Contingencies We are regularly involved in litigation, both as a defendant and as a plaintiff, but primarily as a defendant. Litigation naming us as a defendant ordinarily arises out of our business operations as a provider of asset management and accumulation products and services, life, health and disability insurance. Some of the lawsuits are class actions, or purport to be, and some include claims for unspecified or substantial punitive and treble damages. In addition, regulatory bodies, such as state insurance departments, the SEC, the Financial Industry Regulatory Authority, the Department of Labor and other regulatory bodies regularly make inquiries and conduct examinations or investigations concerning our compliance with, among other things, insurance laws, securities laws, ERISA and laws governing the activities of broker-dealers. We receive requests from regulators and other governmental authorities relating to other industry issues and may receive additional requests, including subpoenas and interrogatories, in the future. On November 8, 2006, a trustee of Fairmount Park Inc. Retirement Savings Plan filed a putative class action lawsuit in the United States District Court for the Southern District of Illinois against us. Our Motion to Transfer Venue was granted and the case is now pending in the Southern District of Iowa. The complaint alleged, among other things, that we breached our alleged fiduciary duties while performing services to 401(k) plans by failing to disclose, or adequately disclose, to employers or plan participants the fact that we receive revenue sharing fees from mutual funds that are included in its pre-packaged 401(k) plans and allegedly failed to use the revenue to defray the expenses of the services provided to the plans. Plaintiff further alleged that these acts constitute prohibited transactions under ERISA. Plaintiff sought to certify a class of all retirement plans to which we were a service provider and for which we received and retained revenue sharing fees from mutual funds. On August 27, 2008, the Plaintiff's Motion for Class Certification was denied. The Plaintiff filed a petition seeking permission to appeal that ruling. The petition was denied on October 28, 2008. On May 11, 2009, Plaintiff filed a new Motion for Class Certification. We are aggressively defending the lawsuit. On August 28, 2007, two plaintiffs, Walsh and Young, filed a putative class action lawsuit in the United States District Court for the Southern District of Iowa against us and Princor Financial Services Corporation (the Principal Defendants). The lawsuit alleges that the Principal Defendants breached alleged fiduciary duties to participants in employer-sponsored 401(k) plans who were retiring or leaving their respective plans, including providing misleading information and failing to act solely in the interests of the participants, resulting in alleged violations of ERISA. The Principal Defendants are aggressively defending the lawsuit. On July 15, 2009, Integrative Chiropractic Center, P.C. filed a putative class action lawsuit in the United States District Court of New Jersey against us and PFG ( the "Principal Defendants"). The complaint alleged the Principal Defendants systematically underpaid out of network health claims through use of a national database used to calculate the usual and customary rate. The plaintiff was also suing on behalf of a subset of purported class members who submitted claims under a group health plan subject to ERISA that was insured or administered by us, and were paid less than the amount submitted on the claim. The complaint alleged violations of ERISA, the Racketeer Influenced and Corrupt Organizations Act and the Sherman Act. On January 7, 2010, the Plaintiffs Motion to Dismiss Without Prejudice was granted by the court. On October 28, 2009, Judith Curran filed a derivative action lawsuit on behalf of the Principal Funds, Inc. and Strategic Asset Management (SAM) Portfolio in the United States District Court for the Southern District of Iowa against Principal Management Corporation, Principal Global Investors, LLC, and Principal Funds Distributor, Inc. (the "Principal Defendants"). The lawsuit alleges the Principal Defendants breached their fiduciary duty under Section 36(b) of the Investment Company Act by charging advisory fees and distribution fees that were excessive. The Principal Defendants are aggressively defending the lawsuit. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 14. Contingencies, Guarantees and Indemnifications  (continued) On December 2, 2009 and December 4, 2009, two plaintiffs, Cruise and Mullaney respectively, filed putative class action lawsuits in the United States District Court for the Southern District of New York against us, PFG, Principal Global Investors, LLC, and Principal Real Estate Investors, LLC (the "Principal Defendants"). The lawsuits alleged the Principal Defendants failed to manage the Principal U.S. Property Separate Account (PUSPSA) in the best interests of investors, improperly imposed a withdrawal freeze on September 26, 2008, and instituted a withdrawal queue to honor withdrawal requests as sufficient liquidity became available. Plaintiffs allege these actions constitute a breach of fiduciary duties under ERISA. Plaintiffs seek to certify a class including all qualified ERISA plans and the participants of those plans that invested in PUSPSA between September 26, 2008 and the present that have suffered losses caused by the queue. The two lawsuits were consolidated and are now known as In re Principal U.S. Property Account Litigation . In addition, on December 11, 2009, the complaint in Jover v. Principal Global Investors, et. al was filed with the U.S. District Court for the Southern District of New York. Jover asserts similar allegations to Cruise and Mullaney. We anticipate that the Jover complaint will be consolidated with In re Principal U.S. Property Account Litigation cases as the Order of Consolidation in that matter applies to Jover . The Principal Defendants are aggressively defending the lawsuits. While the outcome of any pending or future litigation or regulatory matter cannot be predicted with any degree of certainty, based upon information currently known and our historical experience in litigating or resolving claims, management does not believe that any pending litigation or regulatory matter will have a material adverse effect on our business or financial position. The outcome of such matters is inherently difficult to predict, given the large and indeterminate amounts sought in some proceedings, and unforeseen results can occur. It is possible that such outcomes could materially affect net income in a particular reporting period. Guarantees and Indemnifications In the normal course of business, we have provided guarantees to third parties primarily related to a former subsidiary, joint ventures and industrial revenue bonds. These agreements generally expire through 2019. The maximum exposure under these agreements as of December 31, 2009, was approximately $245.0 million. At inception, the fair value of such guarantees was insignificant. In addition, we believe the likelihood is remote that material payments will be required. Therefore, any liability accrued within our consolidated statements of financial position is insignificant. Should we be required to perform under these guarantees, we generally could recover a portion of the loss from third parties through recourse provisions included in agreements with such parties, the sale of assets held as collateral that can be liquidated in the event that performance is required under the guarantees or other recourse generally available to us; therefore, such guarantees would not result in a material adverse effect on our business or financial position. While the likelihood is remote, such outcomes could materially affect net income in a particular quarter or annual period. We are also subject to various other indemnification obligations issued in conjunction with certain transactions, primarily the sale of Principal Residential Mortgage, Inc. and other divestitures, acquisitions and financing transactions whose terms range in duration and often are not explicitly defined. Certain portions of these indemnifications may be capped, while other portions are not subject to such limitations; therefore, the overall maximum amount of the obligation under the indemnifications cannot be reasonably estimated. At inception, the fair value of such indemnifications was insignificant. In addition, we believe the likelihood is remote that material payments will be required. Therefore, any liability accrued within our consolidated statements of financial position is insignificant. While we are unable to estimate with certainty the ultimate legal and financial liability with respect to these indemnifications, we believe that performance under these indemnifications would not result in a material adverse effect on our business or financial position. While the likelihood is remote, performance under these indemnifications could materially affect net income in a particular quarter or annual period. Guaranty Funds Under state insurance guaranty fund laws, insurers doing business in a state can be assessed, up to prescribed limits, for certain obligations of insolvent insurance companies to policyholders and claimants. A states fund assesses its members based on their pro rata market share of written premiums in the state for the classes of insurance for which the insolvent insurer was engaged. Some states permit member insurers to recover assessments paid through full or partial premium tax offsets. We accrue liabilities for guaranty fund assessments when an assessment is probable, can be reasonably estimated and when the event obligating us to pay has occurred. While we cannot predict the amount and timing of any future assessments, we have established reserves we believe are adequate for assessments relating to insurance companies that are currently subject to insolvency proceedings . As of December 31, 2009 and 2008, the liability balance for guaranty fund assessments, which is not discounted, was $15.1 million and $16.2 million, respectively, and was reported within other liabilities in the consolidated statements of financial position. As of December 31, 2009 and 2008, $7.4 million and $8.1 million, respectively, related to premium tax offsets were included in premiums due and other receivables in the consolidated statements of financial position. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 14. Contingencies, Guarantees and Indemnifications  (continued) Operating Leases As a lessee, we lease office space, data processing equipment, office furniture and office equipment under various operating leases. Rental expense for the years ended December 31, 2009, 2008 and 2007, respectively, was $50.5 million, $49.3 million and $50.7 million. The following represents payments due by period for operating lease obligations as of December 31, 2009 (in millions): Year ending December 31: 2010 $ 45.7 2011 2012 2013 2014 2015 and thereafter Less: Future sublease rental income on noncancelable leases Total future minimum lease payments $ 209.7 Capital Leases We lease hardware storage equipment under capital leases. As of December 31, 2009 and 2008, these leases had a gross asset balance of $16.1 million and $21.0 million and accumulation depreciation of $9.2 million and $10.5 million, respectively. Depreciation expense for the years ended December 31, 2009, 2008 and 2007 was $5.2 million, $6.2 million and $5.0 million, respectively. As of December 31, 2007, we leased an aircraft and the depreciation expense for the year ended December 31, 2007 was $0.6 million. This lease expired in early 2008. The following represents future minimum lease payments due by period for capital lease obligations as of December 31, 2009 (in millions). Year ending December 31: 2010 $ 4.2 2011 2012 2013 Total Less: Amounts representing interest Net present value of minimum lease payments $ 7.1 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 15. Stockholders Equity Accumulated Other Comprehensive Income (Loss) Comprehensive income includes all changes in stockholders equity during a period except those resulting from investments by stockholders and distributions to stockholders. The components of accumulated other comprehensive income (loss) were as follows: Net unrealized Net unrealized Foreign Unrecognized Accumulated gains on gains on currency postretirement other available-for-sale derivative translation benefit comprehensive securities instruments adjustment obligations income (in millions) Balances at January 1, 2007 $ 579.0 $ 24.6 $ (5.5) $ 14.5 $ 612.6 Net change in unrealized gains on fixed maturities, available-for-sale (983.5)    (983.5) Net change in unrealized gains on equity securities, available-for-sale (12.1)    (12.1) Net change in unrealized gains on equity method subsidiaries and minority interest adjustments 22.0    22.0 Adjustments for assumed changes in amortization pattern 130.3    130.3 Net change in unrealized gains on derivative instruments  (7.6)   (7.6) Change in net foreign currency translation adjustment   1.7  1.7 Change in unrecognized postretirement benefit obligations    81.1 81.1 Net change in provision for deferred income tax benefit (expense) 295.5 4.6 1.3 (28.4) 273.0 Balances at December 31, 2007 31.2 21.6 (2.5) 67.2 117.5 Net change in unrealized gains on fixed maturities, available-for-sale (7,782.1)    (7,782.1) Net change in unrealized gains on equity securities, available-for-sale (61.1)    (61.1) Net change in unrealized gains on equity method subsidiaries and minority interest adjustments 76.2    76.2 Adjustments for assumed changes in amortization pattern 1,173.0    1,173.0 Net change in unrealized gains on derivative instruments  124.5   124.5 Change in net foreign currency translation adjustment   (23.8)  (23.8) Effects of changing postretirement benefit plan measurement date    (3.1) (3.1) Change in unrecognized postretirement benefit obligations    (973.1) (973.1) Net change in provision for deferred income tax benefit (expense) 2,307.9 (43.5) 8.3 341.7 2,614.4 Balances at December 31, 2008 $ (4,254.9) $ 102.6 $ (18.0) $ (567.3) $ (4,737.6) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 15. Stockholders Equity  (continued) Net unrealized Net unrealized Foreign Unrecognized Accumulated losses on gains on currency postretirement other available-for-sale derivative translation benefit comprehensive securities instruments adjustment obligations loss (in millions) Balances at January 1, 2009 $ (4,254.9) $ 102.6 $ (18.0) $ (567.3) $ (4,737.6) Net change in unrealized losses on fixed maturities, available-for-sale    Net change in noncredit component of impairment losses on fixed maturities, available-for-sale    Net change in unrealized losses on equity securities, available-for-sale    Net change in unrealized losses on equity method subsidiaries and noncontrolling interest adjustments    Adjustments for assumed changes in amortization pattern    Net change in unrealized gains on derivative instruments    Change in net foreign currency translation adjustment    Change in unrecognized postretirement benefit obligations    Cumulative effect of reclassifying noncredit component of previously recognized impairment losses on fixed maturities, available-for-sale, net    Net change in provision for deferred income tax benefit (expense) Balances at December 31, 2009 $ (753.7) $ 59.5 $ 3.6 $ (396.2) $ (1,086.8) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 15. Stockholders Equity  (continued) The following table sets forth the adjustments necessary to avoid duplication of items that are included as part of net income for a year that had been part of other comprehensive income in prior years: For the year ended December 31, (in millions) Unrealized gains (losses) on available-for-sale securities and derivative instruments arising during the year $ 2,992.7 $ (4,190.0) $ (631.7) Adjustment for realized gains (losses) on available-for-sale securities and derivative instruments included in net income 80.9 Unrealized gains (losses) on available-for-sale securities and derivative instruments, as reported $ 3,458.1 $ (4,205.1) $ (550.8) The above table includes unrealized gains (losses) on available-for-sale securities and derivatives in cash flow hedge relationships net of adjustments related to DPAC, sales inducements, unearned revenue reserves, changes in policyholder benefits and claims and applicable income taxes. Dividend Limitations Under Iowa law, we may pay stockholder dividends only from the earned surplus arising from our business and must receive the prior approval of the Commissioner to pay a stockholder dividend if such a stockholder dividend would exceed certain statutory limitations. The current statutory limitation is the greater of 10% of our policyholder surplus as of the preceding year-end or the net gain from operations from the previous calendar year. Based on this limitation and 2009 statutory results, we could pay approximately $608.7 million in stockholder dividends in 2010 without exceeding the statutory limitation. 16. Fair Value of Financial Instruments We use fair value measurements to record fair value of certain assets and liabilities and to estimate fair value of financial instruments not recorded at fair value but required to be disclosed at fair value. Certain financial instruments, particularly policyholder liabilities other than investment-type insurance contracts, are excluded from these fair value disclosure requirements. Determination of fair value The following discussion describes the valuation methodologies used for assets and liabilities measured at fair value on a recurring basis or disclosed at fair value. The techniques utilized in estimating the fair values of financial instruments are reliant on the assumptions used. Care should be exercised in deriving conclusions about our business, its value or financial position based on the fair value information of financial instruments presented below. Fair value estimates are made at a specific point in time, based on available market information and judgments about the financial instrument. Such estimates do not consider the tax impact of the realization of unrealized gains or losses. In addition, the disclosed fair value may not be realized in the immediate settlement of the financial instrument. We validate prices through an investment analyst review process, which includes validation through direct interaction with external sources, review of recent trade activity or use of internal models. In circumstances where broker quotes are used to value an instrument, we generally receive one non-binding quote. Broker quotes are validated through an investment analyst review process, which includes validation through direct interaction with external sources and use of internal models or other relevant information. We did not make any significant changes to our valuation processes during 2009. Fixed Maturities and Equity Securities In determining fair value for fixed maturities, our first priority is to obtain prices from third party pricing vendors. We have regular interaction with these vendors to ensure we understand their pricing methodologies and to confirm that they are utilizing observable market information. Their methodologies vary by asset class and include inputs such as estimated cash flows, benchmark yields, reported trades, broker quotes, credit quality, industry events and economic events. If we are unable to price a fixed maturity security using prices from third party pricing vendors or other sources specific to corporate bonds, as described below, we may obtain a broker quote or utilize an internal pricing model specific to the asset utilizing relevant market information, to the extent available. As of December 31, 2009, less than 1% of our fixed maturity securities, which were classified as Level 3 assets, were valued using internal pricing models. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) For corporate bonds where quoted market prices are not available, a matrix pricing valuation approach is used. In this approach, securities are grouped into pricing categories that vary by sector, rating and average life. Each pricing category is assigned a risk spread based on studies of observable public market data from the investment professionals assigned to specific security classes. The expected cash flows of the security are then discounted back at the current Treasury curve plus the appropriate risk spread. Although the matrix valuation approach provides a fair valuation of each pricing category, the valuation of an individual security within each pricing category may actually be impacted by company specific factors. Fair values of equity securities are determined using public quotations, when available. When public quotations are not available, we may utilize internal valuation methodologies appropriate for the specific asset. Fair values might also be determined using broker quotes or through the use of internal models or analysis. Mortgage Loans Fair values of commercial and residential mortgage loans are primarily determined by discounting the expected cash flows at current treasury rates plus an applicable risk spread, which reflects credit quality and maturity of the loans. The risk spread is based on market clearing levels for loans with comparable credit quality, maturities and risk. The fair value of mortgage loans may also be based on the fair value of the underlying real estate collateral, which is estimated using appraised values. Policy Loans Fair values of policy loans are estimated by discounting expected cash flows using a risk-free rate based on the U.S. Treasury curve. Derivatives The fair values of exchange-traded derivatives are determined through quoted market prices. The fair values of over- the-counter derivative instruments are determined using either pricing valuation models that utilize market observable inputs or broker quotes. The majority of our over-the-counter derivatives are valued with models that use market observable inputs. Significant inputs include interest rates, currency exchange rates, credit spread curves, equity prices, and volatility. These valuation models consider projected discounted cash flows, relevant swap curves, and appropriate implied volatilities. Certain over-the-counter derivatives utilize unobservable market data, primarily independent broker quotes that are nonbinding quotes based on models that do not reflect the result of market transactions. Our derivative contracts are generally documented under International Swaps and Derivatives Association, Inc. Master Agreements, which provide for legally enforceable set-off and close-out netting of exposures to specific counterparties. Collateral arrangements are bilateral and based on current ratings of each entity. We utilize the LIBOR interest rate curve to value our positions, which includes a credit spread adjustment. This credit spread reflects an appropriate adjustment to our valuations for nonperformance risk based on the current ratings of our counterparties, as well as the collateral agreements in place. Counterparty credit risk is routinely monitored to ensure our adjustment for non-performance risk is appropriate. Other Investments Other investments reported at fair value primarily include seed money investments, for which the fair value is determined using the net asset value of the fund. The carrying amounts of other assets classified as other investments in the accompanying consolidated statements of financial position approximate their fair values. Cash and Cash Equivalents Because of the nature of these assets, carrying amounts approximate fair values. Fair values of cash equivalents may be determined using public quotations, when available. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) Separate Account Assets Separate account assets include public equity, public and private debt securities and derivative instruments, for which fair values are determined as previously described. Separate account assets also include commercial mortgage loans, for which the fair value is estimated by discounting the expected total cash flows using market rates that are applicable to the yield, credit quality and maturity of the loans. Finally, separate account assets include real estate, for which the fair value is estimated using discounted cash flow valuation models that utilize public real estate market data inputs such as transaction prices, market rents, vacancy levels, leasing absorption, market cap rates and discount rates. In addition, each property is appraised annually by an independent appraiser. Cash Collateral and Cash Collateral Payable The carrying amounts of cash collateral received and posted under derivative credit support annex (collateral) agreements and the carrying amount of the payable associated with our obligation to return the cash collateral received approximate their fair value. Investment-Type Insurance Contracts The fair values of our reserves and liabilities for investment-type insurance contracts are estimated using discounted cash flow analyses based on current interest rates, including non-performance risk, being offered for similar contracts with maturities consistent with those remaining for the investment-type contracts being valued. Investment-type insurance contracts include insurance, annuity and other policy contracts that do not involve significant mortality or morbidity risk and are only a portion of the policyholder liabilities appearing in the consolidated statements of financial position. Insurance contracts include insurance, annuity and other policy contracts that do involve significant mortality or morbidity risk. The fair values for our insurance contracts, other than investment-type contracts, are not required to be disclosed. Certain annuity contracts and other investment-type insurance contracts include embedded derivatives that have been bifurcated from the host contract. The key assumptions for calculating the fair value of the embedded derivative liabilities are market assumptions (such as equity market returns, interest rate levels, market volatility, correlations, among other things) and policyholder behavior assumptions (such as lapse, mortality, utilization, withdrawal patterns, among other things). They are valued using a combination of historical data and actuarial judgment. Stochastic models are used to value the embedded derivatives that incorporate a spread reflecting our own creditworthiness and risk margins. The assumption for our own non-performance risk for investment-type insurance contracts and any embedded derivatives bifurcated from certain annuity and investment-type insurance contracts is based on the current market credit spreads for debt-like instruments that we have issued and are available in the market. Short-Term Debt The carrying amount of short-term debt approximates its fair value because of the relatively short time between origination of the debt instrument and its maturity. Long-Term Debt Fair values for debt issues are estimated using discounted cash flow analysis based on our incremental borrowing rate for similar borrowing arrangements. Separate Account Liabilities Fair values of separate account liabilities, excluding insurance-related elements, are estimated based on market assumptions around what a potential acquirer would pay for the associated block of business, including both the separate account assets and liabilities. As the applicable separate account assets are already reflected at fair value, any adjustment to the fair value of the block is an assumed adjustment to the separate account liabilities. To compute fair value, the separate account liabilities are originally set to equal separate account assets because these are pass-through contracts. The separate account liabilities are reduced by the amount of future fees expected to be collected that are intended to offset upfront acquisition costs already incurred that a potential acquirer would not have to pay. The estimated future fees are adjusted by an adverse deviation discount and the amount is then discounted at a risk-free rate as measured by the yield on U.S. Treasury securities at maturities aligned with the estimated timing of fee collection. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) Bank Deposits The fair value of deposits of our Principal Bank subsidiary with no stated maturity, such as demand deposits, savings, and interest-bearing demand accounts, is equal to the amount payable on demand (i.e., their carrying amounts). The fair value of certificates of deposit is based on the discounted value of contractual cash flows. The discount is estimated using the rates currently offered for deposits of similar remaining maturities. The fair value estimates do not include the benefit that results from the low-cost funding provided by the deposit liabilities compared to the cost of borrowing funds in the market. Other Liabilities Certain obligations reported in other liabilities include embedded derivatives to deliver underlying securities of structured investments to third parties. The fair value of the embedded derivatives is calculated based on the value of the underlying securities utilizing the yield, credit quality and average maturity of each security. Carrying value and estimated fair value of financial instruments December 31, Carrying amount Fair value Carrying amount Fair value (in millions) Assets (liabilities) Fixed maturities, available-for-sale $ 43,518.4 $ $38,064.0 Fixed maturities, trading 752.1 752.1 Equity securities, available-for-sale 234.2 234.2 Equity securities, trading 125.7 125.7 Mortgage loans 12,633.8 12,001.6 Policy loans 881.4 1,119.4 Other investments 146.7 146.7 Cash and cash equivalents 2,536.7 2,536.7 Derivative assets 1,873.2 1,873.2 Separate account assets 51,069.2 51,069.2 Collateral received 277.6 277.6 Investment-type insurance contracts (39,274.1) (36,043.3) Short-term debt (291.1) (291.1) Long-term debt (121.2) (109.4) Separate account liabilities (46,549.6) (45,609.3) Derivative liabilities (2,034.5) (2,034.5) Bank deposits (2,142.6) (2,167.0) Collateral posted (277.6) (277.6) Other liabilities (109.3) (109.3) Valuation hierarchy Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels.  Level 1  Fair values are based on unadjusted quoted prices in active markets for identical assets or liabilities. Our Level 1 assets and liabilities primarily include exchange traded equity securities, mutual funds and U.S. Treasury bonds.  Level 2  Fair values are based on inputs other than quoted prices within Level 1 that are observable for the asset or liability, either directly or indirectly. Our Level 2 assets and liabilities primarily include fixed maturity securities (including public and private bonds), equity securities, over-the-counter derivatives and other investments for which public quotations are not available but that are priced by third-party pricing services or internal models using substantially all observable inputs.  Level 3  Fair values are based on significant unobservable inputs for the asset or liability. Our Level 3 assets and liabilities include certain fixed maturity securities, private equity securities, real estate and commercial mortgage loan investments of our separate accounts, complex derivatives and embedded derivatives that must be priced using broker quotes or other valuation methods that utilize at least one significant unobservable input. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) Assets and liabilities measured at fair value on a recurring basis Assets and liabilities measured at fair value on a recurring basis are summarized below. As of December 31, 2009 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Assets Fixed maturities, available-for-sale U.S. government and agencies $ 538.6 $ 11.2 $ 527.4 $  Non-U.S. governments   States and political subdivisions  Corporate Residential mortgage-backed securities   Commercial mortgage-backed securities  Collateralized debt obligations  Other debt obligations  Total fixed maturities, available-for-sale Fixed maturities, trading  Equity securities, available-for-sale  Equity securities, trading  Derivative assets (1)  Other investments (2)  Cash equivalents (3)  Sub-total excluding separate account assets Separate account assets Total assets $ 104,204.8 $ 40,468.1 $ 58,467.2 $ 5,269.5 Liabilities Investment-type insurance contracts (4) $ (17.1) $  $  $ (17.1) Derivative liabilities (1)  Other liabilities (4)  Total liabilities $ (1,164.4) $  $ (964.5) $ (199.9) Net assets (liabilities) $ 103,040.4 $ 40,468.1 $ 57,502.7 $ 5,069.6 Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) As of December 31, 2008 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Assets Fixed maturities, available-for-sale $ 38,064.0 $ 96.8 $ 36,831.2 $ 1,136.0 Fixed maturities, trading 752.1  691.4 60.7 Equity securities, available-for-sale 234.2 169.8 8.2 56.2 Equity securities, trading 125.7 31.1 94.6  Derivative assets (1) 1,873.2  1,772.5 100.7 Other investments (2) 66.0 3.3 62.7  Cash equivalents (3) 1,601.1 649.4 951.7  Sub-total excluding separate account assets 42,716.3 950.4 40,412.3 1,353.6 Separate account assets 51,069.2 30,609.3 14,567.3 5,892.6 Total assets $ 93,785.5 $ 31,559.7 $ 54,979.6 $ 7,246.2 Liabilities Investment-type insurance contracts (4) $ (39.9) $  $  $ (39.9) Derivative liabilities (1) (2,034.5)  (1,767.6) (266.9) Other liabilities (4) (109.3)  (5.5) (103.8) Total liabilities $ (2,183.7) $  $ (1,773.1) $ (410.6) Net assets (liabilities) $ 91,601.8 $ 31,559.7 $ 53,206.5 $ 6,835.6 (1) Within the consolidated statements of financial position, derivative assets are reported with other investments and derivative liabilities are reported with other liabilities. (2) Primarily includes seed money investments reported at fair value. (3) Includes short-term investments with a maturity date of three months or less when purchased. (4) Includes bifurcated embedded derivatives that are reported at fair value within the same line item in the consolidated statements of financial position in which the host contract is reported. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 16. Fair Value of Financial Instruments  (continued) Changes in Level 3 fair value measurements The reconciliation for all assets and liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) are summarized as follows: For the year ended December 31, 2009 Changes in Beginning Total realized/unrealized gains Ending unrealized asset / (losses) asset / gains (losses) (liability) Purchases, (liability) included in balance as Included in sales, Transfers balance net income of Included in other issuances in (out) of as of relating to December net income comprehensive and Level 3 December positions still 31, 2008 income settlements 31, 2009 held (1) (in millions) Assets Fixed maturities, available-for-sale Non-U.S. governments $ 33.6 $ (10.2) $ 2.6 $ (26.0) $  $  $  State and political subdivisions     Corporate Commercial mortgage-backed securities  Collateralized debt obligations Other debt obligations  Total fixed maturities, available- for-sale Fixed maturities, trading   Equity securities, available-for-sale Derivative assets  Separate account assets  Liabilities Investment-type insurance contracts   Derivative liabilities  Other liabilities (2)    For the year ended December 31, 2008 Changes in Total realized/unrealized gains Ending unrealized Beginning (losses) asset / gains (losses) asset / Purchases, (liability) included in (liability) Included in sales, Transfers balance net income balance as Included in other issuances in (out) of as of relating to of January net income comprehensive and Level 3 December positions still 1, 2008 income settlements 31, 2008 held (1) (in millions) Assets Fixed maturities, available-for-sale $ 2,153.6 $ (148.5) $ (508.7) $ (567.8) $ 207.4 $ 1,136.0 $ (116.7) Fixed maturities, trading 92.3 (19.1)  (11.4) (1.1) 60.7 (19.1) Equity securities, available-for-sale 51.1 (41.5) (12.1) 20.7 38.0 56.2 (35.3) Derivative assets 54.3 74.7 (15.8) (12.5)  100.7 62.4 Separate account assets 7,122.2 (958.4)  (166.9) (104.3) 5,892.6 (944.1) Liabilities Investment-type insurance contracts (49.3) (38.2)  47.6  (39.9) (50.3) Derivative liabilities (62.3) (200.0) (8.1) 3.5  (266.9) (192.9) Other liabilities (2) (155.6)  70.0 (18.2)  (103.8)  Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) (1) Both realized gains (losses) and mark-to-market unrealized gains (losses) for the year ended December 31, 2009, are generally reported in net realized capital gains (losses) within the consolidated statements of operations. Realized and unrealized gains (losses) on certain fixed maturities, trading are reported in net investment income within the consolidated statements of operations. Gains and losses for separate account assets do not impact net income as the change in value of separate account assets is offset by a change in value of separate account liabilities. (2) Certain embedded derivatives reported in other liabilities are part of a cash flow hedge, with the effective portion of the unrealized gains (losses) recorded in accumulated other comprehensive income. (3) Assets transferred into and out of Level 3 during 2009 were $518.6 million and $413.6 million, respectively, and during 2008 were $1,405.6 million and $1,265.6 million, respectively. Assets transferred into Level 3 include assets added to our watch list that were previously priced using a spread pricing matrix that is no longer relevant when applied to asset-specific situations. The majority of assets that transferred out of Level 3 include those for which we are now able to obtain pricing from a recognized third party pricing vendor. Assets and liabilities measured at fair value on a nonrecurring basis Certain assets are measured at fair value on a nonrecurring basis. During 2009, mortgage loans with an aggregate cost of $11.9 million had been written down to fair value of $3.9 million. This write down resulted in a loss of $8.0 million that was recorded in net realized capital gains (losses). These collateral-dependent mortgage loans are a Level 3 fair value measurement, as fair value is based on the fair value of the underlying real estate collateral, which is estimated using appraised values. During 2009, real estate with an aggregate cost of $1.7 million had been written down to fair value of $0.9 million. This write down resulted in a loss of $0.8 million that was recorded in net realized capital gains (losses). This is a Level 3 fair value measurement, as the fair value of the real estate is estimated using appraised values that involve significant unobservable inputs. During 2008, mortgage servicing rights with an aggregate cost of $13.8 million had been written down to fair value of $12.3 million, resulting in a charge of $1.5 million that was recorded in operating expenses. These mortgage servicing rights are a Level 3 fair value measurement, as fair value is determined by calculating the present value of the future servicing cash flows from the underlying mortgage loans. Transition In connection with our adoption of fair value measurement accounting on January 1, 2008, we recorded a $13.0 million pre-tax gain in net realized capital gains (losses) resulting from the incorporation of our own creditworthiness and additional risk margins in the valuation of certain embedded derivatives recorded at fair value. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 17. Statutory Insurance Financial Information We prepare statutory financial statements in accordance with the accounting practices prescribed or permitted by the Insurance Division of the Department of Commerce of the State of Iowa (the State of Iowa). The State of Iowa recognizes only statutory accounting practices prescribed or permitted by the State of Iowa for determining and reporting the financial condition and results of operations of an insurance company to determine its solvency under the Iowa Insurance Law. The National Association of Insurance Commissioners' (NAIC) Accounting Practices and Procedures Manual has been adopted as a component of prescribed practices by the State of Iowa. The Commissioner has the right to permit other specific practices that deviate from prescribed practices. Our use of prescribed and permitted statutory accounting practices has resulted in higher statutory surplus of $246.1 million relative to the accounting practices and procedures of the NAIC primarily due to a state prescribed practice associated with reinsurance of our term life products and secondary or no lapse guarantee provisions on our universal life products. Statutory accounting practices differ from U.S. GAAP primarily due to charging policy acquisition costs to expense as incurred, establishing reserves using different actuarial assumptions, valuing investments on a different basis and not admitting certain assets, including certain net deferred income tax assets. Life and health insurance companies are subject to certain risk-based capital (RBC) requirements as specified by the NAIC. Under those requirements, the amount of capital and surplus maintained by a life and health insurance company is to be determined based on the various risk factors related to it. At December 31, 2009, we meet the minimum RBC requirements. Statutory net income and statutory surplus were as follows: As of or for the year ended December 31, (in millions) Statutory net income $ 42.1 $ 83.3 $ 540.2 Statutory surplus 4,807.7 3,695.0 18. Segment Information We provide financial products and services through the following segments: U.S. Asset Accumulation, Global Asset Management and Life and Health Insurance. In addition, there is a Corporate segment. The segments are managed and reported separately because they provide different products and services, have different strategies or have different markets and distribution channels. The U.S. Asset Accumulation segment provides retirement and related financial products and services primarily to businesses, their employees and other individuals. The Global Asset Management segment provides asset management services to our asset accumulation business, our life and health insurance operations, the Corporate segment and third-party clients. The Life and Health insurance segment provides individual life insurance, group health insurance and specialty benefits, which consists of group dental and vision insurance, individual and group disability insurance and group life insurance, throughout the United States. The Corporate segment manages the assets representing capital that has not been allocated to any other segment. Financial results of the Corporate segment primarily reflect our financing activities (including interest expense and preferred stock dividends), income on capital not allocated to other segments, inter-segment eliminations, income tax risks and certain income, expenses and other after-tax adjustments not allocated to the segments based on the nature of such items. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 18. Segment Information  (continued) Management uses segment operating earnings in goal setting, as a basis for determining employee compensation and in evaluating performance on a basis comparable to that used by securities analysts. We determine segment operating earnings by adjusting U.S. GAAP net income for net realized capital gains (losses), as adjusted, and other after-tax adjustments which management believes are not indicative of overall operating trends. Net realized capital gains (losses), as adjusted, are net of income taxes, related changes in the amortization pattern of DPAC and sales inducements, recognition of deferred front-end fee revenues for sales charges on retirement products and services, net realized capital gains and losses distributed, minority interest capital gains and losses and certain market value adjustments to fee revenues. Net realized capital gains (losses), as adjusted, exclude periodic settlements and accruals on non-hedge derivative instruments and exclude certain market value adjustments of embedded derivatives. Segment operating revenues exclude net realized capital gains (losses) (except periodic settlements and accruals on non-hedge derivatives), including their impact on recognition of front- end fee revenues and certain market value adjustments to fee revenues and revenue from our terminated commercial mortgage securities issuance operation. Segment operating revenues include operating revenues from real estate properties that qualify for discontinued operations. While these items may be significant components in understanding and assessing the consolidated financial performance, management believes the presentation of segment operating earnings enhances the understanding of our results of operations by highlighting earnings attributable to the normal, ongoing operations of the business. The accounting policies of the segments are consistent with the accounting policies for the consolidated financial statements, with the exception of income tax allocation. The Corporate segment functions to absorb the risk inherent in interpreting and applying tax law. The segments are allocated tax adjustments consistent with the positions we took on tax returns. The Corporate segment results reflect any differences between the tax returns and the estimated resolution of any disputes. The following tables summarize selected financial information by segment and reconcile segment totals to those reported in the consolidated financial statements: December 31, (in millions) Assets: U.S. Asset Accumulation $ 106,179.2 $ 99,774.7 Global Asset Management 1,123.3 Life and Health Insurance 14,497.9 Corporate 3,727.7 Total consolidated assets $ 125,698.8 $ 119,123.6 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 18. Segment Information  (continued) For the year ended December 31, (in millions) Operating revenues by segment: U.S. Asset Accumulation $ 3,673.7 $ 4,331.3 $ 4,617.1 Global Asset Management 545.8 529.0 Life and Health Insurance 4,660.0 4,840.4 Corporate (115.5) (65.1) Total segment operating revenues 9,421.6 9,921.4 Net realized capital gains (losses) (except periodic settlements and accruals on non-hedge derivatives), including recognition of front-end fee revenues and certain market value adjustments to fee revenues (685.5) (362.5) Terminated commercial mortgage securities issuance operation (32.1) 30.1 Operating revenues from discontinued real estate investments   (0.4) Total revenues per consolidated statements of operations $ 7,873.4 $ 8,704.0 $ 9,588.6 Operating earnings (loss) by segment, net of related income taxes: U.S. Asset Accumulation $ 485.5 $ 499.6 $ 605.5 Global Asset Management 86.6 98.0 Life and Health Insurance 272.2 223.3 Corporate 18.5 45.1 Total segment operating earnings, net of related income taxes 876.9 971.9 Net realized capital losses, as adjusted (1) (453.4) (245.4) Other after-tax adjustments (2) (20.4) 14.6 Net income attributable to Principal Life Insurance Company per consolidated statements of operations $ 502.4 $ 403.1 $ 741.1 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 18. Segment Information  (continued) (1) Net realized capital losses, as adjusted, is derived as follows: For the year ended December 31, (in millions) Net realized capital losses: Net realized capital gains losses $ (445.3) $ (622.6) $ (348.4) Periodic settlements and accruals on non-hedge derivatives (59.0) (18.8) Certain market value adjustments to fee revenues (3.9) (4.0) Recognition of front-end fee revenues  8.7 Net realized capital losses, net of related revenue adjustments (685.5) (362.5) Amortization of deferred policy acquisition and sales inducement costs related to net realized capital gains (losses) (47.2) 10.4 Capital (gains) losses distributed 49.6 (10.9) Certain market value adjustments of embedded derivatives (9.5)  Noncontrolling interest capital (gains) losses 0.9 (11.4) Income tax effect 238.3 129.0 Net realized capital losses, as adjusted $ (254.7) $ (453.4) $ (245.4) (2) In 2009, other after-tax adjustments included the negative effect of losses associated with our terminated commercial mortgage securities issuance operation that has been exited but does not qualify for discontinued operations accounting treatment under U.S. GAAP. In 2008, other after-tax adjustments included (1) the negative effect of losses associated with our terminated commercial mortgage securities issuance operation that has been exited but does not qualify for discontinued operations accounting treatment under U.S. GAAP ($28.0 million) and (2) the positive effect of a change in an estimated loss related to a prior year legal contingency ($7.6 million). In 2007, other after-tax adjustments included (1) the positive effect of: (a) a gain on sale of a real estate property that qualifies for discontinued operations treatment ($20.0 million) and (b) gains associated with our terminated commercial mortgage securities issuance operation that has been exited but does not qualify for discontinued operation accounting treatment under U.S. GAAP ($5.7 million) and (2) the negative effect of tax refinements related to prior years ($11.1 million). The following is a summary of income tax expense (benefit) allocated to our segments for purposes of determining operating earnings. Segment income taxes are reconciled to income taxes reported on our consolidated statements of operations. For the year ended December 31, (in millions) Income tax expense (benefit) by segment: U.S. Asset Accumulation $ 127.2 $ 116.3 $ 137.7 Global Asset Management 46.4 52.9 Life and Health Insurance 133.8 107.6 Corporate (2.7) 20.3 Total segment income taxes from operating earnings 293.8 318.5 Tax benefit related to net realized capital losses, as adjusted (238.3) (129.0) Tax expense (benefit) related to other after-tax adjustments (11.2) 11.8 Income tax benefit from discontinued real estate   (0.1) Total income tax expense per consolidated statements of operations $ 124.8 $ 44.3 $ 201.2 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 18. Segment Information  (continued) The following table summarizes operating revenues for our products and services: For the year ended December 31, (in millions) U.S. Asset Accumulation: Full-service accumulation $ 1,280.7 $ 1,397.3 $ 1,591.4 Individual annuities 1,017.1 799.8 Bank and trust services 74.4 66.8 Eliminations (7.4) (6.6) Total Accumulation 2,481.4 2,451.4 Investment only 1,138.0 1,179.2 Full-service payout 711.9 986.5 Total Guaranteed 1,849.9 2,165.7 Total U.S. Asset Accumulation 4,331.3 4,617.1 Global Asset Management (1) 545.8 529.0 Life and Health Insurance: Individual life insurance 1,393.4 1,370.1 Health insurance 1,770.2 2,001.7 Specialty benefits insurance 1,498.2 1,470.7 Eliminations (1.8) (2.1) Total Life and Health Insurance 4,660.0 4,840.4 Corporate (115.5) (65.1) Total operating revenues $ 8,396.0 $ 9,421.6 $ 9,921.4 Total operating revenues $ 8,396.0 $ 9,421.6 $ 9,921.4 Net realized capital losses (except periodic settlements and accruals on non-hedge derivatives), including recognition of front-end fee revenues and certain market value adjustments to fee revenues (685.5) (362.5) Terminated commercial mortgage securities issuance operation (32.1) 30.1 Operating revenues from discontinued real estate investments   (0.4) Total revenues per consolidated statements of operations $ 7,873.4 $ 8,704.0 $ 9,588.6 (1) Reflects inter-segment revenues of $183.8 million, $230.0 million and $246.8 million in 2009, 2008 and 2007, respectively. These revenues are eliminated within the Corporate segment. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 19. Stock-Based Compensation Plans As of December 31, 2009, our ultimate parent, PFG, sponsors the 2005 Stock Incentive Plan, the Employee Stock Purchase Plan, the Stock Incentive Plan and the Long-Term Performance Plan (Stock-Based Compensation Plans). As of May 17, 2005, no new grants will be made under the Stock Incentive Plan or the Long-Term Performance Plan. Under the terms of the 2005 Stock Incentive Plan, grants may be nonqualified stock options, incentive stock options qualifying under Section 422 of the Internal Revenue Code, restricted stock, restricted stock units, stock appreciation rights, performance shares, performance units or other stock based awards. To date, PFG has not granted any incentive stock options, restricted stock or performance units. The following Stock-Based Compensation Plans information represents all share based compensation data related to us and our subsidiaries employees. For awards with graded vesting, we use an accelerated expense attribution method. The compensation cost that was charged against income for stock-based awards granted under the Stock-Based Compensation Plans is as follows: For the year ended December 31, (in millions) Compensation cost $ 39.5 $ 26.1 $ Related income tax benefit 8.3 17.6 Capitalized as part of an asset 4.7 4.0 Nonqualified Stock Options Nonqualified stock options were granted to certain employees under the 2005 Stock Incentive Plan and the Stock Incentive Plan. Options outstanding under the 2005 Stock Incentive Plan and the Stock Incentive Plan were granted at an exercise price equal to the fair market value of PFGs common stock on the date of grant, and expire ten years after the grant date. These options have graded or cliff vesting over a three-year period, except in the case of approved retirement. The total intrinsic value of stock options exercised was zero, $3.4 million and $35.5 million during 2009, 2008 and 2007, respectively. The weighted-average remaining contractual lives for stock options exercisable is approximately 5 years as of December 31, 2009. The fair value of stock options is estimated using the Black-Scholes option pricing model. The following is a summary of the assumptions used in this model for the stock options granted during the period: For the year ended December 31, Options Expected volatility 55.0% 25.4% 23.6% Expected term (in years) 6 6 6 Risk-free interest rate 2.1% 3.1% 4.6% Dividend yield 4.07% 1.51% 1.28% Weighted average estimated fair value $ 4.07 $15.41 $17.98 We determine expected volatility based on, among other factors, historical volatility using daily price observations. The expected term represents the period of time that options granted are expected to be outstanding. We previously determined expected term based on the simplified method as described by the SEC. Beginning with stock options granted in 2008, we determine expected term using historical exercise and employee termination data as we believe we now have sufficient data to provide a reasonable basis on which to estimate expected term. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury risk-free interest rate in effect at the time of grant. The dividend yield is based on historical dividend distributions compared to the closing price of PFG common shares on the grant date. As of December 31, 2009, there was $4.7 million of total unrecognized compensation costs related to nonvested stock options. The cost is expected to be recognized over a weighted-average service period of approximately 1.5 years. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 19. Stock-Based Compensation Plans  (continued) Performance Share Awards Performance share awards were granted to certain employees under the 2005 Stock Incentive Plan. The performance share awards are treated as an equity award and are paid in shares. Whether the performance shares are earned depends upon the participant's continued employment through the performance period (except in the case of an approved retirement) and PFGs performance against three-year goals set at the beginning of the performance period. A return on equity objective and a PFG earnings per share objective must be achieved for any of the performance shares to be earned. If the performance requirements are not met, the performance shares will be forfeited, no compensation cost is recognized and any previously recognized compensation cost is reversed. There is no maximum contractual term on these awards. The fair value of performance share awards is determined based on the closing stock price of PFG common shares on the grant date. The weighted-average grant-date fair value of performance share awards granted during 2009, 2008 and 2007 were $11.64, $56.92 and $62.73, respectively. As of December 31, 2009, there was $1.8 million of total unrecognized compensation cost related to nonvested performance share awards granted. The cost is expected to be recognized over a weighted-average service period of approximately 2.0 years. The intrinsic value for performance share awards vested or paid out during 2009 were $6.0 million. Because no performance share awards vested or were paid out during 2008 and 2007, the intrinsic value for performance share award payouts were $0.0 million in both 2008 and 2007. Restricted Stock Units Restricted stock units were granted under the 2005 Stock Incentive Plan and Stock Incentive Plan. Restricted stock units are treated as an equity award. There is no maximum contractual term on these awards. Restricted stock units were issued to certain employees and agents pursuant to the 2005 Stock Incentive Plan and Stock Incentive Plan. Under these plans, awards have graded or cliff vesting over a three-year service period. When service for PFG ceases (except in the case of an approved retirement), all vesting stops and unvested units are forfeited. The fair value of restricted stock units is determined based on the closing stock price of our common shares on the grant date. The weighted-average grant-date fair value of restricted stock units granted during 2009, 2008 and 2007 was $11.70, $57.96 and $61.28, respectively. As of December 31, 2009, there was $18.3 million of total unrecognized compensation cost related to nonvested restricted stock unit awards granted under these plans. The cost is expected to be recognized over a weighted-average period of approximately 1.6 years. The total intrinsic value of restricted stock units vested was $3.2 million, $23.8 million and $21.7 million during 2009, 2008 and 2007, respectively. Employee Stock Purchase Plan Under our Employee Stock Purchase Plan, participating employees had the opportunity to purchase shares of PFG common stock on a quarterly basis through 2008. Beginning in 2009, participating employees have the opportunity to purchase shares of PFG common stock on a semi-annual basis. Employees may purchase up to $25,000 worth of PFG common stock each year. Employees may purchase shares of PFGs common stock at a price equal to 85% of the shares' fair market value as of the beginning or end of the purchase period, whichever is lower. We recognize compensation expense for the fair value of the discount granted to employees participating in the employee stock purchase plan in the period of grant. Shares of the Employee Stock Purchase Plan are treated as an equity award. The weighted-average fair value of the discount on the stock purchased was $4.98, $6.54 and $10.47 during 2009, 2008 and 2007, respectively. The total intrinsic value of the Employee Stock Purchase Plan shares settled was $5.2 million, $4.8 million and $5.9 million during 2009, 2008 and 2007, respectively. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 19. Stock-Based Compensation Plans  (continued) Long-Term Performance Plan PFG also maintains the Long-Term Performance Plan, which provides the opportunity for eligible executives to receive additional awards if specified minimum corporate performance objectives are achieved over a three-year period. This plan utilizes stock as an option for payment and is treated as a liability award during vesting and a liability award or equity award subsequent to vesting, based on the participant payment election. Effective with PFG stockholder approval of the 2005 Stock Incentive Plan, no further grants will be made under the Long-Term Performance Plan, and any future stock awards paid under the Long-Term Performance Plan will be issued under the 2005 Stock Incentive Plan. As of December 31, 2005, all awards under this plan were fully vested and no awards were granted under this plan in 2009, 2008 and 2007. There is no maximum contractual term on these awards. The fair value of Long-Term Performance Plan liability units is determined as of each reporting period based on the Black-Scholes option pricing model that uses the assumptions noted in the following table: Long-Term Performance Plan For the year ended December 31, Expected volatility 116.0% 104.1% 25.0% Expected term (in years) 1 1 2 Risk-free interest rate 0.6% 0.5% 3.2% Dividend yield % % % The amount of cash used to settle Long-Term Performance Plan units granted was $2.1 million, $2.6 million and $2.9 million for 2009, 2008 and 2007, respectively. The total intrinsic value of Long-Term Performance Plan units settled was $2.4 million, $4.2 million and $3.0 million during 2009, 2008 and 2007, respectively. 20. Quarterly Results of Operations (Unaudited) The following is a summary of unaudited quarterly results of operations for 2009 and 2008: For the three months ended December 31 September 30 June 30 March 31 (in millions) Total revenues $ 1,949.8 $ 2,009.0 $ 1,881.5 $ 2,033.1 Total expenses Income from continuing operations, net of related income taxes Net income attributable to Principal Life Insurance Company Total revenues $ 2,072.7 $ 2,139.4 $ 2,313.3 $ 2,178.6 Total expenses 2,106.1 2,046.1 2,082.3 2,012.5 Income from continuing operations, net of related income taxes 9.9 84.2 181.4 137.2 Net income attributable to Principal Life Insurance Company 13.3 72.9 175.2 141.7 (1) During the third quarter of 2009, we discovered a prior period error related to DPAC amortization of certain contracts in our full service accumulation business. We evaluated the materiality of the error from qualitative and quantitative perspectives and concluded it was not material to any prior periods. The correction of the error in the third quarter of 2009 could be considered material to the results of operations for the three months ended September 30, 2009, but is not material to the results of operations for the nine months ended September 30, 2009. Accordingly, we made an adjustment in the third quarter of 2009 that resulted in a decrease in DPAC amortization expense. On an after-tax basis, the adjustment for prior periods resulted in an $18.9 million increase in net income for the three months ended September 30, 2009. PART C OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements included in the Registration Statement (1) Part A: Condensed Financial Information for the 10 years ended December 31, 2009. (2) Part B: Principal Life Insurance Company Separate Account B: Report of Independent Registered Public Accounting Firm Statements of Assets and Liabilities, December 31, 2009 Statements of Operations for the year ended December 31, 2009 Statements of Changes in Net Assets for the years ended December 31, 2009 and2008. Notes to Financial Statements. Principal Life Insurance Company: Report of Independent Registered Public Accounting Firm Consolidated Statements of Financial Position at December 31, 2009, and 2008. Consolidated Statements of Operations for the years ended December 31, 2009, 2008 and 2007. Consolidated Statements of Stockholder's Equity for the years ended December 31, 2009, 2008 and 2007. Consolidated Statements of Cash Flows for the years ended December 31, 2009, 2008 and 2007. Notes to Consolidated Financial Statements. (3) Part C Principal Life Insurance Company Report of Independent Registered Public Accounting Firm on Schedules* Schedule I - Summary of Investments - Other Than Investments in Related Parties As of December 31, 2009* Schedule III - Supplementary Insurance Information as of December 31, 2009, 2008 and 2007 and for each of the years then ended* Schedule IV  Reinsurance as of December 31, 2009, 2008 and 2007 and for each of the years then ended* All other schedules for which provision is made in the applicable accounting regulation of the Securities and Exchange Commission are not required under the related instructions or are inapplicable and therefore have been omitted. (b) Exhibits (1) Resolution of Board of Directors of the Depositor  filed with the Commission on filed on 03/01/1996 (3a) Distribution Agreement (filed 03/01/1996) (3b) Selling Agreement (filed 03/01/1996) (4a) Form of Variable Annuity Contract (filed 12/16/1997) (4b) Form of Variable Annuity Contract Endorsement (filed 12/16/1997) (4c) Form of Variable Annuity Contract Rider (filed 12/16/1997) (5) Form of Variable Annuity Application (filed 10/23/1997) (6a) Articles of Incorporation of the Depositor (filed 03/01/1996) (6b) Bylaws of Depositor (filed 03/01/1996) (8a1) Form of Participation Agreement with Principal Variable Contracts Funds (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8a2) Form of Rule 22c-2 Agreement with Principal Variable Contracts Funds (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (9) Opinion of Counsel (filed 03/01/1996) (10a) Consent of Ernst & Young LLP* (10b) Powers of Attorney (filed with the Commission on 4/30/2007) (10c) Consent of Counsel* (11) Financial Statement Schedules* (13a) Total Return Calculation (filed 03/01/1996) (13b) Annualized Yield for Separate Account B (filed 03/01/1996) * Filed herein ** To be filed by Amendment. Item 25. Officers and Directors of the Depositor Principal Life Insurance Company is managed by a Board of Directors which is elected by its policyowners. The directors and executive officers of the Company, their positions with the Company, including Board Committee memberships, and their principal business address, are as follows: DIRECTORS: Name and Principal Business Address Positions and Offices BETSY J. BERNARD Director 40 Shalebrook Drive Chair, Nominating and Governance Committee Morristown, NJ 07960 Member, Executive Committee JOCELYN CARTER-MILLER Director TechEd Ventures Member, Nominating and Governance Committee 3rd Avenue Lauderdale Lakes, FL 33311 GARY E. COSTLEY Director 257 Barefoot Beach Boulevard, Suite 404 Member, Audit Committee Bonita Springs, FL 34134 MICHAEL T. DAN Director The Brink's Company Member, Human Resources Committee 1801 Bayberry Court Richmond, VA 23226 C. DANIEL GELATT, JR. Director NMT Corporation Member, Audit Committee 2004 Kramer Street La Crosse, WI 54603 J. BARRY GRISWELL Director Community Foundation of Greater Des Moines 1915 Grand Avenue Des Moines, IA 50309 SANDRA L. HELTON Director 1040 North Lake Shore Drive #26A Member, Audit Committee Chicago, IL 60611 RICHARD L. KEYSER Director W.W. Grainger, Inc. Member, Nominating and Governance Committee 100 Grainger Parkway Lake Forest, IL 60045-5201 ARJUN K. MATHRANI Director 176 East 71st Street, Apt. 9-F Chair, Audit Committee New York, NY 10021 Member, Executive Committee ELIZABETH E. TALLETT Director Hunter Partners, LLC Member, Executive Committee and Human Resources 12 Windswept Circle Committee Thornton, NH 03285-6883 LARRY D. ZIMPLEMAN Chairman of the Board and Chair, Executive Committee, The Principal Financial Group Principal Life: Chairman, President and Chief Executive Des Moines, IA 50392 Officer EXECUTIVE OFFICERS (OTHER THAN DIRECTORS) Name and Principal Business Address Positions and Offices CRAIG LAWRENCE BASSETT Vice President and Treasurer GREGORY JOSEPH BURROWS Senior Vice President Retirement and Investor Services RONALD L. DANILSON Senior Vice President Retirement and Investor Services GREGORY BERNARD ELMING Senior Vice President and Controller RALPH CRAIG EUCHER Senior Vice President Human Resources, Corporate Services and Retirement and Investor Services NORA MARY EVERETT Senior Vice President Retirement and Investor Services THOMAS JOHN GRAF Senior Vice President Investor Relations JOYCE NIXSON HOFFMAN Senior Vice President and Corporate Secretary DANIEL JOSEPH HOUSTON President Retirement, Insurance and Financial Services ELLEN ZISLIN LAMALE Senior Vice President and Chief Risk Officer JULIA MARIE LAWLER Senior Vice President and Chief Investment Officer TERRANCE JOSEPH LILLIS Senior Vice President and Chief Financial Officer JAMES PATRICK MCCAUGHAN President Global Asset Management TIMOTHY JON MINARD Senior Vice President Retirement Distribution MARY AGNES O'KEEFE Senior Vice President and Chief Marketing Officer GARY PAUL SCHOLTEN Senior Vice President and Chief Information Officer GEORGE DAVID SHAFER Senior Vice President Health KAREN ELIZABETH SHAFF Executive Vice President and General Counsel NORMAN RAUL SORENSEN Executive Vice President International Asset Accumulation DEANNA DAWNETTE STRABLE Senior Vice President Individual Life and Specialty Benefits Item 26. Persons Controlled by or Under Common Control with the Depositor or the Registrant The Registrant is a separate account of Principal Life Insurance Company (the "Depositor") and is operated as a unit investment trust. Registrant supports benefits payable under Depositor's variable life contracts by investing assets allocated to various investment options in shares of Principal Variable Contracts Funds, Inc. and other mutual funds registered under the Investment Company Act of 1940 as open-end management investment companies of the "series" type. No person is directly or indirectly controlled by the Registrant. The Depositor is wholly-owned by Principal Financial Services, Inc. Principal Financial Services, Inc. (an Iowa corporation) an intermediate holding company organized pursuant to Section 512A.14 of the Iowa Code. In turn, Principal Financial Services, Inc. is a wholly-owned subsidiary of Principal Financial Group, Inc., a publicly traded company that filed consolidated financial statements with the SEC. A list of persons directly or indirectly controlled by or under common control with Depositor as of December 31, 2009 appears below: None of the companies listed in such organization chart is a subsidiary of the Registrant; therefore, only the separate financial statements of Registrant and the consolidated financial statements of Depositor are being filed with this Registration Statement. D Consolidated financial statements are filed with SEC. § Not required to file financial statements with the SEC. Ñ Included in the consolidated financial statements of Principal Financial Group, Inc. filed with the SEC. ¨ Separate financial statements are filed with SEC. © Included in the financial statements of Principal Life Insurance Company filed with the SEC. Item 27. Number of Contractowners  As of March 31, 2010 (1) (2) (3) Number of Plan Number of Title of Class Participants Contractowners BFA Variable Annuity Contracts 31 6 Pension Builder Contracts 177 107 Personal Variable Contracts 270 20 Premier Variable Contracts 1446 45 Flexible Variable Annuity Contract 37,746 37,746 Freedom Variable Annuity Contract 1,453 1,453 Freedom 2 Variable Annuity Contract 354 354 Investment Plus Variable Annuity Contract 27,506 27,506 Item 28. Indemnification Sections 490.851 through 490.859 of the Iowa Business Corporation Act permit corporations to indemnify directors and officers where (A) all of the following apply: the director or officer (i) acted in good faith; (ii) reasonably believed that (a) in the case of conduct in the individual's official capacity, that the individual's conduct was in the best interests of the corporation or (b) in all other cases, that the individual's conduct was at least not opposed to the best interests of the corporation; and (iii) in the case of any criminal proceeding, the individual had no reasonable cause to believe the individual's conduct was unlawful; and (B) the individual engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the corporation's articles of incorporation. Unless ordered by a court pursuant to the Iowa Business Corporation Act, a corporation shall not indemnify a director or officer in either of the following circumstances: (A) in connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct (above) or (B) in connection with any proceeding with respect to conduct for which the director was adjudged liable on the basis that the director receive a financial benefit to which he or she was not entitled, whether or not involving action in the director's official capacity. Registrant's By-Laws provide that it shall indemnify directors and officers against damages, awards, settlements and costs reasonably incurred or imposed in connection with any suit or proceeding to which such person is or may be made a party by reason of being a director or officer of the Registrant. Such rights of indemnification are in addition to any rights to indemnity to which the person may be entitled under Iowa law and are subject to any limitations imposed by the Board of Directors. The Board has provided that certain procedures must be followed for indemnification of officers, and that there is no indemnity of officers when there is a final adjudication of liability based upon acts which constitute gross negligence or willful misconduct. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriters (a) Other Activity Princor Financial Services Corporation acts as principal underwriter for variable annuity contracts issued by Principal Life Insurance Company Separate Account B, a registered unit investment trust, and for variable life contracts issued by Principal Life Insurance Company Variable Life Separate Account, a registered unit investment trust. (b) Management (b1) (b2) Positions and offices Name and principal with principal business address underwriter Michael C. Anagnost Vice President  Chief Technology The Principal Officer Financial Group(1) John E. Aschenbrenner Director The Principal Financial Group(1) Deborah J. Barnhart Director/Distribution (PPN) The Principal Financial Group Patricia A. Barry Assistant Corporate Secretary The Principal Financial Group(1) Craig L. Bassett Treasurer The Principal Financial Group(1) Michael J. Beer President and Director The Principal Financial Group(1) Tracy W. Bollin Assistant Controller The Principal Financial Group(1) David J. Brown Senior Vice President The Principal Financial Group(1) Jill R. Brown Senior Vice President and Chief Financial Officer The Principal Financial Group(1) Bret J. Bussanmas Vice President/Distribution The Principal Financial Group(1) P. Scott Cawley Product Marketing Officer The Principal Financial Group(1) Ralph C. Eucher Chairman of the Board The Principal Financial Group(1) Nora M. Everett Director and Chief Financial Officer The Principal Financial Group (1) Stephen G. Gallaher Assistant General Counsel The Principal Financial Group(1) Ernest H. Gillum Vice President The Principal Financial Group(1) Eric W. Hays Senior Vice President/Chief Information Officer The Principal Financial Group(1) Joyce N. Hoffman Senior Vice President and Corporate Secretary The Principal Financial Group(1) Ann Hudson Compliance Officer The Principal Financial Group(1) Patrick A. Kirchner Assistant General Counsel The Principal Financial Group(1) Julie LeClere Director  Marketing & Recruiting The Principal Financial Group(1) Jennifer A. Mills Counsel The Principal Financial Group(1) David L. Reichart Senior Vice President The Principal Financial Group(1) Martin R. Richardson Vice President  Broker Dealer Operations The Principal Financial Group(1) Michael D. Roughton Senior Vice President and Associate General Counsel The Principal Financial Group(1) Adam U. Shaikh Counsel The Principal Financial Group(1) Traci L. Weldon Vice President/Chief Compliance Officer The Principal Financial Group(1) Tisha Worden Operations Officer The Principal Financial Group(1) (1) 711 High Street Des Moines, IA 50309 (c) Compensation from the Registrant (2) Compensation on Events Net Underwriting Occasioning the Discounts & Deduction of a Deferred Brokerage Name of Principal Underwriter Commissions Sales Load Commissions Compensation Princor Financial Services $20,857,967.84 0 0 0 Corporation Item 30. Location of Accounts and Records All accounts, books or other documents of the Registrant are located at the offices of the Depositor, The Principal Financial Group, Des Moines, Iowa 50392. Item 31. Management Services N/A Item 32. Undertakings The Registrant undertakes that in restricting cash withdrawals from Tax Sheltered Annuities to prohibit cash withdrawals before the Participant attains age 59 1/2, separates from service, dies, or becomes disabled or in the case of hardship, Registrant acts in reliance on SEC No Action Letter addressed to American Counsel of Life Insurance (available November 28, 1988). Registrant further undertakes that: 1. Registrant has included appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in its registration statement, including the prospectus, used in connection with the offer of the contract; 2. Registrant will include appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in any sales literature used in connection with the offer of the contract; 3. Registrant will instruct sales representatives who solicit Plan Participants to purchase the contract specifically to bring the redemption restrictions imposed by Section 403(b)(11) to the attention of the potential Plan Participants; and 4. Registrant will obtain from each Plan Participant who purchases a Section 403(b) annuity contract, prior to or at the time of such purchase, a signed statement acknowledging the Plan Participant's understanding of (a) the restrictions on redemption imposed by Section 403(b)(11), and (b) the investment alternatives available under the employer's Section 403(b) arrangement, to which the Plan Participant may elect to transfer his contract value. Fee Representation Principal Life Insurance Company represents the fees and charges deducted under the Policy, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by the Company. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Principal Life Insurance Company Separate Account B, has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned thereto duly authorized, and its seal to be hereunto affixed and attested, in the City of Des Moines and State of Iowa, on the 27th day of April, 2010. PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B (Registrant) By : /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer PRINCIPAL LIFE INSURANCE COMPANY (Depositor) By : /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer Attest: /s/ Joyce N. Hoffman Joyce N. Hoffman Senior Vice President and Corporate Secretary Pursuant to the requirements of the Securities Act, this amendment to the registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President April 27, 2010 and Chief Executive Officer /s/ G. B. Elming Senior Vice President and April 27, 2010 G. B. Elming Controller (Principal Accounting Officer) /s/ T. J. Lillis Executive Vice President April 27, 2010 T. J. Lillis and Chief Financial Officer (Principal Financial Officer) (B. J. Bernard)* Director April 27, 2010 B. J. Bernard (J. Carter-Miller)* Director April 27, 2010 J. Carter-Miller (G. E. Costley)* Director April 27, 2010 G. E. Costley (M.T. Dan)* Director April 27, 2010 M. T. Dan (C. D. Gelatt, Jr.)* Director April 27, 2010 C. D. Gelatt, Jr. (J. B. Griswell* Chairman J. B. Griswell of the Board April 27, 2010 (S. L. Helton)* Director April 27, 2010 S. L. Helton (R. L. Keyser)* Director April 27, 2010 R. L. Keyser (A. K. Mathrani)* Director April 27, 2010 A. K. Mathrani (E. E. Tallett)* Director April 27, 2010 E. E. Tallett * By /s/ L.D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer Pursuant to Powers of Attorney Previously Filed
